              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 1 of 385




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


    MD BEVCO, INC. DBA MAD DOGS                           §
    SAN ANTONIO; CRAZY SAM’S                              §
    SEAFOOD, INC. DBA BIER GARTEN;                        §
    MD SPORTS PUB, INC. AND MD                            §
    RIVERWALK, LLC DBA ON THE                             §
    BEND,                                                 §
         Plaintiffs,                                      § CASE NO. 5:20-CV-899
                                                          §
    v.                                                    §
                                                          §
    THE CINCINNATI INDEMNITY                              §
    COMPANY AND JOHNATHAN                                 §
    ANDREW MALISH.                                        §
         Defendants.                                      §

                                         NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes Defendant, The Cincinnati Indemnity Company (“CIC” or “Defendant”), and

files this Notice of Removal under 28 U.S.C. § 1332. In support of this Notice of Removal

(“Removal”), Defendant respectfully shows the Court as follows:

                                          I.
                           STATEMENT OF GROUNDS FOR REMOVAL

         1.      This suit is an action in which this Court has original jurisdiction under 28 U.S.C.

§1332, as it is an action between citizens of different states, and the matter in controversy exceeds

$75,000.00, exclusive of interest and costs. Thus, this action may be removed to this Court

pursuant to the provisions of 28 U.S.C. §14411 and 28 U.S.C. §1446.

         2.      Plaintiffs, MD BEVCO, INC. DBA MAD DOGS SAN ANTONIO; CRAZY



1
  28 U.S.C. §1441(b) provides that suits that do not arise under federal law are removable if none of the parties in
interest properly joined and served as defendants is a citizen of the State in which such actions is brought.
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 2 of 385




SAM’S SEAFOOD, INC. DBA BIER GARTEN; MD SPORTS PUB, INC.; AND MD

RIVERWALK, LLC DBA ON THE BEND (“Plaintiffs”), filed their Original Petition on or about

June 24, 2020, in the 166th Judicial District Court, Bexar County, Texas, in Cause No.

2020CI11466 styled “MD Bevco, Inc. DBA Mad Dogs San Antonio; Crazy Sam’s Seafood, Inc.

DBA Bier Garten; MD Sports Pub, Inc.; and MD Riverwalk, LLC DBA On The Bend v. The

Cincinnati Indemnity Company, and Jonathan Andrew Malish.” 2

           3.        Plaintiffs allege claims against CIC for breach of contract, violations of the Texas

Insurance Code under chapters 541 and 542, and breach of the duty of good faith and fair dealing.

Plaintiff alleges claims against Mr. Malish for violations of the Texas Insurance Code under

chapters 541 and 542. Plaintiffs further allege a cause of action for civil conspiracy against both

Defendants.

           4.        Defendant Mr. Malish was served on July 9, 2020.

           5.        Defendant The Cincinnati Indemnity Company was served on July 7, 2020.

Defendant files this Removal within 30 days after the receipt of the Original Petition, as required

by 28 U.S.C. § 1446(b)(1).

                                         DIVERSITY OF CITIZENSHIP

           6.        For the purpose of determining diversity, a corporation is deemed to be a citizen of

both the state of its incorporation and the place where it maintains its principal place of business.3

           7.        The forum state is Texas. At the time of the filing of Plaintiffs’ Original Petition,

and at the time of this Removal, Plaintiff, MD Bevco, Inc. DBA Mad Dogs San Antonio, was

formed and incorporated under the laws of the State of Texas, and was authorized to transact

business in Texas with its principal place of business in Bexar County, Texas. After conducting a


2
    See Exhibit “1” Plaintiff’s Original Petition.
3
    See 28 U.S.C. §1332(c)(1).
             Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 3 of 385




diligent search of publicly available information, and upon information and belief of the

Defendant, Plaintiff, MD Bevco, Inc. DBA Mad Dogs San Antonio, is a citizen of the State of

Texas and maintains its principal place of business in Bexar County, Texas.4

        8.       At the time of the filing of Plaintiffs’ Original Petition, and at the time of this

Removal, Plaintiff, Crazy Sam’s Seafood Inc. DBA Bier Garten, was formed and incorporated

under the laws of the State of Texas, and was authorized to transact business in Texas with its

principal place of business in Bexar County, Texas. After conducting a diligent search of publicly

available information, and upon information and belief of the Defendant, Plaintiff, Crazy Sam’s

Seafood Inc. DBA Bier Garten, is a citizen of the State of Texas and maintains its principal place

of business in Bexar County, Texas.5

        9.       At the time of the filing of Plaintiffs’ Original Petition, and at the time of this

Removal, Plaintiff, MD Sports Pub, Inc., was formed and incorporated under the laws of the State

of Texas, and was authorized to transact business in Texas with its principal place of business in

Bexar County, Texas. After conducting a diligent search of publicly available information, and

upon information and belief of the Defendant, Plaintiff, MD Sports Pub, Inc., is a citizen of the

State of Texas and maintains its principal place of business in Bexar County, Texas.6

        10.      At the time of the filing of Plaintiffs’ Original Petition, and at the time of this

Removal, Plaintiff, MD Riverwalk, LLC DBA On The Bend, was a Texas Limited Liability

Company authorized to transact business in Texas with its principal place of business in Bexar

County, Texas. After conducting a diligent search of publicly available information, and upon




4
  See Exhibit “2” Articles of Incorporation, Amendment to Articles of Incorporation, and Assumed Name Certificates
for MD Bevco, Inc. DBA Mad Dogs San Antonio filed with the Texas Secretary of State.
5
  See Exhibit “3” Articles of Incorporation and Assumed Name Certificate for Crazy Sam’s Seafood Inc. DBA Bier
Garten filed with the Texas Secretary of State.
6
  See Exhibit “4” Articles of Incorporation for MD Sports Pub, Inc. filed with the Texas Secretary of State.
            Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 4 of 385




information and belief of the Defendant, Plaintiff, MD Riverwalk, LLC DBA On The Bend is

managed by sole member, Terry J. Corless, who is a citizen of the State of Texas.7

         11.      Accordingly, Plaintiffs are citizens of the State of Texas for purposes of

determining diversity.

         12.      Defendant, The Cincinnati Indemnity Company, is and was at the time that this

action was instituted against it, incorporated and existing under the laws of the State of Ohio with

its principal place of business in Fairfield, Ohio. Defendant, The Cincinnati Indemnity Company,

was not at the time this action was instituted against it, and still is not, a citizen of the State of

Texas.

         13.      Defendant, Johnathan Andrew Malish (“Malish”) is employed by CIC as an insurance

adjuster, and at the time of the filing of Plaintiffs’ Original Petition, was a citizen of the State of Texas

and domiciled in Bexar County, Texas. At all times, Malish was acting within the scope and course

of his employment for CIC. With respect to the claims against Defendant Malish, CIC asserts that

Malish has been improperly joined in this action for the sole purpose of defeating diversity

jurisdiction.

         14.       When improper joinder is asserted, the Court must “pierce the pleadings” to

determine whether a cause of action grounded in fact exists.8 The United States Fifth Circuit Court of

Appeals has consistently maintained that a district court may look to evidence outside of the pleadings

in determining an improper joinder claim.9


7
  See Exhibit “5” Certificate of Formation, Assumed Name Certificate, and Public Information Report for MD
Riverwalk, LLC DBA On The Bend filed with the Texas Secretary of State.
8
  Carriere v. Sears, Roebuck & Co., 893 F.2d 98, 100 (5th Cir. 1990), cert. denied, 498 U.S. 817 (1990).
9
  See, e.g., Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 263 (5th Cir. 1995) (court can consider summary
judgment-type evidence); Ford v. Elsbury, 32 F.3d 931, 935 (5th Cir. 1994) (fraudulent joinder claims can be resolved
by “piercing the pleadings” and considering summary judgment-type evidence); Jernigan v. Ashland Oil Inc., 989
F.2d 812, 816 (5th Cir. 1993) (upholding district court's consideration of affidavits and depositions), cert. denied,510
U.S. 868 (1993); LeJeune v. Shell Oil Co., 950 F.2d 267, 271 (5th Cir. 1992) (“court is to pierce the pleadings to
determine whether, under controlling state law, the non-removing party has a valid claim against the non-diverse
            Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 5 of 385




         15.      The removing party bears the burden of proving that non-diverse defendants have

been improperly joined to defeat diversity, either by showing that (1) there has been outright fraud

in the plaintiff's recitation of jurisdictional facts, or (2) there is no possibility that the plaintiff

would be able to establish a cause of action against the non-diverse defendants in state court.10 The

instant case involves the latter element: whether, “as a matter of law, there [is] no reasonable basis

for predicting that the plaintiff might establish liability against a named in-state defendant in state

court.”11 The failure to specify a legal and factual basis for a claim against a non-diverse party

constitutes a failure to state a claim and results in improper joinder of that party.12

         16.      As the Court noted in Struder v. State Farm Lloyds, “whether the plaintiff has stated

a valid state law cause of action depends upon and is tied to the factual fit between the plaintiff's

allegations and the pleaded theory of recovery.”13 A “factual fit” means “that the state-court

petition must allege facts sufficient to establish the essential elements of each asserted cause of

action.”14 The Court further elaborated that merely “asserting a laundry list of statutory violations

without factual support as to how a non-diverse defendant violated the statute will not suffice” to

establish a valid joinder. 15

         17.      Similar to Struder, Plaintiffs assert generic claims against Malish for alleged

violations of the Texas Insurance Code.16 Based on Plaintiffs’ Original Petition, there is no basis

for predicting that Plaintiffs might be able to establish liability against Malish because Plaintiffs’




parties”); Carriere v. Sears, Roebuck and Co., 893 F.2d 98, 100 (5th Cir. 1990) (trial court properly considered
affidavits and depositions), cert. denied, 498 U.S. 817 (1990).
10
   Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993) citing B., Inc. v. Miller Brewing Co., 663 F.2d 545,
548 (5th Cir. Unit A Dec. 1981).
11
   B., Inc. v. Miller Brewing Co., 663 F.2d 545, 550 (5th Cir. Unit A Dec. 1981).
12
   Waters v. State Farm Mut. Auto. Ins. Co., 158 F.R.D. 107, 109 (S.D. Tex. 1994).
13
   Struder v. State Farm Lloyds, No. 13-CV-413, 2014 WL 234352, at *3 (E.D. Tex. Jan. 21, 2014).
14
   Id.
15
   Id.
16
   See Exhibit “1” at 37-41.
            Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 6 of 385




claims are merely repetitive and conclusory statements that he violated certain statutes and consist

of labels, conclusions, and formulaic recitations of the elements of causes of action.17 As such,

Plaintiffs cannot establish a cause of action against Malish in state court.18

         18.      Plaintiffs only pled that the policy covers direct loss to the properties, not direct

physical loss or damage. Plaintiffs further allege the policy does not define “loss,” and that term

has been broadly defined in property polices for decades to include losses that are not actual

tangible damage to physical property. These assertions are incorrect. In fact, the policy at issue

specifically defines “loss” as “accidental physical loss or accidental physical damage.”19 Thus,

direct physical loss or damage is required. Accordingly, Plaintiffs’ assertions that Malish

misrepresented policy provisions to Plaintiffs are not only incorrect, but also conclusory and not

supported by specific facts or the policy language itself, and should not be afforded the assumption

of truth.

         19.      Plaintiffs also only argue generally that Malish failed to conduct a reasonable

investigation. In support of their allegations, Plaintiffs refer only to Exhibit “E” to their Original

Petition. However, a closer look at Exhibit “E” reveals Malish was not even the signatory to this

correspondence. Accordingly, Plaintiffs’ allegations based on that letter are not applicable to him,

amount to nothing more than conclusory and speculative allegations which are unsupported by

facts, and should not be afforded the assumption of truth.

         20.      Additionally, a relevant persuasive opinion in a similar situation as this matter was

rendered by the United States District Court for the Central District of California in Mark’s Engine



17
   See Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 127 S. Ct. 1955, 1964-65, 167 L.Ed.2d 929, 940 (2007). See
also Ashcroft v Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1945, 173 L.Ed.2d 868 (2009).
18
   Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003) (citing Griggs v. State Farm Lloyds, 181 F.3d 694, 698 (5th Cir.
1999)); see also TAJ Properties, LLC v. Zurich American Ins. Co., Civil Action No. H-10-2512, 2010 WL 4923473
at *2 (S.D. Tex. Nov. 29, 2010) (Werlein, J.).
19
   See Exhibit “1,” Plaintiffs’ Original Petition, Exhibit B at FM 101 05 16 at p. 38.
             Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 7 of 385




Co. No. 28 Rest., LLC v. Traveler’s Indem. Co. of Conn., et al. In Marks Engine, the Court issued

an opinion denying the plaintiff policyholder’s motion for remand.20 The Court rejected the

plaintiff’s argument and found that the declaratory judgment claim against Los Angeles Mayor

Garcetti was a sham because “plaintiff’s claims against [the] alleged sham defendant [are] all

predicated on a contract to which the defendant [is] not a party.” 21 Similarly in this matter, Plaintiff

has attempted to argue that Malish, a CIC employee, is a proper party to this action construing

Plaintiff’s insurance policy with Cincinnati—despite the fact that Malish is not a party to the

contract/policy. Accordingly, Defendants request that this Court take judicial notice of the Mark’s

Engine opinion and, as the Court did there, dismiss Malish on the basis of fraudulent joinder.

         21.      Because Plaintiffs’ assertions against Malish are speculative and conclusory

allegations, which are not supported by facts, they should not be afforded the assumption of truth.

There is no reasonable basis to predict that Plaintiffs might be able to establish liability against

Malish. Plaintiffs have not set forth any specific facts that would indicate Malish improperly

handled, undercut, or compromised the investigation leading up to CIC’s denial of the property

damage claim. Absent any specific factual allegations that Malish violated a provision of the

insurance code in his handling of the claim, liability cannot be imputed to him for merely doing

his job.22

         22.      Plaintiffs’ use of speculative and conclusory allegations against Malish is a

common tactic that is disfavored by courts in this Circuit.23 Plaintiffs’ case is an example of a

simple dispute over insurance coverage “clothed in legal garb woven with a multitude of legal




20
   See Exhibit “6” Opinion issued by the United States District Court for the Central District of California; Case No.
2:20-cv-04423-AB-SK, Mark’s Engine Co. No. 28 Rest., LLC v. Traveler’s Indem. Co. of Conn., et al.
21
   See Id., at page 7.
22
   Twombly, 550 U.S. at 555, 127 S.Ct. 1955.
23
   See Waters, 158 F.R.D. at 109 (finding fraudulent joinder).
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 8 of 385




theories designed to maximize” their gain and impose liability on a third party “because of [the]

alleged relationships to the insurance coverage dispute.”24

        23.      Moreover, as stated above, Plaintiff’s conspiracy allegations based on the fact that

the investigation was allegedly outcome-oriented and Malish allegedly misrepresented provisions

of the policy are conclusory, not supported by facts or the policy, and should not be afforded the

assumption of truth.

        24.      Based on the factual allegations made, it is evident that Plaintiffs have no intention

of pursuing an action against Malish, and there is no plausible basis for joining Malish in this

lawsuit other than to defeat diversity.25 Another case analogous to the type of situation found here

is Plascencia v. State Farm, where the court found that a “standard form petition developed for

use in similar cases” which appears “purposefully designed to defeat federal court jurisdiction” is

a badge of improper joinder sufficient to defeat remand. 26 In Plascencia, the court reasoned that

plaintiff’s use of boilerplate language to establish liability against the adjuster, and the fact that

adding the adjuster to the lawsuit would not add any benefit to plaintiff other than destroying

diversity jurisdiction, the court could find no evidence that plaintiff genuinely intended to pursue

an action against the adjuster.27

        25.      Similarly, this Court should look past Plaintiffs’ cursory, incorrect, and general

pleadings against Malish and find he was improperly joined for the sole purpose of defeating

removal on diversity grounds, as this matter is an insurance coverage dispute in which he cannot

be liable as a matter of law. Therefore, the prior Texas citizenship of Malish should be disregarded




24
   See McLaren v. Imperial Cas. & Indem. Co., 767 F. Supp. 1364, 1367 (N.D. Tex. 1991) (finding fraudulent joinder),
aff’d, 968 F.2d 17 (5th Cir. 1992).
25
   See Plascencia v. State Farm, No. 4:14-CV-00524-A (N.D. Tex. Sept. 25, 2014). (finding fraudulent joinder).
26
   See Plascencia v. State Farm, No. 4:14-CV-00524-A (N.D. Tex. Sept. 25, 2014). (finding fraudulent joinder).
27
   Id.
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 9 of 385




for the purposes of evaluating diversity in this matter.28

        26.      There is complete diversity of citizenship between Plaintiffs and Defendant CIC.

Therefore, removal is proper under 28 U.S.C. §1332 and this Court has jurisdiction over these

proceedings.

        27.      A defendant can remove without the consent of a defendant who should be

disregarded based on the doctrine of improper joinder.29

                                              II.
                                    AMOUNT IN CONTROVERSY

        28.      Defendant would show that the Court has diversity jurisdiction over this matter as

there is complete diversity of citizenship between the parties and the monetary relief sought by

Plaintiffs exceeds the minimum jurisdictional amount of $75,000.

        29.      While Plaintiffs did not specify in their Original Petition the total amount of

damages that they seeks to recover, Plaintiffs pled that their damages will be more than $200,000

but not more than $1,000,000.30 Therefore, it is apparent from the face of the pleading that the

amount in controversy between the Plaintiffs and Defendants exceeds $75,000.00, exclusive of

interest and costs.

                                      III.
                      PROCEDURAL REQUIREMENTS FOR REMOVAL

        30.      Defendant files this Notice of Removal within 30 days of July 7, 2020, the date it

received Plaintiffs’ Original Petition, which was the first pleading instituting this action against it,

and within the one year period set forth in 28 U.S.C. §1446(c). Defendant files this Notice of

Removal without waiving any objections, exceptions or defenses to Plaintiffs’ Original Petition.



28
   Burden v. Gen. Dynamics Corp., 60 F.3d 213, 218 (5th Cir. 1995).
29
   Jernigan v. Ashland Oil, Inc. 989 F.2d 812, 815 (5th Cir.1993).
30
   See Exhibit “1” Plaintiffs’ Original Petition at 61.
             Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 10 of 385




           31.      This Court embraces the locality in which the state court action is now pending and,

thus, is a proper forum for this action pursuant to 28 U.S.C. §1441(a).

           32.      In accordance with 28 U.S.C. §1446(d), a copy of this Notice of Removal is being

served on all parties, and a copy is being filed with the Clerk of the 166th Judicial District Court of

Bexar County, Texas.31

           33.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the following documents

are being submitted with this Notice of Removal: (a) a copy of the docket sheet in the state court

action; (b) each document filed in the state court action; (c) a Certificate of Interested Parties and

Corporate Disclosure Statement.

           34.      Petitioner filed and presented herewith the sum of $400 to the Clerk of the United

States District Court for the Western District of Texas as required by this Court with the Original

Notice of Removal filed on August 3, 2020.

           35.      If any question arises as to the propriety of the removal of this action, Defendant

requests the opportunity to present a memorandum of law, evidence, and oral argument in support

of the Notice and the removal of this action.

           36.      WHEREFORE, Defendant prays the Court hereby remove the state court action

from the 166th Judicial District Court of Bexar County, Texas to the United States District Court

for the Western District of Texas San Antonio Division.

                                                                 Respectfully submitted,


                                                                  /s/ S. Jan Hueber
                                                                 S. Jan Hueber
                                                                 State Bar No. 20331150
                                                                 Hueber@litchfieldcavo.com
                                                                 Mahan V. Wright - Motion for Pro Hac Vice
                                                                 to be filed
31
     See Notice to State Court of Removal, attached herein as Exhibit “7.”
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 11 of 385




                                                   State Bar No. 24096880
                                                   wrightM@litchfieldcavo.com
                                                   LITCHFIELD CAVO LLP
                                                   100 Throckmorton St., Ste. 500
                                                   Fort Worth, Texas 76102
                                                   Telephone: (817) 945-8025
                                                   Facsimile: (817) 753-3232

                                                   ATTORNEYS FOR DEFENDANT
                                                   THE CINCINNATI INDEMNITY COMPANY



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on this the

3rd day of August, 2020, on all counsel of record, by Email in accordance with the Federal Rules

of Civil Procedure.

Email: shannon@theloydlawfirm.com
Shannon E. Loyd
State Bar No. 24045706
THE LOYD LAW FIRM, P.L.L.C.
12703 Spectrum Drive, Suite 201
San Antonio, Texas 78249
ATTORNEYS FOR PLAINTIFFS


                                                    /s/ S. Jan Hueber
                                                   S. Jan Hueber
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 12 of 385




                    Exhibit 1
FILED
6/24/2020 1:06 PM          Case                                                2CML
                                  5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 13 of 385
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Martha Medellin

                                                             2020CI11466
                                              CAUSE NO. ________________

              MD BEVCO, INC. DBA MAD DOGS       §                          IN THE DISTRICT COURT
              SAN ANTONIO; CRAZY SAM’S SEAFOOD, §
              INC. DBA BIER GARTEN; MD SPORTS   §
              PUB, INC. AND MD RIVERWALK, LLC   §
              DBA ON THE BEND                   §
                                                §                         ____ JUDICIAL DISTRICT
                                                                        166th
              V.                                §
                                                §
              THE CINCINNATI INDEMNITY COMPANY §
              AND JOHNATHAN ANDREW MALISH       §                          BEXAR COUNTY, TEXAS

                                           PLAINTIFFS’ ORIGINAL PETITION

              TO THE HONORABLE JUDGE OF SAID COURT:

                      COME NOW Plaintiffs, MD BEVCO, INC. DBA MAD DOGS SAN ANTONIO; CRAZY

              SAM’S SEAFOOD, INC. DBA BIER GARTEN; MD SPORTS PUB, INC. and MD

              RIVERWALK, LLC DBA ON THE BEND and files this Original Petition against THE

              CINCINNATI INDEMNITY COMPANY, (“Cincinnati”) and JOHNATHAN ANDREW

              MALISH (“Malish”) and in support thereof, would show as follows:

                                                       I.
                                          DISCOVERY CONTROL PLAN LEVEL


                      1.      Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the

              Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

              discovery. Therefore, Plaintiffs will ask the Court to order that discovery be conducted in

              accordance with a discovery control plan tailored to the particular circumstances of this suit.

                                                          II.
                                                 PARTIES AND SERVICE


                      2.      Plaintiffs are doing business in Bexar County, Texas.

                      3.      Cincinnati is in the business of insurance in the State of Texas. The insurance




                                                               1
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 14 of 385




business done by Cincinnati in Texas includes, but is not limited to, the following:

               •   The making and issuing of contracts of insurance with the Plaintiffs;

               •   The taking or receiving of application for insurance, including the Plaintiffs’
                   application for insurance;

               •   The receiving or collection of premiums, commissions, membership fees,
                   assessments, dues or other consideration for any insurance or any part thereof,
                   including any such consideration or payments from the Plaintiffs; and

               •   The issuance or delivery of contracts of insurance to residents of this state or a
                   person authorized to do business in this state, including the Plaintiffs.


       4.      Defendant The Cincinnati Indemnity Company can be served at through its

registered agent at the following address: CT Corporation System at 1999 Bryan Street, Suite 900,

Dallas, Texas 75201-3136. Service is requested at this time.

       5.      Defendant Johnathan Andrew Malish is a Texas resident and may be served at

his business address at 31872 Cast Iron CV, Bulverde, Texas 78163-4045 by certified mail, return

receipt requested. Service is requested at this time.

                                          III.
                                JURISDICTION AND VENUE

       6.      Venue is appropriate in Bexar County, Texas because all or part of the conduct

giving rise to the causes of action were committed in Bexar County, Texas and Plaintiffs and

Properties which are the subject of this suit are located in Bexar County, Texas. Accordingly,

venue is proper pursuant to Texas Civil Practice & Remedies Code §15.002.

                                          IV.
                                    BACKGROUND FACTS

       7.      Plaintiffs are the owners of an Insurance Policy (hereinafter referred to as "the

Policy"). Defendant provided the Plaintiffs’ business insurance for the businesses located at 123

Losoya Street, Suite 19, San Antonio, Texas; 126 Losoya Street, San Antonio, Texas; 123 Losoya




                                                 2
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 15 of 385




Street, Suite 7, San Antonio, Texas; and 420 E. Houston Street, San Antonio, Texas (hereinafter

referred to as "the Properties"). Cincinnati sold the Policy insuring the Properties to Plaintiffs. The

Declarations pages for the Policy and the policy provided to Plaintiffs are attached hereto as

Exhibit A. The Policy is an all-risk policy and has been continuously in full force and effect

since inception, providing coverage for property, business personal property, business

income, extra expense and additional coverages including Civil Authority.

       8.      During the terms of said Policy, Plaintiffs have sustained and will sustain

covered losses during the Covid-19 outbreak and subsequent Bexar County and State of Texas

Orders (hereinafter the “Orders”), attached hereto as Exhibits B and C, and Plaintiffs reported

same to Cincinnati pursuant to the terms of the Policy. Plaintiffs asked that Cincinnati cover the

cost for business interruption pursuant to the Policy. Cincinnati assigned Johnathan Andrew

Malish to adjust the claim and investigate the loss related to business interruption; but as described

in more detail below, he failed to conduct a reasonable investigation in violation of the Texas

Insurance Code. To date, Cincinnati and Malish have mishandled Plaintiffs’ claim and caused and

will continue to cause Plaintiffs further and additional damages.

       9.      The World Health Organization (“WHO”) identified the disease caused by the 2019

Novel Coronavirus as “COVID-19” on February 11, 2020. On March 11, WHO characterized

COVID-19 as a pandemic. WHO saw “alarming levels of spread and severity, and by the alarming

levels of inaction.” WHO representatives stated, “[W]e have never before seen a pandemic sparked

by a coronavirus. This is the first pandemic caused by a coronavirus. And we have never before seen

a pandemic that can be controlled, at the same time.” The Center for Disease Control (“CDC”) has

stated that a “pandemic is a global outbreak of disease. Pandemics happen when a new virus emerges

to infect people and can spread between people sustainably. Because there is little to no pre-existing




                                                  3
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 16 of 385




immunity against the new virus, it spreads worldwide.”

        10.     Plaintiffs are in the restaurant business. On March 23, 2020, Nelson W. Wolff,

Bexar County Judge, issued an executive order closing all businesses unless “exempted” beginning

on March 24th and ending April 9th. See Exhibit B. Plaintiffs’ business was not exempt for its inside

dining and bar services. Id. On March 31, 2020, the State of Texas Governor Greg Abbott signed

an executive order closing all “non-essential” businesses beginning April 2nd through April 30th of

2020. See Exhibit C. Plaintiffs’ inside dining and bar service businesses are not considered

“essential” by Governor Abbott’s order even though Plaintiffs could offer take out service. Id.

Regardless of the Orders allowing take-out services from restaurants, three of the Properties are

located in a hotel which closed making Plaintiffs unable to operate. Plaintiffs were beginning to

lose business income even before March 23, 2020 because of peoples’ fear of Covid-19.

        11.     The described purposes of the Orders are to protect the “health, safety and welfare”

of Bexar County and Texas residents, and to slow the spread of Covid-19 by “minimizing social

gatherings” and “minimize in-person contact.” See Exhibits B and C. According to the Texas

Department of Health and Human Services, Covid-19 has been and continues to be present in

Bexar County.

        12.     Beginning on March 18, 2020, Plaintiffs could no longer open and conduct business

and were losing business income. Plaintiffs submitted its claims to Cincinnati, and it denied the

claim despite the fact the Policy provides coverage. The pandemic and health care crises have

resulted in the Plaintiffs suffering a direct loss to the insured Properties, and alternatively damage to

the insured Properties and suspension of the business that are covered under the Business Income

Loss provisions of the Policy. Alternatively, coverage is available under Civil Authority coverage

under the Policy.




                                                   4
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 17 of 385




A.     Coverage for Business Income

       13.      Plaintiffs’ Policy insures for “loss” caused by a “Covered Cause of Loss.” See

Exhibit A, pg. 29. A “Covered Cause of Loss” is a direct “loss” unless the loss is excluded or

limited. Id. at 31. Further, Plaintiffs’ Policy provides coverage for Loss of Business Income and

Extra Expense as follows:

             “We will pay for the actual loss of "Business Income" and "Rental Value" you sustain due
             to the necessary "suspension" of your "operations" during the "period of restoration". The
             "suspension" must be caused by direct "loss" to property at a "premises" caused by or
             resulting from any Covered Cause of Loss.”

Id at pg. 44 and 102. Plaintiffs suffered lost income when the Orders closed the inside dining and

bar services, and on information and belief Plaintiffs will continue to suffer lost income even after

the Orders are lifted due to fear of Covid-19. The pandemic, consumer fear, and the stay at home

Orders have caused Plaintiffs loss of the Properties and loss of business income and are not

specifically excluded by the Policy. Plaintiffs’ businesses have been transformed by external

events, not specifically excluded, from a sustainable, revenue generating operation to the

unsatisfactory state of closure of inside dining and bar services and now slowed business. The

presence of the Covid-19 in Bexar County alone triggers coverage because it is a loss that renders

the Properties unsafe or makes them unusable for their intended purpose.

B.     Coverage for Civil Authority

       14.      Plaintiffs’ Policy also provides additional coverage for Civil Authority:

                “When a Covered Cause of Loss causes damage to property other than Covered
                Property at a "premises", we will pay for the actual loss of "Business Income" and
                necessary Extra Expense you sustain caused by action of civil authority that prohibits
                access to the "premises", provided that both of the following apply:

                 (a) Access to the area immediately surrounding the damaged property is prohibited by
                civil authority as a result of the damage; and
                 (b) The action of civil authority is taken in response to dangerous physical conditions
                resulting from the damage or continuation of the Covered Cause of Loss that caused




                                                   5
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 18 of 385




               the damage, or the action is taken to enable a civil authority to have unimpeded access
               to the damaged property.

Id at pg. 45, 103. The Orders are clearly acts of Civil Authority which have caused Plaintiffs loss

of business income as described above. The Orders, along with their stated purposes, qualify as a

Covered Cause of Loss under the Policy, especially given that there is precedent that holds “loss”

can occur without actual tangible physical damage to a property. The premises immediately

surrounding Plaintiffs’ Properties have suffered the same loss as Plaintiffs have suffered due to the

pandemic. As well, damage is not defined by the Policy and other premises have suffered damage

as the term is defined in its common, ordinary meaning.

C.     Cincinnati’s Wrongful Denial

       15.     Cincinnati and Malish conducted an outcome-oriented investigation of the

claim, and Cincinnati denied Plaintiffs’ claim shortly after the claim was presented meaning

they could not have done a proper or thorough investigation or have any evidence that any

exclusions apply.

       16.     Cincinnati’s denial was based, in part, on a lack of “physical damage” to Plaintiffs’

Properties. See Exhibit D. But the Policy does not require a loss caused by “physical damage” as

it provides coverage for direct “loss.” The words “physical” and “damage” are not used to describe

what the Policy covers or in the definition of a “Covered Cause of Loss.” The Policy does not

define “loss” and that term has been broadly defined in property policies for decades to include

losses that are not actual tangible damage to physical property. At the very least, Plaintiffs suffered

a loss of the covered Properties as a result of fear and actions taken to limit the impact of the

pandemic on the health, safety and welfare of Bexar County citizens. Further, Plaintiffs clearly

suffered physical loss to Covered Property because they were unable to operate. Malish failed

to conduct a reasonable investigation and then Cincinnati wrongfully denied the coverage for




                                                  6
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 19 of 385




Civil Authority without considering damage to property other than Plaintiffs’. The Policy does

not define “damage” in the property coverage section, and “damage” is broadly defined in its

common ordinary meaning. It could have, but did not, define “loss” under the Property

coverage portion of the Policy.

        17.     Cincinnati relies on the exclusion for “Pollution” as a basis for denial, but

contrary to its assertion, this is not a pandemic exclusion and Covid-19 is not a pollutant. See

Exhibit D. The word “virus” does not even appear in the Policy definition of “Pollutant.” See

Exhibit A, pg. 110.

        18.     The exclusion for pollutant has no application to Plaintiffs’ claim in light of its plain

language. Alternatively, the exclusion is vague and ambiguous and must be construed in the light

most favorable to Plaintiffs.

        19.     Cincinnati failed to give proper, advance notice and disclosure of the Exclusion and

is thus barred from reliance upon it.

        20.     On information and belief, Cincinnati is barred from relying on the Exclusion as a

result of regulatory and/or administrative estoppel.

        21.     Alternatively, the Exclusion as interpreted by Cincinnati is unconscionable and/or

contrary to public policy and cannot be enforced as written.

        22.     Cincinnati made material misrepresentations about Policy provisions, coverage and

the law in Texas applying thereto with regard to Plaintiffs’ Loss of Business Income and Civil

Authority additional coverages.

        23.     Malish considered only Cincinnati’s interests, proceeded only according to a one-

sided and self-serving interpretation of the Policy, and attempted to conceal from Plaintiffs that he

made no effort to consider its interests. Malish pre-textually looked only for ways to avoid coverage




                                                   7
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 20 of 385




rather than first trying to find coverage.

        24.     Cincinnati wrongfully denied Plaintiffs’ claims for business interruption even

though the Policy provides coverage for losses such as those suffered by Plaintiffs. Furthermore,

by information and belief, Cincinnati engaged its agents to misrepresent Policy provisions and

coverage. To date, Cincinnati continues to deny the payment for Plaintiffs’ loss of business.

                                         V.
                        CAUSES OF ACTION AGAINST CINCINNATI

A.      BREACH OF CONTRACT

        25.     Plaintiffs re-allege the foregoing paragraphs. Cincinnati and its agents’ conduct

constitute a breach of the insurance contracts between it and Plaintiffs. Cincinnati’s failure and/or

refusal, as described above, to pay Plaintiffs adequate compensation as it is obligated to do under

the terms of the Policy in question pursuant to the additional coverages of Loss of Business Income

and Civil Authority, and under the laws of the State of Texas, constitutes a breach of the insurance

contracts with Plaintiffs.

        26.     Cincinnati failed to perform its contractual duty to adequately compensate Plaintiffs

under the terms of the Policy pursuant to the additional coverages of Loss of Business Income and

Civil Authority. Specifically, Cincinnati wrongfully denied coverage and refused to offer the full

proceeds of the Policy, although due demand was made for proceeds to be paid in an amount

sufficient to cover Plaintiffs’ business loss, and all conditions precedent to recovery under the

Policy have been carried out and accomplished by Plaintiffs. Cincinnati’s conduct constitutes a

breach of the insurance contracts between it and Plaintiffs.

B.      NONCOMPLIANCE WITH TEXAS INSURANCE CODE

        1.      UNFAIR SETTLEMENT PRACTICES

        27.     Plaintiffs re-allege the foregoing paragraphs. Texas law is clear that insurance




                                                  8
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 21 of 385




companies and anyone engaged in the business of insurance by investigating and adjusting a claim

must conduct a reasonable, full and fair claim investigation. Cincinnati violated Chapter 541 of

the Texas Insurance Code, in one or more of the following particulars:

       § 541.061. Misrepresentation of Insurance Policy.

                   •   Making an untrue statement of material fact;
                   •   Failing to state a material fact necessary to make other statements
                       made not misleading;
                   •   Making a misleading statement; and
                   •   Failing to disclose a material matter of law.

       § 541.060. Unfair Settlement Practices.

       Insurance Code chapter 541, section 541.060 by, among other things:

                   • misrepresenting one or more material facts and/or policy provisions relating
                     to coverage;
                   • making misrepresentations of law;
                   • failing to attempt in good faith to effectuate a prompt, fair, and equitable
                     settlement of a claim with respect to which their liability has become
                     reasonably clear;
                   • failing to promptly provide a reasonable explanation of the basis in law or
                     fact for the denial of Plaintiffs’ claims;
                   • refusing to affirm or deny coverage within a reasonable time;
                   • refusing to conduct a reasonable investigation;
                   • ignoring damage known to be covered by the Policy;
                   • conducting an outcome-oriented investigation in order to provide a basis to
                     underpay the claim; and/or
                   • relying on biased adjusters.

As alleged above, Cincinnati misrepresented to Plaintiffs that the Policy required actual physical,

damage to its Properties in order for them to have coverage for Business Income and Civil

Authority.

       2.      THE PROMPT PAYMENT OF CLAIMS

       28.     Plaintiffs re-allege the foregoing paragraphs. Cincinnati’s conduct constitutes and

will continue to constitute multiple violations of the Texas Insurance Code, Prompt Payment of

Claims. All violations made under this article are made actionable by TEX. INS. CODE §542.060.



                                                9
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 22 of 385




       29.     Cincinnati failed to meet its obligations under the Texas Insurance Code regarding

timely beginning an investigation of Plaintiffs’ claim, and requesting all information reasonably

necessary to investigate Plaintiffs’ claim within the statutorily mandated time of receiving notice

of Plaintiffs’ claim. Its conduct constitutes a violation of the Texas Insurance Code, Prompt

Payment of Claims. TEX. INS. CODE §542.055.

       30.     Further, Cincinnati failed to accept Plaintiffs’ full and entire claim within the

statutorily-mandated time of receiving all necessary information. Its conduct constitutes a violation

of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.056.

       31.     Cincinnati failed and will fail to timely pay Plaintiffs’ claim, and for all of the

covered losses due to its wrongful denial of the policy benefits. TEX. INS. CODE §542.057.

       32.     Cincinnati failed and will fail to meet its obligations under the Texas Insurance

Code regarding payment of claim without delay due to its wrongful denial. Its conduct constitutes

a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

       33.     Because of Cincinnati’s wrongful acts and omissions, Plaintiffs were forced to

retain the professional services of the attorney and law firm who is representing it with respect to

these causes of action.

C.     BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       34.     Plaintiffs re-allege the foregoing paragraphs. Cincinnati’s conduct constitutes a

breach of the common law duty of good faith and fair dealing owed to the insureds pursuant to

insurance contracts.

       35.     From and after the time Plaintiffs’ loss was presented to Cincinnati, its liability to

pay the full claim in accordance with the terms of the Policy was reasonably clear. However, it has

refused to pay Plaintiffs in full and wrongfully denied the claim, despite there being no basis upon




                                                 10
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 23 of 385




which a reasonable insurance company would have relied to deny the full payment. Cincinnati’s

conduct constitutes a breach of the common law duty of good faith and fair dealing.

       36.      Further, Cincinnati’s failure, as described above, to adequately and reasonably

investigate and evaluate Plaintiffs’ claim, although, at that time, it knew or should have known by

the exercise of reasonable diligence that its liability was reasonably clear, constitutes a breach of

the duty of good faith and fair dealing.

                                                   VI.

                    CAUSES OF ACTION AGAINST DEFENDANT MALISH

A.     NONCOMPLIANCE WITH TEXAS INSURANCE CODE

       37.      Plaintiffs re-allege the foregoing paragraphs. At all pertinent times, Malish was

engaged in the business of insurance as defined by the Texas Insurance Code. The acts and

omissions of Malish constitute one or more violations of the Texas Insurance Code. More

specifically, Malish has, among other violations, violated the following provisions of the Code:

             1. Insurance Code § 542.003(b)(5).

             2. Insurance Code chapter 541, section 541.060 by, among other things:

                •    misrepresenting one or more material facts and/or policy provisions relating to
                     coverage;

                •    failing to attempt in good faith to effectuate a prompt, fair, and equitable
                     settlement of a claims with respect to which their liability has become
                     reasonably clear;

                •    failing to attempt in good faith to effectuate a prompt, fair, and equitable
                     settlement of a claims under one portion of a policy with respect to which
                     liability has become reasonably clear in order to influence Plaintiffs to settle its
                     claims with respect to another portion of the policy;

                •    failing to promptly provide a reasonable explanation of the basis in law or fact
                     for the denial of Plaintiffs’ claims;

                •    refusing to affirm or deny coverage within a reasonable time;




                                                   11
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 24 of 385




               •   refusing to conduct a reasonable investigation;

               •   ignoring damage known to be covered by the Policy;

               •   creating evidence to provide the carrier with a basis to deny coverage; and/or

               •   conducting an outcome-oriented investigation in order to provide the carrier
                   with a basis to deny the claim.

       38.     Cincinnati assigned the loss and the claim to Malish who was at all pertinent times

the agent of Cincinnati, through both actual and apparent authority. The acts, representations and

omissions of Malish are attributed to Cincinnati. Malish was tasked with the responsibility of

conducting a thorough and reasonable investigation of Plaintiffs’ loss. Despite the fact that the

Texas Insurance Code dictates adjusters must conduct a reasonable investigation and adjustment

of a claim, Malish failed to do so and actually set out to conduct an outcome-oriented investigation

and adjustment, which has and will result in an inequitable settlement of Plaintiffs’ claim.

       39.     Malish pre-textually looked only for ways to avoid coverage rather than first trying

to find coverage. He actually sent Plaintiffs a list of questions created to aid in the denial of the

claim. See Exhibit E. Notably, he made requests to Plaintiffs to identify and/or describe the “direct

physical loss or damage” to their businesses, when the Policy only requires direct “loss” to Covered

Property for coverage to exist. He also asked Plaintiffs to identify and/or describe the “direct

physical loss or damage” to other properties around Plaintiffs even though, again, the Policy does

not require “physical damage” to trigger coverage. Malish even included a cross-examination type

leading question that no matter how answered assumes Covid-19 is present at other properties

around Plaintiffs’ aiding Malish in asserting an exclusion to coverage of Plaintiffs’ claim. This is

despite the fact that a claim investigation is not supposed to be adversarial, rather adjusters should

be in search of facts proving coverage.




                                                 12
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 25 of 385




       40.     In his letter acknowledging the claim, Malish misrepresented the policy coverages

to Plaintiffs. He misrepresented to Plaintiffs that in order to have coverage for Business Income,

they had to have sustained direct physical damage to the Properties. However, Plaintiffs’ Policy

covers direct “loss” to the Properties, not physical damage. As well, Malish misrepresented to

Plaintiffs that because access to the properties were not prohibited due to direct physical loss or

physical damage to other properties, there was no Civil Authority coverage. But again, the Policy

does not have a requirement for a “physical damage” to trigger coverage. He also wholly ignored

the Orders. Malish’s conduct clearly shows he conducted an outcome-oriented investigation and

as a result, caused a failure to effectuate a settlement of the claim. As result of Malish’s

misrepresentations, inadequate and outcome-oriented investigation, Plaintiffs have not received

any payment for the claim.

       41.     The foregoing conduct was and is the producing cause(s) of injury and damage to

Plaintiffs and Plaintiffs have suffered damages including, without limitation, actual damages,

economic damages, and consequential damages. Malish’s conduct caused a failure to effectuate a

prompt, reasonable settlement of the claim. Moreover, one or more of the foregoing acts or

omissions were committed “knowingly” entitling Plaintiffs to seek treble damages pursuant to the

Insurance Code.

                                VII.
   CAUSES OF ACTION AGAINST ALL DEFENDANTS FOR CIVIL CONSPIRACY


       42.   Plaintiffs re-allege the foregoing paragraphs. The Defendants conspired to delay and

deny Plaintiffs’ claim. Cincinnati assigned Malish to investigate Plaintiffs’ claim, and the

Defendants set out to intentionally conduct an outcome-oriented investigation in order to avoid

paying for all of the damages to Plaintiffs’ Properties covered by the Policy. The denial letter




                                                13
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 26 of 385




misrepresenting coverage, as well as the questions asked of Plaintiffs to create a basis for denial

via application of various exclusions in the Policy, were either independent acts by Malish in

violation of the Insurance Code or a meeting of the minds between Malish and Cincinnati to

accomplish violations of the Insurance Code – the discovery process will bear out which. The

Defendants’ conspiracy was a proximate cause of Plaintiffs’ damages.

                                             VIII.
                                          KNOWLEDGE

       43.     Each of the acts described above, together and singularly, was done "knowingly"

by Defendants as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiffs’ damages described herein.

                                              IX.
                                            DAMAGES

       44.     Plaintiffs would show that all of the aforementioned acts, taken together or

singularly, constitute the proximate and producing causes of the damages sustained by Plaintiffs.

       45.     For breach of contract, Plaintiffs are entitled to regain the benefit of the bargain,

which is the amount of the claim, together with attorney's fees.

       46.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiffs are entitled to actual damages, which include the loss of the benefits that should have

been paid pursuant to the Policy but for the wrongful denial, court costs, consequential damages

not covered by Plaintiffs’ Policy and attorney's fees. For knowing conduct of the acts described

above, Plaintiffs ask for three times the actual damages. TEX. INS. CODE §541.152.

       47.     For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

Plaintiffs are entitled to the amount of the claim, as well as eighteen (18) percent interest per annum

on the amount of such claim as damages, together with attorney's fees. TEX. INS. CODE




                                                  14
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 27 of 385




§542.060.

       48.     For breach of the common law duty of good faith and fair dealing, Plaintiffs are

entitled to compensatory damages, including all forms of loss resulting from the insurer's breach

of duty, such as additional costs, economic hardship, losses due to nonpayment of the amount the

insurer owed, and exemplary damages.

       49.     For the prosecution and collection of this claim, Plaintiffs have been compelled to

engage the services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiffs

are entitled to recover a sum for the reasonable and necessary services of Plaintiffs’ attorney in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

                                                 X.

       50.     In addition, as to any exclusion, condition, or defense pled by Defendants, Plaintiffs

would show that:

       51.     The clear and unambiguous language of the policy provides coverage for business

interruption and other losses to the Properties caused by losses made the basis of Plaintiffs’ claims;

       52.     In the alternative, any other construction of the language of the policy is void as

against public policy;

       53.     Any other construction and its use by the Defendants violate the Texas Insurance

Code section 541 et. seq. and is void as against public policy;

       54.     Any other construction is otherwise void as against public policy, illegal, and

violates state law and administrative rule and regulation.

       55.     In the alternative, should the Court find any ambiguity in the policy, the rules of

construction of such policies mandate the construction and interpretation urged by Plaintiffs;




                                                 15
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 28 of 385




       56.     In the alternative, Defendants are judicially, administratively, or equitably estopped

from denying Plaintiffs’ construction of the policy coverage at issue;

       57.     In the alternative, to the extent that the wording of such policy does not reflect the

true intent of all parties thereto, Plaintiffs plead the doctrine of mutual mistake requiring

reformation.

                                         XI.
                               REQUEST FOR DISCLOSURES

       58.     Pursuant to the Texas Rules of Civil Procedure 194, Plaintiffs request that

Defendants provide the information required in a Request for Disclosure.

                                     XII.
                 FIRST REQUEST FOR PRODUCTION TO CINCINNATI

       59.     Pursuant to the Texas Rules of Civil Procedure 196, Plaintiffs request that

Defendant Cincinnati provide the information required:

1) Produce the non-privileged portion of Cincinnati’s complete claim file for Plaintiffs’ Properties
   relating to or arising out of Plaintiffs’ losses for which Cincinnati opened a claim under the
   Policy.

2) Produce all emails and other forms of communication between Cincinnati, its agents, adjusters,
   employees, or representatives and the agent and adjuster, and/or their agents, adjusters,
   representatives or employees relating to, mentioning, concerning or evidencing the Plaintiffs’
   Policy and/or Properties which are the subject of this suit.

3) Underwriting documents and communications, including but not limited to, any and all
   materials, documents, notations, files, reports, correspondence and/or other communications
   related to Plaintiffs’ application/s for coverage, binders, proposals, and the issuance of the
   policy, including renewals thereof. This request also includes materials, determination and/or
   method for determining the forms and endorsements to be used in creating the policy. This
   request also includes information regarding the basis for rating and premium classifications
   used for Plaintiffs. Finally, this request includes any internal communications or guidelines
   regarding the handling and/or coverage positions of Defendant regarding business interruption
   and other claims related to the 2019 Novel Coronavirus and/or COVID-19.

4) Any and all documents and/or communications from Cincinnati or any parent, subsidiary or
   affiliated entities to any third-party, including but not limited to insurance agents and brokers,
   marketing and/or public relations firms, at any time after December 15, 2019, and relating in




                                                 16
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 29 of 385




    any way to coverage or exclusions or denials of coverage for civil authority or for business
    interruption or business income loss and/ or commercial property coverage mentioning or
    referencing the 2019 Novel Coronavirus, the pandemic, and/or COVID-19.

                                      XIII.
                    FIRST REQUEST FOR PRODUCTION TO MALISH

        60.     Pursuant to the Texas Rules of Civil Procedure 196, Plaintiffs request that

Defendant Malish provide the information required:

1) Produce Malish’s complete claim or adjusting file for Plaintiffs’ claim.

2) Produce all emails and other forms of communication between Cincinnati, its agents, adjusters,
   employees, or representatives and Malish and/or his agents, adjusters, representatives or
   employees relating to, mentioning, concerning or evidencing the claim which is the subject of
   this suit. This request includes Documents and/or Communications relating to the handling of
   business interruption and other claims related to the 2019 Novel Coronavirus and/or COVID-
   19.

                                                 XIV.

        61.     WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that Defendants be

cited to appear and answer herein; that, on final hearing, Plaintiffs have judgment against

Defendants for an amount, deemed to be just and fair by the jury, which will be a sum within the

jurisdictional limits of this Court. FOR THE COURT: Plaintiffs are forced to state a range amount

of damages sought although Plaintiffs believe that the amount of damages is solely for the jury to

determine. However, because Plaintiffs must state a range of damages, Plaintiffs plead that the

damages will be more than $200,000 but not more than $1,000,000. Plaintiffs further plead for costs

of suit; for interest on the judgment; for pre-judgment interest; and, for such other and further

relief, in law or in equity, either general or special, including the non-monetary relief of declaratory

judgment against Defendants, to which Plaintiffs may be justly entitled.




                                                  17
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 30 of 385




                      Respectfully submitted,

                      THE LOYD LAW FIRM, P.L.L.C.
                      12703 Spectrum Drive, Suite 201
                      San Antonio, Texas 78249
                      Telephone: (210) 775-1424
                      Facsimile:    (210) 775-1410
                      Electronic Mail: shannon@theloydlawfirm.com




                      BY:
                             SHANNON E. LOYD
                             State Bar No. 24045706

                      ATTORNEY FOR PLAINTIFFS


           PLAINTIFFS REQUEST A TRIAL BY JURY




                               18
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 31 of 385




                  Exhibit A




                              1
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 32 of 385



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: ENP 006 54 53

Effective Date: 03-01-2020

Named Insured: MD BEVCO INC DBA MAD DOGS SAN ANTONIO
For professional advice and policy questions or changes, please contact your local independent agency:


CATTO & CATTO LLP
106 S SAINT MARYS ST STE 800
SAN ANTONIO, TX 78205-3603


210-222-2161

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Sean M. Givler
Senior Vice President - Commercial Lines




IA 4443 04 14
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 33 of 385


        NOTICE TO POLICYHOLDERS - FLOOD DISCLOSURE
                     STATEMENT - TEXAS
You should read your policy and review your Declarations page for complete information on the coverage you
are provided.
Flood Insurance: You may also need to consider the purchase of flood insurance. Your insurance policy does
not include coverage for damage resulting from a flood even if hurricane winds and rain caused the flood to
occur. Without separate flood insurance coverage, you may have uncovered losses caused by a flood. Please
discuss the need to purchase separate flood insurance coverage with your insurance agent or insurance
company or visit www.floodsmart.gov.




IA 4514 TX 01 20                                                                              Page 1 of 1
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 34 of 385


                                           The Cincinnati Indemnity Company
                                                           A Stock Insurance Company

                                         Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                         Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                        www.cinfin.com n 513-870-2000




                        COMMON POLICY DECLARATIONS
                                                            Billing Method: AGENCY BILL
                               POLICY NUMBER ENP 006 54 53 / EBA 006 54 53
NAMED INSURED MD BEVCO INC DBA MAD DOGS SAN ANTONIO
                  REFER TO IA905
ADDRESS           4714 SHAVANO OAK STE 2
(Number & Street, SAN ANTONIO, TX 78249-4029
Town, County,
State & Zip Code)


Previous Policy Number:
ENP0065453
Policy Period: At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE
 All coverages except Automobile and / or Garage
    Policy number: ENP 006 54 53                FROM: 03-01-2020         TO: 03-01-2021
 Automobile and / or Garage
    Policy number: EBA 006 54 53                FROM: 03-01-2020         TO: 03-01-2021
 Agency     CATTO & CATTO LLP 42-018
 City    SAN ANTONIO, TX

 Legal Entity / Business Description
 PARTNERSHIP
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 IA4514TX      01/20   NOTICE TO POLICYHOLDERS – FLOOD DISCLOSURE STATEMENT - TEXAS
 IL0017        11/98   COMMON POLICY CONDITIONS
 IA102A        09/08   SUMMARY OF PREMIUMS CHARGED
 IA904         04/04   SCHEDULE OF LOCATIONS
 IA905         02/98   NAMED INSURED SCHEDULE
 IA4331TX      06/16   TEXAS CHANGES - CANCELLATION AND NONRENEWAL PROVISIONS FOR
                       CASUALTY LINES AND COMMERCIAL PACKAGE POLICIES
 IL0171        09/07   TEXAS CHANGES - LOSS PAYMENT
 IA4186TX      02/99   TEXAS NOTICE TO POLICYHOLDERS
 IA4236        01/15   POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IA4344TX      10/09   TEXAS NOTICE TO POLICYHOLDERS EXCLUSION - ASBESTOS
 IA4427        02/13   NOTICE OF LOSS CONTROL SERVICES
 IP446         08/01   NOTICE TO POLICYHOLDERS
 IA4006        07/10   SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
 IA4238        01/15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4332TX      08/16   TEXAS IMPORTANT NOTICE
 IA4338        05/11   SIGNATURE ENDORSEMENT
 IL0168        05/02   TEXAS CHANGES - DUTIES
 FMD502        07/08   COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 GAD531        07/08   CLAIMS-MADE EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                       DECLARATIONS

IAD509 01 12                                                                             Page 1 of   2
                                                         ENP 006 54 53 / EBA 006 54 53
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 35 of 385

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 CAD519XCP 03/09 CINCIPLUS® CRIME XC+® (EXPANDED COVERAGE PLUS) COVERAGE PART
                 DECLARATIONS
 CAD516    03/09 CRIME AND FIDELITY COVERAGE PART DECLARATIONS (COMMERCIAL
                 ENTITIES)
 AAD505    03/06 BUSINESS AUTO COVERAGE PART DECLARATIONS
 XSD504    05/10 EXCESS LIABILITY COVERAGE PART DECLARATIONS
 HC502     01/18 CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS
 HC503     01/18 CINCINNATI NETWORK DEFENDER™ COVERAGE PART DECLARATIONS


02-14-2020 16:22
Countersigned                              By
                            (Date)                           (Authorized Representative)




IAD509 01 12                                                                    Page 2 of   2
                                                ENP 006 54 53 / EBA 006 54 53
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 36 of 385

                         COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A. Cancellation                                                         b.   Give you reports on the conditions we
                                                                             find; and
    1.   The first Named Insured shown in the
         Declarations may cancel this policy by                         c.   Recommend changes.
         mailing or delivering to us advance written
         notice of cancellation.                                   2.   We are not obligated to make any inspec-
                                                                        tions, surveys, reports or recommenda-
    2.   We may cancel this policy by mailing or                        tions and any such actions we do under-
         delivering to the first Named Insured writ-                    take relate only to insurability and the
         ten notice of cancellation at least:                           premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
         a.   10 days before the effective date of                      dertake to perform the duty of any person
              cancellation if we cancel for nonpay-                     or organization to provide for the health or
              ment of premium; or                                       safety of workers or the public. And we
         b.   30 days before the effective date of                      do not warrant that conditions:
              cancellation if we cancel for any other                   a.   Are safe or healthful; or
              reason.
                                                                        b.   Comply with laws, regulations, codes
    3.   We will mail or deliver our notice to the                           or standards.
         first Named Insured's last mailing address
         known to us.                                              3.   Paragraphs 1. and 2. of this condition ap-
                                                                        ply not only to us, but also to any rating,
    4.   Notice of cancellation will state the effec-                   advisory, rate service or similar organiza-
         tive date of cancellation. The policy pe-                      tion which makes insurance inspections,
         riod will end on that date.                                    surveys, reports or recommendations.
    5.   If this policy is cancelled, we will send the             4.   Paragraph 2. of this condition does not
         first Named Insured any premium refund                         apply to any inspections, surveys, reports
         due. If we cancel, the refund will be pro                      or recommendations we may make rela-
         rata. If the first Named Insured cancels,                      tive to certification, under state or munici-
         the refund may be less than pro rata. The                      pal statutes, ordinances or regulations, of
         cancellation will be effective even if we                      boilers, pressure vessels or elevators.
         have not made or offered a refund.
                                                              E. Premiums
    6.   If notice is mailed, proof of mailing will be
         sufficient proof of notice.                               The first Named Insured shown in the Declara-
                                                                   tions:
B. Changes
                                                                   1.   Is responsible for the payment of all pre-
    This policy contains all the agreements be-                         miums; and
    tween you and us concerning the insurance af-
    forded. The first Named Insured shown in the                   2.   Will be the payee for any return premiums
    Declarations is authorized to make changes in                       we pay.
    the terms of this policy with our consent. This
    policy's terms can be amended or waived only              F.   Transfer of Your Rights and Duties Under
    by endorsement issued by us and made a part                    this Policy
    of this policy.                                                Your rights and duties under this policy may
C. Examination of Your Books and Records                           not be transferred without our written consent
                                                                   except in the case of death of an individual
    We may examine and audit your books and                        named insured.
    records as they relate to this policy at any time
    during the policy period and up to three years                 If you die, your rights and duties will be trans-
    afterward.                                                     ferred to your legal representative but only
                                                                   while acting within the scope of duties as your
D. Inspections and Surveys                                         legal representative. Until your legal represen-
                                                                   tative is appointed, anyone having proper tem-
    1.   We have the right to:                                     porary custody of your property will have your
         a.   Make inspections and surveys at any                  rights and duties but only with respect to that
              time;                                                property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 37 of 385
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ENP 006 54 53 / EBA 006 54 53                           Effective Date: 03-01-2020

Named Insured:   MD BEVCO INC DBA MAD DOGS SAN ANTONIO
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part                                           $          22,108
Commercial General Liability Coverage Part                                  $
Commercial Auto Coverage Part                                               $           9,782
Commercial Umbrella / Excess Liability Coverage Part                        $          12,403
DATA DEFENDER COVERAGE PART                                                 $              143
NETWORK DEFENDER COVERAGE PART                                              $              187
CRIME AND FIDELITY COVERAGE PART                                            $           2,205
CRIME EXPANDED COVERAGE PLUS                                                $              156
EMPLOYMENT PRACTICES LIABILITY                                              $           5,535
**TX MOTOR VEHICLE CRIME PREVENTION FEE                                     $               12
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $              342
Installment Charge                                                          $
      ANNUAL TOTAL                                                          $          52,861
 PAYMENTS
**NOT INCLUDED IN ANNUAL TOTAL. SEE FIRST INSTALLMENT.

                                                      First                      Remaining
                                                  Installment                   Installment(s)
              ANNUAL                            52,873

Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 38 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY   STATE   ZIP CODE
1     123 LOSOYA ST
      STE 19
      SAN ANTONIO, TX 78205-2607

2     4714 SHAVANO OAK
      SAN ANTONIO, TX 78249-4032


3     126 LOSOYA ST
      SAN ANTONIO, TX 78205-2608


4     123 LOSOYA ST STE 7
      SAN ANTONIO, TX 78205-2678


5     420 E HOUSTON ST
      SAN ANTONIO, TX 78205-2616




IA 904 04 04
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 39 of 385
   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           NAMED INSURED SCHEDULE
This Schedule supplements the Declarations.

                                              SCHEDULE

Named Insured:
MD BEVCO INC DBA MAD DOGS SAN ANTONIO
MD MANAGE CO INC
MD PROPERTY CO LLC
MD FRANCHISE CO LLC
CATHAY CALEDONIAN INC
GENERAL PARTNER FOR CALEDONIAN PACIFIC LTD
GENERAL PARTNER FOR TEXAS CALEDONIAN LTD
MD RIVERWALK LLC
CRAZY SAM'S SEAFOOD INC DBA BIER GARTEN
MD SPORTS PUB INC
TICKET SPORTS PUBS, INC. DBA MADDY MCMURPHY'S
MD RIVERWALK LLC DBA ON THE BEND




IA 905 02 98
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 40 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      TEXAS CHANGES - CANCELLATION
                     AND NONRENEWAL PROVISIONS FOR
                           CASUALTY LINES AND
                      COMMERCIAL PACKAGE POLICIES
This endorsement modifies insurance provided under the following Monoline Policy:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE PART
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE PART CLAIMS-MADE
    CONTRACTOR'S LIMITED POLLUTION LIABILITY COVERAGE PART
    ELECTRONIC DATA LIABILITY COVERAGE PART
    EMPLOYEE BENEFITS LIABILITY COVERAGE PART
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE PART
    FARM COVERAGE PART - FARM LIABILITY COVERAGE FORM
    GOLF COURSE CHEMICAL APPLICATION LIMITED LIABILITY COVERAGE PART
    HOLE-IN-ONE COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART (NON-MEDICAL)
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

This endorsement also modifies insurance provided under the following when written as part of a Commercial
Package Policy:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE PART
    CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL OUTPUT COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE PART CLAIMS-MADE
    CONTRACTOR'S LIMITED POLLUTION LIABILITY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    ELECTRONIC DATA LIABILITY COVERAGE PART
    EMPLOYEE BENEFITS LIABILITY COVERAGE PART
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE PART
    FARM COVERAGE PART
    GOLF COURSE CHEMICAL APPLICATION LIMITED LIABILITY COVERAGE PART
    HOLE-IN-ONE COVERAGE PART
    INTERNET LIABILITY COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MACHINERY AND EQUIPMENT COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART

                                     Includes copyrighted material of ISO
IA 4331 TX 06 16                      Properties, Inc., with its permission.                 Page 1 of 3
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 41 of 385
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART (NON-MEDICAL)
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

A. Paragraph 2. of the CANCELLATION con-                                               which would produce an in-
   tained in IL 00 17 Common Policy Condi-                                             crease in rate;
   tions is replaced by the following:
                                                                                   (d) Loss of our reinsurance
    2.   We may cancel this policy:                                                    covering all or part of the
                                                                                       risk covered by the policy; or
         a.   By mailing or delivering to the first
              Named Insured written notice of can-                                 (e) If we have been placed in
              cellation, stating the reason for can-                                   supervision,       conserva-
              cellation, at least 10 days before the                                   torship or receivership and
              effective date of cancellation.                                          the cancellation is approved
                                                                                       or directed by the supervi-
              However, if this policy covers a con-                                    sor, conservator or receiver.
              dominium association, and the con-
              dominium property contains at least                        c.   For the following reason, if this policy
              one residence or the condominium                                provides coverage to a governmental
              declarations conform with the Texas                             unit as defined under 28 TEX AD-
              Uniform Condominium Act, then the                               MIN. CODE Section 5.7001 or on
              notice of cancellation, as described                            one- and two-family dwellings:
              above, will be provided to the First
              Named Insured 30 days before the                                (1) If this policy has been in effect
              effective date of cancellation. We will                              for less than 90 days, we may
              also provide 30 days' written notice to                              cancel coverage for any reason.
              each unit-owner to whom we issued a                             (2) If this policy has been in effect
              certificate or memorandum of insur-                                  for 90 days or more, or if it is a
              ance, by mailing or delivering the no-                               renewal, we may cancel cover-
              tice to each last mailing address                                    age only for the following rea-
              known to us.                                                         sons:
         b.   For the following reasons, if this poli-                             (a) If the first named insured
              cy does not provide coverage to a                                        does not pay the premium
              governmental unit as defined under                                       or any portion of the premi-
              28 TEX. ADMIN. CODE. Section                                             um when due;
              5.7001 or on one-and two-family
              dwellings.                                                           (b) If the Texas Department of
                                                                                       Insurance determines that
              The permissible reasons for cancella-                                    continuation of this policy
              tion are as follows:                                                     would result in violation of
              (1) If this policy has been in effect                                    the Texas Insurance Code
                   for 60 days or less, we may can-                                    or any other law governing
                   cel for any reason except, that                                     the business of insurance in
                   under the provisions of the Tex-                                    Texas;
                   as Insurance Code, we may not                                   (c) If the Named Insured sub-
                   cancel this policy solely because                                   mits a fraudulent claim; or
                   the policyholder is an elected of-
                   ficial.                                                         (d) If there is an increase in the
                                                                                       hazard within the control of
              (2) If this policy has been in effect                                    the named insured which
                   for more than 60 days, or if it is a                                would produce an increase
                   renewal, we may cancel only for                                     in rate.
                   one or more of the following rea-
                   sons:                                       B. The following condition is added and super-
                                                                    sedes any provision to the contrary:
                   (a) Fraud in obtaining coverage;
                                                                    NONRENEWAL
                   (b) Failure to pay premiums
                        when due;                                   1.   We may elect not to renew this policy ex-
                                                                         cept, that under the provisions of the Tex-
                   (c) An increase in hazard within                      as Insurance Code, we may not refuse to
                        the control of the insured
                                         Includes copyrighted material of ISO
IA 4331 TX 06 16                          Properties, Inc., with its permission.                        Page 2 of 3
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 42 of 385
         renew this policy solely because the poli-                          date will be computed pro rata based
         cyholder is an elected official.                                    on the previous year's premium.
    2.   This Paragraph, 2., applies unless the pol-               3.   If this policy covers a condominium asso-
         icy qualifies under Paragraph 3. below.                        ciation, and the condominium property
                                                                        contains at least one residence or the
         If we elect not to renew this policy, we                       condominium declarations conform with
         may do so by mailing or delivering to the                      the Texas Uniform Condominium Act,
         first Named Insured, at the last mailing                       then we will mail or deliver written notice
         address known to us, written notice of                         of nonrenewal, at least 30 days before the
         nonrenewal, stating the reason for nonre-                      expiration or anniversary date of the poli-
         newal, at least 60 days before the expira-                     cy, to:
         tion date. If notice is mailed or delivered
         less than 60 days before:                                      a.   The first Named Insured; and
         a.   The expiration date of this policy; or                    b.   Each unit-owner to whom we issued
                                                                             a certificate or memorandum of in-
         b.   The anniversary date of this policy, if                        surance.
              the policy is written for a term of more
              than one year.                                            We will mail or deliver such notice to each
                                                                        last mailing address known to us.
              If notice is mailed or delivered less
              than 60 days before the expiration or                4.   If notice is mailed, proof of mailing will be
              anniversary date, this policy will re-                    sufficient proof of notice.
              main in effect until the 61st day after
              the date on which the notice is mailed               5.   The transfer of a policyholder between
              or delivered. Earned premium for any                      admitted companies within the same in-
              period of coverage that extends be-                       surance group is not considered a refusal
              yond the expiration or anniversary                        to renew.




                                        Includes copyrighted material of ISO
IA 4331 TX 06 16                         Properties, Inc., with its permission.                        Page 3 of 3
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 43 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        TEXAS CHANGES - LOSS PAYMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL INLAND MARINE COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART

A. LOSS PAYMENT                                                                     additional time, we will in-
                                                                                    form you of the reasons for
    1.   With respect to the Crime And Fidelity                                     such need.
         Coverage Part and Equipment Breakdown
         Coverage Part, the following conditions                               We will provide notification, as
         are added.                                                            described in (2)(a) through (2)(d)
                                                                               above, within:
    2.   With respect to the COMMERCIAL IN-
         LAND MARINE COVERAGE PART, the                                             (i) 15 business days after
         following conditions replace Item E. LOSS                                      we receive the signed,
         PAYMENT in the Commercial Inland Ma-                                           sworn proof of loss and
         rine Loss Conditions:                                                          all information we re-
                                                                                        quested; or
         a.   Claims Handling
                                                                                    (ii) 30 days after we re-
              (1) Within 15 days after we receive                                       ceive the signed, sworn
                  written notice of claim, we will:                                     proof of loss and all in-
                  (a) Acknowledge receipt of the                                        formation     we      re-
                       claim. If we do not acknowl-                                     quested, if we have
                       edge receipt of the claim in                                     reason to believe the
                       writing, we will keep a re-                                      loss resulted from ar-
                       cord of the date, method                                         son.
                       and content of the acknowl-                             If we have notified you that we
                       edgment.                                                need additional time to reach a
                  (b) Begin any investigation of                               decision, we must then either
                       the claim; and                                          approve or deny the claim within
                                                                               45 days of such notice.
                  (c) Request a signed, sworn
                       proof of loss, specify the in-                b.    We will pay for covered loss or dam-
                       formation you must provide                          age within 5 business days after:
                       and supply you with the                             (1) We have notified you that pay-
                       necessary forms. We may                                 ment of the claim or part of the
                       request more information at                             claim will be made and have
                       a later date, if during the in-                         reached agreement with you on
                       vestigation of the claim such                           the amount of loss; or
                       additional information is
                       necessary.                                          (2) An appraisal award has been
                                                                               made.
              (2) We will notify you in writing as to
                  whether:                                                 However, if payment of the claim or
                                                                           part of the claim is conditioned on
                  (a) The claim or part of the                             your compliance with any of the
                       claim we will be paid;                              terms of this policy, we will make
                  (b) The claim or part of the                             payment within 5 business days after
                       claim has been denied, and                          the date you have complied with such
                       inform you of the reasons of                        terms.
                       denial;                                       c.    Catastrophe Claims
                  (c) More information is neces-                           If a claim results from a weather re-
                       sary; or                                            lated catastrophe or a major natural
                  (d) We need additional time to                           disaster, the claim handling and claim
                       reach a decision. If we need                        payment deadlines described in a.

IL 01 71 09 07                              © ISO Properties, Inc., 2001                            Page 1 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 44 of 385
             and b. above are extended for an                      d.    The term "business day", as used in
             additional 15 days.                                         this endorsement, means a day other
                                                                         than Saturday, Sunday or a holiday
             Catastrophe or Major Natural Disas-                         recognized by the state of Texas.
             ter means a weather related event
             which is:                                    B. With respect to the Commercial Inland Marine
                                                              Coverage Part the following is added:
             (1) Declared a disaster under the
                  Texas Disaster Act of 1975; or              We will not be liable for any part of a "loss"
                                                              that has been paid or made good by others.
             (2) Determined to be a catastrophe
                  by the State Board of Insurance.




IL 01 71 09 07                            © ISO Properties, Inc., 2001                          Page 2 of 2
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 45 of 385

                                    TEXAS
                           NOTICE TO POLICYHOLDERS
The Cincinnati Insurance Companies can provide loss control services to your organization at no addi-
tional charge. It is our goal to provide loss control services as a value added service to your insurance
investment. If you wish to utilize our services or have questions about the types of services we offer,
please contact us at (513) 870-2731.




IA 4186 TX 02 99
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 46 of 385

                           POLICYHOLDER NOTICE
                       TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•   Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
    premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•   Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
    United States Government, Department of Treasury, under a formula established by federal law. Under
    this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
    the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
    insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
    billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
    losses that exceeds $100 billion.
•   Schedule:

           Federal Share of Terrorism Losses
             Percentage       Calendar Year
                 85%                  2015
                 84%                  2016
                 83%                  2017
                 82%                  2018
                 81%                  2019
                 80%                  2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 47 of 385

                       TEXAS NOTICE TO POLICYHOLDERS
                           EXCLUSION - ASBESTOS
This Notice does not form a part of your insurance contract. If there is any conflict between this Notice and
the policy (including its endorsements), the provisions of the policy (including its endorsements) apply. Please
read your policy, and the endorsements attached to your policy, carefully.
This notice applies to the asbestos exclusion endorsement included in the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PARTS
COMMERCIAL UMBRELLA COVERAGE PARTS
EXCESS LIABILITY COVERAGE PARTS
FARM LIABILITY
GARAGE COVERAGE FORM
INLAND MARINE COVERAGE PARTS
Your policy contains an exclusion for liability arising out of, attributable to or in any way related to asbestos.




IA 4344 TX 10 09
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 48 of 385

                    NOTICE OF LOSS CONTROL SERVICES
The Cincinnati Insurance Companies provide certain loss prevention services to policyholders at no additional
cost. These services are designed to prevent or reduce the impact of potential loss causing events or
conditions related to the type(s) of insurance coverage you have purchased from us. One of these services that
you can receive is described below:


                           Employment Practices Liability (EPL) Toll-Free Hot Line


Have a question on how to handle an employment situation? Simply call The Cincinnati Insurance Companies
Employment Connection at 1-888-811-3427 for assistance. We offer policyholders an unlimited number of calls
seeking advice on employment policies and procedures.




The services provided are advisory in nature. While this program is offered as a resource in developing or
maintaining a loss prevention program, you should consult competent legal counsel to design and implement
your own program. No liability is assumed by reason of the services, access or information provided. All
services are subject to change without notice. Use of the EPL Toll-Free Hot Line will not be deemed to satisfy
any notice of claim or notice of wrongful act provision contained in any policy.




IA 4427 02 13
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 49 of 385

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 50 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
A.   Special Per Occurrence Deductible
     1.   If an "occurrence" happens to Covered Property under the Commercial Property Coverage Part and
          to Covered Property under at least one of the following:
          a.   The Commercial Inland Marine Coverage Part, and
          b.   The Crime and Fidelity Coverage Part;
          the most we will deduct from any loss or damage in any one "occurrence" is the deductible indicated
          on the COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS.
     2.   This endorsement does not apply to any of the forms listed in Paragraphs a. and b.:
          a.   * Electronic Data Processing Coverage Form, Section III, 2. Deductible, a.(2) Specified
                 Losses Deductible
               * Water Backup from Sewers, Drains, Septic Systems or Sump Pumps Endorsement
               Windstorm or Hail Percentage Deductible Form
               Earthquake and Volcanic Eruption Endorsement
               Earthquake and Volcanic Eruption Endorsement (Sub-Limit Form)
               Flood Coverage Endorsement
               Equipment Breakdown Coverage (Including Production Equipment)
               Equipment Breakdown Coverage (Excluding Production Equipment)
               * Temperature Change Coverage Form
               Commercial Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft, 2. Forgery
               or Alteration, 6. Computer Fraud and 7. Funds Transfer Fraud
               Crime Expanded Coverage (XC® ) Coverage or Expanded Coverage Plus Forms, A.
               Insuring Agreements, 1. Employee Theft and 2. Forgery or Alteration
               Government Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft - Per Loss
               Coverage, 2. Employee Theft - Per Employee Coverage, 3. Forgery or Alteration, 7.
               Computer Fraud and 8. Funds Transfer Fraud
          *    Or such coverage as provided in the CinciPlus® Commercial Property or Commercial Property
               Power Expanded Coverage or Expanded Coverage Plus Forms
          b.   X Other     WINDSTORM OR HAIL DOLLAR DEDUCTIBLE




IA 4006 07 10                                                                                   Page 1 of 2
                  Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 51 of 385
B.   Definition
     For the purpose of this endorsement only, any definition of "occurrence" is deleted in its entirety and the
     following definition is added to:
     1.   COMMERCIAL PROPERTY CONDITIONS,
     2.   COMMERCIAL INLAND MARINE CONDITIONS,
     3.   COMMERCIAL CRIME COVERAGE FORM,
     4.   CRIME EXPANDED COVERAGE (XC® ) COVERAGE FORM, and
     5.   GOVERNMENT CRIME COVERAGE FORM:
     "Occurrence" means all loss, damage, or a sequence of loss or damage, casualties or disasters arising
     from a single happening or event.




IA 4006 07 10                                                                                      Page 2 of 2
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 52 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 53 of 385

                               TEXAS IMPORTANT NOTICE
To obtain information or make a complaint:
You may call our toll-free telephone number for information or to make a complaint at:
                                               1-800-635-7521
You may also write to us at:
The Cincinnati Insurance Companies       or     The Cincinnati Insurance Companies
6200 South Gilmore Road                         P.O. Box 145496
Fairfield, Ohio 45014 - 5141                    Cincinnati, Ohio 45250-5496
You may contact the Texas Department of Insurance to obtain information on companies, coverages, rights or
complaints at:
                                               1-800-252-3439
You may write the Texas Department of Insurance:
P.O. Box 149104
Austin, TX 78714-9104
FAX# (512) 490-1007
Web: http://www.tdi.texas.gov
E-mail: ConsumerProtection@tdi.texas.gov
PREMIUM OR CLAIM DISPUTES: Should you have a dispute concerning your premium or about a claim you
should contact the agent first. If the dispute is not resolved, you may contact the Texas Department of
Insurance.
ATTACH THIS NOTICE TO YOUR POLICY: This notice is for information only and does not become a part or
condition of the attached document.




IA 4332 TX 08 16
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 54 of 385

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 55 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 TEXAS CHANGES - DUTIES
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    RAILROAD PROTECTIVE LIABILITY COVERAGE PART
The following is added to the Duties Condition.
We will notify the first Named Insured in writing of:
    1.   An initial offer to compromise or settle a                2.   Any settlement of a claim made or "suit"
         claim made or "suit" brought against any                       brought against the insured under this
         insured under this coverage. The notice                        coverage. The notice will be given not
         will be given not later than the 10th day                      later than the 30th day after the date of
         after the date on which the offer is made.                     the settlement.




IL 01 68 05 02                               ©   ISO Properties, Inc., 2001
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 56 of 385

                         THE   CINCINNATI INDEMNITY COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ENP 006 54 53
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                     COVERAGE PROVIDED                                       Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL               2,550,000     80%    SPECIAL                          X
          PROPERTY INCLUDING
          IMPROVEMENTS AND
          BETTERMENTS

1-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

2-1       BUILDING                          398,820     80%    SPECIAL                X

2-1       BUSINESS PERSONAL                 153,000     80%    SPECIAL                          X
          PROPERTY INCLUDING
          IMPROVEMENTS AND
          BETTERMENTS

2-2       BUILDING                          255,000     80%    SPECIAL                X

2-2       BUSINESS PERSONAL                 102,000     80%    SPECIAL                          X
          PROPERTY INCLUDING
          IMPROVEMENTS AND
          BETTERMENTS

3-1       BUSINESS PERSONAL                 357,000     80%    SPECIAL                          X
          PROPERTY INCLUDING
          IMPROVEMENTS AND
          BETTERMENTS

3-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

4-1       BUSINESS PERSONAL                 204,000     80%    SPECIAL                          X
          PROPERTY INCLUDING
          IMPROVEMENTS AND
          BETTERMENTS

4-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242




FMD502 07 08                                   ENP 006 54 53                                                   Page 1 of 2
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 57 of 385
5-1      BUSINESS PERSONAL               306,000    80%   SPECIAL      X
         PROPERTY INCLUDING
         IMPROVEMENTS AND
         BETTERMENTS

5-1      BUSINESS INCOME     12 MONTHS ALS                SPECIAL
         W/EXTRA EXPENSE (b)     SEE FA242

DEDUCTIBLE: $500.00 unless otherwise stated $   2,500

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101       05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                  OF LOSS)
CP0142      09/10 TEXAS CHANGES
FA242       10/12 ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FA4098      01/09 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                  ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FA4144      05/16 WINDSTORM OR HAIL DOLLAR DEDUCTIBLE
FA450       05/16 COMMERCIAL PROPERTY CONDITIONS
FA458       04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA480       02/16 LOSS PAYABLE PROVISIONS
FA258       05/16 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                  ENDORSEMENT
FA213       05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FMD502 07 08                                ENP 006 54 53                       Page 2 of 2
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 58 of 385

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             (INCLUDING SPECIAL CAUSES OF LOSS)
                                                          TABLE OF CONTENTS

                                                                                                                                    Begins on Page
SECTION A. COVERAGE ............................................................................................................................3
   1. Covered Property ...........................................................................................................................3
       a. Building ..................................................................................................................................3
       b. Outdoor Signs........................................................................................................................3
       c. Outdoor Fences .....................................................................................................................3
       d. Business Personal Property.................................................................................................3
   2. Property Not Covered ....................................................................................................................4
       a. Accounts, Deeds, Money or Securities ...............................................................................4
       b. Animals...................................................................................................................................4
       c. Automobiles...........................................................................................................................4
       d. Contraband.............................................................................................................................4
       e. Electronic Data....................................................................................................................... 4
       f. Excavations, Grading & Backfilling.....................................................................................4
       g. Foundations ...........................................................................................................................4
       h. Land, Water or Growing Crops ............................................................................................4
       i. Paved Surfaces......................................................................................................................4
       j. Property While Airborne or Waterborne .............................................................................4
       k. Pilings or Piers.......................................................................................................................4
       l. Property More Specifically Insured .....................................................................................4
       m. Retaining Walls......................................................................................................................4
       n. Underground Pipes, Flues or Drains...................................................................................4
       o. Valuable Papers & Records and Cost to Research............................................................5
       p. Vehicles or Self-Propelled Machines...................................................................................5
       q. Property While Outside of Buildings...................................................................................5
   3. Covered Causes of Loss..............................................................................................................5
       a. Covered Causes of Loss.......................................................................................................5
       b. Exclusions..............................................................................................................................5
       c. Limitations............................................................................................................................11
   4. Additional Coverages.................................................................................................................13
       a. Change in Temperature or Humidity .................................................................................13
       b. Debris Removal....................................................................................................................13
       c. Fire Department Service Charge........................................................................................14
       d. Fire Protection Equipment Recharge ................................................................................14
       e. Inventory or Appraisal ........................................................................................................14
       f. Key and Lock Expense .......................................................................................................15
       g. Ordinance or Law ................................................................................................................15
       h. Pollutant Clean Up and Removal .......................................................................................16
       i. Preservation of Property.....................................................................................................16
       j. Rewards................................................................................................................................16




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                      Page 1 of 40
                      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 59 of 385
                                                   TABLE OF CONTENTS (CONT'D)

                                                                                                                                       Begins on Page
   5. Coverage Extensions .................................................................................................................16
      a. Accounts Receivable...........................................................................................................17
      b. Business Income and Extra Expense................................................................................18
      c. Collapse.................................................................................................................................21
      d. Electronic Data.....................................................................................................................22
      e. Exhibitions, Fairs or Trade Shows.....................................................................................23
      f. Fences ..................................................................................................................................23
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage.............................................23
      h. Glass .....................................................................................................................................24
      i. Newly Purchased, Leased or Constructed Property........................................................25
      j. Nonowned Building Damage..............................................................................................26
      k. Outdoor Property.................................................................................................................26
      l. Personal Effects...................................................................................................................26
      m. Property Off Premises.........................................................................................................27
      n. Signs .....................................................................................................................................27
      o. Trailers (Nonowned Detached)...........................................................................................27
      p. Transportation .....................................................................................................................27
      q. Utility Services.....................................................................................................................27
      r. Valuable Papers and Records ............................................................................................28
      s. Water Damage, Other Liquids, Powder or Molten Material Damage ..............................29
SECTION B. LIMITS OF INSURANCE.......................................................................................................29
SECTION C. DEDUCTIBLE........................................................................................................................29
   1. Deductible Examples..................................................................................................................30
   2. Glass Deductible.........................................................................................................................30
SECTION D. LOSS CONDITIONS .............................................................................................................30
   1. Abandonment..............................................................................................................................30
   2. Appraisal......................................................................................................................................30
   3. Duties in the Event of Loss or Damage ....................................................................................30
   4. Loss Payment..............................................................................................................................31
   5. Recovered Property....................................................................................................................34
   6. Vacancy........................................................................................................................................34
      a. Description of Terms...........................................................................................................34
      b. Vacancy Provisions.............................................................................................................34
   7. Valuation ......................................................................................................................................34
SECTION E. ADDITIONAL CONDITIONS .................................................................................................35
   1. Coinsurance ................................................................................................................................35
   2. Mortgage Holders .......................................................................................................................36
SECTION F. OPTIONAL COVERAGES.....................................................................................................36
   1. Agreed Value ...............................................................................................................................37
   2. Inflation Guard ............................................................................................................................37
   3. Replacement Cost.......................................................................................................................37
SECTION G. DEFINITIONS........................................................................................................................38




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                        Page 2 of 40
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 60 of 385

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 61 of 385
          (7) Leased personal property used in                      e.   Electronic Data
              your business for which you have a
              contractual responsibility to insure.                      Except as provided in SECTION A.
              Such leased property is not consid-                        COVERAGE, 5. Coverage Extensions,
              ered personal property of others in                        d. Electronic Data, "Electronic data".
              your care, custody or control;                             This Paragraph e. does not apply to your
                                                                         "stock" of prepackaged software or to
          (8) Personal Property of Others that is in                     "electronic data" which is integrated in
              your care, custody or control or for                       and operates or controls the building's el-
              which you are legally liable.                              evator, lighting, heating, ventilation, air
                                                                         conditioning or security system.
              (a) This does not include personal
                    effects owned by you, your offic-               f.   Excavations, Grading & Backfilling
                    ers, your partners, or if you are a
                    limited liability company, your                      The cost of excavations, grading, backfill-
                    members or your managers, or                         ing or filling;
                    your     employees        (including            g.   Foundations
                    leased and temporary workers),
                    except as provided in 5. Cover-                      Foundations of buildings, structures, ma-
                    age Extensions, l. Personal Ef-                      chinery or boilers, if their foundations are
                    fects;                                               below:
              (b) This does not include property of                      (1) The lowest basement floor; or
                    others for which you are legally
                    liable as:                                           (2) The surface of the ground, if there is
                                                                             no basement.
                    1)   A carrier for hire; or
                                                                    h.   Land, Water or Growing Crops
                    2)   An arranger of transporta-
                         tion, including car loaders,                    Land (including land on which the proper-
                         consolidators,      brokers,                    ty is located), water, growing crops or
                         freight forwarders, or ship-                    lawns (other than lawns which are part of
                         ping associations; and                          a vegetative roof);

          (9) Sales samples.                                        i.   Paved Surfaces

2.   Property Not Covered                                                Bridges, roadways, walks, patios or other
                                                                         paved surfaces;
     Covered Property does not include:
                                                                    j.   Property While Airborne or Waterborne
     a.   Accounts, Deeds, Money or Securities
                                                                         Personal property while airborne or wa-
          Except as provided in SECTION A.                               terborne;
          COVERAGE, 5. Coverage Extensions,
          a. Accounts Receivable, Accounts, bills,                  k.   Pilings or Piers
          currency, deeds, food stamps or other ev-                      Pilings, piers, bulkheads, wharves or
          idences of debt, "money", notes or "secu-                      docks;
          rities";
                                                                    l.   Property More Specifically Insured
     b.   Animals
                                                                         Property that is covered under another
          Animals, unless                                                coverage form of this or any other policy
          (1) Owned by others and boarded by                             in which it is more specifically described,
              you; or                                                    except as provided in G. Other Insur-
                                                                         ance of the COMMERCIAL PROPERTY
          (2) Owned by you and covered as                                CONDITIONS;
              "stock" while inside of buildings;
                                                                    m. Retaining Walls
          and then only as provided in 3. Covered
          Causes of Loss, c. Limitations.                                Retaining walls that are not part of any
                                                                         building described in the Declarations;
     c.   Automobiles
                                                                    n.   Underground Pipes, Flues or Drains
          Automobiles held for sale;
                                                                         Underground pipes, flues or drains;
     d.   Contraband
          Contraband, or property in the course of
          illegal transportation or trade;

                                       Includes copyrighted material of Insurance
FM 101 05 16                            Services Office, Inc., with its permission.                   Page 4 of 40
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 62 of 385
   o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
        to Research                                                      trees, shrubs or plants that are
                                                                         "stock" or part of a vegetative roof).
        Except as provided in SECTION A.
        COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
        r. Valuable Papers and Records, the
        cost to research, replace or restore the in-            a.   Covered Causes of Loss
        formation on "valuable papers and rec-                       Covered Causes of Loss means direct
        ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
        "electronic data".                                           ited in this Coverage Part.
        This does not apply to "valuable papers                 b.   Exclusions
        and records" held for sale by you.
                                                                     (1) We will not pay for "loss" caused di-
   p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
        Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
        cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                         any other cause or event that con-
        (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
            or                                                           quence to the "loss".
        (2) Are operated principally away from                           (a) Ordinance or Law
            the "premises".
                                                                              Except as provided in SECTION
        This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                              Coverages, g. Ordinance or
        (1) Vehicles or self-propelled machines                               Law , the enforcement of or
            or autos you manufacture, process or                              compliance with any ordinance
            warehouse;                                                        or law:
        (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
            other than autos, you hold for sale;                                   use or repair of any building
        (3) Rowboats or canoes out of water and                                    or structure; or
            located at the "premises"; or                                     2)   Requiring the tearing down
        (4) Trailers, but only as provided in                                      of any building or structure,
            SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
            erage Extensions, o. Trailers                                          ing its debris.
            (Nonowned Detached).                                              This exclusion applies whether
   q.   Property While Outside of Buildings                                   "loss" results from:

        The following property while outside of                               1)   An ordinance or law that is
        buildings (except as provided in SEC-                                      enforced even if the building
        TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
        tensions):                                                                 damaged; or

        (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                   curred to comply with an or-
        (2) Signs, except:                                                         dinance or law in the course
                                                                                   of construction, repair, ren-
            (a) Signs attached to a covered                                        ovation,    remodeling     or
                 building or structure;                                            demolition of any building or
            (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                 ance is shown in the Declara-                                     debris, following a direct
                 tions.                                                            "loss" to that building or
                                                                                   structure.
        (3) Outdoor    fences, except outdoor
            fences for which a Limit of Insurance                        (b) Earth Movement
            is shown in the Declarations;                                     1)   Earthquake, including trem-
        (4) Radio antennas, television antennas                                    ors and aftershocks and any
            or satellite dishes; including their                                   earth sinking, rising or shift-
            lead-in wiring, masts, and towers;                                     ing related to such event;
            and                                                               2)   Landslide, including any
                                                                                   earth sinking, rising or shift-
                                                                                   ing related to such event;

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 5 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 63 of 385
                3)   Mine subsidence, meaning                                act of nature or is otherwise
                     subsidence of a man-made                                caused.
                     mine, whether or not mining
                     activity has ceased;                               (c) Governmental Action

                4)   Earth sinking (other than                               Seizure or destruction of proper-
                     "sinkhole collapse"), rising                            ty by order of governmental au-
                     or shifting including soil                              thority. However, we will pay for
                     conditions which cause set-                             "loss" caused by or resulting
                     tling, cracking or other dis-                           from acts of destruction ordered
                     arrangement of foundations                              by governmental authority and
                     or other parts of realty. Soil                          taken at the time of a fire to pre-
                     conditions include contrac-                             vent its spread, if the fire would
                     tion, expansion, freezing,                              be covered under this Coverage
                     thawing, erosion, improperly                            Part.
                     compacted soil and the ac-                         (d) Nuclear Hazard
                     tion of water under the
                     ground surface.                                         Nuclear reaction or radiation, or
                                                                             radioactive contamination, how-
                But if Earth Movement, as de-                                ever caused.
                scribed in (b)1) through 4)
                above, results in fire or explo-                        (e) Utility Services
                sion, we will pay for the "loss"
                caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                  TION A. COVERAGE, 5.
                5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                     or effusion. But if volcanic                                 Utility Services, the failure
                     eruption, explosion or effu-                                 of power, communication,
                     sion results in fire, building                               water or other utility ser-
                     glass breakage or volcanic                                   vices supplied to the "prem-
                     action, we will pay for the                                  ises", however caused, if
                     "loss" caused by that fire,                                  the failure:
                     building glass breakage or
                     volcanic action.                                             a)   Originates away from
                                                                                       the "premises"; or
                     Volcanic action means di-
                     rect "loss" resulting from the                               b) Originates at the "prem-
                     eruption of a volcano when                                        ises", but only if such
                     the "loss" is caused by:                                          failure involves equip-
                                                                                       ment used to supply
                     a)   Airborne volcanic blast                                      the utility service to the
                          or    airborne   shock                                       "premises"      from     a
                          waves;                                                       source away from the
                                                                                       "premises".
                     b) Ash, dust or particulate
                          matter; or                                              Failure of any utility service
                                                                                  includes lack of sufficient
                     c)   Lava flow.                                              capacity and reduction in
                     With respect to coverage for                                 supply. "Loss" caused by a
                     Volcanic Action, all volcanic                                surge of power is also ex-
                     eruptions that occur within                                  cluded if the surge would
                     any 168-hour period will                                     not have occurred but for an
                     constitute a single occur-                                   event causing the failure of
                     rence.                                                       power.

                     Volcanic action does not in-                                 However, if the failure or
                     clude the cost to remove                                     surge of power, or the fail-
                     ash, dust or particulate mat-                                ure of communication, wa-
                     ter that does not cause di-                                  ter, wastewater removal or
                     rect "loss" to the described                                 other utility service results in
                     property.                                                    a Covered Cause of Loss,
                                                                                  we will pay for that portion
                This Earth Movement exclusion                                     of "loss" caused by that
                applies regardless of whether                                     Covered Cause of Loss.
                any of the above, in paragraphs
                1) through 5), is caused by an                                    Communication services in-
                                                                                  clude but are not limited to
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                    Page 6 of 40
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 64 of 385
                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a)   The unusual or rapid                               (g)5) is caused by an act of na-
                         accumulation or runoff                             ture or is otherwise caused. An
                         of rain or surface wa-                             example of a situation to which
                         ters from any source; or                           this exclusion applies is the situ-
                    b) Waves, tidal     waters,                             ation where a dam, levee, sea-
                         tidal waves (including                             wall or other boundary or con-
                         tsunami); or                                       tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c)   Water    from     rivers,                          tain the water.
                         ponds, lakes, streams,
                         or any other body of                               However, if any of the above, as
                         water that rises above,                            described in Paragraphs (g)1)
                         overflows from, or is                              through (g)5), results in fire, ex-
                         not contained within its                           plosion or sprinkler leakage, we
                         natural or man-made                                will pay for that portion of "loss"
                         boundary;                                          caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 65 of 385
                2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                     ply:
                                                                              Smoke, vapor or gas from agri-
                     a)   When "fungi", wet or                                cultural smudging or industrial
                          dry rot or bacteria re-                             operations.
                          sults from fire or light-
                          ning; or                                       (d) Miscellaneous Causes of Loss

                     b) To the extent that cov-                               1)   Wear and tear;
                          erage is provided in                                2)   Rust or other corrosion, de-
                          SECTION A. COVER-                                        cay, deterioration, hidden or
                          AGE, 5. Coverage Ex-                                     latent defect or any quality
                          tensions, g. "Fungi",                                    in property that causes it to
                          Wet Rot, Dry Rot and                                     damage or destroy itself;
                          Bacteria - Limited
                          Coverage with respect                               3)   Smog;
                          to "loss" from a cause
                          of loss other than fire or                          4)   Settling, cracking, shrinking
                          lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                               5)   Nesting or infestation, or
           apply whether or not the "loss" event                                   discharge or release of
           results in widespread damage or af-                                     waste products or secre-
           fects a substantial area.                                               tions, by insects, birds, ro-
                                                                                   dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                            6)   Mechanical breakdown, in-
                                                                                   cluding rupture or bursting
           (a) Electrical Current                                                  caused by centrifugal force.
                                                                                   However, if mechanical
                Artificially generated electrical,                                 breakdown results in eleva-
                magnetic or electromagnetic en-                                    tor collision, we will pay for
                ergy that damages, disturbs, dis-                                  that portion of "loss" caused
                rupts or otherwise interferes with                                 by that elevator collision; or
                any:
                                                                              7)   The following causes of loss
                1)   Electrical or electronic wire,                                to personal property:
                     device, appliance, system
                     or network; or                                                a)   Marring or scratching;
                2)   Device, appliance, system                                     b) Except as provided in
                     or network utilizing cellular                                    SECTION A. COVER-
                     or satellite technology.                                         AGE, 4. Additional
                                                                                      Coverages, a. Change
                For the purpose of this exclu-                                        in Temperature or
                sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
                tromagnetic energy includes but                                       erage Extensions, q.
                is not limited to:                                                    Utility Services;
                1)   Electrical current, including                                      i)   Dampness or dry-
                     arcing;                                                                 ness of atmos-
                2)   Electrical charge produced                                              phere; and
                     or conducted by a magnetic                                         ii) Changes in or ex-
                     or electromagnetic field;                                               tremes of      tem-
                3)   Pulse of     electromagnetic                                            perature.
                     energy; or                                               However, if an excluded cause
                4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                     microwaves.                                              7) results in a "specified cause
                                                                              of "loss" or building glass break-
                However, if fire results, we will                             age, we will pay for that portion
                pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                              fied cause of loss" or building
           (b) Delay or Loss of Use                                           glass breakage.
                Delay, loss of use or loss of
                market.

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 8 of 40
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 66 of 385
           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This  Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)     An abrupt falling down or
               caused by or resulting from                                         caving in;
               freezing, unless:
                                                                            2)     Loss of structural integrity,
               1)   You did your best to main-                                     including separation of parts
                    tain heat in the building or                                   of the property or property
                    structure; or                                                  in danger of falling down or
                                                                                   caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)     Any cracking, bulging, sag-
                    heat was not maintained.                                       ging, bending, leaning, set-
                                                                                   tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                          sion as such condition re-
               Dishonest or criminal acts (in-                                     lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                  2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)     To the extent that coverage
               property for any purpose,                                           is provided under the SEC-
               whether acting alone or in collu-                                   TION A. COVERAGE, 5.
               sion with any other party.                                          Coverage Extensions,
                                                                                   c. Collapse; or
                                                                            2)     To collapse caused by one
                                                                                   or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 9 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 67 of 385
                    a) The "specified causes                          (3) We will not pay for "loss" caused by
                         of loss";                                         or resulting from any of the following
                                                                           in Paragraphs (3)(a) through (3)(c).
                    b) Breakage of building                                However, if an excluded cause of
                         glass;                                            loss that is listed in Paragraphs (3)(a)
                    c) Weight of rain that col-                            through (3)(c) results in a Covered
                         lects on a roof; or                               Cause of Loss, we will pay for that
                                                                           portion of "loss" caused by that Cov-
                    d) Weight of people or                                 ered Cause of Loss:
                         personal property.
                                                                           (a) Weather Conditions
           (l) Pollutants
                                                                                Weather conditions, but this ex-
                Discharge, dispersal, seepage,                                  clusion only applies if weather
                migration, release, escape or                                   conditions contribute in any way
                emission of "pollutants" unless                                 with a cause or event excluded
                the discharge, dispersal, seep-                                 in SECTION A. COVERAGE, 3.
                age, migration, release, escape                                 Covered Causes of Loss, b.
                or emission is itself caused by                                 Exclusions, (1)(a) through
                any of the "specified causes of                                 (1)(h) to produce the "loss".
                loss". But if the discharge, dis-
                persal, seepage, migration, re-                            (b) Acts or Decisions
                lease, escape or emission of                                    Acts or decisions, including the
                "pollutants" results in a "speci-                               failure to act or decide, of any
                fied cause of loss", we will pay                                person, group, organization or
                for the "loss" caused by that                                   governmental body.
                "specified cause of loss".
                                                                           (c) Defects, Errors, and Omis-
                This exclusion does not apply to                               sions
                "loss" to glass caused by chemi-
                cals applied to the glass.                                      1)   An act, error, or omission
                                                                                     (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                     a)   Land use;
                We will not pay for "loss" to
                Covered Property consisting of                                       b) Design, specifications,
                merchandise, goods or other                                               construction, workman-
                product caused by or resulting                                            ship;
                from error or omission by any
                person or entity (including those                                    c)   Planning, zoning, de-
                                                                                          velopment, surveying,
                having possession under an ar-
                                                                                          siting, grading, com-
                rangement where work or a por-
                                                                                          paction; or
                tion of the work is outsourced) in
                any stage of the development,                                        d) Maintenance,      installa-
                production or use of the product,                                         tion, renovation, repair,
                including planning, testing, pro-                                         or remodeling
                cessing, packaging, installation,
                maintenance or repair. This ex-                                      of part or all of any property
                clusion applies to any effect that                                   on or off the "premises";
                compromises the form, sub-
                stance or quality of the product.                               2)   A defect, weakness, inade-
                                                                                     quacy, fault, or unsound-
                But if such error or omission re-
                sults in a Covered Cause of                                          ness in materials used in
                Loss, we will pay for "loss"                                         construction or repair of part
                                                                                     or all of any property on or
                caused by that Covered Cause
                of Loss.                                                             off the "premises"; or

           (n) Neglect                                                          3)   The cost to make good any
                                                                                     error in design.
                Neglect of an insured to use all
                reasonable means to save and
                preserve property from further
                damage at and after the time of
                "loss".



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 10 of 40
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 68 of 385
       (4) Special Exclusions                                                  or cancellation of any license,
                                                                               lease or contract beyond the
           The Special Exclusions apply only to                                "period of restoration".
           SECTION A. COVERAGE, 5. Cov-
           erage Extensions, b. Business In-                              (e) Any other indirect "loss".
           come and Extra Expense; and if at-
           tached to this policy, the following                  c.   Limitations
           coverage forms: BUSINESS IN-                               The following limitations apply to all policy
           COME (AND EXTRA EXPENSE)                                   forms and endorsements shown on the
           COVERAGE FORM, BUSINESS IN-                                COMMERCIAL PROPERTY COVER-
           COME (WITHOUT EXTRA EX-                                    AGE PART DECLARATIONS, unless
           PENSE) COVERAGE FORM, and                                  otherwise stated:
           EXTRA EXPENSE COVERAGE
           FORM.                                                      (1) Limitations - Various Types of
                                                                          Property
           We will not pay for:
                                                                          We will not pay for "loss" to property
           (a) Any "loss" caused by or resulting                          as described and limited in this sec-
               from:                                                      tion. In addition, we will not pay for
               1)   Damage or destruction of                              any "loss" that is a consequence of
                    "finished stock"; or                                  "loss" as described and limited in this
                                                                          section.
               2)   The time required to repro-
                    duce "finished stock".                                (a) Steam Apparatus
               This Exclusion (4)(a) does not                                  Steam boilers, steam pipes,
               apply to Extra Expense.                                         steam engines or steam turbines
                                                                               caused by or resulting from any
           (b) Any "loss" caused by or resulting                               condition or event inside such
               from damage to radio or televi-                                 equipment. But we will pay for
               sion antennas (including satellite                              "loss" to such equipment caused
               dishes) and their lead-in wiring,                               by or resulting from an explosion
               masts or towers.                                                of gases or fuel within the fur-
                                                                               nace of any fired vessel or within
           (c) Any increase of "loss" caused by                                the flues or passages through
               or resulting from:                                              which the gases of combustion
               1)   Delay in rebuilding, repair-                               pass.
                    ing or replacing the property                         (b) Hot Water Boilers
                    or resuming "operations",
                    due to interference at the                                 Hot water boilers or other water
                    location of the rebuilding,                                heating equipment caused by or
                    repair or replacement by                                   resulting from any condition or
                    strikers or other persons; or                              event inside such boilers or
                                                                               equipment, other than an explo-
               2)   Suspension, lapse or can-                                  sion.
                    cellation of any license,
                    lease or contract. However,                           (c) Building Interiors
                    if the suspension, lapse or
                    cancellation     is   directly                             The interior of any building or
                    caused by the "suspension"                                 structure, or to personal property
                    of "operations", we will cov-                              in the building or structure,
                    er such "loss" that affects                                caused by or resulting from rain,
                    your "Business Income"                                     snow, sleet, ice, sand or dust,
                    during the "period of resto-                               whether driven by wind or not,
                    ration" and any extension of                               unless:
                    the "period of restoration" in                             1)   The building or structure
                    accordance with the terms                                       first sustains damage by a
                    of the Extended Business                                        Covered Cause of Loss to
                    Income Additional Coverage                                      its roof or walls through
                    and the Extended Period of                                      which the rain, snow, sleet,
                    Indemnity Optional Cover-                                       ice, sand or dust enters; or
                    age or any variation of
                    these.                                                     2)   The "loss" is caused by or
                                                                                    results from thawing of
           (d) Any Extra Expense caused by or
               resulting from suspension, lapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 11 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 69 of 385
                     snow, sleet or ice on the                           (b) Contractors equipment, machin-
                     building or structure.                                   ery and tools owned by you or
                                                                              entrusted to you, provided such
           (d) Theft of Building Materials                                    property is Covered Property.
                Building materials and supplies                               However, this limitation does not
                not attached as part of the build-                            apply:
                ing or structure, caused by or
                resulting from theft.                                         1)   If the property is located on
                                                                                   or within 1,000 feet of the
                However, this limitation does not                                  "premises"; or
                apply to:
                                                                              2)   To Business Income cover-
                1)   Building materials and sup-                                   age or to Extra Expense
                     plies held for sale by you; or                                coverage.
                2)   "Business Income" cover-                       (3) Limitation     - Personal Property
                     age or Extra Expense cov-                          Theft
                     erage.
                                                                         This Limitation does not apply to
           (e) Missing Property                                          "Business Income" coverage or to
                Property that is missing, where                          Extra Expense coverage. For each
                the only evidence of the "loss" is                       category described in Paragraph
                a shortage disclosed on taking                           c.(3)(a) through (3)(d) below, the
                inventory, or other instances                            most we will pay for "loss" in any one
                where there is no physical evi-                          occurrence of theft to all property in
                dence to show what happened                              that category, regardless of the types
                to the property.                                         or number of articles for that category
                                                                         that are lost or damaged in that oc-
           (f) Transferred Property                                      currence, are the following special
                                                                         limits:
                Property that has been trans-
                ferred to a person or to a place                         (a) $2,500 for Furs, fur garments
                outside the "premises" on the                                 and garments trimmed with fur.
                basis of unauthorized instruc-
                tions.                                                   (b) $2,500 for Jewelry, watches,
                                                                              watch      movements,     jewels,
           (g) Vegetative Roofs                                               pearls, precious and semi-
                                                                              precious stones, bullion, gold,
                Lawns, trees, shrubs or plants                                silver, platinum and other pre-
                which are part of a vegetated                                 cious alloys or metals. This limi-
                roof, caused by or resulting                                  tation does not apply to jewelry
                from:                                                         and watches worth $100 or less
                                                                              per item.
                1)   Dampness or dryness of
                     atmosphere or of soil sup-                          (c) $2,500 for Patterns, dies, molds
                     porting the vegetation;                                  and forms.

                2)   Changes in or extremes of                           (d) $250 for Stamps, tickets, includ-
                     temperature;                                             ing lottery tickets held for sale,
                                                                              and letters of credit.
                3)   Disease;
                                                                         These special limits are not addition-
                4)   Frost or hail; or                                   al Limits of Insurance.
                5)   Rain, snow, ice or sleet.                      (4) Limitation - System or Appliance
                                                                        Defects
       (2) Limitations - Various Property for
           Specified Causes                                              (a) We will not pay the cost to repair
                                                                              any defect to a system or appli-
           We will not pay for "loss" to the fol-                             ance from which water, other
           lowing types of property unless                                    liquid, powder or molten material
           caused by the "specified causes of                                 escapes; and
           loss" or building glass breakage:
                                                                         (b) We will not pay to replace the
           (a) Animals, and then only if they                                 substance that escapes as de-
                are killed or their destruction is                            scribed in Paragraph c.(4)(a)
                deemed necessary.                                             above.

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 12 of 40
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 70 of 385
              But we will pay the cost to repair or                        (d) Remove        debris of property
              replace damaged parts of fire extin-                              owned by or leased to the land-
              guishing equipment if the damage                                  lord of the building where your
              results in discharge of any substance                             "premises" are located, unless
              from an automatic fire protection sys-                            you have a contractual respon-
              tem, or is directly caused by freezing.                           sibility to insure such property
                                                                                and it is insured under this Cov-
              However, this Limitation c.(4)(a) does                            erage Part;
              not apply to "Business Income" Cov-
              erage or to Extra Expense Coverage.                          (e) Remove any property that is
                                                                                Property Not Covered, including
4.   Additional Coverages                                                       property addressed under 5.
     Unless stated otherwise, SECTION C. DE-                                    Coverage Extensions, k. Out-
     DUCTIBLE does not apply to Paragraph 4.                                    door Property.
     Additional Coverages.                                                 (f) Remove property of others of a
     Unless stated otherwise, these Paragraph 4.                                type that would not be Covered
     Additional Coverages apply on a per location                               Property under this Coverage
     basis.                                                                     Part;

     a.   Change in Temperature or Humidity                                (g) Remove deposits of mud or
                                                                                earth from the grounds of the
          We will pay for direct "loss" to your cov-                            "premises".
          ered Business Personal Property caused
          by a change in temperature or humidity or                   (3) Subject to the exceptions in Para-
          contamination by refrigerant resulting                          graph b.(4) below, the following pro-
          from damage by a Covered Cause of                                visions apply:
          Loss to equipment used for refrigerating,                        (a) The most we will pay for the total
          cooling, humidifying, dehumidifying, air                              of direct "loss" plus debris re-
          conditioning, heating, generating or con-                             moval expense is the Limit of In-
          verting power (including their connections                            surance applicable to the Cov-
          and supply or transmission lines and                                  ered Property that has sustained
          pipes) when located on the "premises".                                "loss".
          This Coverage is included within the Lim-                        (b) Subject to Paragraph b.(3)(a),
          its of Insurance shown in the Declara-                                the amount we will pay for debris
          tions.                                                                removal expense is limited to
     b.   Debris Removal                                                        25% of the sum of the deductible
                                                                                plus the amount that we pay for
          (1) Subject to Paragraphs b.(2), (3) and                              direct "loss" to the Covered
              (4) of this Additional Coverage, we                               Property that has sustained
              will pay your expense to remove de-                               "loss".
              bris of Covered Property and other
              debris that is on the "premises",                       (4) We will pay up to an additional
              when such debris is caused by or re-                         $10,000 for debris removal expense
              sults from a Covered Cause of Loss                           for each "premises", in any one oc-
              that occurs during the "coverage                             currence of direct "loss" to Covered
              term". The expenses will be paid only                        Property, if one or both of the follow-
              if they are reported to us in writing                        ing circumstances apply:
              within 180 days of the date of direct                        (a) The total of the actual debris
              "loss".                                                           removal expense plus the
          (2) Debris Removal does not apply to                                  amount we pay for direct "loss"
              costs to:                                                         exceeds the Limit of Insurance
                                                                                on the Covered Property that
              (a) Extract "pollutants" from land or                             has sustained "loss".
                   water;
                                                                           (b) The actual debris removal ex-
              (b) Remove, restore or replace pol-                               pense exceeds 25% of the sum
                   luted land or water;                                         of the deductible plus the
                                                                                amount that we pay for direct
              (c) Remove debris of property of                                  "loss" to the Covered Property
                   yours that is not insured under                              that has sustained "loss".
                   this Coverage Part, or property
                   in your possession that is not                     Therefore, if Paragraph b.(4)(a) and/or
                   Covered Property;                                  (4)(b) apply, our total payment for direct

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 13 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 71 of 385
       "loss" and debris removal expense may                   pense in this example is $20,500; $9,500 of
       reach but will never exceed the Limit of                the debris removal expense is not covered.
       Insurance on the Covered Property that
       has sustained "loss", plus $10,000.                     c.   Fire Department Service Charge

       (5) Examples                                                 When the fire department is called to
                                                                    save or protect Covered Property from a
            The following examples assume that                      Covered Cause of Loss, we will pay up to
            there is no coinsurance penalty.                        $5,000 in any one occurrence for your li-
                                                                    ability, which is determined prior to the di-
   Example #1                                                       rect "loss", for fire department service
    Limit of Insurance                   $90,000                    charges:
    Amount of Deductible                    $500                    (1) Assumed by contract or agreement;
    Amount of "Loss"                     $50,000                        or
    Amount of "Loss" Payable             $49,500
    ($50,000 - $500)                                                (2) Required by local ordinance.
    Debris Removal Expense               $10,000
    Debris Removal Expense                                          Such limit is the most we will pay regard-
    Payable                              $10,000                    less of the number of responding fire de-
    ($10,000 is 20% of $50,000)                                     partments or fire units, and regardless of
                                                                    the number or type of services performed.
   The debris removal expense is less than 25%                      This Coverage is in addition to the Limits
   of the sum of the "loss" payable plus the de-                    of Insurance shown in the Declarations.
   ductible. The sum of the "loss" payable and
   the debris removal expense ($49,500 +                       d.   Fire Protection Equipment Recharge
   $10,000 = $59,500) is less than the Limit of                     (1) We will pay for the expenses you in-
   Insurance. Therefore, the full amount of debris                      cur to recharge your automatic fire
   removal expense is payable in accordance                             suppression system or portable fire
   with the terms of Paragraph (3).                                     extinguishers when the equipment is
   Example #2                                                           discharged:

   Limit of Insurance                                                   (a) To combat a covered fire to
                                         $90,000                             which this insurance applies;
   Amount of Deductible                     $500                        (b) As a result of another covered
   Amount of "Loss"                      $80,000                             Cause of Loss other than fire; or
   Amount of "Loss" Payable              $79,500
   ($80,000 - $500)                                                     (c) As a result of an accidental dis-
   Debris Removal Expense                $30,000                             charge.
   Debris Removal Expense Payable
              Basic Amount               $10,500                    (2) We will not pay your expenses to re-
              Additional Amount          $10,000                        charge fire protection equipment as a
                                                                        result of a discharge during testing or
   The basic amount payable for debris removal                          installation.
   expense under the terms of Paragraph (3) is
   calculated as follows: $80,000 ($79,500 +                        (3) If it is less expensive to do so, we will
   $500) x .25 = $20,000; capped at $10,500.                            pay your costs to replace your auto-
   The cap applies because the sum of the "loss"                        matic fire suppression system or
   payable ($79,500) and the basic amount pay-                          portable fire extinguishers rather than
   able for debris removal expense ($10,500)                            recharge that equipment.
   cannot exceed the Limit of Insurance                             The most we will pay in any one occur-
   ($90,000).                                                       rence under this Additional Coverage is
   The additional amount payable for debris re-                     $25,000. This Coverage is in addition to
   moval expense is provided in accordance with                     the Limits of Insurance shown in the Dec-
   the terms of Paragraph (4), because the de-                      larations.
   bris removal expense ($30,000) exceeds 25%                  e.   Inventory or Appraisal
   of the "loss" payable plus the deductible
   ($30,000 is 37.5% of $80,000), and because                       (1) We will pay the necessary expenses
   the sum of the "loss" payable and debris re-                         you incur to prepare claim infor-
   moval expense ($79,500 + $30,000 =                                   mation as required by this Coverage
   $109,500) would exceed the Limit of Insur-                           Part. Expenses must result from:
   ance ($90,000). The additional amount of
   covered debris removal expense is $10,000,                           (a) Taking inventories;
   the maximum payable under Paragraph (4).                             (b) Making appraisals; and
   Thus the total payable for debris removal ex-

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 14 of 40
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 72 of 385
            (c) Preparing a statement of loss                            (a) Loss of Use of Undamaged
                 and other supporting exhibits.                              Parts of Buildings
        (2) We will not pay for any expenses:                                 The costs you incur to rebuild at
                                                                              the same "premises" any un-
            (a) Incurred to prove that "loss" is                              damaged portion of your building
                 covered;                                                     or structure caused by enforce-
            (b) Incurred under SECTION D.                                     ment of or compliance with an
                LOSS CONDITIONS, 2. Ap-                                       ordinance or law requiring
                praisal;                                                      demolition of undamaged parts
                                                                              of the same building or structure.
            (c) Incurred for examinations under                               We will only pay the costs to sat-
                 oath;                                                        isfy the minimum requirements
                                                                              of the ordinance or law. Losses
            (d) Billed by and payable to inde-                                and costs incurred in complying
                 pendent or public adjusters; or                              with recommended actions or
            (e) To prepare claims not covered                                 standards that exceed actual re-
                 by this Coverage Part.                                       quirements are not covered.

        The most we will pay for any one occur-                          (b) Demolition Costs
        rence under this Additional Coverage is                               The costs you incur to demolish
        $10,000. This Coverage is in addition to                              and clear the site of undamaged
        the shown in the Declarations.                                        parts of the same building or
   f.   Key and Lock Expense                                                  structure as a result of Para-
                                                                              graph g.(1)(a) above.
        (1) If a key or master key is lost, stolen,
            or damaged, we will pay for:                                 (c) Increased Costs of Construc-
                                                                             tion
            (a) The actual expense of the new
                 keys; and                                                    1)   For buildings or structures
                                                                                   to which SECTION F. OP-
            (b) The adjustment of locks to ac-                                     TIONAL COVERAGES, 3.
                 cept new keys; or                                                 Replacement Cost applies,
                                                                                   the increased costs to com-
            (c) If required, new locks, including                                  ply with the minimum
                 the expense of their installation;                                standards of an ordinance
            but only for locks at buildings or                                     or law to:
            structures covered by this Coverage                                    a) Repair or reconstruct
            Part.                                                                      damaged portions of
        (2) This Coverage does not apply to                                            that building or struc-
            keys that were given to former em-                                         ture; and
            ployees.                                                               b) Reconstruct or remodel
        The most we will pay in any one occur-                                         undamaged portions of
        rence under this Additional Coverage is                                        that building or struc-
        Limit of Insurance $1,000. This Coverage                                       ture whether or not
        is in addition to the Limit of Insurance                                       demolition is required;
        shown in the Declarations.                                                 However, this increased
   g.   Ordinance or Law                                                           cost of construction applies
                                                                                   only if the building or struc-
        (1) If a covered building or structure sus-                                ture is repaired, recon-
            tains direct "loss" from a Covered                                     structed or remodeled and
            Cause of Loss, resulting in the en-                                    is intended for occupancy
            forcement of or compliance with an                                     similar to the building or
            ordinance or law that is in force at the                               structure it replaces, unless
            time of "loss" and regulates the dem-                                  such occupancy is not per-
            olition, construction or repair of build-                              mitted by zoning or land use
            ings or structures, or establishes zon-                                ordinance or law.
            ing or land use requirements at the
            "premises", then subject to SECTION                               2)   For this Paragraph g.(1)(c)
            D, LOSS CONDITIONS, 4. Loss                                            only, the increased costs to
            Payment, we will pay:                                                  repair or reconstruct the fol-
                                                                                   lowing:


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 15 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 73 of 385
                      a) The cost of excava-                           migration, release, escape or emission of
                          tions, grading, backfill-                    the "pollutants" is caused by or results
                          ing and filling;                             from a Covered Cause of Loss that oc-
                                                                       curs during the "coverage term". The ex-
                      b) Foundation of the build-                      penses will be paid only if they are re-
                          ing;                                         ported to us in writing within 180 days of
                      c) Pilings;                                      the date on which the Covered Cause of
                                                                       Loss occurs.
                      d) Underground            pipes,
                          flues and drains.                            This Additional Coverage does not apply
                                                                       to costs to test for, monitor or assess the
                      The items listed in Para-                        existence, concentration or effects of "pol-
                      graphs   g.2)a)    through                       lutants". But we will pay for testing which
                      g.2)d) above are deleted                         is performed in the course of extracting
                      from SECTION A. COVER-                           the "pollutants" from the land or water.
                      AGE, 2.        Property     Not
                      Covered;                                         The most we will pay under this Additional
                                                                       Coverage for each "premises" is $10,000
        (2) We will not pay for:                                       for the sum of all covered expenses aris-
                                                                       ing out of Covered Causes of Loss during
            (a) Enforcement of or compliance                           each "coverage term". This Coverage is
                 with any ordinance or law which                       in addition to the Limit of Insurance
                 requires the demolition, repair,                      shown in the Declarations.
                 replacement,       reconstruction,
                 remodeling or remediation of                     i.   Preservation of Property
                 property due to contamination by
                 "pollutants" or due to the pres-                      If it is necessary to move Covered Prop-
                 ence,     growth,     proliferation,                  erty from the "premises" to preserve it
                 spread or any activity of "fungi",                    from imminent "loss" by a Covered Cause
                 wet or dry rot or bacteria; or                        of Loss, we will pay for any direct "loss" to
                                                                       that property:
            (b) The costs associated with the
                 enforcement of or compliance                          (1) While it is being moved or while tem-
                 with any ordinance or law which                           porarily stored at another location;
                 requires any insured or others to                         and
                 test for, monitor, clean up, re-                      (2) Only if the "loss" occurs within 60
                 move, contain, treat, detoxify or                         days after the property is first moved.
                 neutralize, or in any way re-
                 spond to, or assess the effects                       This Coverage is included within Limit of
                 of "pollutants", "fungi", wet or dry                  Insurance shown in the Declarations for
                 rot or bacteria.                                      such Covered Property.
        (3) We will not pay for "loss" due to any                 j.   Rewards
            ordinance or law that:
                                                                       We will pay to provide a reward for infor-
            (a) You were required to comply                            mation that leads to a conviction for ar-
                 with before the "loss", even if the                   son, theft, vandalism, or burglary. The
                 building or structure was un-                         conviction must involve a covered "loss"
                 damaged; and                                          caused by arson, theft, vandalism, or bur-
                                                                       glary.
            (b) With which you failed to comply.
                                                                       The most we will pay for "loss" in any one
        (4) The terms of this Additional Cover-                        occurrence under this Additional Cover-
            age apply separately to each building                      age is $10,000. This Coverage is in addi-
            or structure covered by this Cover-                        tion to the Limit of Insurance shown in the
            age Part.                                                  Declarations.
        The most we will pay under this Additional           5.   Coverage Extensions
        Coverage is $10,000 per building. This is
        in addition to the Limit of Insurance                     Unless amended within a particular Coverage
        shown in the Declarations for the building                Extension, each Extension applies to property
        suffering "loss".                                         located in or on the building described in the
                                                                  Declarations or in the open (or in a vehicle or
   h.   Pollutant Clean Up and Removal                            portable storage unit) within 1,000 feet of the
        We will pay your expenses to extract "pol-                "premises".
        lutants" from land or water at the "premis-
        es" if the discharge, dispersal, seepage,
                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 16 of 40
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 74 of 385
   The limits applicable to the Coverage Exten-                          (b) Away From Your Premises
   sions are in addition to the Limit of Insurance
   shown in the Property Declarations. Limits of                              The most we will pay in any one
   Insurance specified in these Extensions apply                              occurrence is $5,000, regardless
   per location unless stated otherwise.                                      of the number of locations, for
                                                                              "loss" caused by a Covered
   SECTION E. ADDITIONAL CONDITIONS, 1.                                       Cause of Loss to Accounts Re-
   Coinsurance, does not apply to these Cover-                                ceivable while they are away
   age Extensions.                                                            from your "premises".
   a.   Accounts Receivable                                                   This Away From Premises Limit
                                                                              is in addition to the Limit of In-
        SECTION C. DEDUCTIBLE does not ap-                                    surance applicable to this Cov-
        ply to this Coverage Extension.                                       erage Extension.
        (1) When you sustain direct "loss" to                       (4) SECTION A. COVERAGE, 3. Cov-
            your accounts receivable records                            ered Causes of Loss, b. Exclu-
            caused by a Covered Cause of Loss,                          sions does not apply to this Cover-
            we will pay:                                                 age Extension, except as follows:
            (a) All amounts due from your cus-                           (a) Exclusion (1)(c) Governmental
                 tomers that you are unable to                               Action;
                 collect;
                                                                         (b) Exclusion (1)(d) Nuclear Haz-
            (b) Interest charges on any loan re-                             ard;
                 quired to offset amounts you are
                 unable to collect pending our                           (c) Exclusion (1)(f) War and Mili-
                 payment of these amounts;                                   tary Action.
            (c) Collection expenses in excess of                    (5) In addition to Paragraph a.(4) of this
                 your normal collection expenses                         Coverage Extension, we will not pay
                 that are made necessary by the                          for "loss" resulting from any of the fol-
                 "loss"; and                                             lowing:
            (d) Other reasonable expenses that                           (a) Dishonest or criminal acts by:
                 you incur to re-establish your
                 records of accounts receivable.                              1)   You, your partners, employ-
                                                                                   ees, directors, trustees or
        (2) Coverage does not apply to:                                            authorized representatives;
            (a) Records of accounts receivable                                2)   A manager or a member if
                 in storage away from the "prem-                                   you are a limited liability
                 ises"; or                                                         company;
            (b) Contraband, or property in the                                3)   Anyone else with an interest
                 course of illegal transportation or                               in the records of accounts
                 trade.                                                            receivable, or their employ-
                                                                                   ees or authorized repre-
        (3) We will extend coverage to include:                                    sentatives; or
            (a) Removal                                                       4)   Anyone else entrusted with
                 If you give us written notice with-                               the records of accounts re-
                 in 30 days of removal of your                                     ceivable for any purpose.
                 records of accounts receivable                               This Paragraph a.(5)(a) applies
                 because of imminent danger of                                whether or not such persons are
                 direct "loss" from a Covered                                 acting alone or in collusion with
                 Cause of Loss, we will pay for                               other persons or such act occurs
                 "loss" while they are:                                       during the hours of employment.
                 1)   At a safe place away from                               However, this Paragraph a.(5)(a)
                      your "premises"; or                                     does not apply to dishonest acts
                 2)   Being taken to and returned                             of a carrier for hire or to acts of
                      from that place.                                        destruction by your employees.
                                                                              However, theft by employees is
                 This Removal coverage is in-                                 still not covered.
                 cluded within the Limit of Insur-
                 ance applicable to this Coverage                        (b) Alteration, falsification, conceal-
                 Extension.                                                   ment or destruction of records of

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 17 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 75 of 385
                accounts receivable done to                                        able for the month in which
                conceal the wrongful giving, tak-                                  the direct "loss" occurred or
                ing or withholding of "money",                                     for any demonstrated vari-
                "securities" or other property.                                    ance from the average for
                                                                                   that month.
                This exclusion applies only to
                the extent of the wrongful giving,                       (b) The following will be deducted
                taking or withholding.                                        from the total amount of ac-
                                                                              counts receivable, however that
           (c) Bookkeeping, accounting or bill-                               amount is established:
                ing errors or omissions.
                                                                              1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                                 for which there is no direct
                turbance or erasure of "electron-                                  "loss"; and
                ic data" that is caused by or re-
                sults from:                                                   2)   The amount of the accounts
                                                                                   that you are able to re-
                1)   Programming      errors    or                                 establish or collect; and
                     faulty machine instructions;
                                                                              3)   An amount to allow for
                2)   Faulty    installation or                                     probable bad debts that you
                     maintenance of data pro-                                      are normally unable to col-
                     cessing equipment or com-                                     lect; and
                     ponent parts;
                                                                              4)   All unearned interest and
                3)   An occurrence that took                                       service charges.
                     place more than 100 feet
                     from your "premises"; or                        The most we will pay for "loss" in any one
                                                                     occurrence under this Coverage Exten-
                4)   Interruption of electrical                      sion is $25,000.
                     power supply, power surge,
                     blackout or brownout if the                b.   Business Income and Extra Expense
                     cause of such occurrence
                     took place more than 100                        SECTION C. DEDUCTIBLE does not ap-
                     feet from your "premises".                      ply to this Coverage Extension.

                But we will pay for direct "loss"                    (1) Business Income
                caused by lightning.                                     We will pay for the actual loss of
           (e) Voluntary parting with any prop-                          "Business Income" and "Rental Val-
                erty by you or anyone entrusted                          ue" you sustain due to the necessary
                with the property if induced to do                       "suspension" of your "operations"
                so by any fraudulent scheme,                             during the "period of restoration". The
                trick, device or false pretense.                         "suspension" must be caused by di-
                                                                         rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                          caused by or resulting from any Cov-
                of records or any inventory com-                         ered Cause of Loss. With respect to
                putation to prove its factual ex-                        "loss" to personal property in the
                istence.                                                 open or personal property in a vehi-
                                                                         cle or portable storage unit, the
       (6) Determination of Receivables:                                 "premises" include the area within
           (a) If you cannot accurately estab-                           1,000 feet of the building or 1,000
                lish the amount of accounts re-                          feet of the "premises", whichever is
                ceivable outstanding as of the                           greater.
                time of direct "loss", the following                     With respect to the requirements of
                method will be used:                                     the preceding paragraph, if you are a
                1)   Determine the total of the                          tenant and occupy only part of the
                     average monthly amounts                             site at which the "premises" are lo-
                     of accounts receivable for                          cated, for the purpose of this Cover-
                     the 12 months immediately                           age Extension only, your "premises"
                     preceding the month in                              is the portion of the building that you
                     which the direct "loss" oc-                         rent, lease or occupy, including:
                     curs; and                                           (a) Any area within the building or
                2)   Adjust that total for any                                on the site at which the "premis-
                     normal fluctuations in the                               es" are located if that area ser-
                     amount of accounts receiv-
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 18 of 40
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 76 of 385
               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a)   At the "premises"; or                              cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                         ises" or temporary loca-                           "Business Income" will begin
                         tions, including reloca-                           immediately after the time of that
                         tion    expenses and                               action and will apply for a period
                         costs to equip and op-                             of up to 30 days from the date of
                         erate the replacement                              that action.
                         location or temporary
                         location; or                                       This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 77 of 385
           (a) New buildings or structures,                                       a)   The date you could re-
                whether complete or under con-                                         store your "operations",
                struction;                                                             with reasonable speed,
                                                                                       to the level which would
           (b) Alterations or additions to exist-                                      generate the business
                ing buildings or structures; and                                       income amount that
           (c) Machinery, equipment, supplies                                          would have existed if
                or building materials located on                                       no direct "loss" had oc-
                or within 1,000 feet of the "prem-                                     curred; or
                ises" and:                                                        b) 60 consecutive days af-
                1)   Used in the construction, al-                                     ter the date determined
                     terations or additions; or                                        in b.(6)(a)1) above.

                2)   Incidental to the occupancy                             However, Extended Business
                     of new buildings.                                       Income does not apply to loss of
                                                                             "Business Income" sustained or
           If such direct "loss" delays the start of                         Extra Expense incurred as a re-
           "operations", the "period of restora-                             sult of unfavorable business
           tion" for "Business Income" Coverage                              conditions caused by the impact
           will begin on the date "operations"                               of the Covered Cause of Loss in
           would have begun if the direct "loss"                             the area where the "premises"
           had not occurred.                                                 are located.
       (5) Newly Purchased or Leased Loca-                                   Loss of "Business Income" must
           tions                                                             be caused by direct "loss" at the
                                                                             "premises" caused by or result-
           We will pay the actual loss of "Busi-                             ing from any Covered Cause of
           ness Income" you sustain and Extra                                Loss.
           Expense you incur due to direct
           "loss" to Covered Property at any lo-                        (b) For "Rental Value", if the neces-
           cation you purchase or lease caused                               sary "suspension" of your "oper-
           by or resulting from a Covered Cause                              ations" produces a "Rental Val-
           of Loss. This coverage for the Newly                              ue" "loss" payable under this
           Purchased or Leased Locations will                                Coverage Part, we will pay for
           end when any of the following first                               the actual loss of "Rental Value"
           occurs:                                                           you incur during the period that:
           (a) This policy expires;                                          1)   Begins on the date property
                                                                                  is actually repaired, rebuilt
           (b) You report values to us;                                           or replaced and tenantability
           (c) 90 days pass from the date you                                     is restored; and
                acquire or begin to construct the                            2)   Ends on the earlier of:
                Covered Property.
                                                                                  a)   The date you could re-
       (6) Extended Business Income                                                    store tenant occupan-
           (a) For "Business Income" Other                                             cy, with reasonable
                Than "Rental Value", if the nec-                                       speed, to the level
                essary "suspension" of your                                            which would generate
                "operations" produces a "Busi-                                         the "Rental Value" that
                ness Income" or Extra Expense                                          would have existed if
                "loss" payable under this Cover-                                       no direct "loss" had oc-
                age Part, we will pay for the ac-                                      curred; or
                tual loss of "Business Income"                                    b) 60 consecutive days af-
                you sustain and Extra Expense                                          ter the date determined
                you incur during the period that:                                      in b.(6)(b)1) above.
                1)   Begins on the date property                                       However,       Extended
                     (except "finished stock") is                                      Business Income does
                     actually repaired, rebuilt or                                     not apply to loss of
                     replaced and "operations"                                         "Rental Value" incurred
                     are resumed; and                                                  as a result of unfavora-
                2)   Ends on the earlier of:                                           ble business conditions
                                                                                       caused by the impact of
                                                                                       the Covered Cause of

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 20 of 40
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 78 of 385
                        Loss in the area where                    The most we will pay for "loss" in any one
                        the "premises" are lo-                    occurrence under this "Business Income"
                        cated.                                    and Extra Expense Coverage Extension
                                                                  is $25,000.
                   Loss of "Rental Value" must
                   be caused by direct "loss" at             c.   Collapse
                   the "premises" caused by or
                   resulting from any Covered                     The coverage provided under this Cover-
                   Cause of Loss.                                 age Extension applies only to an abrupt
                                                                  collapse as described and limited in Par-
       (7) Interruption of Computer Opera-                        agraphs c.(1) through c.(7) below.
           tions
                                                                  (1) For the purpose of this Coverage Ex-
           (a) Subject to all provisions of this                      tension only, abrupt collapse means
               Coverage Extension, you may                            an abrupt falling down or caving in of
               extend the insurance that ap-                          a building or structure or any part of a
               plies to "Business Income" and                         building or structure with the result
               Extra Expense to apply to a                            that the building or structure or part
               "suspension" of "operations"                           of the building or structure cannot be
               caused by an interruption in                           occupied for its intended purpose.
               computer operations due to de-
               struction or corruption of "elec-                  (2) We will pay for direct "loss" to Cov-
               tronic data" as described in                           ered Property, caused by abrupt col-
               SECTION A. COVERAGE, 5.                                lapse of a building or structure or any
               Coverage Extensions, d. Elec-                          part of a building or structure insured
               tronic Data.                                           under this Coverage Part, or that
                                                                      contains Covered property insured
           (b) Paragraph b.(7)(a) does not ap-                        under this Coverage Part, if such col-
               ply to "loss" sustained or ex-                         lapse is caused by one or more of
               pense incurred after the end of                        the following:
               the "period of restoration", even
               if the amount of insurance stated                      (a) Building or structure decay that
               in Paragraph b.(7)(c) has not                               is hidden from view, unless the
               been exhausted.                                             presence of such decay is
                                                                           known or should reasonably
           (c) The most we will pay under Par-                             have been known to an insured
               agraph b.(7) of this Coverage                               prior to collapse;
               Extension is $2,500 for all "loss"
               sustained and expense incurred                         (b) Insect or vermin damage that is
               in the "coverage term", regard-                             hidden from view, unless the
               less of the number of interrup-                             presence of such damage is
               tions or the number of "premis-                             known or should reasonably
               es" or computer systems in-                                 have been known to an insured
               volved. If loss payment relating                            prior to collapse;
               to the first interruption does not                     (c) Use of defective material or
               exhaust this amount, then the                               methods in construction, remod-
               balance is available for subse-                             eling, or renovation if the abrupt
               quent interruptions in that "cov-                           collapse occurs during the
               erage term". A balance remain-                              course of the construction, re-
               ing at the end of a "coverage                               modeling, or renovation.
               term" does not carry over to the
               next "coverage term". With re-                         (d) Use of defective materials or
               spect to an interruption that be-                           methods in construction, remod-
               gins in a "coverage term" and                               eling, or renovation if the abrupt
               continues or results in additional                          collapse occurs after construc-
               "loss" or expense in a subse-                               tion, remodeling, or renovation is
               quent "coverage term", all "loss"                           complete but only if the collapse
               and expense is deemed to be                                 is caused in part by:
               sustained in the "coverage term"
               in which the interruption began.                            1)   A cause of loss listed in
                                                                                Paragraph     c.(2)(a) or
               This $2,500 coverage for Inter-                                  c.(2)(b) of this Coverage
               ruption of Computer Operations                                   Extension;
               does not increase the Limit of
               Insurance provided in this Cov-                             2)   One or more of the "speci-
               erage Extension.                                                 fied causes of loss";

                                Includes copyrighted material of Insurance
FM 101 05 16                     Services Office, Inc., with its permission.                 Page 21 of 40
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 79 of 385
                  3)   Breakage of building glass;                        is not the result of abrupt collapse of
                                                                          a building or structure, we will pay for
                  4)   Weight of people or person-                        direct "loss" to Covered Property
                       al property; or                                    caused by such collapse of personal
                  5)   Weight of rain that collects                       property only if:
                       on a roof.                                         (a) The collapse of personal proper-
       (3) This Coverage Extension does not                                    ty was caused by a Cause of
           apply to:                                                           Loss listed in c.(2)(a) through
                                                                               c.(2)(d) of this Coverage Exten-
           (a) A building or structure or any                                  sion;
                  part of a building or structure
                  that is in danger of falling down                       (b) The personal property that col-
                  or caving in;                                                lapses is inside a building; and

           (b) A part of a building or structure                          (c) The property that collapses is
                  that is standing, even if it has                             not of a kind listed in Paragraph
                  separated from another part of                               c.(4) above of this Coverage Ex-
                  the building or structure; or                                tension, regardless of whether
                                                                               that kind of property is consid-
           (c) A building or structure that is                                 ered to be personal property or
                  standing or any part of a building                           real property.
                  or structure that is standing,
                  even if it shows evidence of                            The coverage stated in this Para-
                  cracking,    bulging,    sagging,                       graph c.(5) does not apply to per-
                  bending,     leaning,     settling,                     sonal property if marring and/or
                  shrinkage or expansion.                                 scratching is the only damage to that
                                                                          personal property caused by the col-
       (4) With respect to the following proper-                          lapse.
           ty:
                                                                      (6) This Coverage Extension does not
           (a) Outdoor radio or television an-                            apply to personal property that has
                  tennas (including satellite dish-                       not abruptly fallen down or caved in,
                  es) and their lead-in wiring,                           even if the personal property shows
                  masts or towers;                                        evidence of cracking, bulging, sag-
                                                                          ging, bending, leaning, settling,
           (b) Awnings, gutters and down-                                 shrinkage or expansion.
                  spouts;
                                                                      (7) This Coverage Extension shall not
           (c) Yard fixtures;                                             increase the Limit of Insurance pro-
           (d) Outdoor swimming pools;                                    vided in this Coverage Part.

           (e) Fences;                                                (8) The term Covered Cause of Loss in-
                                                                          cludes Collapse as described and
           (f) Piers, wharves and docks;                                  limited in Paragraphs c.(1) through
                                                                          c.(7).
           (g) Beach or diving platforms; in-
                  cluding their appurtenances;                   d.   Electronic Data
           (h) Retaining walls; and                                   (1) This Coverage Extension does not
                                                                          apply to your "stock" of prepackaged
           (i) Walks,     roadways      and    other                      software, or to "electronic data"
                  paved surfaces;                                         which is integrated in and operates or
           if an abrupt collapse is caused by a                           controls the building's elevator, light-
           cause of loss listed in Paragraph                              ing, heating, ventilation, air condition-
           c.(2)(a) through c.(2)(d), we will pay                         ing or security system.
           for "loss" to that property only if:                       (2) We will pay for the cost to replace or
           (a) Such "loss" is a direct result of                          restore "electronic data" which has
                  the abrupt collapse of a building                       been destroyed or corrupted by a
                  or structure insured under this                         Covered Cause of Loss that applies
                  Coverage Part; and                                      to SECTION A. COVERAGE, 1.
                                                                          Covered Property, d. Business
           (b) The property is Covered Proper-                            Personal Property. To the extent
                  ty under this Coverage Part.                            that "electronic data" is not replaced
                                                                          or restored, the "loss" will be valued
       (5) If personal property abruptly falls                            at the cost of replacement of the me-
           down or caves in and such collapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 22 of 40
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 80 of 385
            dia on which the "electronic data"                   f.   Fences
            was stored with blank media of sub-
            stantially identical type.                                We will pay for direct "loss" caused by a
                                                                      Covered Cause of Loss to your outdoor
        (3) For the purposes of this Coverage                         fences that are located within 1,000 feet
            Extension only, Covered Causes of                         of the "premises" and not otherwise in-
            Loss include a virus, harmful code or                     sured as Covered Property in this Cover-
            similar instruction introduced into or                    age Part.
            enacted on a computer system (in-
            cluding "electronic data") or a net-                      The most we will pay for "loss" in any one
            work to which it is connected, that is                    occurrence under this Coverage Exten-
            designed to damage or destroy any                         sion is $5,000.
            part of the system or disrupt its nor-               g.   Fungi, Wet Rot, Dry Rot, and Bacteria -
            mal operation. However, there is no                       Limited Coverage
            coverage for "loss" caused by or re-
            sulting from manipulation of a com-                       (1) The coverage described in Para-
            puter system (including "electronic                           graphs g.(2) and g.(3) of this Cover-
            data") by any employee, including a                           age Extension only apply when the
            temporary or leased employee, or by                           "fungi", wet or dry rot or bacteria is
            an entity retained by you or for you to                       the result of a Covered Cause of
            inspect, design, install, modify, main-                       Loss that occurs during the "cover-
            tain, repair or replace that system or                        age term" and only if all reasonable
            "electronic data".                                            means were used to save and pre-
                                                                          serve the property from further dam-
        (4) The most we will pay for all direct                           age at the time of and after that oc-
            "loss" under this Coverage Exten-                             currence.
            sion, regardless of the number of
            "premises" or computer systems in-                        (2) We will pay for "loss" by "fungi", wet
            volved, is $2,500. This limit is the                          or dry rot or bacteria. As used in this
            most we will pay for the total of all di-                     Coverage Extension, the term "loss"
            rect "loss" arising out of all occur-                         means:
            rences that take place in the "cover-
            age term". If loss payment on the first                       (a) Direct "loss" to Covered Property
            occurrence does not exhaust this                                   caused by "fungi", wet or dry rot
            amount, then the balance is available                              or bacteria, including the cost of
            for subsequent "loss" sustained in                                 removal of the "fungi", wet or dry
            the "coverage term". A balance re-                                 rot or bacteria;
            maining in a "coverage term" does                             (b) The cost to tear out and replace
            not carry over to the next "coverage                               any part of the building or other
            term". With respect to an occurrence                               property as needed to gain ac-
            which begins in the "coverage term"                                cess to the "fungi", wet or dry rot
            and continues or results in additional                             or bacteria; and
            "loss" in a subsequent "coverage
            term", all "loss" is deemed to be sus-                        (c) The cost of testing performed af-
            tained in the "coverage term" in                                   ter removal, repair, replacement
            which the occurrence began.                                        or restoration of the damaged
                                                                               property is completed, provided
   e.   Exhibitions, Fairs or Trade Shows                                      there is a reason to believe that
        We will pay for direct "loss" caused by a                              "fungi", wet or dry rot or bacteria
        Covered Cause of Loss to your Covered                                  are present.
        Property, including covered property of                       (3) For the coverage described under
        others, while it is located at exhibitions,                       Paragraph g.(2) of this Coverage Ex-
        fairs or trade shows. This Coverage Ex-                           tension, the most we will pay for
        tension does not apply while Covered                              "loss", regardless of the number of
        Property is in transit to or from the exhibi-                     claims, is $15,000. This limit is the
        tion, fair or trade show.                                         most we will pay for the total of all
        The most we will pay for "loss" in any one                        "loss" arising out of all occurrences
        occurrence is $10,000.                                            that take place in the "coverage
                                                                          term". With respect to a particular
        The Limit of Insurance provided under                             occurrence of "loss" which results in
        this Coverage Extension does not apply                            "fungi", wet or dry rot or bacteria, we
        per location.                                                     will not pay more than a total of
                                                                          $15,000 even if the "fungi", wet or dry
                                                                          rot or bacteria continues to be pre-

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 23 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 81 of 385
           sent or active, or recurs, in a subse-                            tion of "fungi", wet or dry rot or
           quent "coverage term".                                            bacteria prolongs the "period of
                                                                             restoration", we will pay for
       (4) The coverage provided under this                                  "loss" and/or expense sustained
           Coverage Extension does not in-                                   during the delay (regardless of
           crease the applicable Limit of Insur-                             when such a delay occurs during
           ance on any Covered Property. If a                                the "period of restoration"), but
           particular occurrence results in "loss"                           such coverage is limited to 30
           by "fungi", wet or dry rot or bacteria,                           days. The days need not be
           and other "loss", we will not pay                                 consecutive.
           more, for the total of all "loss" than
           the applicable Limit of Insurance on                     (7) This Coverage Extension does not
           the affected Covered Property.                               apply to lawns, trees, plants or
                                                                        shrubs that are part of any vegetative
           If there is covered "loss" to Covered                        roof.
           Property, not caused by "fungi", wet
           or dry rot or bacteria, loss payment                h.   Glass
           will not be limited by the terms of this
           Coverage Extension, except to the                        (1) If a Covered Cause of Loss occurs to
           extent that "fungi", wet or dry rot or                       building glass that is Covered Prop-
           bacteria causes an increase in the                           erty, we will also pay necessary ex-
           "loss". Any such increase in the                             penses you incur to:
           "loss" will be subject to the terms of                       (a) Put up temporary plates or
           this Coverage Extension.                                          board up openings if repair or
       (5) The terms of this Coverage Exten-                                 replacement of damaged glass
           sion do not increase or reduce the                                is delayed;
           coverage provided under:                                     (b) Repair     or    replace   encasing
           (a) SECTION A. COVERAGE, 5.                                       frames;
               Coverage Extensions, c. Col-                             (c) Remove or replace obstructions
               lapse;                                                        (except expenses to remove or
           (b) SECTION A. COVERAGE, 5.                                       replace window displays); and
               Coverage Extensions, s. Wa-                              (d) Repair or replace alarm tapes.
               ter, Other Liquids, Powder or
               Molten Material Damage                               (2) If you are a tenant at a covered
                                                                        "premises" and:
       (6) The following (6)(a) or (6)(b) apply
           only if "Business Income", "Rental                           (a) The building you occupy is not
           Value", or Extra Expense Coverage                                 Covered Property; and
           applies to the "premises" and only if
           the "suspension" of "operations" sat-                        (b) You are legally liable for direct
           isfies all terms and conditions of the                            "loss" to the building glass in that
           applicable      "Business    Income",                             building;
           "Rental Value", or Extra Expense                             such building glass, for the purposes
           Coverage.                                                    of this Paragraph h.(2), is Covered
           (a) If the "loss" which resulted in                          Property. The most we will pay for
                "fungi", wet or dry rot or bacteria                     "loss" in any one occurrence is
                does not in itself necessitate a                        $5,000. This building glass is subject
                "suspension" of "operations", but                       to the building deductible as de-
                such "suspension" is necessary                          scribed in SECTION C. DEDUCTI-
                due to "loss" to property caused                        BLE.
                by "fungi", wet or dry rot or bac-                  (3) For the purposes of this Coverage
                teria, then our payment under                           Extension only, SECTION A. COV-
                "Business Income" and/or Extra                          ERAGE, 3. Covered Causes of
                Expense is limited to the amount                        Loss, b. Exclusions does not apply
                of "loss" and/or expense sus-                           except as follows:
                tained in a period of not more
                than 30 days. The days need not                         (a) Exclusion (1)(b) Earth Move-
                be consecutive.                                             ment;
           (b) If a covered "suspension" of                             (b) Exclusion (1)(c) Governmental
                "operations" was caused by                                  Action;
                "loss" other than "fungi", wet or
                dry rot or bacteria but remedia-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 24 of 40
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 82 of 385
           (c) Exclusion (1)(d) Nuclear Haz-                           (b) Paragraph a.(2)(a) of this Cov-
               ard;                                                         erage Extension does not apply
                                                                            to:
           (d) Exclusion (1)(f) War and Mili-
               tary Action;                                                 1)   Any    business personal
                                                                                 property covered under
           (e) Exclusion (2)(d)1) Wear and                                       BUILDING AND PERSON-
               tear; and                                                         AL PROPERTY COVER-
           (f) As listed in Exclusion (2)(d)2):                                  AGE FORM, SECTION A.
               Rust or other corrosion, hidden                                   COVERAGE, 5. Coverage
               or latent defect or any quality in                                Extensions, e. Exhibi-
               property that causes it to dam-                                   tions, Fairs, or Trade
               age or destroy itself.                                            Shows or m. Property Off
                                                                                 Premises;
   i.   Newly Purchased, Leased or Con-
        structed Property                                                   2)   Any    business     personal
                                                                                 property that is covered un-
        (1) Buildings                                                            der BUILDING AND PER-
                                                                                 SONAL PROPERTY COV-
           If buildings are Covered Property in                                  ERAGE FORM, SECTION
           this Coverage Part, we will pay for di-                               A. COVERAGE, 5. Cover-
           rect "loss" caused by a Covered                                       age Extensions, p. Trans-
           Cause of Loss to:                                                     portation or is otherwise
           (a) Your new buildings or additions                                   considered to be in-transit
               while being built on the "premis-                                 to or from a "premises".
               es";                                                         3)   Business personal property
           (b) Buildings you newly purchase or                                   of others that is temporarily
               become newly required to insure                                   in your possession in the
               by written contract that are:                                     course of installing or per-
                                                                                 forming work on such prop-
               1)   Intended for use by you as                                   erty, or temporarily in your
                    a warehouse; or                                              possession in the course of
                                                                                 your    manufacturing     or
               2)   Similarly used by you as                                     wholesaling activities.
                    buildings insured under this
                    Coverage Part.                                     The most we will pay for "loss" in any
                                                                       one occurrence to your Business
           The most we will pay for "loss" in any                      Personal Property under this Cover-
           one occurrence to a building under                          age Extension is $500,000 at each
           this Coverage Extension is 1,000,000                        building.
           for each building.
                                                                  (3) Period of Coverage
        (2) Business Personal Property
                                                                       Coverage provided under this Cover-
           (a) If business personal property is                        age Extension will end when any of
               Covered Property in this Cover-                         the following first occurs:
               age Part, we will pay for direct
               "loss" caused by a Covered                              (a) This policy expires,
               Cause of Loss to business per-
               sonal property you newly pur-                           (b) For buildings described in Para-
               chase or are required to insure                             graph (1)(a) of this Coverage
               by written contract:                                         Extension, 90 days pass from
                                                                            the date you begin construction
               1)   While located at buildings                              on that part of the building that
                    described in Paragraph                                  would qualify as Covered Prop-
                    a.(1) of this Coverage Ex-                              erty;
                    tension; or
                                                                       (c) For business property described
               2)   While located in a leased                              in Paragraph (1)(b) and Para-
                    building or space therein                              graph (2)(a)1), 90 days after
                    that you are not required to                            your purchase or lease;
                    insure. Such lease must be
                    for a period of 12 consecu-                        (d) For business personal property
                    tive months or longer.                                 described in Paragraph (2)(a)2),
                                                                            90 days from the effective date


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 25 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 83 of 385
                 of the lease of the building                        but only if caused by or resulting from any
                 space in the building; or                           of the following causes of loss if they are
                                                                     included as Covered Causes of Loss un-
            (e) You report values to us.                             der this Coverage Part:
        We will charge you additional premium for                    (1) Fire;
        values reported from the date you lease
        or purchase the property, or begin con-                      (2) Lightning;
        struction on that part of the building that
        would qualify as Covered Property.                           (3) Explosion;

   j.   Nonowned Building Damage                                     (4) Riot or Civil Commotion;
        If you are a tenant at a covered "premis-                    (5) Aircraft; or
        es" and:                                                     (6) Falling objects.
        (1) The building you occupy is not Cov-                      We will pay for the debris removal ex-
            ered Property; and                                       penses of the above type property that
        (2) You are legally liable for direct "loss"                 are not your Covered Property if such de-
            to that building;                                        bris is on your "premises" due to the Cov-
                                                                     ered Causes of Loss described in this
        We will pay for direct "loss" to that build-                 Coverage Extension. If you are a tenant,
        ing caused by burglary, robbery, theft or                    we do not pay debris removal expenses
        attempted theft.                                             for trees, plants or shrubs owned by the
                                                                     landlord or owner of the building you oc-
        This Coverage Extension does not apply                       cupy.
        to:
                                                                     No other coverage for debris removal ex-
        (1) Glass, including lettering and orna-                     penses provided in this Coverage Part
            mentation, and also necessary:                           applies to this Outdoor Property Cover-
            (a) Repair or replacement of encas-                      age Extension.
                 ing frames or alarm tapes; and                      The most we will pay for "loss" in any one
            (b) Expenses incurred to board up                        occurrence under this Coverage Exten-
                 openings or remove or replace                       sion is $5,000, but not more than $1,000
                 obstruction.                                        for any one tree, shrub or plant.

        (2) Building materials and equipment                    l.   Personal Effects
            removed from the "premises".                             If business personal property is Covered
        This Coverage Extension does not apply                       Property in this Coverage Part, we will
        if you have purchased other insurance in                     pay for direct "loss" caused by a Covered
        your name on the building you occupy as                      Cause of Loss to personal effects owned
        required by the lease.                                       by:

        The most we will pay for "loss" in any one                   (1) You, your officers, or your partners,
        occurrence under this Coverage Exten-                            or if you are a limited liability compa-
        sion is $25,000.                                                 ny, your members or your managers;
                                                                         or
   k.   Outdoor Property
                                                                     (2) Your employees (including temporary
        We will pay for direct "loss" caused by a                        and leased employees), including
        Covered Cause of Loss to the following                           tools owned by your employees that
        types of your Covered Property:                                  are used in your business. However,
                                                                         employee tools are not covered for
        (1) Radio antennas, television antennas                          theft.
            or satellite dishes (including their
            lead-in wiring, masts and towers);                       This Coverage Extension does not apply
                                                                     to "money" or "securities".
        (2) Trees, shrubs or plants (other than
            trees, shrubs or plants which are                        If theft is included as a Covered Cause of
            "stock" or part of a vegetative roof),                   Loss under this Coverage Part, then this
            including debris removal ; and                           Coverage Extension has a $500 per oc-
                                                                     currence limitation for direct "loss" by
        (3) If you are a tenant, to your awnings                     theft.
            that are attached to a building you
            occupy;


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 26 of 40
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 84 of 385
        The most we will pay for "loss" in any one                       (a) While the trailer is attached to
        occurrence under this Coverage Exten-                                 any motor vehicle or motorized
        sion is $10,000.                                                      conveyance, whether or not the
                                                                              motor vehicle or motorized con-
   m. Property Off Premises                                                   veyance is in motion;
        (1) We will pay for direct "loss" caused                         (b) During hitching or unhitching
            by a Covered Cause of Loss to your                                operations, or when a trailer be-
            Covered Property, including covered                               comes accidentally unhitched
            personal property of others, while it is                          from a motor vehicle or motor-
            away from the "premises", if it is:                               ized conveyance.
            (a) Temporarily at a location you do                     (3) This insurance is excess over the
                 not own, lease or operate; or                           amount due, whether you can collect
            (b) In storage at a location you                             on it or not, from any other insurance
                 lease, provided the lease was                           covering such property.
                 executed for the first time after                   (4) This Coverage Extension does not
                 the beginning of the current                            apply to any property inside or on the
                 "coverage term".                                        trailer.
        (2) This Coverage Extension does not                         The most we will pay for "loss" in any one
            apply to Covered Property at exhibi-                     occurrence under this Coverage Exten-
            tions, fairs, trade show, or in transit.                 sion is $5,000.
        The most we will pay for "loss" in any one              p.   Transportation
        occurrence under this Coverage Exten-
        sion is $10,000.                                             We will pay for direct "loss" caused by a
                                                                     Covered Cause of Loss to your Covered
        The Limit of Insurance provided by this                      Property, including covered personal
        Coverage Extension does not apply per                        property of others while it is in or on a ve-
        location.                                                    hicle, including loading and unloading of
   n.   Signs                                                        the property.

        We will pay for direct "loss" caused by a                    The most we will pay for "loss" in any one
        Covered Cause of Loss, including debris                      occurrence is $10,000.
        removal expense, to signs not otherwise                      The Limit of Insurance provided by this
        insured by this Coverage Part.                               Coverage Extension does not apply per
        The most we will pay for "loss" in any one                   location.
        occurrence under this Coverage Exten-                   q.   Utility Services
        sion is $5,000.
                                                                     We will pay for:
        The Limit of Insurance provided by this
        Coverage Extension does not apply per                        (1) Direct "loss" to Covered Property at
        location.                                                        your "premises" except for direct
                                                                         "loss" resulting from the partial or
   o.   Trailers (Nonowned Detached)                                     complete failure of Wastewater Re-
        (1) If business personal property is Cov-                        moval Services; and
            ered Property in this Coverage Part,                     (2) Loss of "Business Income" you sus-
            we will pay for direct "loss" caused by                      tain and Extra Expenses you incur as
            a Covered Cause of Loss to trailers                          provided in SECTION A. COVER-
            that you do not own, provided that:                          AGE, 5. Coverage Extensions, b.
            (a) The trailer is used in your busi-                        Business Income and Extra Ex-
                 ness;                                                   pense;

            (b) The trailer is temporarily in your                   caused by or resulting from the partial or
                 care, custody or control at the                     complete failure of utility services to the
                 "premises"; and                                     "premises".

            (c) You have a contractual respon-                       The partial or complete failure of the utility
                 sibility to pay for "loss" to the                   services listed below must be caused by
                 trailer.                                            direct "loss" caused by a Covered Cause
                                                                     of Loss to the following property:
        (2) We will not pay for any direct "loss"
            that occurs:                                             (1) Power Supply Property, meaning the
                                                                         following types of property supplying

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 27 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 85 of 385
           electricity, steam or natural gas to the             r.   Valuable Papers and Records
           "premises":
                                                                     SECTION C. DEDUCTIBLE does not ap-
           (a) Utility generating plants;                            ply to this Coverage Extension.
           (b) Switching stations;                                   (1) Subject to Paragraph r.(3) of this
                                                                         Coverage Extension, we will pay
           (c) Substations;                                              necessary costs you incur to re-
           (d) Transformers; and                                         search, replace or restore lost or
                                                                         damaged information on "valuable
           (e) Transmission, distribution, ser-                          papers and records" that are your
                vice, or similar lines, excluding                        property or the property of others in
                all such overhead lines of any                           your care, custody or control; result-
                type.                                                    ing from direct "loss" caused by a
                                                                         Covered Cause of Loss.
       (2) Water Supply Property, meaning the
           following types of property supplying                     (2) Coverage does not apply to:
           water to the "premises":
                                                                         (a) Property that cannot be replaced
           (a) Pumping stations; and                                          with other property of like kind
                                                                              and quality;
           (b) Water mains.
                                                                         (b) Property held as samples or for
       (3) Wastewater        Removal     Property,                            delivery after sale;
           meaning a utility system for removing
           wastewater and sewage from the                                (c) Property in storage away from
           "premises", other than a system de-                                the "premises", except as pro-
           signed primarily for draining storm                                vided in Paragraph r.(4)(b) of
           water. The utility property includes                               this Coverage Extension;
           sewer mains, pumping stations and
           similar equipment for moving the ef-                          (d) Contraband, or property in the
           fluent to a holding, treatment or dis-                             course of illegal transportation or
           posal facility, and includes such facili-                          trade;
           ties. Coverage under this Coverage                            (e) "Valuable papers and records" in
           Extension does not apply to interrup-                              the form of "electronic data", in-
           tion in service caused by or resulting                             cluding the materials on which
           from a discharge of water or sewage                                the "electronic data" is recorded.
           due to heavy rainfall or flooding.
                                                                     (3) The most we will pay for "loss" is the
       (4) Communication       Supply Property,                          least of the following amounts:
           meaning property supplying commu-
           nication services, including service                          (a) The cost of reasonably restoring
           relating to Internet access or access                              the damaged property to its
           to any electronic, cellular or satellite                           condition immediately before the
           network; telephone, radio, microwave                               "loss";
           or television services to the "premis-
           es", such as:                                                 (b) The cost of replacing the dam-
                                                                              aged property with substantially
           (a) Communication         transmission,                            identical property; or
                distribution, service or similar
                lines, including fiber optic lines,                      (c) The actual cash value of the
                excluding all such overhead                                   damaged property at the time of
                lines of any type;                                            "loss".

           (b) Coaxial cables; and                                       However, we will not pay for "loss"
                                                                         unless or until the damaged property
           (c) Microwave radio relays, exclud-                           is actually replaced or restored; and
                ing satellites.                                          then only if such replacement or res-
                                                                         toration occurs within 36 months from
       This Coverage Extension does not apply                            the date of direct "loss".
       to "loss" to "electronic data", including de-
       struction or corruption of "electronic data".                 (4) We will extend coverage to include:
       The most we will pay for all direct "loss"                        (a) Removal
       and loss of "Business Income" and Extra
       Expense in any one occurrence is                                       If you give us written notice with-
       $25,000.                                                               in 30 days of removal of your
                                                                              "valuable papers and records"

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 28 of 40
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 86 of 385
                because of imminent danger of                               This Paragraph r.(6)(a) applies
                direct "loss" from a Covered                                whether or not such persons are
                Cause of Loss, we will pay for                              acting alone or in collusion with
                direct "loss" while they are:                               other persons or such act occurs
                                                                            during the hours of employment.
                1)   At a safe place away from
                     your "premises"; or                                    However, this Paragraph r.(6)(a)
                                                                            does not apply to dishonest acts
                2)   Being taken to and returned                            of a carrier for hire or to acts of
                     from that place.                                       destruction by your employees.
                This Removal coverage is in-                                However, theft by employees is
                cluded within the Limits of Insur-                          still not covered.
                ance applicable to this Coverage                       (b) Errors or omissions in pro-
                Extension.                                                  cessing or copying. However,
           (b) Away From Your Premises                                      we will pay for that portion of di-
                                                                            rect "loss" caused by resulting
                We will pay up to $5,000 in any                             fire or explosion if these causes
                one occurrence, regardless of                               of loss would be covered by this
                the number of locations, for di-                            Coverage Part.
                rect "loss" caused by a Covered
                Cause of Loss to "valuable pa-                         (c) Electrical or magnetic injury, dis-
                pers and records" while they are                            turbance or erasure of electronic
                away from your "premises".                                  recordings. But we will pay for
                                                                            direct "loss" caused by lightning.
                This Away From Premises limit
                is in addition to the Limit of In-                     (d) Voluntary parting with any prop-
                surance applicable to this Cov-                             erty by you or anyone entrusted
                erage Extension.                                            with the property if induced to do
                                                                            so by any fraudulent scheme,
       (5) SECTION A. COVERAGE, 3. Cov-                                     trick, device or false pretense.
           ered Causes of Loss, b. Exclu-
           sions does not apply to this Cover-                     The most we will pay for "loss" in any one
           age Extension except as follows:                        occurrence is $25,000.

           (a) Exclusion (1)(c) Governmental                  s.   Water Damage, Other Liquids, Powder
               Action;                                             or Molten Material Damage

           (b) Exclusion (1)(d) Nuclear Haz-                       If a covered direct "loss" to which this in-
               ard; and                                            surance applies was caused by or result-
                                                                   ed from water or other liquid, powder or
           (c) Exclusion (1)(f) War and Mili-                      molten material damage, we will also pay
               tary Action.                                        the cost to tear out and replace any oth-
                                                                   erwise undamaged part of the building or
       (6) In addition to Paragraph r.(5) of this                  structure to repair damage to the system
           Coverage Extension, we will not pay                     or appliance from which the water or oth-
           for direct "loss" resulting from any of                 er substance escapes.
           the following:
                                                         SECTION B. LIMITS OF INSURANCE
           (a) Dishonest or criminal acts by:
                                                         The most we will pay for "loss" in any one occur-
                1)   You, your partners, employ-         rence is the applicable Limit of Insurance shown in
                     ees, directors, trustees or         the Declarations, except as amended in SECTION
                     authorized representatives;         A. COVERAGE, 3. Covered Causes of Loss, c.
                2)   A manager or a member if            Limitations, 4. Additional Coverages, and 5.
                     you are a limited liability         Coverage Extensions.
                     company;                            SECTION C. DEDUCTIBLE
                3)   Anyone else with an interest        Except as otherwise provided; in any one occur-
                     in the records of accounts          rence of direct "loss" we will first reduce the
                     receivable, or their employ-        amount of "loss" if required by SECTION E. ADDI-
                     ees or authorized repre-            TIONAL CONDITIONS, 1. Coinsurance or SEC-
                     sentatives; or                      TION F. OPTIONAL COVERAGES, 1. Agreed
                4)   Anyone else entrusted with          Value. If the adjusted amount of direct "loss" is
                     the records of accounts re-         less than or equal to the Deductible, we will not
                     ceivable for any purpose.           pay for that direct "loss". If the adjusted amount of
                                                         direct "loss" exceeds the Deductible, we will then
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 29 of 40
                   Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 87 of 385
subtract the Deductible from the adjusted amount             2.   Glass Deductible
of direct "loss", and will pay the resulting amount or
the Limit of Insurance, whichever is less.                        When direct "loss" to the building you occupy
                                                                  only involves building glass, the Deductible for
When the occurrence involves direct "loss" to more                that "loss" will be the lesser of:
than one item of Covered Property and separate
Limits of Insurance apply, the losses will not be                 a.   $500; or
combined in determining application of the Deduct-                b.   The Deductible shown in the Declarations
ible. But the Deductible will be applied only once                     for that Covered Property.
per occurrence.
                                                             SECTION D. LOSS CONDITIONS
1.   Deductible Examples
                                                             The following conditions apply in addition to the
     Example No. 1:                                          COMMON POLICY CONDITIONS and the COM-
     (This example assumes there is no coinsur-              MERCIAL PROPERTY CONDITIONS.
     ance penalty as outlined in SECTION E. AD-
                                                             1.   Abandonment
     DITIONAL CONDITIONS, 1. Coinsurance).
                                                                  There can be no abandonment of any property
     Deductible:                          $250
                                                                  to us.
     Limit of Insurance - Bldg. 1:     $60,000
     Limit of Insurance - Bldg. 2:     $80,000               2.   Appraisal

     "Loss" to Bldg. 1:                $60,100                    If we and you disagree on the value of the
                                                                  property, the amount of Net Income and oper-
     "Loss" to Bldg. 2:                $90,000
                                                                  ating expense, or the amount of "loss", either
     The amount of "loss" to Bldg. 1 ($60,100) is                 may make written demand for an appraisal of
     less than the sum ($60,250) of the Limit of In-              the "loss". In this event, each party will select
     surance applicable to Bldg. 1 plus the Deduct-               a competent and impartial appraiser. The two
     ible.                                                        appraisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
     The Deductible will be subtracted from the                   made by a judge of a court having jurisdiction.
     amount of "loss" in calculating the "loss" pay-              The appraisers will state separately the value
     able for Bldg. 1:                                            of the property, the amount of Net Income and
     $60,100 - $250 = $59,850 "Loss" Payable -                    operating expense, and amount of "loss". If
     Bldg. 1                                                      they fail to agree, they will submit their differ-
                                                                  ences to the umpire. A decision agreed to by
     The Deductible applies once per occurrence                   any two will be binding. Each party will:
     and therefore is not subtracted in determining
     the amount of "loss" payable for Bldg. 2.                    a.   Pay its chosen appraiser; and
     "Loss" payable for Bldg. 2 is the Limit of In-               b.   Bear the other expenses of the appraisal
     surance of $80,000.                                               and umpire equally.
     Total amount of "loss" payable:      $59,850 +               If there is an appraisal, we still retain our right
     80,000 = $139,850.                                           to deny the claim.
     Example No. 2:                                          3.   Duties in the Event of Loss or Damage
     (This example also assumes there is no coin-                 a.   In the event of "loss" to Covered Property,
     surance penalty).                                                 you must see that the following are done
     The Deductible and Limits of Insurance are                        in order for coverage to apply:
     the same as those in Example No. 1:                               (1) Notify the police if a law may have
     "Loss" to Bldg. 1: $70,000 (Exceeds Limit of                          been broken.
     Insurance plus Deductible)                                        (2) Give us prompt notice of the "loss".
     "Loss" to Bldg. 2: $90,000 (Exceeds Limit of                          Include a description of the property
     Insurance plus Deductible)                                            involved.

     "Loss" Payable - Bldg. 1:   $60,000 (Limit of                     (3) As soon as possible, give us a de-
     Insurance)                                                            scription of how, when and where the
                                                                           "loss" occurred.
     "Loss" Payable - Bldg. 2:   $80,000 (Limit of
     Insurance)                                                        (4) Take all reasonable steps to protect
                                                                           the Covered Property from further
     Total amount of "loss" payable: $140,000.                             damage. If feasible, set the damaged
                                                                           property aside and in the best possi-
                                                                           ble order for examination. Keep a

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 30 of 40
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 88 of 385
              record of your expenses necessary                        We will determine the value of lost or
              to protect the Covered Property for                      damaged property, or the cost of its repair
              consideration in the settlement of the                   or replacement, in accordance with the
              claim. This will not increase your limit                 applicable terms of SECTION D. LOSS
              of insurance. However, in no event                       CONDITIONS, 7. Valuation or any appli-
              will we pay for any subsequent "loss"                    cable provision that amends or super-
              resulting from a cause of loss that is                   cedes this valuation condition.
              not a Covered Cause of Loss.
                                                                  b.   The cost of repair or replacement does
          (5) At our request, give us complete in-                     not include the increased cost attributable
              ventories of the damaged and un-                         to enforcement of or compliance with any
              damaged property. Include quanti-                        ordinance or law regulating the construc-
              ties, costs, values and amount of                        tion, use or repair of any property, except
              "loss" claimed.                                          as provided in SECTION A. COVERAGE,
                                                                       4. Additional Coverages, g. Ordinance
          (6) As often as may be reasonably re-                        or Law.
              quired, permit us to inspect the prop-
              erty proving the "loss" and examine                 c.   We will give notice of our intentions within
              your books and records.                                  30 days after we receive the sworn proof
                                                                       of loss.
              Also permit us to take samples of
              damaged and undamaged property                      d.   We will not pay you more than your finan-
              for inspection, testing and analysis                     cial interest in the Covered Property.
              and permit us to make copies from
              your books and records.                             e.   We may adjust "losses" with the owners
                                                                       of lost or damaged property if other than
          (7) Submit a signed sworn proof of loss                      you. If we pay the owners, such payments
              containing the information we request                    will satisfy your claims against us for the
              to investigate the claim. You must do                    owners' property. We will not pay the
              this within 60 days after our request.                   owners more than their financial interest
              We will supply you with the neces-                       in the Covered Property.
              sary forms.
                                                                  f.   Our payment for "loss" to personal prop-
          (8) Cooperate with us in the investigation                   erty of others and personal effects will on-
              or settlement of the claim.                              ly be for the account of the owner of the
                                                                       property.
          (9) If you intend to continue your busi-
              ness, you must resume all or part of                g.   We may elect to defend you against suits
              your "operations" as quickly as pos-                     arising from claims of owners of property.
              sible.                                                   We will do this at our expense.
     b.   We may examine any insured under oath,                  h.   We will pay for insured "loss" within 30
          while not in the presence of any other in-                   days after we receive the sworn proof of
          sured and at such times as may be rea-                       loss if you have complied with all of the
          sonably required about any matter relat-                     terms of this Coverage Part; and
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In the                   (1) We have reached agreement with
          event of an examination, an insured's an-                        you on the amount of "loss"; or
          swers must be signed.                                        (2) An appraisal award has been made.
4.   Loss Payment                                                 i.   Loss Payment - Ordinance or Law.
     a.   In the event of "loss" insured by this Cov-                  With respect to SECTION A. COVER-
          erage Part, at our option, we will either:                   AGE, 4. Additional Coverages, g. Ordi-
          (1) Pay the value of lost or damaged                         nance or Law:
              property;                                                (1) Loss of Use of Undamaged Parts
          (2) Pay the cost of repairing or replacing                       of Building
              the lost or damaged property;                                When there is a loss in value of an
          (3) Take all or any part of the property at                      undamaged portion of a building or
              an agreed or appraised value; or                             structure to which this coverage ap-
                                                                           plies, the loss payment for that build-
          (4) Repair, rebuild or replace the proper-                       ing, including damaged and undam-
              ty with other property of like kind and                      aged portions, will be determined as
              quality.                                                     follows:


                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 31 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 89 of 385
           (a) If BUILDING AND PERSONAL                                 (b) The limit of insurance indicated
               PROPERTY           COVERAGE                                  in SECTION A. COVERAGE, 4.
               FORM, SECTION F. OPTIONAL                                    Additional Coverages, g. Or-
               COVERAGES, 3. Replacement                                    dinance or Law for Demolition
               Cost applies and the property is                             Costs for the building that has
                repaired or replaced, on the                                 suffered "loss".
                same "premises" or another
                "premises"; we will not pay more                   (3) Increased Costs of Construction
                than the lesser of:                                     Loss payment for Increased Costs
                1)   The amount you actually                            of Construction will be determined
                     spend to repair, rebuild or                        as follows:
                     reconstruct the building, but                      (a) We will not pay for the increased
                     not for more than the                                   cost of construction until the
                     amount it would cost to re-                             property is actually repaired or
                     store the building on the                               replaced, at the same "premis-
                     same "premises" and to the                              es" or another location and un-
                     same height, floor area,                                less the repairs or replacement
                     style and comparable quali-                             are made as soon as reasonably
                     ty of the original property in-                         possible after the direct "loss",
                     sured; or                                               not to exceed two years. We
                2)   The limit of insurance indi-                            may extend this period in writing
                     cated in SECTION A.                                     during the two years.
                     COVERAGE, 4. Additional                            (b) If the building is repaired or re-
                     Coverages g. Ordinance                                  placed at the same "premises",
                     or Law for Loss of Use of                               or if you elect to rebuild at an-
                     Undamaged      Parts   of                               other "premises", the most we
                     Building for the building                               will pay for the Increased cost
                     that has suffered "loss".                               of construction is the lesser of:
           (b) If BUILDING AND PERSONAL                                      1)   The increased cost of con-
               PROPERTY           COVERAGE                                        struction at the same "prem-
               FORM, SECTION F. OPTIONAL                                          ises"; or
               COVERAGES, 3. Replacement
               Cost applies and the property is                              2)   The limit of insurance indi-
                not repaired or replaced, or if the                               cated in SECTION A.
                Replacement Cost Coverage                                         COVERAGE, 4. Additional
                Option does not apply, we will                                    Coverages, g. Ordinance
                not pay more than the lesser of:                                  or Law for Increased
                                                                                  Costs of Construction for
                1)   The "actual cash value" of                                   the building that has suf-
                     the building at the time of                                  fered "loss".
                     "loss"; or
                                                                        (c) If the ordinance or law requires
                2)   The limit of insurance indi-                            relocation to another location the
                     cated in SECTION A.                                     most we will pay for the in-
                     COVERAGE, 4. Additional                                 creased cost of construction is
                     Coverages, g. Ordinance                                 the lesser of:
                     or Law for Loss of Use of
                     Undamaged      Parts   of                               1)   The increased cost of con-
                     Building for the building                                    struction at the new loca-
                     that has suffered "loss".                                    tion; or
       (2) Demolition Costs                                                  2)   The limit of insurance indi-
                                                                                  cated in SECTION A.
           Loss payment for Demolition Costs                                      COVERAGE, 4. Additional
           will be determined as follows:                                         Coverages, g. Ordinance
           We will not pay more than the lesser                                   or Law for Increased
           of the following:                                                      Costs of Construction for
                                                                                  the building that has suf-
           (a) The amount you actually spend                                      fered "loss".
                to demolish and clear the site of
                the "premises"; or                                 (4) Proportional Payments
                                                                        If the building or structure sustains
                                                                        both direct "loss" that is covered un-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 32 of 40
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 90 of 385
            der this Coverage Part and direct                                 had occurred. We will deduct
            "loss" that is not covered under this                             from the total of such expenses:
            Coverage Part; and as a result of the
            direct "loss" in its entirety you are re-                         1)   The salvage value that re-
            quired to comply with the ordinance                                    mains of any property
            or law, we will not pay the full amount                                bought for temporary use
            of direct "loss" otherwise payable un-                                 during the "period of resto-
            der the terms of SECTION A. COV-                                       ration", once "operations"
            ERAGE, 4. Additional Coverages,                                        are resumed; and
            g. Ordinance or Law. Instead, we                                  2)   Any Extra Expense that is
            will pay a proportion of such direct                                   paid for by other insurance,
            "loss"; meaning the proportion that                                    except for insurance that is
            the covered direct "loss" bears to the                                 written subject to the same
            total direct "loss".                                                   plan, terms, conditions and
   j.   Loss Determination - Business Income                                       provisions as this insurance;
        and Extra Expense                                                          and

        With respect to SECTION A. COVER-                                (b) Necessary expenses that reduce
        AGE, 5. Coverage Extensions, b. Busi-                                 the "Business Income" and
        ness Income and Extra Expense,                                        "Rental Value" "loss" that other-
                                                                              wise would have been incurred.
        (1) The amount of "Business Income"
            and "Rental Value" "loss" will be de-                    (3) Resumption of Operations
            termined based on:                                           We will reduce the amount of your:
            (a) The Net Income of the business                           (a) "Business Income" and "Rental
                before the direct "loss" occurred;                            Value" "loss", other than Extra
            (b) The likely Net Income of the                                  Expense, to the extent you can
                business if no direct "loss" had                              resume your "operations", in
                occurred, but not including any                               whole or in part, by using dam-
                Net Income that would likely                                  aged or undamaged property
                have been earned as a result of                               (including   merchandise     or
                an increase in the volume of                                  "stock") at the "premises" or
                business due to favorable busi-                               elsewhere.
                ness conditions caused by the                            (b) Extra Expense "loss" to the ex-
                impact of the Covered Cause of                                tent you can return "operations"
                Loss on customers or on other                                 to normal and discontinue such
                businesses;                                                   Extra Expense.
            (c) The operating expenses, includ-                      (4) If you do not resume "operations", or
                ing payroll expenses, necessary                          do not resume "operations" as quick-
                to resume "operations" with the                          ly as possible, we will pay based on
                same quality of service that ex-                         the length of time it would have taken
                isted just before the direct "loss";                     to resume "operations" as quickly as
                and                                                      possible.
            (d) Other relevant sources of infor-                k.   Party Walls
                mation, including;
                                                                     A party wall is a wall that separates and is
                1)   Your financial records and                      common to adjoining buildings that are
                     accounting procedures;                          owned by different parties. In settling
                2)   Bills, invoices and other                       covered losses involving a party wall, we
                     vouchers; and                                   will pay a proportion of the "loss" to the
                                                                     party wall based on your interest in the
                3)   Deeds, liens or contracts.                      wall in proportion to the interest of the
                                                                     owner of the adjoining building. However,
        (2) The amount of Extra Expense will be                      if you elect to repair or replace your build-
            determined based on:                                     ing and the owner of the adjoining build-
            (a) All expenses that exceed the                         ing elects not to repair or replace that
                normal operating expenses that                       building, we will pay you the full value of
                would have been incurred by                          the "loss" to the party wall, subject to all
                "operations" during the "period                      applicable policy provisions all other pro-
                of restoration" if no direct "loss"                  visions of this SECTION D. LOSS CON-
                                                                     DITIONS, 4. Loss Payment including:

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 33 of 40
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 91 of 385
          (1) Limit of Insurance shown in the Dec-                    (2) Buildings under construction or reno-
              larations;                                                  vation are not considered vacant.
          (2) SECTION D. LOSS CONDITIONS,                        b.   Vacancy Provisions
              7. Valuation; and
                                                                      If the building where direct "loss" occurs
          (3) SECTION E. ADDITIONAL CONDI-                            has been vacant for more than 60 con-
              TIONS, 1. Coinsurance.                                  secutive days before that "loss", we will:
          Our payment under the provisions of this                    (1) Not pay for any "loss" caused by any
          paragraph does not alter any right of sub-                      of the following, even if they are
          rogation we may have against any entity,                        Covered Causes of Loss:
          including the owner or insurer of the ad-
          joining building, and does not alter the                        (a) Vandalism;
          terms of COMMERCIAL PROPERTY                                    (b) Sprinkler leakage, unless you
          CONDITIONS, I. Transfer Of Rights Of                                 have protected       the    system
          Recovery Against Others To Us in this                                against freezing;
          Coverage Part.
                                                                          (c) Building glass breakage;
5.   Recovered Property
                                                                          (d) Water damage;
     If either you or we recover any property after
     loss settlement, that party must give the other                      (e) Theft; or
     prompt notice. At your option, the property will
     be returned to you. You must then return to us                       (f) Attempted theft.
     the amount we paid to you for the property.                      (2) Reduce the amount we would other-
     We will pay recovery expenses and the ex-                            wise pay for the "loss" by 15% with
     penses to repair the recovered property, sub-                        respect to Covered Causes of Loss
     ject to the Limit of Insurance.                                      other than those listed in b.(1)(a)
6.   Vacancy                                                              through b.(1)(f) of this Loss Condi-
                                                                          tion.
     a.   Description of Terms
                                                            7.   Valuation
          (1) As used in this Vacancy Condition,
              the term building and the term vacant              We will determine the value of Covered Prop-
              have the meanings set forth in (1)(a)              erty in the event of direct "loss" as follows:
              and (1)(b) below:                                  a.   At "Actual Cash Value" as of the time of
              (a) When this Coverage Part is is-                      direct "loss", except as provided in b., c.,
                   sued to a tenant, and with re-                     d., and e. below.
                   spect to that tenant's interest in            b.   If the Limit of Insurance for Building satis-
                   Covered     Property,     building                 fies SECTION E. ADDITIONAL CONDI-
                   means the unit or suite rented or                  TIONS, 1. Coinsurance, and the cost to
                   leased to the tenant. Such build-                  repair or replace the damaged building
                   ing is vacant when it does not                     property is $2,500 or less, we will pay the
                   contain enough business per-                       cost of building repairs or replacement.
                   sonal property to conduct cus-
                   tomary operations.                                 The cost of building repairs or replace-
                                                                      ment does not include the increased cost
              (b) When this Coverage Part is is-                      attributable to enforcement of or compli-
                   sued to the owner or general                       ance with any ordinance or law regulating
                   lessee of a building, building                     the construction, use or repair of any
                   means the entire building. Such                    property. However, the following property
                   building is vacant unless at least                 will be valued at actual cash value even
                   31% of its total square footage                    when attached to the building:
                   is:
                                                                      (1) Awnings or floor coverings;
                   1)   Rented to a lessee or sub-
                        lessee and used by them to                    (2) Appliances for refrigerating, ventilat-
                        conduct their customary op-                       ing, cooking, dishwashing or launder-
                        erations; or                                      ing; or
                   2)   Used by the building owner                    (3) Outdoor equipment or furniture.
                        to conduct customary oper-
                        ations.                                  c.   "Stock" you have sold but not delivered at
                                                                      the selling price less discounts and ex-
                                                                      penses you otherwise would have had.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 34 of 40
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 92 of 385
     d.   Glass at the cost of replacement with                       (3) Multiply to the total amount of "loss",
          safety glazing material if required by law.                      before the application of any deducti-
                                                                           ble, by the figure determined in step
     e.   Tenant's Improvements and Betterments                            (2); and
          at:
                                                                      (4) Subtract the deductible from the fig-
          (1) Replacement Cost of the lost or                             ure determined in step (3).
              damaged property if you make re-
              pairs promptly.                                         We will pay the amount determined in
                                                                      step (4) or the Limit of Insurance, which-
          (2) A proportion of your original cost if                   ever is less. For the remainder, you will
              you do not make repairs promptly.                       either have to rely on other insurance or
              We will determine the proportionate                     absorb the "loss" yourself.
              value as follows:
                                                                      Example No. 1 (Underinsurance):
              (a) Multiply the original cost by the
                   number of days from the "loss"                     The value of the property is:  $250,000
                   or damage to the expiration of                     The coinsurance percentage is:     80%
                   the lease; and                                     The Limit of Insurance is:     $100,000
                                                                      The Deductible is:                 $250
              (b) Divide the amount determined in                     The amount of "loss" is:        $40,000
                  (a) above by the number of days
                   from the installation of improve-                  Step (1):
                   ments to the expiration of the
                   lease.                                                  $250,000 X 80% = $200,000 (the
                                                                           minimum amount of insurance to
              If your lease contains a renewal op-                         meet your Coinsurance require-
              tion, the expiration of the renewal op-                      ments)
              tion period will replace the expiration
              of the lease in this procedure.                         Step (2):

          (3) Nothing if others pay for repairs or                         $100,000 divided by $200,000 = .50
              replacement.                                            Step (3):
          (4) For the purposes of valuation, ten-                          $40,000 X .50 = $20,000
              ants' improvements and betterments
              are not considered to be the personal                   Step (4):
              property of others.
                                                                           $20,000 - $250 = $19,750.
SECTION E. ADDITIONAL CONDITIONS                                      We will pay no more than $19,750. The
The following conditions apply in addition to the                     remaining $20,250 is not covered.
COMMON POLICY CONDITIONS and the COM-                                 Example No. 2 (Adequate Insurance):
MERCIAL PROPERTY CONDITIONS.
                                                                      The value of the property is:  $250,000
1.   Coinsurance                                                      The coinsurance percentage is:     80%
                                                                      The Limit of Insurance is:     $200,000
     If a Coinsurance percentage is shown in the
                                                                      The Deductible is:                 $250
     Declarations, the following condition applies.
                                                                      The amount of "loss" is:        $40,000
     a.   We will not pay the full amount of any
          "loss" if the value of Covered Property at                  Step (1):
          the time of direct "loss" times the Coin-                        $250,000 X 80% = $200,000 (the
          surance percentage shown for it in the                           minimum amount of insurance to
          Declarations is greater than the Limit of                        meet your Coinsurance require-
          Insurance for the property.                                      ments)
          Instead, we will determine the most we                      Step (2):
          will pay using the following steps:
                                                                           $200,000 : $200,000 = 1.00
          (1) Multiply the value of Covered Proper-
              ty at the time of direct "loss" by the                  Step (3):
              Coinsurance percentage;                                      $40,000 X 1.00 = $40,000
          (2) Divide the Limit of Insurance of the                    Step (4):
              property by the figure determined in
              step (1);                                                    $40,000 - $250 = $39,750.



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                Page 35 of 40
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 93 of 385
          We will pay no more than $39,750 "loss"                      with the terms of this Coverage Part, the
          in excess of the Deductible. No penalty                      mortgage holder will still have the right to
          applies.                                                     receive loss payment if the mortgage
                                                                       holder:
     b.   If one Limit of Insurance applies to two or
          more separate items, this condition will                     (1) Pays any premium due under this
          apply to the total of all property to which                      Coverage Part at our request if you
          the limit applies.                                               have failed to do so;
          Example No. 3:                                               (2) Submits a signed, sworn statement
                                                                           of loss within 60 days after receiving
          The values of the property are:                                  notice from us of your failure to do
              Bldg. at Location No. 1:       $75,000                       so; and
              Bldg. at Location No. 2:      $100,000
                                                                       (3) Has notified us of any change in
              Personal Property at                                         ownership, occupancy or substantial
              Location No. 2:                $75,000                       change in risk known to the mortgage
                                                                           holder.
                                             250,000
                                                                       All of the terms of this Coverage Part will
          The coinsurance percentage is:         90%                   then apply directly to the mortgage hold-
          The Limit of Insurance for                                   er.
              Buildings and Personal
                                                                  e.   If we pay the mortgage holder for any
              Property at Location                                     "loss" and deny payment to you because
              Nos. 1 and 2 is:              $180,000                   of your acts or because you have failed to
          The Deductible is:                  $1,000                   comply with the terms of this Coverage
          The amount of "loss" is:                                     Part:
              Bldg. at Location No. 2:       $30,000
              Personal Property at                                     (1) The mortgage holder's rights under
              Location No. 2:                $20,000                       the mortgage will be transferred to us
                                             $50,000                       to the extent of the amount we pay;
          Step (1):                                                        and
              $250,000 X 90% = $225,000                                (2) The mortgage holder's right to recov-
              (the minimum amount of insurance to                          er the full amount of the mortgage
              meet your Coinsurance requirements                           holder's claim will not be impaired.
              and to avoid the penalty shown be-
                                                                       At our option, we may pay to the mort-
              low)
                                                                       gage holder the whole principal on the
          Step (2):                                                    mortgage plus any accrued interest. In
              $180,000 : $225,000 = .80                                this event, your mortgage and note will be
                                                                       transferred to us and you will pay your
          Step (3):                                                    remaining mortgage debt to us.
              $50,000 X .80 = $40,000
          Step (4):                                               f.   If we cancel this policy, we will give writ-
                                                                       ten notice to the mortgage holder at least:
              $40,000 - $1,000 = $39,000.
                                                                       (1) 10 days before the effective date of
          We will pay no more than $39,000. The                            cancellation if we cancel for your
          remaining $11,000 is not covered.                                nonpayment of premium; or
2.   Mortgage Holders                                                  (2) 30 days before the effective date of
                                                                           cancellation if we cancel for any oth-
     a.   The term "mortgage holder" includes trus-                        er reason.
          tee.
                                                                  g.   If we elect not to renew this policy, we will
     b.   We will pay for covered "loss" to buildings                  give written notice to the mortgage holder
          or structures to each mortgage holder                        at least ten days before the expiration
          shown in the Declarations in their order of                  date of this policy.
          precedence, as interests may appear.
     c.   The mortgage holder has the right to re-           SECTION F. OPTIONAL COVERAGES
          ceive loss payment even if the mortgage            If shown as applicable in the Declarations, the fol-
          holder has started foreclosure or similar          lowing Optional Coverages apply separately to
          action on the building or structure.
                                                             each item.
     d.   If we deny your claim because of your
          acts or because you have failed to comply

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 36 of 40
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 94 of 385
1.   Agreed Value                                                               The number of days since the
                                                                                beginning of the policy year (or
     a.   The Additional Condition, Coinsurance,                                last policy change) is: 146
          does not apply to Covered Property to
          which this Optional Coverage applies. We                              The amount of increase is
          will pay no more for direct "loss" to that                            $100,000 X .08 X (146/365) =
          property than the proportion that the Limit                           $3,200
          of Insurance under this Coverage Part for
          the property bears to the Limit of Insur-          3.   Replacement Cost
          ance indicated in the most current State-               a.   Replacement Cost (without deduction for
          ment of Values that applies to this Cover-                   depreciation) replaces "Actual Cash Val-
          age Part.                                                    ue" in SECTION D. LOSS CONDITIONS,
     b.   If the Agreed Value Optional Coverage is                     7. Valuation of this BUILDING AND
          deleted from the policy, the Additional                      PERSONAL PROPERTY COVERAGE
          Condition, Coinsurance, is reinstated and                    FORM.
          this Optional Coverage does not apply.                  b.   This Optional Coverage does not apply
     c.   The terms of this Optional Coverage ap-                      to:
          ply only to "loss" that occurs:                              (1) Personal Property of others, except
          (1) On or after the effective date of this                       leased personal property as de-
              Optional Coverage; and                                       scribed in SECTION A. COVERAGE,
                                                                           1. Covered Property, d.(7). The val-
          (2) Before the policy expiration date.                           uation of such leased personal prop-
                                                                           erty will be based on the amount for
     d.   This Agreed Value Optional Coverage                              which you are liable under the lease,
          does not apply to SECTION A. COVER-                              but not to exceed the replacement
          AGE, 5. Coverage Extensions, b. Busi-                            cost of the leased item.
          ness Income and Extra Expense.
                                                                       (2) Personal effects;
2.   Inflation Guard
                                                                       (3) Contents of a residence;
     a.   The Limit of Insurance for property to
          which this Optional Coverage applies will                    (4) Manuscripts;
          automatically increase by the annual per-
          centage shown in the Declarations.                           (5) Works of art, antiques or rare arti-
                                                                           cles, including etchings, pictures,
     b.   The amount of increase will be:                                  statuary, marbles, bronzes, porce-
                                                                           lains and bric-a-brac;
          (1) The Limit of Insurance that applied
              on the beginning of the current "cov-                    (6) "Stock" unless the Replacement Cost
              erage term" or any other Coverage                            including "Stock" option is shown in
              Part change amending the Limit of                            the Declarations; or
              Insurance, multiplied by
                                                                       (7) Property, that at the time of "loss":
          (2) The percentage of annual increase
              shown in the Declarations, expressed                         (a) Is outdated, or obsolete and is
              as a decimal (example: 8% is .08),                                stored or not being used; or
              multiplied by                                                (b) Has no practical value to you.
          (3) The number of days since the begin-                 c.   You may make a claim for "loss" covered
              ning of the current "coverage term" or                   by this insurance on an "Actual Cash Val-
              the effective date of the most recent                    ue" basis instead of on a replacement
              policy change amending the Limit of                      cost basis. In the event you elect to have
              Insurance, divided by 365. In the                        "loss" settled on an "Actual Cash Value"
              event of "loss", this number of days                     basis, you may still make a claim for the
              ends at the original date of "loss".                     additional coverage this Optional Cover-
              Example:                                                 age provides if you notify us of your intent
                                                                       to do so within 180 days after the "loss".
              If:   The applicable Limit of Insur-
                    ance is: $100,000                             d.   We will not pay on a replacement cost
                                                                       basis for any "loss":
                    The Annual percentage increase
                    is: 8%                                             (1) Until the lost or damaged property is
                                                                           actually repaired or replaced with
                                                                           other property of generally the same
                                                                           construction and used for the same

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 37 of 40
                  Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 95 of 385
              purpose as the lost or damaged                            any period is for a period of less than 12
              property; and                                             months, constitute individual "coverage
                                                                        terms". The last "coverage term" ends at
          (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
              have been completed or at least un-                       address shown in the Declarations on the
              derway within 2 years following the                       earlier of:
              date of "loss".
                                                                        (1) The day the policy period shown in
     e.   We will not pay more for "loss" on a re-                          the Declarations ends; or
          placement cost basis than the least of:
                                                                        (2) The day the policy to which this Cov-
          (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
              the lost or damaged property;                                 or cancelled.
          (2) The cost to replace, on the same                     b.   However, if after the issuance of this
              "premises", the lost or damaged                           Coverage Part, any "coverage term" is
              property with other property:                             extended for an additional period of less
              (a) Of comparable material and                            than 12 months, that additional period of
                   quality; and                                         time will be deemed to be part of the last
                                                                        preceding "coverage term".
              (b) Used for the same purpose; or
                                                              5.   "Electronic data" means information, facts or
          (3) The amount you actually spend that                   "computer programs" stored as or on, created
              is necessary to repair or replace the                or used on, or transmitted to or from computer
              lost or damaged property.                            software (including systems and applications
                                                                   software), on hard or floppy disks, CD-ROMs,
     f.   The cost of repair or replacement does                   tapes, drives, cells, data processing devices
          not include the increased cost attributable              or any other repositories of computer software
          to enforcement of or compliance with any                 which are used with electronically controlled
          ordinance or law regulating the construc-                equipment.
          tion, use, or repair of any building or
          structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
          A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
          es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                   any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                             Part.
1.   "Actual cash value" means replacement cost               7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                  includes, but is not limited to, any form or type
     age, condition and obsolescence.                              of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                  toxins, spores, scents or byproducts produced
                                                                   or released by fungi.
     a.   Net Income (net profit or loss before in-
          come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
          or incurred; and                                         dental physical damage.

     b.   Continuing normal operating expenses                9.   "Money" means:
          sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                         or not in current use; and
     electronic instructions which direct the opera-               b.   Travelers checks, registered checks and
     tions and functions of a computer or device                        money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or           10. "Operations" means:
     send data.
                                                                   a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                       "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                      erage for "Business Income" including
                                                                        "Rental Value" or "Rental Value" applies.
     a.   The year commencing on the Effective
          Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
          standard time at your mailing address                    time that:
          shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 38 of 40
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 96 of 385
         (1) The date when the property at the                        (2) The amount of charges, which are
             "premises" should be repaired, rebuilt                       the legal obligation of the tenant(s)
             or replaced with reasonable speed                            but would otherwise be your obliga-
             and similar quality; or                                      tions.
         (2) The date when business is resumed              15. "Securities" means negotiable and non-
             at a new permanent location.                        negotiable instruments or contracts represent-
                                                                 ing either "money" or other property and in-
    c.   "Period of restoration" does not include                cludes:
         any increased period required due to the
         enforcement of or compliance with any                   a.   Tokens, tickets, revenue and other
         ordinance or law that:                                       stamps whether or not in current use; and
         (1) Regulates the construction, use or                  b.   Evidences of debt issued in connection
             repair, or requires the tearing down                     with credit or charge cards, which are not
             of any property; or                                      of your own issue; but does not include
                                                                      "money". Lottery tickets held for sale are
         (2) Requires any insured or others to                        not "securities" or evidences of debt.
             test for, monitor, clean up, remove,
             contain, treat, detoxify or neutralize,        16. "Sinkhole collapse" means the sudden settle-
             or in any way respond to or assess                  ment or collapse of earth supporting the Cov-
             the effects of "pollutants".                        ered Property into subterranean voids created
                                                                 by the action of water on a limestone or similar
    d.   The expiration date of the policy will not              rock formation. This does not include:
         cut short the "period of restoration".
                                                                 a.   The cost of filling sinkholes;
12. "Pollutants" means any solid, liquid, gaseous
    or thermal irritant or contaminant, including                b.   Sinking or collapse of land into man-made
    smoke, vapor, soot, fumes, acids, alkalis, as-                    subterranean cavities; or
    bestos, chemicals, petroleum, petroleum
    products and petroleum by-products, and                      c.   The value of the land.
    waste. Waste includes materials to be recy-             17. "Specified causes of loss" means fire; light-
    cled, reconditioned or reclaimed. "Pollutants"               ning; explosion; windstorm or hail; smoke; air-
    include but are not limited to substances                    craft or vehicles; riot or civil commotion; van-
    which are generally recognized in industry or                dalism; leakage from fire extinguishing equip-
    government to be harmful or toxic to persons,                ment; "sinkhole collapse"; volcanic action; fall-
    property, or the environment regardless of                   ing objects; weight of snow, ice or sleet; and
    whether injury or damage is caused directly or               water damage.
    indirectly by the "pollutants" and whether:
                                                                 a.   Falling objects does not include "loss" to:
    a.   You are regularly or otherwise engaged in
         activities which taint or degrade the envi-                  (1) Personal property in the open; or
         ronment; or
                                                                      (2) The interior of a building or structure,
    b.   You use, generate or produce the "pollu-                         or property inside a building or struc-
         tant".                                                           ture, unless the roof or an outside
                                                                          wall of the building or structure is first
13. "Premises" means the Locations and Build-                             damaged by a falling object.
    ings described in the Declarations.
                                                                 b.   Water damage means:
14. "Rental Value" means "Business Income" that
    consists of :                                                     (1) Accidental discharge or leakage of
                                                                          water or steam as the direct result of
    a.   Net Income (Net Profit or Loss before in-                        the breaking apart or cracking of any
         come taxes) that would have been earned                          part of a system or appliance (other
         or incurred as rental income from tenant                         than a sump system including its re-
         occupancy of the "premises" described in                         lated equipment and parts) contain-
         the Declarations as furnished and                                ing water or steam; and
         equipped by you, including fair rental val-
         ue of any portion of the "premises" which                    (2) Accidental discharge or leakage of
         is occupied by you; and                                          water or waterborne material as the
                                                                          direct result of the breaking apart or
    b.   Continuing normal operating expenses                             cracking of a water or sewer pipe that
         incurred in connection with that "premis-                        is located off the "premises" and is
         es", including:                                                  part of a municipal potable water
         (1) Payroll; and                                                 supply system or municipal sanitary
                                                                          sewer system, if the breakage or
                                                                          cracking is caused by wear and tear.
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 39 of 40
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 97 of 385
       But water damage does not include "loss"                      water is not subject to the provisions of
       otherwise excluded under the terms of                         Exclusion (g) Water.
       BUILDING AND BUSINESS PERSONAL
       PROPERTY, SECTION A. COVERAGE,                      18. "Stock" means merchandise held in storage or
       3. Covered Causes of Loss, (g) Water.                    for sale, raw materials and in-process or fin-
       Therefore, for example, there is no cover-               ished goods, including supplies used in their
       age under this Coverage Part in the situa-               packing or shipping.
       tion in which discharge or leakage of wa-           19. "Suspension" means:
       ter results from the breaking apart or
       cracking of a pipe which was caused by                   a.   The slowdown or cessation of your busi-
       or related to weather-induced flooding,                       ness activities; and
       even if wear and tear contributed to the
       breakage or cracking. As another exam-                   b.   That a part or all of the "premises" is ren-
       ple, and also in accordance with the                          dered untenantable.
       terms of the Exclusion (g) Water, there is          20. "Valuable papers and records" means in-
       no coverage for "loss" caused by or relat-               scribed, printed or written documents, manu-
       ed to weather-induced flooding which fol-                scripts or records, including abstracts, books,
       lows or is exacerbated by pipe breakage                  card index systems, deeds, drawings, films,
       or cracking attributable to wear and tear.               maps, mortgages, or proprietary information.
       To the extent that accidental discharge or               But "valuable papers and records" does not
       leakage of water falls within the criteria               mean "money" or "securities" or "electronic
       set forth in 18.b.(1) or 18.b.(2) of this def-           data", including the materials on which the
       inition of "Specified causes of loss", such              "electronic data" is recorded.




                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 40 of 40
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 98 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          TEXAS CHANGES
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     STANDARD PROPERTY POLICY

A.   When this endorsement is attached to the                          impartial appraiser and notify the other of
     Standard Property Policy CP 00 99, the term                       the appraiser selected within 20 days of
     Coverage Part is replaced by the term Policy.                     such demand. The two appraisers will
                                                                       select an umpire. If they cannot agree
B.   Legal Action Against Us                                           within 15 days upon such umpire, either
     1.   The Legal Action Against Us Commer-                          may request that selection be made by a
          cial Property Condition is replaced by the                   judge of a court having jurisdiction. Each
          following, except as provided in B.2. be-                    appraiser will state the amount of loss. If
          low:                                                         they fail to agree, they will submit their
                                                                       differences to the umpire. A decision
          LEGAL ACTION AGAINST US                                      agreed to by any two will be binding as to
                                                                       the amount of loss. Each party will:
          No one may bring a legal action against
          us under this Coverage Part unless:                          a.   Pay its chosen appraiser; and
          a.   There has been full compliance with                     b.   Bear the other expenses of the ap-
               all of the terms of this Coverage Part;                      praisal and umpire equally.
               and
                                                                       If there is an appraisal:
          b.   The action is brought within two
               years and one day from the date the                     a.   You will still retain your right to bring
               cause of action first accrues. A                             a legal action against us, subject to
               cause of action accrues on the date                          the provisions of the Legal Action
               of the initial breach of our contractual                     Against Us Commercial Property
               duties as alleged in the action.                             Condition; and

     2.   Paragraph B.1. above does not apply to                       b.   We will still retain our right to deny
          the Legal Action Against Us loss condi-                           the claim.
          tion in the Legal Liability Coverage Form               2.   The Appraisal Condition in the:
          CP 00 40.
                                                                       BUSINESS INCOME (AND EXTRA EX-
C.   Appraisal                                                         PENSE) COVERAGE FORM; and
     1.   Except as provided in C.2. below, the                        BUSINESS INCOME (WITHOUT EXTRA
          Appraisal Loss Condition in the:                             EXPENSE) COVERAGE FORM

          BUILDING AND PERSONAL PROPERTY                               is replaced by the following:
          COVERAGE FORM;                                               APPRAISAL
          CONDOMINIUM ASSOCIATION COV-
          ERAGE FORM;                                                  If we and you disagree on the amount of
          CONDOMINIUM COMMERCIAL UNIT-                                 Net Income and operating expense or the
          OWNERS COVERAGE FORM;                                        amount of loss, either may make written
          BUILDERS RISK COVERAGE FORM;                                 demand for an appraisal of the loss. In
          EXTRA EXPENSE COVERAGE FORM;                                 this event, each party will select a com-
          LEASEHOLD INTEREST COVERAGE                                  petent and impartial appraiser and notify
          FORM;                                                        the other of the appraiser selected within
          TOBACCO     SALES  WAREHOUSES                                20 days of such demand. The two ap-
          COVERAGE FORM; and                                           praisers will select an umpire. If they
          STANDARD PROPERTY POLICY                                     cannot agree within 15 days upon such
                                                                       umpire, either may request that selection
          is replaced by the following:                                be made by a judge of a court having ju-
          APPRAISAL                                                    risdiction. The appraisers will state sepa-
                                                                       rately the amount of Net Income and op-
          If we and you disagree on the amount of                      erating expense and the amount of loss.
          loss, either may make written demand for
          an appraisal of the loss. In this event,                     If they fail to agree, they will submit their
          each party will select a competent and                       differences to the umpire. A decision

CP 01 42 09 10                               © ISO Properties, Inc., 2005                              Page 1 of 3
                  Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 99 of 385
          agreed to by any two will be binding as to                        (3) More information is necessary;
          the amount of loss. Each party will:                                  or
          a.   Pay its chosen appraiser; and                                (4) We need additional time to
                                                                                reach a decision. If we need
          b.   Bear the other expenses of the ap-                               additional time, we will inform
               praisal and umpire equally.                                      you of the reasons for such
          If there is an appraisal:                                             need.

          a.   You will still retain your right to bring                    We will provide notification, as de-
               a legal action against us, subject to                        scribed in b.(1) through b.(4) above,
               the provisions of the Legal Action                           within:
               Against Us Commercial Property                               (1) 15 business days after we re-
               Condition; and                                                   ceive the signed, sworn proof of
          b.   We will still retain our right to deny                           loss and all information we re-
               the claim.                                                       quested; or

D.   The provision requiring signed, sworn proof of                         (2) 30 days after we receive the
     loss in the Duties in the Event of Loss or                                 signed, sworn proof of loss and
     Damage Loss Condition is replaced by the                                   all information we requested, if
     following:                                                                 we have reason to believe the
                                                                                loss resulted from arson.
     Send us a signed, sworn proof of loss con-
     taining the information we request to investi-                         If we have notified you that we need
     gate the claim. You must do this within 91                             additional time to reach a decision,
     days after our request. We will supply you                             we must then either approve or deny
     with the necessary forms.                                              the claim within 45 days of such no-
                                                                            tice.
E.   Under the Loss Payment Condition, the provi-
     sions pertaining to notice of our intentions and             2.   We will pay for covered loss or damage
     the time period for payment of claims are de-                     within 5 business days after:
     leted and replaced by the following:                              a.   We have notified you that payment
     1.   Claims Handling                                                   of the claim or part of the claim will
                                                                            be made and have reached agree-
          a.   Within 15 days after we receive writ-                        ment with you on the amount of loss;
               ten notice of claim, we will:                                or
               (1) Acknowledge receipt of the                          b.   An appraisal award has been made.
                   claim. If we do not acknowledge
                   receipt of the claim in writing, we                 However, if payment of the claim or part
                   will keep a record of the date,                     of the claim is conditioned on your com-
                   method and content of the ac-                       pliance with any of the terms of this Cov-
                   knowledgment;                                       erage Part, we will make payment within
                                                                       5 business days after the date you have
               (2) Begin any investigation of the                      complied with such terms.
                   claim; and
                                                                       The following paragraphs are added:
               (3) Request a signed, sworn proof
                   of loss, specify the information               3.   Catastrophe Claims
                   you must provide and supply                         If a claim results from a weather related
                   you with the necessary forms.                       catastrophe or a major natural disaster,
                   We may request more informa-                        the claim handling and claim payment
                   tion at a later date, if during the                 deadlines described in E.1. and E.2.
                   investigation of the claim such                     above are extended for an additional 15
                   additional information is neces-                    days.
                   sary.
                                                                       Catastrophe or Major Natural Disaster
          b.   We will notify you in writing as to                     means a weather related event which:
               whether:
                                                                       a.   Is declared a disaster under the
               (1) The claim or part of the claim will                      Texas Disaster Act of 1975; or
                   be paid;
                                                                       b.   Is determined to be a catastrophe by
               (2) The claim or part of the claim                           the State Board of Insurance.
                   has been denied, and inform
                   you of the reasons for denial;                 4.   The term "business day", as used in the
                                                                       Loss Payment Condition, means a day

CP 01 42 09 10                               © ISO Properties, Inc., 2005                            Page 2 of 3
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 100 of 385
         other than Saturday, Sunday or a holiday                          Declarations written notice of can-
         recognized by the state of Texas.                                 cellation.
F.   The following is added to the Valuation Loss                          If we cancel this policy, we will give
     Condition:                                                            written notice to the mortgageholder
                                                                           at least:
     Chapter 862 - Subsection 862.053. Policy A
     Liquidated Demand. A fire insurance policy,                           (1) 14 days before the effective
     in case of total loss by fire of property insured,                        date of cancellation if we cancel
     shall be held and considered to be a liqui-                               for your nonpayment of pre-
     dated demand against the Company for the                                  mium; or
     full amount of such policy. The subsection
     does not apply to personal property.                                  (2) 30 days before the effective
                                                                               date of cancellation if we cancel
G. Paragraphs d. and f. of the Mortgageholders                                 for any other reason.
   Additional Condition are replaced by the
   following:                                                              If you cancel the policy, we will give
                                                                           the mortgageholder notice of can-
         d.   If we deny your claim because of                             cellation to be effective on the date
              your acts or because you have failed                         stated in the notice. The date of
              to comply with the terms of this Cov-                        cancellation cannot be before the
              erage Part, the mortgageholder will                          10th day after the date we mail the
              still have the right to receive loss                         notice.
              payment if the mortgageholder:
                                                             H.   The following is added to Paragraph D.1. in
              (1) Pays any premium due under                      the Duties in the Event of Accident, Claim
                  this Coverage Part at our re-                   or Suit Loss Condition in the Legal Liability
                  quest if you have failed to do so;              Coverage Form:
              (2) Submits a signed, sworn proof                   We will notify the first Named Insured in writ-
                  of loss within 91 days after re-                ing of:
                  ceiving notice from us of your
                  failure to do so; and                           1.   An initial offer to compromise or settle a
                                                                       claim made or "suit" brought against the
              (3) Has notified us of any change in                     insured under this coverage. The notice
                  ownership, occupancy or sub-                         will be given not later than the 10th day
                  stantial change in risk known to                     after the date on which the offer is made.
                  the mortgageholder.
                                                                  2.   Any settlement of a claim made or "suit"
              All of the terms of this Coverage Part                   brought against the insured under this
              will then apply directly to the mort-                    coverage. The notice will be given not
              gageholder.                                              later than the 30th day after the date of
                                                                       the settlement.
         f.   If this policy is cancelled, we will give
              the mortgageholder named in the




CP 01 42 09 10                              © ISO Properties, Inc., 2005                            Page 3 of 3
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 101 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               ACTUAL LOSS SUSTAINED BUSINESS INCOME
                           ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
                                                   SCHEDULE
                                 (Enter number of months to activate coverage)
                           REFER TO FMD502         consecutive months

A. This endorsement applies to the following               D. For the purposes of this endorsement only,
    Coverage Forms:                                           SECTION F. DEFINITIONS, 7. "Period of
                                                              Restoration", b. is deleted in its entirety and
    BUSINESS INCOME (AND EXTRA EX-                              replaced by the following:
    PENSE) COVERAGE FORM
                                                                b.   Ends on the earlier of:
    BUSINESS INCOME (WITHOUT EXTRA EX-
    PENSE) COVERAGE FORM                                             (1) The date when the property at the
                                                                         "premises" should be repaired, rebuilt
B. For the purposes of this endorsement only,                            or replaced with reasonable speed
   SECTION A. COVERAGE, Additional Cov-                                  and similar quality;
   erages, Extended Business Income, (1), (b),
   (ii) is deleted in its entirety and replaced by the               (2) The date when business is resumed
   following, and (iii) is added:                                        at a new permanent location; or
    (ii) 60 consecutive days after the date deter-                   (3) The number of consecutive months
         mined in (1)(a) above; or                                       after the date of direct physical "loss"
                                                                         indicated in the Schedule of this en-
    (iii) The number of consecutive months after                         dorsement.
         the date of direct physical "loss" indicated
         in the Schedule of this endorsement.              E. When 12 or 18 months ALS (an acronym of
                                                                Actual Loss Sustained) is shown in the Decla-
C. For the purposes of this endorsement only,                   rations as the Limit of Insurance for Business
   SECTION A. COVERAGE, Additional Cov-                         Income for a specific item, SECTION B. LIM-
   erages, Extended Business Income, (2), (b),                  ITS OF INSURANCE is deleted in its entirety
   (ii) is deleted in its entirety and replaced by the          for that item.
   following, and (iii) is added:
                                                           F.   If the policy to which this endorsement is at-
    (ii) 60 consecutive days after the date deter-              tached has been issued for a period of more
         mined in (2)(a) above; or                              than one year, then this business income cov-
    (iii) The number of consecutive months after                erage is subject to annual rerating.
         the date of direct physical "loss" indicated
         in the Schedule of this endorsement.




FA 242 10 12
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 102 of 385
                                                              ®
                                           CinciPlus
                                                                           ®
       COMMERCIAL PROPERTY POWER XC+ (EXPANDED
             COVERAGE PLUS) ENDORSEMENT
                              SUMMARY OF COVERAGE LIMITS
This is a summary of the Coverages and the Limits of Insurance provided by the Commercial Property Power
XC+® (Expanded Coverage Plus) Endorsement, FA 258, in combination with the Commercial Property Cov-
erage Form, FM101, which is included in this policy. No coverage is provided by this summary. Refer to
endorsement FA 258 and the Commercial Property Coverage Form, FM 101, to determine the scope of your
insurance protection.


           Blanket Coverages:                          Blanket Coverage Limit:                     Page No.
                                                                                                   (FA 258):
                                               $ 150,000           in total for all loss arising
                                               from all Blanket Coverages arising from a
                                               single occurrence, except as noted
                                               otherwise in the form.
Accounts Receivable                                                                                    1
Debris Removal                                                                                         8
Electronic Data Processing Property (EDP):                                                             2
 Duplicate and Backup Electronic Data          $2,000 in addition to the Blanket Coverage              3
                                               Limit
 Newly Acquired EDP                            $10,000 in addition to the Blanket Coverage             3
                                               Limit
 In Transit or Away From Premises              $10,000 as part of the Blanket Coverage                 4
                                               Limit
 Worldwide Laptop Coverage                                                                             4
Ordinance or Law (Increased Construction                                                               6
Costs and Demolition)
Peak Season                                                                                            8
Personal Property of Others                                                                            8
Tenant Move Back Expenses                                                                              7
Valuable Papers and Records                                                                            6



             Other Coverages                              Limit of Insurance:                      Page No.
                                                                                                   (FA 258):
    (not subject to Blanket Coverage Limit):
Brands and Labels                              $25,000                                                 11
Business Income and Extra Expense:             $100,000                                                1
 Business Income From Dependent Properties     $5,000 (sub-limit, subject to a 24 hour de-             1
                                               ductible)
 Interruption of Computer Operations           $25,000 (sub-limit, subject to a 24 hour de-            2
                                               ductible)


FA 4098 01 09                                                                                      Page 1 of 2
                  Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 103 of 385

             Other Coverages                               Limit of Insurance:                   Page No.
                                                                                                 (FA 258):
    (not subject to Blanket Coverage Limit):
Fine Arts                                        $25,000                                             5
Fire Department Service Charge                   $25,000                                             7
Fire Protection Equipment Recharge               $50,000                                             8
Inflation Guard                                  4% on all Building Property referenced in the       11
                                                 Declarations
Non-Owned Building Damage:                                                                           10
  Loss caused by theft, burglary or robbery      Up to the Business Personal Property (BPP)          10
                                                 Limit of Insurance
  Loss by any other Covered Cause of Loss        $25,000 or the BPP Limit of Insurance               10
                                                 (whichever is less)
Ordinance or Law (other than Increased Con-      Subject to the Building Limit of Insurance          6
struction Costs and Demolition)
Outdoor Property                                 $25,000 ($1,000 for any one tree, shrub or          7
                                                 plant)
Paved Surfaces                                   $20,000                                             8
Personal Effects                                 $25,000 ($1,000 for loss by theft)                  7
Pollutant Clean Up and Removal                   $25,000                                             6
Signs                                            $10,000                                             7
Temperature Change                               $15,000                                             9
Underground Property                             Subject to the Building Limit of Insurance          6
Utility Services - direct and time element       $75,000                                             11
  Overhead transmission and distribution lines      $5,000 sublimit at 24 hr waiting period          11
Water Backup from Sewers, Drains or Sumps        $10,000                                             7




FA 4098 01 09                                                                                    Page 2 of 2
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 104 of 385
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 WINDSTORM OR HAIL DOLLAR DEDUCTIBLE
This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                     SCHEDULE*

Loc                              Bldg                             Windstorm/Hail Dollar Deductible
2                                1                                       5,000
2                                2                                       5,000


* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Dec-
larations.

For the purposes of this endorsement only, BUILD-               4.   Nothing in this endorsement implies or affords
ING AND PERSONAL PROPERTY COVERAGE                                   coverage for any "loss" that is excluded under
FORM, SECTION C. DEDUCTIBLE is deleted in                            the terms of the Water Exclusion or any other
its entirety and replaced with the following:                        exclusion in this policy. If this policy is en-
                                                                     dorsed to cover Flood under the Flood Cover-
WINDSTORM OR HAIL DEDUCTIBLE                                         age Endorsement, (or if you have a flood in-
1.    Except as otherwise provided, in any one oc-                   surance policy), a separate Flood Deductible
      currence of "loss", we will first reduce the                   applies to "loss" attributable to Flood, in ac-
      amount of "loss" if required by SECTION E.                     cordance with the terms of that endorsement
      ADDITIONAL CONDITIONS, 1. Coinsurance                          or policy.
      or F. OPTIONAL COVERAGES, 1. Agreed
      Value. If the adjusted amount of "loss" is less           5. WINDSTORM OR HAIL DEDUCTIBLE CAL-
      than or equal to the Windstorm or Hail Deduct-               CULATIONS
      ible, we will not pay for that "loss". If the ad-
                                                                     A Deductible is calculated separately for and
      justed amount of "loss" exceeds that Deducti-
                                                                     applies separately to each "premises" shown
      ble, we will then subtract that Deductible from
                                                                     in the Schedule of this endorsement. If both
      the adjusted amount of "loss", and will pay the
                                                                     the building and business personal property
      resulting amount or the Limit of Insurance,
                                                                     inside that building at a particular "premises"
      whichever is less. When the occurrence in-                     suffer "loss", the deductible only applies once.
      volves "loss" to more than one item of Cov-
      ered Property and separate Limits of Insur-               Example of Windstorm or Hail Dollar Deducti-
      ance apply, the losses will not be combined in            ble Calculation
      determining application of the Windstorm or
      Hail Deductible.                                          The Windstorm or Hail Deductible Schedule indi-
                                                                cates that:
2.    The Windstorm or Hail Deductible, as shown
      in the Schedule of this endorsement, applies                   •   Location 1, Bldg 1 has a $25,000 deduct-
      to covered "loss" caused directly or indirectly                    ible.
      by Windstorm or Hail. This deductible applies                  •   Location 2, Bldg 1 has a $50,000 deduct-
      to each occurrence of Windstorm or Hail and                        ible.
      applies separately at each "premises" shown
      in the Schedule of this endorsement as de-                The same occurrence of windstorm damages the
      scribed in Paragraph 5. below.                            building and business personal property inside at
                                                                Location 1 and the building at Location 2.
3.    When property is covered under the Coverage
      Extension for Newly Purchased, Leased or                       •   The "loss" at Location 1 is subject to a
      Constructed Property, the applicable deducti-                      $25,000 deductible,
      ble for such property is the highest dollar
      amount shown in the Schedule of this en-                       •   The "loss" at Location 2 is subject to a
      dorsement.                                                         $50,000 deductible.


                                        Includes copyrighted material of Insurance
FA 4144 05 16                            Services Office, Inc., with its permission.
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 105 of 385

                     COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. Concealment, Misrepresentation or Fraud                  F.   No Benefit to Bailee
    This Coverage Part is void in any case of                    No person or organization, other than you,
    fraud by you as it relates to this Coverage Part             having custody of Covered Property will bene-
    at any time. It is also void if you or any other             fit from this insurance.
    insured, at any time, intentionally conceal or
    misrepresent a material fact concerning:                G. Other Insurance

    1.    This Coverage Part;                                    1.   You may have other insurance subject to
                                                                      the same plan, terms, conditions and pro-
    2.    The Covered Property;                                       visions as the insurance under this Cov-
                                                                      erage Part. If you do, we will pay our
    3.    Your interest in the Covered Property; or                   share of the covered "loss". Our share is
    4.    A claim under this Coverage Part.                           the proportion that the applicable Limit of
                                                                      Insurance under this Coverage Part bears
B. Control of Property                                                to the Limits of Insurance of all insurance
                                                                      covering on the same basis.
    Any act or neglect of any person other than
    you beyond your direction or control will not                2.   If there is other insurance covering the
    affect this insurance.                                            same "loss", other than that described in
                                                                      1. above, we will pay only for the amount
    The breach of any condition of this Coverage                      of covered "loss" in excess of the amount
    Part at any one or more locations will not af-                    due from that other insurance, whether
    fect coverage at any location where, at the                       you can collect on it or not. However, we
    time of direct "loss", the breach of condition                    will not reimburse any deductible or
    does not exist.                                                   difference between Actual Cash Value
C. Insurance Under Two or More Coverages                              and Replacement Cost valuations. We
                                                                      will not pay more than the applicable Limit
    If two or more of this policy's coverages apply                   of Insurance.
    to the same "loss", we will not pay more than
    the actual amount of the "loss".                        H. Policy Period, Coverage Territory

D. Legal Action Against Us                                       Under this Coverage Part:

    No one may bring a legal action against us                   1.   We cover "loss" commencing:
    under this Coverage Part unless:                                  a.   During the policy period shown in the
    1.    There has been full compliance with all of                       Declarations; and
          the terms of this Coverage Part; and                        b.   Within the coverage territory.
    2.    The action is brought within 2 years after             2.   The coverage territory:
          the date on which the direct "loss" oc-
          curred.                                                     a.   The United States of America (includ-
                                                                           ing its territories and possessions);
E. Liberalization
                                                                      b.   Puerto Rico; and
    If, within 60 days prior to the beginning of this
    Coverage Part or during the policy period, we                     c.   Canada.
    make any changes to any forms or endorse-
    ments of this Coverage Part for which there is          I.   Transfer of Rights of Recovery Against
    currently no separate premium charge, and                    Others to Us
    that change provides more coverage than this                 If any person or organization to or for whom
    Coverage Part, the change will be considered                 we make payment under this Coverage Part
    as included until the end of the current policy              has rights to recover damages from another,
    period. We will make no additional premium                   those rights are transferred to us to the extent
    charge for this additional coverage during the               of our payment. That person or organization
    interim.                                                     must do everything necessary to secure our
                                                                 rights and must do nothing after direct "loss"
                                                                 to impair them. But you may waive your rights
                                                                 against another party in writing:

                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                    Page 1 of 2
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 106 of 385
   1.   Prior to a direct "loss" to your Covered                    b.   A business firm:
        Property or Covered Income.
                                                                         (1) Owned or controlled by you; or
   2.   After a direct "loss" to your Covered
        Property or Covered Income only if, at                           (2) That owns or controls you; or
        time of direct "loss", that party is one of                 c.   Your tenant.
        the following:
                                                                This will not restrict your insurance.
        a.   Someone insured by this insurance;




                                   Includes copyrighted material of Insurance
FA 450 05 16                        Services Office, Inc., with its permission.                     Page 2 of 2
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 107 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                BUSINESS INCOME CHANGES - WAITING PERIOD
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
                                                     SCHEDULE
                                       "Period of Restoration" Waiting Period

                          24 hours                  X   48 hours                       72 hours

A.   Applicable Coverage Forms                                       caused by or resulting from any Covered
                                                                     Cause of Loss at the "premises"; and
     This endorsement applies to the following Cov-
     erage Forms:                                                    b.   Ends on the earlier of:
     1.    BUSINESS INCOME (AND EXTRA EX-                                 (1) The date when the property at the
           PENSE) COVERAGE FORM, and                                          "premises" should be repaired, re-
                                                                              built or replaced with reasonable
     2.    BUSINESS INCOME (WITHOUT EXTRA                                     speed and similar quality; or
           EXPENSE) COVERAGE FORM
                                                                          (2) The date when business is re-
B.   SECTION F. DEFINITIONS, 7. "Period of Res-                               sumed at a new permanent loca-
     toration", is deleted in its entirety and replaced                       tion.
     with the following:
                                                                          "Period of restoration" does not include
     7.    "Period of Restoration" means the period                       any increased period required due to
           of time that:                                                  the enforcement of any ordinance or
           a.   Begins:                                                   law that:

                (1) After the number of hours selected                    (1) Regulates the construction, use or
                    and shown in the Schedule have                            repair, or requires the tearing
                    passed from the time of direct                            down of any property; or
                    physical "loss" for Business In-                      (2) Requires any insured or others to
                    come coverage; or                                         test for, monitor, clean up, remove,
                (2) Immediately after the time of direct                      contain, treat, detoxify or neutral-
                    physical "loss" for Extra Expense                         ize, or in any way respond to, or
                    coverage;                                                 assess the effects of "pollutants".
                                                                          The expiration date of this policy will
                                                                          not cut short the "period of restoration".




                                     Includes copyrighted material of ISO Commercial
FA 458 04 04                              Risk Services, Inc., with its permission.
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 108 of 385
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

US BANK
PO BOX 790448
SAINT LOUIS, MO 63179-0448




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 109 of 385
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 110 of 385
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

CITY OF SAN ANTONIO
ATTN: DOWNTOWN OPERATIONS DEPT
202 E NUEVA # 100
SAN ANTONIO, TX 78204-1021




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 111 of 385
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 112 of 385
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

FROST BANK
PO BOX 1600
SAN ANTONIO, TX 78296-1600




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 113 of 385
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 114 of 385
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
2                  1                                                                       B

US BANCORP
1310 MADRID ST STE 101
MARSHALL, MN 56258-4002




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 115 of 385
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 116 of 385
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
4                  1                                                                       B

CITY OF SAN ANTONIO
ATTN: DOWNTOWN OPERATIONS DEPT
202 E NUEVA # 100
SAN ANTONIO, TX 78204-1021




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 117 of 385
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 118 of 385
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
4                  1                                                                       B

FROST BANK
PO BOX 1600
SAN ANTONIO, TX 78296-1600




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 119 of 385
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 120 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CINCIPLUS®
                 COMMERCIAL PROPERTY POWER XC+®
              (EXPANDED COVERAGE PLUS) ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to
this Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which
this Coverage Part forms a component.

                                                  SCHEDULE


                          Blanket Coverage Limit            $150,000
                    Applicable only to those coverages subject to the Blanket Coverage
                    Limit, as indicated in this endorsement



A. Accounts Receivable                                            COVERAGE FORM, SECTION A. COVER-
                                                                  AGE, 5. Coverage Extensions, b. Busi-
    For the purposes of this endorsement only:                    ness Income and Extra Expense is modi-
                                                                  fied as follows:
    1.    In BUILDING AND PERSONAL PROP-
          ERTY COVERAGE FORM, SECTION                             1.   Business Income From Dependent
          A. COVERAGE, 5. Coverage Exten-                              Properties
          sions, a. Accounts Receivable, the
          second paragraph in (3)(b) Away From                         a.   For Business Income from De-
          Your Premises is deleted in its entirety                          pendent Properties only, Para-
          and replaced by the following:                                    graph b.(1) is deleted in its entirety
                                                                            and replaced by the following:
          This limit of insurance for Away From
          Your Premises coverage is not included                            (1) Business Income From De-
          within the Blanket Coverage Limit and is                              pendent Properties
          separate and in addition to the Blanket
          Coverage Limit.                                                          We will pay for the actual loss
                                                                                   of "Business Income" you sus-
    2.    In BUILDING AND PERSONAL PROP-                                           tain due to the necessary "sus-
          ERTY COVERAGE FORM, SECTION                                              pension" of your "operations"
          A. COVERAGE, 5. Coverage Exten-                                          during the "period of restora-
          sions, a. Accounts Receivable, the                                       tion". The "suspension" must
          last paragraph is deleted in its entirety                                be caused by direct "loss" to
          and replaced by the following:                                           "dependent property" caused
                                                                                   by or resulting from any Cov-
          The most we will pay for loss in any one                                 ered Cause of Loss.
          occurrence under this Accounts Receiv-
          able Coverage Extension is the Blanket                                   However, coverage under this
          Coverage Limit as provided in Section Y                                  endorsement does not apply
          of this endorsement.                                                     when the only "loss" to "de-
                                                                                   pendent property" is "loss" to
B. Business Income and Extra Expense                                               "electronic data", including de-
    For the purposes of this endorsement only, in                                  struction or corruption of "elec-
                                                                                   tronic data". If the "dependent
    BUILDING AND PERSONAL PROPERTY
                                                                                   property" sustains "loss" to

                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                     Page 1 of 13
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 121 of 385
                "electronic data" and other                                           3)   Communication sup-
                property, coverage under this                                              ply services, including
                endorsement will not continue                                              services relating to in-
                once the other property is re-                                             ternet access or ac-
                paired, rebuilt, or replaced.                                              cess to any electronic
                                                                                           network;
       b.   Limit of Insurance for Dependent
            Properties                                                            (b) Accept your products or
                                                                                      services;
            The most we will pay for loss in one
            occurrence under Business In-                                         (c) Manufacture products for
            come From Dependent Properties                                            delivery to your customers
            is $5,000. This Limit of Insurance is                                     under contract of sale; or
            included within, and is not in addi-
            tion to, the Limit of Insurance for the                               (d) Attract customers to your
            "Business Income" and Extra Ex-                                           business.
            pense Coverage Extension.                                     (2) The "Period of restoration" Def-
       c.   Loss Determination for Depend-                                        inition, with respect to "de-
            ent Properties                                                        pendent property", is replaced
                                                                                  by the following:
            For Business Income from De-
            pendent Properties only, the fol-                                     "Period of restoration" means
            lowing is added:                                                      the period of time that:

            Resumption of Operations                                              (a) Begins 24 hours after the
                                                                                      time of direct "loss" caused
            We will reduce the amount of your:                                        by or resulting from any
                                                                                      Covered Cause of Loss at
            (1) "Business Income" loss, other                                         the "premises" of the "de-
                than Extra Expense, to the ex-                                        pendent property"; and
                tent you can resume "opera-
                tions", in whole or in part, by                                   (b) Ends on the date when the
                using any other available                                             property at the "premises"
                                                                                      of the "dependent proper-
                (a) Source of materials; or                                           ty" should be repaired, re-
                (b) Outlet for your products.                                         built or replaced with rea-
                                                                                      sonable speed and similar
            (2) Extra Expense loss to the ex-                                         quality.
                tent you can return "operations"
                to normal and discontinue such                                    "Period of restoration" does not
                Extra Expense.                                                    include any increased period
                                                                                  required due to the enforce-
       d. Definitions                                                             ment of any ordinance or law
                                                                                  that:
            SECTION      G. DEFINITIONS is
            amended to include the following                                      (a) Regulates the construc-
            definitions:                                                              tion, use or repair, or re-
                                                                                      quires the tearing down of
            (1) "Dependent property" means                                            any property; or
                property operated by others
                whom you depend on to:                                            (b) Requires any insured or
                                                                                      others to test for, monitor,
                (a) Deliver materials or ser-                                         clean up, remove, contain,
                     vices to you, or to others                                       treat, detoxify or neutral-
                     for your account (Contrib-                                       ize, or in any way respond
                     uting Locations). But any                                        to, or assess the effects of
                     property which delivers the                                      "pollutants".
                     following services is not a
                     Contributing Location with                                   The expiration date of this
                     respect to such services:                                    Coverage Part will not cut short
                                                                                  the "period of restoration".
                     1)   Water     Supply    ser-
                          vices;                                      The most we will pay is the Business
                                                                      Income From Dependent Properties
                     2)   Power Supply        ser-                    sublimit of insurance. This Limit of In-
                          vices; or                                   surance is included within, and is not in
                                                                      addition to, the Limit of Insurance for the

                                   Includes copyrighted material of Insurance
FA 258 05 16                        Services Office, Inc., with its permission.                     Page 2 of 13
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 122 of 385
         "Business Income" and Extra Expense                            (d) "Electronic data", but only as ex-
         Coverage Extension.                                                cess over what is valid and collecti-
                                                                            ble under SECTION A. COVER-
   2.    Interruption of Computer Operations                                AGE, 5. Coverage Extensions, d.
         a.   For Interruption of Computer Op-                              Electronic Data;
              erations only, all references to                          (e) Media, meaning materials on which
              $2,500 in b. Business Income and                              "electronic data" is recorded, such
              Extra Expense, Paragraph (7)(c)                               as magnetic tapes, disc packs, pa-
              are deleted and replaced by                                   per tapes and cards, floppy discs
              $25,000.                                                      and compact discs used in pro-
         b.   BUILDING  AND   PERSONAL                                      cessing units; and
              PROPERTY COVERAGE FORM,                                   (f) Property of others in your care, cus-
              SECTION G. DEFINITIONS is                                     tody or control that is similar to
              amended as follows:                                           property described in (1)(a) through
              With respect to a "suspension" of                             (e) above.
              "operations" caused only by an in-                   (2) Property Not Covered
              terruption in computer operations
              due to the destruction or corruption                      This Coverage Extension does not apply
              of "electronic data" as described in                      to:
              SECTION A. COVERAGE, 5. Cov-
              erage Extensions, d. Electronic                           (a) Accounts, records, documents and
              Data, Paragraph a. of Definition 11.                          other "valuable papers and records"
              "Period of restoration" is deleted                            unless they are programming doc-
              and replaced by the following:                                umentation or instruction manuals.

              a.   Begins 24 hours after the time                           However, we will cover these items
                   of direct "loss".                                        once they are converted to "elec-
                                                                            tronic data" form.
   3.    Business Income and Extra Expense
         Revised Limits of Insurance                                    (b) "Electronic data" or media that can-
                                                                            not be replaced with similar property
         The last paragraph is deleted in its en-                           of equal quality.
         tirety and replaced by the following:
                                                                        (c) Your property that you have rented
         The most we will pay for loss in any one                           or leased to someone else and that
         occurrence under this "Business In-                                property is not at your "premises".
         come" and Extra Expense Coverage Ex-
         tension is $100,000.                                           (d) Any machine or apparatus that is
                                                                            used for research, medical, diag-
                                                                            nostic, surgical, dental or pathologi-
C. Electronic Data Processing Property
                                                                            cal purposes.
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                       (e) "Production equipment".
   COVERAGE FORM, SECTION A. COVER-                                (3) Exclusions
   AGE, 5. Coverage Extensions is amended
   by adding the following:                                             (a) BUILDING     AND      PERSONAL
                                                                            PROPERTY COVERAGE FORM,
   Electronic Data Processing Property                                      SECTION A. COVERAGE, 3. Cov-
   (1) Covered Property                                                     ered Causes of Loss, b. Exclu-
                                                                            sions does not apply except as fol-
        You may extend the Coverage provided                                lows:
        by this Coverage Part to apply to direct
        "loss" to Covered Property consisting of                            1)      Exclusion (1)(c) Governmen-
        your:                                                                       tal Action;

         (a) Data processing equipment;                                     2)      Exclusion (1)(d) Nuclear Haz-
                                                                                    ard;
         (b) Air conditioning and other electrical
              equipment, used exclusively with                              3)      Exclusion (1)(f) War and Mili-
              your data processing equipment;                                       tary Action;

         (c) Programming documentation and                                  4)      Exclusion (2)(b) Delay or
              instruction manuals;                                                  Loss of Use;



                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                   Page 3 of 13
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 123 of 385
           5)     Exclusion (2)(d) Miscellane-                           acquired location, will end when any
                  ous Causes of Loss, 1) Wear                            of the following first occurs:
                  and tear;
                                                                         1)      This Coverage Part expires;
           6)     Exclusion (2)(h) Dishonest or
                  Criminal Acts;                                         2)      90 days pass from the date you
                                                                                 acquire your new property or
           7)     Exclusion (3)(b) Acts or De-                                   move Covered Property to a
                  cisions; and                                                   newly acquired location; or
           8)     Exclusion (3)(c) Defects, Er-                          3)      You report values to us.
                  rors and Omissions.
                                                                     The most we will pay for loss in any one
       (b) In addition to Paragraph (3)(a) of                        occurrence is $10,000. This Limit of In-
               this Coverage Extension, we will                      surance is in addition to the other limits
               not pay for the following:                            provided by this Coverage Extension.
           Hidden or latent defect, gradual de-                 (6) In Transit or Away From Premises
           terioration, and depreciation. How-
           ever, if direct "loss" by a Covered                       SECTION A. COVERAGE, 5. Coverage
           Cause of Loss results, we will pay                        Extensions, e. Exhibitions, Fairs or
           for that resulting "loss".                                Trade Shows, m. Property Off Prem-
                                                                     ises and p. Transportation are deleted
   (4) Duplicate and Backup "Electronic Da-                          in their entirety and replaced by the fol-
       ta"                                                           lowing:
       We will pay for direct "loss" resulting                       (a) You may extend the insurance pro-
       from any of the Covered Causes of Loss                            vided by this Coverage Extension to
       to duplicate and backup "electronic data"                         apply to Covered Property as de-
       that you store at a "premises" not de-                            scribed in Paragraph (1):
       scribed in the Declarations providing
       such "electronic data" is not covered by                          1)      While in or on a vehicle, includ-
       another policy. The most we will pay for                                  ing loading and unloading; or
       loss in any one occurrence is $2,000.                             2)      While at a location that is not
       This Limit of Insurance is in addition to                                 your "premises".
       the other limits provided by this Cover-
       age Extension.                                                (b) This In Transit or Away From
                                                                         Premises coverage does not apply
   (5) Newly Purchased Electronic Data                                   per location.
       Processing Property
                                                                     The most we will pay for loss in any one
       BUILDING AND PERSONAL PROP-                                   occurrence is $10,000. This Limit of In-
       ERTY COVERAGE FORM, SECTION                                   surance is not in addition to the other
       A. COVERAGE, 5. Coverage Exten-                               limits provided by this Coverage Exten-
       sions, i. Newly Purchased, Leased or                          sion.
       Constructed Property is deleted in its
       entirety and replaced by the following:                  (7) Worldwide Laptop Coverage
       (a) We will pay for direct "loss" from a                      (a) You may extend the insurance pro-
           Covered Cause of Loss to newly                                vided by this Coverage Extension to
           purchased or leased        Covered                            apply to your laptops, notebooks
           Property described in Paragraph (1)                           and similar highly portable personal
           of this Coverage Extension while at:                          computers, including their periph-
                                                                         erals and accessories, while such
           1)     Locations that are newly pur-                          specific Covered Property is:
                  chased or leased;
                                                                         1)      In your or your employee's
           2)     Your newly constructed build-                                  care, custody and control;
                  ings or additions at a "premis-
                  es"; or                                                2)      Not located at a "premises" you
                                                                                 own or lease; and
           3)     Any "premises" described in
                  the Declarations.                                      3)      Not located in the coverage ter-
                                                                                 ritory stated in Paragraph 2. of
       (b) Insurance under this Coverage Ex-                                     the Commercial Property Con-
           tension for such newly acquired                                       dition H. Policy Period, Cov-
           property, or Covered Property al-                                     erage Territory, provided that
           ready insured by this Coverage Ex-                                    location is not under a United
           tension which is moved to a newly
                                  Includes copyrighted material of Insurance
FA 258 05 16                       Services Office, Inc., with its permission.                     Page 4 of 13
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 124 of 385
                 States Department of State                                            However, the most we will
                 trade or travel restriction at the                                    pay is the least of the fol-
                 time of "loss".                                                       lowing:
       (b) This Worldwide Laptop Coverage                                              (a) The actual cost to re-
            does not apply per location.                                                    pair or restore the
                                                                                            property with materi-
   (8) Electronic Data Processing Property                                                  als of like kind and
       Deductible                                                                           quality;
       SECTION C. DEDUCTIBLE is amended                                                (b) The cost of replacing
       to include the following:                                                            that property with
       We will not pay for direct "loss" in any                                             property of similar
       one occurrence unless the amount of                                                  quality and function;
       "loss" exceeds the Deductible shown in                                          (c) The amount you actu-
       the Declarations. We will then pay the                                               ally and necessarily
       amount of "loss" in excess of the De-                                                spend to repair or re-
       ductible, up to the Limit of Insurance                                               place the property; or
       provided by this Coverage Extension.
                                                                                       (d) The Limit of Insurance
       However, direct "loss" caused by or re-                                              applicable      to   the
       sulting from any of the following Causes                                             property.
       of Loss will have the greater of the De-
       ductible shown in the Declarations or                                       (2) If you do not repair or re-
       $1,000 as the applicable deductible:                                            place this property within a
                                                                                       reasonable time following
       a. "Loss" caused by faulty construction,                                        a direct "loss", the most we
            error in design or processing, or ser-                                     will pay will be the least of
            vice or work upon the data pro-                                            the following:
            cessing system;
                                                                                       (a) "Actual cash value" of
       b. "Loss"     resulting in mechanical                                                the property;
            breakdown, short circuiting, blowout,
            or other electrical damage, unless                                         (b) "Actual cash value" of
            caused by lightning; or                                                         repairs with material
                                                                                            of like kind and quali-
       c. "Loss" caused by or resulting from                                                ty; or
            interruption of power supply, power
            surge, blackout or brownout.                                               (c) The Limit of Insurance
                                                                                            applicable      to   the
   (9) Electronic Data Processing Property                                                  property.
       Valuation
                                                                                       We reserve the right to re-
       SECTION D. LOSS CONDITIONS, 7.                                                  pair or replace the property
       Valuation is deleted in its entirety and                                        or to pay for the property in
       replaced by the following:                                                      money.
       7.   Valuation of Electronic Data Pro-                                          In the event of "loss", the
            cessing Property                                                           value of property will be
            In the event of direct "loss", we will                                     determined at the time of
            determine the value of Covered                                             direct "loss".
            Property as described in Paragraph                             b.      For "electronic data":
            (1) of this Coverage Extension as
            follows:                                                               We will not pay more than the
                                                                                   actual reproduction costs of
            a.   Except for "electronic data":                                     your "electronic data". If you do
                 (1) If you repair or replace this                                 not replace or reproduce your
                     Electronic Data Processing                                    "electronic data" following the
                     property within a reasona-                                    "loss", the most we will pay is
                     ble time following the di-                                    the cost of blank media as de-
                     rect "loss", the property will                                scribed in Paragraph C.(1)(e) of
                     be valued at the full cost of                                 this Coverage Extension.
                     repair or replacement.




                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                     Page 5 of 13
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 125 of 385
   (10) Electronic Data Processing Property                       Coverage is included within, and not in addi-
        Additional Definition                                     tion to, that applicable Limit of Insurance.
       The following definition is added to                       The most we will pay for all loss in any one
       SECTION G. DEFINITIONS of the                              occurrence under Paragraph (b) Demolition
       BUILDING AND PERSONAL PROP-                                Costs and Paragraph (c) Increased Costs
       ERTY COVERAGE FORM:                                        of Construction is the Blanket Coverage
                                                                  Limit as provided in Section Y of this en-
       "Production equipment" means any ma-                       dorsement per building or structure sustain-
       chinery and related components, includ-                    ing loss. This is an additional Limit of Insur-
       ing any integrated or dedicated comput-                    ance applicable to the building or structure
       er system, which is used, or can be                        sustaining loss.
       used, to produce or process other tangi-
       ble property.                                         F.   Pollutant Clean Up and Removal
   The most we will pay in total for all loss in                  For the purposes of this endorsement only, in
   any one occurrence for coverages described                     BUILDING AND PERSONAL PROPERTY
   in Paragraphs C.(1), (6), and (7) is the Blan-                 COVERAGE FORM, SECTION A. COVER-
   ket Coverage Limit as provided in Section Y.                   AGE, 4. Additional Coverages, h. Pollutant
   of this endorsement.                                           Clean Up and Removal, the last paragraph
                                                                  is deleted in its entirety and replaced by the
D. Fine Arts                                                      following:
   For the purposes of this endorsement only,                     The most we will pay for each "premises"
   BUILDING AND PERSONAL PROPERTY                                 under this Pollutant Clean Up and Removal
   COVERAGE FORM, SECTION A. COVER-                               Coverage Extension is $25,000. This limit in-
   AGE, 5. Coverage Extensions is amended                         cludes the sum of all covered expenses aris-
   to include the following:                                      ing out of Covered Causes of Loss during
                                                                  each "coverage term". This is in addition to
   Fine Arts                                                      the Limits of Insurance shown in the COM-
                                                                  MERCIAL PROPERTY COVERAGE PART
   (1) We will pay for direct "loss" to paintings,                DECLARATIONS.
       etchings, pictures, tapestries, art glass
       windows, and other bona fide works of                 G. Underground Property
       art of rarity, historical value, or artistic
       merit. The direct "loss" must be caused                    For the purposes of this endorsement only,
       by or result from a Covered Cause of                       BUILDING AND PERSONAL PROPERTY
       Loss.                                                      COVERAGE FORM, SECTION A. COVER-
                                                                  AGE, 5. Coverage Extensions is amended
   (2) SECTION D. LOSS CONDITIONS, 7.                             to include the following:
       Valuation is deleted in its entirety and
       replaced by the following:                                 Underground Property
       We will determine the value of Covered                     (1) We will pay for direct "loss" resulting
       Property in the event of direct "loss" at                       from any of the Covered Causes of Loss
       the market value at the time of "loss".                         to:

   The most we will pay for loss in any one oc-                        (a) Foundations of covered buildings,
   currence under this Coverage Extension is                                structures, machinery or boilers, if
   $25,000.                                                                 their foundations are below the low-
                                                                            est basement floor or the surface of
E. Ordinance or Law                                                         the ground if there is no basement;
                                                                            and
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                      (b) Underground pipes, flues or drains
   COVERAGE FORM, SECTION A. COVER-                                         if they are attached to Covered
   AGE, 4. Additional Coverages, g. Ordi-                                   Property.
   nance or Law, the last paragraph is deleted                    (2) SECTION A. COVERAGE, 2. Property
   in its entirety and replaced by the following:                     Not Covered, g. Foundations is delet-
                                                                       ed in its entirety and replaced by the fol-
   The most we will pay for loss in any one oc-                        lowing:
   currence under Paragraph (a) Loss of Use
   of Undamaged Parts of the Building is the                           g.   Foundations
   Limit of Insurance shown in the COMMER-
   CIAL PROPERTY COVERAGE PART DEC-                                         Foundations of buildings, structures,
   LARATIONS as applicable to the covered                                   machinery or boilers, if their founda-
   building or structure sustaining "loss". This                            tions are below:

                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                   Page 6 of 13
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 126 of 385
                (1) The lowest basement floor; or                   (1) BUILDING AND PERSONAL PROP-
                                                                        ERTY COVERAGE FORM, SECTION
                (2) The surface of the ground, if                       A. COVERAGE, 3. Covered Causes of
                    there is no basement;                               Loss, b. Exclusions, (1)(g) Water,
                except as provided in SECTION A.                        Paragraph 3) is deleted in its entirety
                COVERAGE, 5. Coverage Exten-                             and replaced by the following:
                sions.                                                   3)     Except as provided in SECTION A.
     (3) SECTION A. COVERAGE, 2. Property                                       COVERAGE, 5. Coverage Exten-
         Not Covered, n. Underground Pipes,                                     sions, Water Backup Discharged
         Flues or Drains is deleted in its entirety                             from Sewers, Drains, Septic or
           and replaced by the following:                                       Sump Pump Systems, water that
                                                                                has entered and then backs up
           n.   Underground Pipes, Flues or                                     through and is discharged from a
                Drains                                                          sewer, drain, septic system, sump
                                                                                pump system or related equipment;
                Underground pipes, flues or drains,                             or
                except as provided in SECTION A.
                COVERAGE, 5. Coverage Exten-                        (2) BUILDING AND PERSONAL PROP-
                sions.                                                  ERTY COVERAGE FORM, SECTION
                                                                        A. COVERAGE, 3. Covered Causes of
     The most we will pay for loss in any one oc-                       Loss, b. Exclusions, (1)(g) Water,
     currence is the Limit of Insurance shown in                        Paragraph 5) is deleted in its entirety
     the COMMERCIAL PROPERTY COVER-                                      and replaced by the following:
     AGE PART DECLARATIONS as applicable
     to the covered building or structure incurring                      5)     Except as provided in SECTION A.
     direct "loss". This Coverage is included with-                             COVERAGE, 5. Coverage Exten-
     in, and not in addition to, that applicable Limit                          sions, Water Backup Discharged
     of Insurance.                                                              from Sewers, Drains, Septic or
                                                                                Sump Pump Systems, waterborne
H. Valuable Papers and Records                                                  material carried or otherwise moved
     For the purposes of this endorsement only:                                 by any of the water referred to in
                                                                                Paragraph 1), 3) or 4), or material
     1.    In BUILDING AND PERSONAL PROP-                                       carried or otherwise moved by
           ERTY COVERAGE FORM, SECTION                                          mudslide or mudflow as described
           A. COVERAGE, 5. Coverage Exten-                                      in Paragraph (g)2).
           sions, r. Valuable Papers and Rec-
           ords, the second paragraph in (4)(b)                     (3) BUILDING AND PERSONAL PROP-
           Away From Your Premises is deleted                           ERTY COVERAGE FORM, SECTION
           in its entirety and replaced by the follow-                  A. COVERAGE, 5. Coverage Exten-
           ing:                                                         sions, is amended to include the follow-
                                                                         ing:
           This limit of insurance for Away From
           Your Premises coverage is not included                        Water Backup Discharged From Sew-
           within the Blanket Coverage Limit and is                      ers, Drains, Septic or Sump Pump
           separate and in addition to the Blanket                       Systems
           Coverage Limit.                                               We will pay for "loss" caused by or re-
     2.    In BUILDING AND PERSONAL PROP-                                sulting from water or waterborne materi-
           ERTY COVERAGE FORM, SECTION                                   al that has entered and then backs up
           A. COVERAGE, 5. Coverage Exten-                               through and is discharged from a sewer,
           sions, r. Valuable Papers and Rec-                            drain (including roof drains and related
           ords, the last paragraph is deleted in its                    fixtures), septic system, sump pump sys-
           entirety and replaced by the following:                       tem or related equipment.

           The most we will pay for loss in any one                 (4) SECTION C. DEDUCTIBLE is amended
           occurrence under this Valuable Papers                         by adding the following:
           and Records Coverage Extension is the                         Water Backup Deductible
           Blanket Coverage Limit as provided in
           Section Y of this endorsement.                                We will not pay for "loss" in any one oc-
                                                                         currence caused by or resulting from
I.   Water Backup Discharged from Sewers,                                water or waterborne material which
     Drains, Septic or Sump Pump Systems                                 backs up through and is discharged from
     For the purposes of this endorsement only:                          a sewer, drain, septic system, sump
                                                                         pump system or related equipment, until
                                                                         the amount of "loss" exceeds the De-

                                      Includes copyrighted material of Insurance
FA 258 05 16                           Services Office, Inc., with its permission.                   Page 7 of 13
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 127 of 385
         ductible shown in the Declarations, or                    The most we will pay for loss in any one oc-
         $1,000, whichever is greater. We will                     currence under this Outdoor Property Cover-
         then pay the amount of "loss" in excess                   age Extension is $25,000, but not more than
         of that deductible, up to the applicable                  $1,000 for any one tree, shrub, or plant.
         limit indicated in Paragraph (5) of this
         Coverage Extension.                                  M. Personal Effects

     (5) The most we will pay for loss in any one                  For the purposes of this endorsement only, in
         occurrence under this Water Backup                        BUILDING AND PERSONAL PROPERTY
         Discharged from Sewers, Drains, Septic                    COVERAGE FORM, SECTION A. COVER-
         or Sump Pump Systems Coverage Ex-                         AGE, 5. Coverage Extensions, l. Personal
         tension is $10,000, including any "Busi-                  Effects, the last two paragraphs are deleted
         ness Income", "Rental Value" and Extra                    in their entirety and replaced by the following:
         Expense loss.                                             If theft is included as a Covered Cause of
J.   Fire Department Service Charge                                Loss under this Coverage Part, then this
                                                                   Personal Effects Coverage Extension has a
     For the purposes of this endorsement only,                    $1,000 per occurrence limitation for direct
     BUILDING AND PERSONAL PROPERTY                                "loss" by theft.
     COVERAGE FORM, SECTION A. COVER-
     AGE, 4. Additional Coverages, c. Fire De-                     The most we will pay for loss in any one oc-
     partment Service Charge is deleted in its                     currence under this Personal Effects Cover-
     entirety and replaced by the following:                       age Extension is $25,000.

     When the fire department is called to save or            N. Tenant Move Back Expenses
     protect Covered Property from a Covered                       For the purposes of this endorsement only,
     Cause of Loss, we will pay up to $25,000 in
     any one occurrence for Fire Department Ser-                   BUILDING AND PERSONAL PROPERTY
     vice Charge for your liability, which is deter-               COVERAGE FORM, SECTION A. COVER-
     mined prior to direct "loss", for fire depart-                AGE, 5. Coverage Extensions is amended
     ment service charges:                                         to include the following:

     (1) Assumed by contract or agreement; or                      Tenant Move Back Expenses
     (2) Required by local ordinance.                              (1) We will reimburse you for expenses you
                                                                        pay for Covered Move Back Costs of
     This Coverage is in addition to the Limits of                      your tenants who temporarily vacate a
     Insurance shown in the COMMERCIAL                                  portion of the building at a "premises".
     PROPERTY COVERAGE PART DECLA-                                      The vacancy must have occurred while
     RATIONS and applies per location. Such lim-                        the portion of the building rented by your
     it is the most we will pay regardless of the                       tenant could not be occupied due to di-
     number of responding fire departments or fire                      rect "loss" to your Covered Property
     units, and regardless of the number or type                        caused by or resulting from a Covered
     of services performed.                                             Cause of Loss during the "coverage
                                                                        term". The move back must be complet-
K. Signs
                                                                        ed within 60 calendar days after the por-
     For the purposes of this endorsement only, in                      tion of the building rented by your tenant
     BUILDING AND PERSONAL PROPERTY                                     has been repaired or rebuilt and is ready
     COVERAGE FORM, SECTION A. COVER-                                   for occupancy.
     AGE, 5. Coverage Extensions, n. Signs,
     the second paragraph is deleted in its entire-                (2) Covered Move Back Costs means only
     ty and replaced by the following:                                  documented, reasonable and necessary
                                                                        costs of:
     The most we will pay for loss in any one oc-
     currence under this Sign Coverage Extension                        (a) Packing, insuring and transporting
     is $10,000.                                                            business personal property;

L.   Outdoor Property                                                   (b) Re-establishing electric utility and
                                                                            communication services, less re-
     For the purposes of this endorsement only, in                          funds from discontinued services;
     BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                                   (c) Assembling and setting up fixtures
                                                                            and equipment; or
     AGE, 5. Coverage Extensions, k. Outdoor
     Property, the last paragraph is deleted in its                     (d) Unpacking and re-shelving stock
     entirety and replaced by the following:                                and supplies.



                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                   Page 8 of 13
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 128 of 385
   (3) If your tenants have valid and collectible            Q. Debris Removal
         insurance for Covered Move Back
         Costs, we will pay only for the amount of                For the purposes of this endorsement only,
         Covered Move Back Costs in excess of                     BUILDING AND PERSONAL PROPERTY
         the amount payable from such other in-                   COVERAGE FORM, SECTION A. COVER-
         surance.                                                 AGE, 5. Coverage Extensions is amended
                                                                  to include the following:
   The most we will pay for loss in any one oc-
   currence under this Tenant Move Back Ex-                       In the event that the limits of insurance stated
   penses Coverage Extension is the Blanket                       in BUILDING AND PERSONAL PROPERTY
   Coverage Limit as provided in Section Y of                     COVERAGE FORM, SECTION A. COVER-
   this endorsement.                                              AGE, 4. Additional Coverages, b. Debris
                                                                  Removal are insufficient to fully cover a
O. Peak Season                                                    "loss" insured thereunder, we will pay up to
                                                                  the Blanket Coverage Limit in any one occur-
   For the purposes of this endorsement only,                     rence as provided in Section Y of this en-
   BUILDING AND PERSONAL PROPERTY                                 dorsement.
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions is amended                    R. Fire Protection Equipment Recharge
   to include the following:
                                                                  For the purposes of this endorsement only,
   Peak Season                                                    BUILDING AND PERSONAL PROPERTY
                                                                  COVERAGE FORM, SECTION A. COVER-
   1.    In the event that the limit of insurance                 AGE, 4. Additional Coverages, d. Fire Pro-
         stated in the Declarations for Business                  tection Equipment Recharge, the last par-
         Personal Property is insufficient to fully               agraph is deleted and replaced by the follow-
         insure a covered "loss" due to a Peak                    ing:
         Season Demand for your inventory, we
         will pay up to the Blanket Coverage Limit                The most we will pay for loss in any one oc-
         as provided in Section Y of this en-                     currence under this Fire Protection Equip-
         dorsement.                                               ment Recharge Coverage Extension is
                                                                  $50,000. This Coverage is in addition to the
   2.    Peak Season Demand means a tempo-                        Limits of Insurance shown in the COMMER-
         rary (90 consecutive days or less) in-                   CIAL PROPERTY COVERAGE PART DEC-
         crease in your inventory to meet a sea-                  LARATIONS.
         sonal demand as verified by:
                                                             S. Paved Surfaces
         a.   Your previous inventory records for
              that historical period of time; and                 For the purposes of this endorsement only:
         b.   Custom and practice in your indus-                  1.   BUILDING AND PERSONAL PROP-
              try.                                                     ERTY COVERAGE FORM, SECTION
                                                                       A. COVERAGE, 2. Property Not Cov-
P. Personal Property of Others                                         ered, i. Paved Surfaces is deleted in its
   For the purposes of this endorsement only,                          entirety and replaced by the following:
   BUILDING AND PERSONAL PROPERTY                                      Except as provided in 4. Additional
   COVERAGE FORM, SECTION A. COVER-                                    Coverages, Paved Surfaces, bridges,
   AGE, 5. Coverage Extensions is amended                              roadways, walks, patios or other paved
   to include the following:                                           surfaces.
   Personal Property of Others                                    2.   BUILDING AND PERSONAL PROP-
   In the event that the limit of insurance stated                     ERTY COVERAGE FORM, SECTION
   in the COMMERCIAL PROPERTY COVER-                                   A. COVERAGE, 4. Additional Cover-
   AGE PART DECLARATIONS for Business                                  ages is amended to include the follow-
   Personal Property is insufficient to fully in-                      ing:
   sure a covered "loss" to both your Covered                          Paved Surfaces
   Personal Property and property described in
   Paragraph (8) of SECTION A. COVERAGE,                               We will pay for direct "loss" resulting
   1. Covered Property, d. Business Person-                            from any of the Covered Causes of Loss
   al Property, we will pay up to the Blanket                          to bridges, roadways, walks, patios or
   Coverage Limit in any one occurrence as                             other paved surfaces.
   provided in Section Y of this endorsement for
   such property.                                                      The most we will pay for loss in any one
                                                                       occurrence under this Paved Surfaces
                                                                       Coverage Extension is $25,000.


                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                   Page 9 of 13
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 129 of 385
T.   Temperature Change                                                      (3) Exclusion (1)(d) Nuclear Haz-
                                                                                 ard;
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                                          (4) Exclusion (1)(f) War and Mili-
     COVERAGE FORM, SECTION A. COVER-                                            tary Action;
     AGE, 5. Coverage Extensions is amended
     to include the following:                                               (5) Exclusion (1)(g) Water; or

     Temperature Change                                                      (6) Exclusion (1)(h) "Fungi", Wet
                                                                                 Rot, Dry Rot, and Bacteria.
     (1) Coverage
                                                                        (b) In addition to Paragraph (3)(a) of
         (a) BUILDING     AND      PERSONAL                                  this Coverage Extension, we will not
             PROPERTY COVERAGE FORM,                                         pay for direct "loss" caused by or
             SECTION A. COVERAGE, 1. Cov-                                    resulting from any of the following:
             ered Property is deleted in its en-
              tirety and replaced by the following:                          1)     The disconnecting of any heat-
                                                                                    ing, refrigerating, cooling or
              Covered Property means "perisha-                                      humidity control system from
              ble stock" located in a building at a                                 the source of its power;
              "premises".
                                                                             2)     The deactivation of electrical
         (b) BUILDING     AND    PERSONAL                                           power caused by the manipula-
             PROPERTY COVERAGE FORM,                                                tion of any switch or other de-
             SECTION A. COVERAGE, 2.                                                vice (on "premises") used to
             Property Not Covered is deleted in                                     control the flow of electrical
              its entirety and replaced by the fol-                                 power or current;
              lowing:
                                                                             3)     The inability of an Electrical
              Covered Property does not include:                                    Utility Company or other power
                                                                                    source to provide sufficient
              "Perishable Stock" Not in Build-                                      power due to:
              ings
                                                                                    a)   Lack of fuel; or
              "Perishable stock" located on build-
              ings, in or on vehicles, or otherwise                                 b) Governmental order;
              in the open.
                                                                             4)     The inability of a power source
     (2) Covered Causes of Loss                                                     at the "premises" to provide
                                                                                    sufficient power due to the lack
         BUILDING AND PERSONAL PROP-                                                of generating capacity to meet
         ERTY COVERAGE FORM, SECTION                                                demand; or
         A. COVERAGE, 3. Covered Causes of
         Loss, a. Covered Causes of Loss is                                  5)     Breaking of any glass that is a
         deleted in its entirety and replaced by                                    permanent part of any heating,
         the following:                                                             refrigeration, cooling or humidi-
                                                                                    ty control unit.
         a.   Covered Causes of Loss
                                                                   (4) Limits of Insurance
              Covered Causes of Loss means di-
              rect "loss" from "temperature                             BUILDING AND PERSONAL PROP-
              change" to Covered Property unless                        ERTY COVERAGE FORM, SECTION
              "loss" is excluded or limited in this                     B. LIMITS OF INSURANCE is deleted in
              Coverage Part.                                            its entirety and replaced by the following:
     (3) Excluded Causes of Loss                                        SECTION B. LIMITS OF INSURANCE
         (a) BUILDING     AND      PERSONAL                             a.   The most we will pay for all direct
             PROPERTY COVERAGE FORM                                          "loss" in any one occurrence under
             SECTION A. COVERAGE, 3. Cov-                                    this Temperature Change Coverage
             ered Causes of Loss, b. Exclu-                                  Extension is $15,000, including any
             sions does not apply to this Cover-                             "Business Income", "Rental Value",
              age Extension, except as follows:                              and Extra Expense loss.
              (1) Exclusion (1)(b) Earth Move-                          b.   The Limit of Insurance for Tempera-
                  ment;                                                      ture Change is not an additional
                                                                             amount of insurance and will not in-
              (2) Exclusion (1)(c) Governmen-                                crease the Limit of Insurance shown
                  tal Action;

                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                    Page 10 of 13
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 130 of 385
            in the Declarations for Business                 U. Nonowned Building Damage
            Personal Property or "stock".
                                                                  For the purposes of this endorsement only,
   (5) Duties in the Event of Loss                                BUILDING AND PERSONAL PROPERTY
                                                                  COVERAGE FORM, SECTION A. COVER-
       BUILDING AND PERSONAL PROP-                                AGE, 5. Coverage Extensions, j.
       ERTY COVERAGE FORM, SECTION                                Nonowned Building Damage is deleted in
       D. LOSS CONDITIONS, 3. Duties in                           its entirety and replaced by the following:
       the Event of Loss or Damage, a.(2) is
       deleted in its entirety and replaced by                    If you are a tenant, you may extend the in-
       the following:                                             surance provided by this Coverage Part for
                                                                  Business Personal Property to direct "loss"
       (2) All claims under this Temperature                      that occurs to the building at a "premises"
            Change Coverage Extension should                      you occupy but do not own.
            be reported immediately upon oc-
            currence. Include a description of                    This Coverage Extension applies only if your
            the damaged "perishable stock". All                   lease makes you legally responsible for that
            damaged "perishable stock" must                       part of the building sustaining "loss".
            be available for inspection and veri-
            fication.                                             This Coverage Extension does not apply to:

   (6) Coinsurance                                                (1) Glass, including lettering and ornamen-
                                                                       tation, and also necessary:
       BUILDING AND PERSONAL PROP-
       ERTY COVERAGE FORM, SECTION                                     (a) Repair or replacement of encasing
       E. ADDITIONAL CONDITIONS, 1. Co-                                    frames or alarm tapes; and
       insurance does not apply to the cover-                          (b) Expenses incurred to board up
       age provided by this endorsement.                                   openings or remove or replace ob-
   (7) Definitions                                                         struction.

       BUILDING AND PERSONAL PROP-                                (2) Building materials and equipment re-
       ERTY COVERAGE FORM, SECTION                                     moved from the "premises".
       G. DEFINITIONS is amended to include                       The most we will pay for loss in any one oc-
       the following definitions:                                 currence under this Nonowned Building
       "Perishable    stock"   means     personal                 Damage Coverage Extension is:
       property:                                                  (1) The actual "loss" sustained up to the
       a.   Preserved and maintained under                             applicable Limit of Insurance for Busi-
            controlled conditions; and                                 ness Personal Property for direct "loss"
                                                                       caused by theft, burglary or robbery, or
       b.   Susceptible to "loss" if the con-                          the attempt of the foregoing; or
            trolled conditions change.
                                                                  (2) The applicable Limit of Insurance for
       "Temperature change" means:                                     Business Personal Property or $25,000,
                                                                       whichever is less, for "loss" caused by
       a.   The fluctuation or total interruption                      any other Covered Cause of Loss, not
            of electrical power, either on or off                      referenced in Paragraph U.(1) above.
            "premises", resulting from condi-
            tions beyond your control.                       V. Inflation Guard
       b.   Mechanical breakdown or mechani-                      For the purposes of this endorsement only,
            cal failure of any refrigerating or                   the COMMERCIAL PROPERTY COVER-
            cooling apparatus or equipment (on                    AGE PART DECLARATIONS is amended to
            "premises") including the blowing of                  show 4% for Inflation Guard in the OPTION-
            any fuse, fuses, or circuit breakers,                 AL COVERAGES - Inflation Guard column
            only while such equipment is at the                   for each scheduled Building Property. If an
            "premises".                                           Inflation Guard percentage is already indicat-
                                                                  ed on the COMMERCIAL PROPERTY
       c.   Contamination by refrigerant.                         COVERAGE PART DECLARATIONS for
       d.   Damage due to the freezing of "per-                   that Building property, this percentage is ex-
            ishable stock" that is not meant to                   cess of that Inflation Guard percentage for
            be frozen resulting from the faulty                   that Building property.
            operation of any stationary heating              W. Brands and Labels
            plant, when such "perishable stock"
            is contained within a building at the                 For the purposes of this endorsement only,
            "premises".                                           BUILDING AND PERSONAL PROPERTY

                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                 Page 11 of 13
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 131 of 385
    COVERAGE FORM, SECTION A. COVER-                                        (c) Substations;
    AGE, 5. Coverage Extensions is amended
    to include the following:                                               (d) Transformers; and

    Brands and Labels                                                       (e) Transmission, distribution, ser-
                                                                                    vice, or similar lines, including
    If branded or labeled merchandise that is                                       all such overhead lines of any
    Covered Property is damaged by a Covered                                        type, except as modified in
    Cause of Loss, we may take all or any part of                                   Paragraph X.(6) below;
    the property at an agreed or appraised value.
    If so, you may:                                                     (2) Water Supply Property, meaning
                                                                            the following types of property sup-
    (1) Stamp "salvage" on the merchandise or                               plying water to the "premises":
         its containers, if the stamp will not physi-
         cally damage the merchandise; or                                   (a) Pumping stations; and

    (2) Remove the brands or labels, if doing so                            (b) Water mains.
         will not physically damage the merchan-                        (3) Wastewater     Removal Property,
         dise. You must re-label the merchandise                            meaning a utility system for remov-
         or its containers to comply with the law.                          ing wastewater and sewage from
         The most we will pay for loss in any one                           the "premises", other than a system
         occurrence under this Brands and La-                               designed primarily for draining
         bels Coverage Extension is $25,000.                                storm water. The utility property in-
                                                                            cludes sewer mains, pumping sta-
                                                                            tions and similar equipment for
X. Utility Services
                                                                            moving the effluent to a holding,
    For the purposes of this endorsement only,                              treatment or disposal facility, and
    BUILDING AND PERSONAL PROPERTY                                          includes such facilities. Coverage
    COVERAGE FORM, SECTION A. COVER-                                        under this Coverage Extension
    AGE, 5. Coverage Extensions, q. Utility                                 does not apply to interruption in
    Services is deleted in its entirety and re-                             service caused by or resulting from
    placed by the following:                                                a discharge of water or sewage due
                                                                            to heavy rainfall or flooding.
    q.   Utility Services
                                                                        (4) Communication Supply Property,
         We will pay for:                                                   meaning property supplying com-
                                                                            munication services, including ser-
         (1) Direct "loss" to Covered Property at
                                                                            vice relating to Internet access or
             your "premises" except for direct
                                                                            access to any electronic, cellular, or
             "loss" resulting from the partial or
             complete failure of Wastewater                                 satellite network; telephone, radio,
                                                                            microwave, or television services to
             Removal Services; and
                                                                            the "premises", such as:
         (2) Loss of "Business Income", "Rental
             Value" and Extra Expenses as pro-                              (a) Communication           transmission,
                                                                                    distribution, service, or similar
             vided in SECTION A. COVERAGE,
                                                                                    lines, including fiber optic lines,
             5. Coverage Extensions, b. Busi-
                                                                                    including all such overhead
             ness Income and Extra Expense;
                                                                                    lines of any type, except as
         caused by or resulting from the partial or                                 modified in Paragraph X.(6) be-
         complete failure of utility services to the                                low;
         "premises".
                                                                            (b) Coaxial cables; and
         The partial or complete failure of the
         utility services listed below must be                              (c) Microwave radio relays, exclud-
         caused by direct "loss" caused by a                                        ing satellites.
         Covered Cause of Loss to the following                         (5) This Coverage Extension does not
         property:                                                          apply to direct "loss" to "electronic
                                                                            data", including destruction or cor-
         (1) Power Supply Property, meaning
             the following types of property sup-                           ruption of "electronic data".
             plying electricity, steam or natural                       (6) When "loss" from the partial or
             gas to the "premises":                                         complete interruption of utility ser-
                                                                            vices to a "premises" is caused
             (a) Utility generating plants;
                                                                            solely by "loss" to overhead lines of
             (b) Switching stations;                                        any type:


                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                     Page 12 of 13
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 132 of 385
           (a) The most we will pay in any                                       (2) Immediately after the
               one occurrence for direct "loss"                                      time of direct "loss" for
               and loss of "Business Income",                                        Extra Expense Cover-
               "Rental Value" and Extra Ex-                                          age.
               pense is $5,000. This Limit of
               Insurance is part of, not in addi-              The most we will pay for all direct "loss" and
               tion to, the Limit of Insurance                 loss of "Business Income", "Rental Value"
               provided by this Utility Services               and Extra Expense in any one occurrence
               Coverage Extension; and                         under this Utility Services Coverage Exten-
                                                               sion is $75,000.
           (b) For loss of "Business Income",
               "Rental Value" and Extra Ex-               Y. Blanket Coverage Limit
               pense, SECTION G. DEFINI-                       We will pay up to the Limit of Insurance stat-
               TIONS, 11. Period of restora-                   ed in the Schedule of this endorsement in to-
               tion, Paragraph a. is deleted in                tal in any one occurrence for the sum of all
               its entirety and replaced by the                "loss" insured under coverages provided in
               following:                                      this endorsement which are subject to the
               a.   Begins:                                    Blanket Coverage Limit. You may apportion
                                                               this Limit among these coverages as you
                    (1) 24 hours after the time                choose.
                        of direct "loss" for
                        "Business    Income"
                        and "Rental Value"
                        Coverage; or




                                 Includes copyrighted material of Insurance
FA 258 05 16                      Services Office, Inc., with its permission.                Page 13 of 13
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 133 of 385

                   BUSINESS INCOME (AND EXTRA EXPENSE)
                              COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                         cated if that area services or is used
                                                                            to gain access to the described
Coverage is provided as described and limited be-                           "premises".
low for one or more of the following options for
which a Limit of Insurance is shown in the Declara-                     (2) Your personal property in the open
tions:                                                                      (or in a vehicle or portable storage
                                                                            unit) within 1,000 feet of the building
a.   "Business Income" including "Rental Value".                            or 1,000 feet of the "premises",
b.   "Business Income" other than "Rental Value".                           whichever distance is greater.

c.   "Rental Value".                                          2.   Extra Expense
If option a. above is selected, the term "Business
Income" will include "Rental Value". If option c.                  a.   Extra Expense coverage is provided at
                                                                        the "premises" described in the Declara-
above is selected, the term "Business Income" will
                                                                        tions only if the Declarations show that
mean "Rental Value" only.
                                                                        "Business Income" coverage applies at
If Limits of Insurance are shown under more than                        that "premises".
one of the above options, the provisions of this
Coverage Part apply separately to each.                            b.   Extra Expense means necessary ex-
                                                                        penses you sustain (as described in Par-
1.   Business Income                                                    agraphs 2.c., d. and e.) during the "period
                                                                        of restoration" that you would not have
     a.    We will pay for the actual loss of "Busi-                    sustained if there had been no direct
           ness Income" you sustain due to the nec-                     "loss" to property caused by or resulting
           essary "suspension" of your "operations"                     from a Covered Cause of Loss.
           during the "period of restoration". The
           "suspension" must be caused by direct                   c.   If these expenses reduce the otherwise
           "loss" to property at "premises" which are                   payable "Business Income" "loss", we will
           described in the Declarations and for                        pay expenses (other than the expense to
           which a "Business Income" Limit of Insur-                    repair or replace property as described in
           ance is shown in the Declarations. The                       Paragraph 2.d.) to:
           "loss" must be caused by or result from a
           Covered Cause of Loss. With respect to                       (1) Avoid or minimize the "suspension"
           "loss" to personal property in the open (or                      of business and to continue "opera-
                                                                            tions" either:
           personal property in a vehicle or portable
           storage unit), the "premises" include the                        (a) At the "premises"; or
           area within 1,000 feet of the building or
           1,000 feet of the "premises", whichever                          (b) At replacement "premises" or
           distance is greater.                                                  temporary locations, including
                                                                                 relocation expenses and costs to
     b.    With respect to the requirements set forth                            equip and operate the replace-
           in the preceding paragraph, if you are a                              ment location or temporary loca-
           tenant and occupy only part of the site at                            tion; or
           which the "premises" are located, for the
           purposes of this Coverage Part only, your                    (2) Minimize the "suspension" of busi-
           "premises" is the portion of the building                        ness if you cannot continue "opera-
           which you rent, lease or occupy, includ-                         tions".
           ing:
                                                                   d.   We will also pay expenses to:
           (1) Any area within the building or on the
               site at which the "premises" are lo-                     (1) Repair or replace property; or

                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                   Page 1 of 9
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 134 of 385
          (2) Research, replace or restore the lost                   sulting from any Covered Cause of Loss
              information on damaged "valuable                        to:
              papers and records";
                                                                      (1) New buildings or structures, whether
          but only to the extent this payment reduc-                       complete or under construction;
          es the otherwise payable "Business In-
          come" "loss". If any property obtained for                  (2) Alterations or additions to existing
          temporary use during the "period of resto-                       buildings or structures; and
          ration" remains after the resumption of                     (3) Machinery, equipment, supplies or
          normal "operations", the amount we will                          building materials located on or with-
          pay under this Coverage Form will be re-                         in 1,000 feet of the "premises" and:
          duced by the salvage value of that prop-
          erty.                                                            (a) Used in the construction, altera-
                                                                                tions or additions; or
     e.   Extra Expense as described in Para-
          graphs 2.a. thru 2.d. does not apply to                          (b) Incidental to the occupancy of
          "loss" to Covered Property as described                               new buildings.
          in the BUILDING AND PERSONAL
          PROPERTY COVERAGE FORM.                                     If such direct "loss" delays the start of
                                                                      "operations", the "period of restoration"
3.   Covered Causes of Loss                                           for "Business Income" coverage will begin
                                                                      on the date "operations" would have be-
     See BUILDING AND PERSONAL PROPER-                                gun if the direct "loss" had not occurred.
     TY COVERAGE FORM, SECTION A. COV-
     ERAGE, 3. Covered Causes of Loss.                            b. Civil Authority
                                                                      When a Covered Cause of Loss causes
4.   Limitation for Electronic Data
                                                                      direct damage to property other than
     a.   Coverage for "Business Income" does not                     Covered Property at the "premises", we
          apply when a "suspension" of "opera-                        will pay for the actual loss of "Business
          tions" is caused by destruction or corrup-                  Income" you sustain and necessary Extra
          tion of "electronic data", or any "loss" to                 Expense you sustain caused by action of
          "electronic data", except as provided un-                   civil authority that prohibits access to the
          der SECTION A. COVERAGE, 5. Addi-                           "premises", provided that both of the fol-
          tional Coverages, d. Interruption of                        lowing apply:
          Computer Operations.
                                                                      (1) Access to the area immediately sur-
     b.   Coverage for Extra Expense does not ap-                          rounding the damaged property is
          ply when action is taken to avoid or mini-                       prohibited by civil authority as a re-
          mize a "suspension" of "operations"                              sult of the damage; and
          caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                  (2) The action of civil authority is taken in
                                                                           response to dangerous physical con-
          tronic data", except as provided under
                                                                           ditions resulting from the damage or
          SECTION A. COVERAGE, 5. Additional
                                                                           continuation of the Covered Cause of
          Coverages, d. Interruption of Comput-
                                                                           Loss that caused the damage, or the
          er Operations.
                                                                           action is taken to enable a civil au-
     c.   This Limitation does not apply when                              thority to have unimpeded access to
          "loss" to "electronic data" involves only                        the damaged property.
          "electronic data" which is integrated in
                                                                      Civil Authority coverage for "Business In-
          and operates or controls a building's ele-
          vator, lighting, heating, ventilation, air                  come" will begin immediately after the
          conditioning or security system.                            time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
                                                                      apply for a period of up to 30 consecutive
5.   Additional Coverages                                             days from the date on which such cover-
     The Additional Coverages in Paragraphs 5.a.                      age began.
     through 5.e. are included within and not addi-
                                                                      Civil Authority coverage for Extra Ex-
     tional "Business Income" and Extra Expense                       pense will begin immediately after the
     Limits of Insurance.                                             time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
     a.   Alterations and New Buildings                               end 30 consecutive days after the date of
          We will pay for the actual loss of "Busi-                   that action; or when your Civil Authority
          ness Income" you sustain and necessary                      coverage for "Business income" coverage
          Extra Expense you sustain due to direct                     ends, whichever is later.
          "loss" at the "premises" caused by or re-
                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                      Page 2 of 9
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 135 of 385
    c. Extended Business Income                                              (ii) 60 consecutive days after
                                                                                 the    date   determined     in
       (1) "Business   Income"        Other   Than                               c.(2)(a) above.
           "Rental Value"
                                                                    However, Extended Business Income
           If the necessary "suspension" of your                    does not apply to loss of "Rental Value"
           "operations" produces a "Business                        sustained as a result of unfavorable busi-
           Income" "loss" payable under this                        ness conditions caused by the impact of
           Coverage Part, we will pay for the ac-                   the Covered Cause of Loss in the area
           tual loss of "Business Income" you                       where the "premises" are located.
           sustain during the period that:
                                                                    Loss of "Rental Value" must be caused by
           (a) Begins on the date property (ex-                     direct "loss" at the described "premises"
               cept "finished stock") is actually                   caused by or resulting from any Covered
               repaired, rebuilt or replaced and                    Cause of Loss.
               "operations" are resumed; and
                                                               d.   Interruption of Computer Operations
           (b) Ends on the earlier of:
                                                                    (1) Subject to all provisions of this Addi-
               (i) The date you could restore                           tional Coverage - Interruption of
                    your "operations", with rea-                        Computer Operations, you may ex-
                    sonable speed, to the level                         tend the insurance that applies to
                    which would generate the                            "Business Income" and Extra Ex-
                    "Business Income" amount                            pense to apply to a "suspension" of
                    that would have existed if no                       "operations" caused by an interrup-
                    direct "loss" had occurred; or                      tion in computer operations due to
               (ii) 60 consecutive days after                           destruction or corruption of "electron-
                    the   date    determined     in                     ic data" due to a Covered Cause of
                    c.(1)(a) above.                                     Loss. This Additional Coverage - In-
                                                                        terruption of Computer Operations
           However, Extended Business Income                            does not apply when "loss" to "elec-
           does not apply to loss of "Business                          tronic data" only involves "loss" to
           Income" sustained as a result of un-                         "electronic data" which is integrated
           favorable business conditions caused                         in and operates or controls a build-
           by the impact of the Covered Cause                           ing's elevator, lighting, heating, venti-
           of Loss in the area where the "prem-                         lation, air conditioning or security
           ises" are located.                                           system.
           Loss of "Business Income" must be                        (2) The Covered Causes of Loss include
           caused by direct "loss" at the "prem-                        a virus, harmful code or similar in-
           ises" caused by or resulting from any                        struction introduced into or enacted
           Covered Cause of Loss.                                       on a computer system (including
                                                                        "electronic data") or a network to
       (2) "Rental Value"                                               which it is connected, designed to
           If the necessary "suspension" of your                        damage or destroy any part of the
           "operations" produces a "Rental Val-                         system or disrupt its normal opera-
           ue" loss payable under this Coverage                         tion. But there is no coverage for an
           Part, we will pay for the actual loss of                     interruption related to manipulation of
           "Rental Value" you sustain during the                        a computer system (including "elec-
           period that:                                                 tronic data") by any employee, in-
                                                                        cluding a temporary or leased em-
           (a) Begins on the date property is                           ployee, or by an entity retained by
               actually repaired, rebuilt or re-                        you or for you to inspect, design, in-
               placed and tenantability is re-                          stall, maintain, repair or replace that
               stored; and                                              system.
           (b) Ends on the earlier of:                              (3) The most we will pay under this Addi-
                                                                        tional Coverage - Interruption of
               (i) The date you could restore                           Computer Operations is $2,500 for
                    tenant occupancy, with rea-                         all "loss" sustained and expense sus-
                    sonable speed, to the level                         tained in any "coverage term", re-
                    which would generate the                            gardless of the number of interrup-
                    "Rental Value" that would                           tions or the number of "premises", lo-
                    have existed if no direct                           cations or computer systems in-
                    "loss" had occurred; or                             volved. If loss payment relating to the
                                                                        first interruption does not exhaust this

                                  Includes copyrighted material of Insurance
FA 213 05 16                       Services Office, Inc., with its permission.                     Page 3 of 9
                  Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 136 of 385
                amount, then the balance is available                   (2) Buildings you newly purchase or be-
                for "loss" or expense sustained as a                        come required to insure by written
                result of subsequent interruptions in                       contract; or
                that "coverage term". A balance re-
                maining at the end of a "coverage                       (3) Leased buildings or space therein
                term" does not increase the amount                          that you are not required to insure.
                of insurance in the next "coverage                          Such lease must be for a period of 12
                term". With respect to any interrup-                        consecutive months or longer.
                tion which begins in one "coverage                      This does not apply to property situated at
                term" and continues or results in ad-                   trade shows, fairs or exhibitions.
                ditional "loss" or expense in that sub-
                sequent "coverage term", all "loss"                b.   The most we will pay in total for "Business
                and expense is deemed to be sus-                        Income" and Extra Expense "loss" under
                tained in the "coverage term" in                        this Coverage Extension is $100,000 at
                which the interruption began.                           each location described in Paragraph 6.a.
          (4) This Additional Coverage - Interrup-                 c.   Insurance under this Coverage Extension
              tion in Computer Operations does                          will end when any of the following first oc-
                not apply to "loss" sustained or ex-                    curs:
                pense sustained after the end of the
                "period of restoration", even if the                    (1) This policy expires;
                amount of insurance stated in Para-                     (2) 90 days pass from the date you
                graph d.(3) of this Additional Cover-                       begin construction on that part of the
                age has not been exhausted.                                 building that would qualify as Cov-
     e.   Ingress and Egress                                                ered Property;

          We will pay for the actual loss of "Busi-                     (3) 90 days pass from the date you pur-
          ness Income" you sustain and necessary                            chase, lease, or become contractual-
          Extra Expense you sustain caused by the                           ly required to insure property de-
          prevention of existing ingress or egress at                       scribed in Paragraphs 6.a.(2) and (3);
          a "premises" shown in the Declarations                            or
          due to direct "loss" by a Covered Cause                       (4) You report values to us when you
          of Loss at a location contiguous to such                          acquire your new building or busi-
          "premises". However, coverage does not                            ness personal property.
          apply if ingress or egress from the "prem-
          ises" is prohibited by civil authority.                  We will charge you additional premium for
                                                                   values reported from the date you purchase or
          Ingress and egress coverage for "Busi-                   lease the property or begin construction on
          ness Income" will begin immediately after                that part of the building that would qualify as
          the time of the direct "loss" and will con-              Covered Property.
          tinue for a period up to 30 consecutive
          days.                                               SECTION B. LIMITS OF INSURANCE
          Ingress and egress coverage for Extra               The most we will pay for "loss" in any one occur-
          Expense will begin at time of the direct            rence is the applicable Limit of Insurance shown in
          "loss" and will continue for 30 consecutive         the Declarations.
          days or whenever your Ingress and
          Egress "business income" coverage                   SECTION C. LOSS CONDITIONS
          ends, whichever occurs first.                       The following conditions apply in addition to the
6.   Coverage Extension                                       COMMON POLICY CONDITIONS and the COM-
                                                              MERCIAL PROPERTY CONDITIONS.
     The limit applicable to the Coverage Extension
     is in addition to the Limit of Insurance. SEC-           1.   Appraisal
     TION D. ADDITIONAL CONDITION, 1. Coin-                        If we and you disagree on the amount of
     surance does not apply to this Coverage Ex-                   "Business Income" or Extra Expense "loss",
     tension.                                                      either may make written demand for an ap-
     Newly Purchased or Leased Locations                           praisal of the "loss". In this event, each party
                                                                   will select a competent and impartial apprais-
     a.   You may extend your "Business Income"                    er.
          and Extra Expense coverages to apply to
          property located at:                                     The two appraisers will select an umpire. If
                                                                   they cannot agree, either may request that se-
          (1) New buildings or additions while be-                 lection be made by a judge of a court having
                ing built on a "premises";                         jurisdiction. The appraisers will state separate-

                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                    Page 4 of 9
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 137 of 385
     ly the amount of "Business Income" or Extra                            your "operations" as quickly as pos-
     Expense "loss". If they fail to agree, they will                       sible.
     submit their differences to the umpire. A deci-
     sion agreed to by any two will be binding.                    b.   We may examine any insured under oath,
     Each party will:                                                   while not in the presence of any other in-
                                                                        sured and at such times as may be rea-
     a.    Pay its chosen appraiser; and                                sonably required, about any matter relat-
                                                                        ing to this insurance or the claim, includ-
     b.    Bear the other expenses of the appraisal                     ing an insured's books and records. In the
           and umpire equally.                                          event of an examination, an insured's an-
     If there is an appraisal, we will still retain our                 swers must be signed.
     right to deny the claim.                                 3.   Loss Determination
2.   Duties in the Event of Loss                                   a.   The amount of "Business Income" "loss"
     a.    You must see that the following are done                     will be determined based on:
           in the event you have a "Business In-                        (1) The Net Income of the business be-
           come" or Extra Expense "loss":                                   fore the direct "loss" occurred;
           (1) Notify the police if a law may have                      (2) The likely Net Income of the business
               been broken.                                                 if no direct "loss" had occurred, but
           (2) Give us prompt notice of the direct                          not including any Net Income that
               "loss". Include a description of the                         would likely have been earned as a
               property involved.                                           result of an increase in the volume of
                                                                            business due to favorable business
           (3) As soon as possible, give us a de-                           conditions caused by the impact of
               scription of how, when, and where                            the Covered Cause of Loss on cus-
               the direct "loss" occurred.                                  tomers or on other businesses;
           (4) Take all reasonable steps to protect                     (3) The operating expenses, including
               the Covered Property from further                            payroll expenses, necessary to re-
               damage, and keep a record of your                            sume "operations" with the same
               expenses necessary to protect the                            quality of service that existed just be-
               Covered Property, for consideration                          fore the direct "loss"; and
               in the settlement of the claim. This
               will not increase the Limit of Insur-                    (4) Other relevant sources of infor-
               ance. However, we will not pay for                           mation, including:
               any subsequent "loss" resulting from                         (a) Your financial records and ac-
               a cause of loss that is not a Covered                             counting procedures;
               Cause of Loss. Also, if feasible, set
               the damaged property aside and in                            (b) Bills, invoices and other vouch-
               the best possible order for examina-                              ers; and
               tion.
                                                                            (c) Deeds, liens or contracts.
           (5) As often as may be reasonably re-
               quired, permit us to inspect the prop-              b.   The amount of Extra Expense will be de-
               erty proving the "loss" and examine                      termined based on:
               your books and records.                                  (1) All expenses that exceed the normal
               Also permit us to take samples of                            operating expenses that would have
               damaged and undamaged property                               been sustained by "operations" dur-
               for inspection, testing and analysis,                        ing the "period of restoration" if no di-
               and permit us to make copies from                            rect "loss" had occurred. We will de-
               your books and records.                                      duct from the total of such expenses:

           (6) Send us a signed, sworn proof of                             (a) The salvage value that remains
               loss containing the information we                                of any property bought for tem-
               request to investigate the claim. You                             porary use during the "period of
               must do this within 60 days after our                             restoration", once "operations"
               request. We will supply you with the                              are resumed; and
               necessary forms.                                             (b) Any Extra Expense that is paid
           (7) Cooperate with us in the investigation                            for by other insurance, except
               or settlement of the claim.                                       for insurance that is written sub-
                                                                                 ject to the same plan, terms,
           (8) If you intend to continue your busi-                              conditions and provisions as this
               ness, you must resume all or part of                              insurance; and
                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                     Page 5 of 9
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 138 of 385
          (2) Necessary expenses that reduce the                 Instead, we will determine the most we will
              "Business Income" "loss" that other-               pay using the following steps:
              wise would have been incurred.
                                                                 1.   Multiply the Net Income and operating
     c.   Resumption of Operations                                    expense for the 12 months following the
                                                                      inception, or last previous anniversary
          We will reduce the amount of your:                          date, of this Coverage Part by the Coin-
          (1) "Business Income" "loss", other than                    surance percentage;
              Extra Expense to the extent you can                2.   Divide the Limit of Insurance for the de-
              resume your "operations", in whole or                   scribed "premises" by the figure deter-
              in part, by using damaged or undam-                     mined in Step 1.; and
              aged property (including merchan-
              dise or stock) at the "premises" or                3.   Multiply the total amount of "loss" by the
              elsewhere.                                              figure determined in Step 2.
          (2) Extra Expense "loss" to the extent                 We will pay the amount determined in Step 3.
              you can return "operations" to normal              or the limit of insurance, whichever is less. For
              and discontinue such Extra Expense.                the remainder, you will either have to rely on
                                                                 other insurance or absorb the loss yourself.
     d.   If you do not resume "operations", or do
          not resume "operations" as quickly as                  In determining operating expenses for the
          possible, we will pay based on the length              purpose of applying the Coinsurance condi-
          of time it would have taken to resume                  tion, the following expenses, if applicable,
          "operations" as quickly as possible.                   shall be deducted from the total of all operat-
                                                                 ing expenses:
4.   Loss Payment
                                                                 1.   Prepaid freight - outgoing;
     We will pay for insured "loss" within 30 days
     after we receive the sworn proof of loss, if you            2.   Returns and allowances;
     have complied with all of the terms of this
     Coverage Part and:                                          3.   Discounts;

     a.   We have reached agreement with you on                  4.   Bad debts;
          the amount of "loss"; or                               5.   Collection expenses;
     b.   An appraisal award has been made.                      6.   Cost of raw stock and factory supplies
SECTION D. ADDITIONAL CONDITION                                       consumed    (including   transportation
                                                                      charges);
1.   Coinsurance
                                                                 7.   Cost of merchandise sold (including
     If a Coinsurance percentage is shown in the                      transportation charges);
     Declarations, the following condition applies in
     addition to the COMMON POLICY CONDI-                        8.   Cost of other supplies consumed (includ-
     TIONS and the COMMERCIAL PROPERTY                                ing transportation charges);
     CONDITIONS.                                                 9.   Cost of services purchased from outsid-
     We will not pay the full amount of any "Busi-                    ers (not employees) to resell, that do not
     ness Income" "loss" if the Limit of Insurance                    continue under contract;
     for "Business Income" is less than:                         10. Power, heat and refrigeration expenses
     a.   The Coinsurance percentage shown for                        that do not continue under contract (if
          "Business Income" in the Declarations;                      Form CP 15 11 is attached);
          times                                                  11. All payroll expenses or the amount of
     b.   The sum of:                                                payroll expense excluded (if Form FA 465
                                                                      is attached); and
          (1) The Net Income (Net Profit or Loss
              before income taxes), and                          12. Special deductions for mining properties
                                                                      (royalties unless specifically included in
          (2) Operating expenses, including pay-                      coverage; actual depletion commonly
              roll expenses,                                          known as unit or cost depletion - not per-
                                                                      centage depletion; welfare and retirement
          that would have been earned or incurred                     fund charges based on tonnage; hired
          (had no direct "loss" occurred) by your                     trucks).
          "operations" at the "premises" for the 12              Example No. 1 (Underinsurance):
          months following the inception, or last
          previous anniversary date, of this Cover-              When:       The Net Income and operating
          age Part (whichever is later).                                     expenses for the 12 months follow-

                                    Includes copyrighted material of Insurance
FA 213 05 16                         Services Office, Inc., with its permission.                    Page 6 of 9
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 139 of 385
                  ing the inception, or last previous                   (2) The Limit of Insurance shown in the
                  anniversary date of this Coverage                         Declarations.
                  Part at "premises" would have
                  been $400,000.                              2.   Monthly Limit of Indemnity
     The Coinsurance percentage is               50%               a.   SECTION D. ADDITIONAL CONDI-
                                                                        TIONS, 1. Coinsurance does not apply
     The Limit of Insurance Is               $150,000                   to this Coverage Part at the "premises" to
     "Business Income" "loss" is              $80,000                   which this Optional Coverage applies.

     Step 1:      $400,000 X 50% = $200,000                        b.   The most we will pay for "Business In-
                  (the minimum amount of insurance                      come" "loss" in each period of 30 consec-
                  to meet your Coinsurance re-                          utive days after the beginning of the "pe-
                  quirements)                                           riod of restoration" is:

     Step 2:      $150,000 ÷ $200,000 = .75                             (1) The Limit of Insurance; multiplied by
     Step 3:      $ 80,000 X .75 = $60,000                              (2) The fraction shown in the Declara-
                                                                            tions for this Optional Coverage.
     We will pay no more than $60,000. The re-
     maining $20,000 is not covered.                               Example:
     Example No. 2 (Adequate Insurance):                           When:      The "Business Income" Limit of In-
                                                                              surance is $120,000
     When: The Net Income and operating ex-
           penses for the 12 months following                                 The fraction shown in the Declara-
           the inception, or last previous anni-                              tions for this Optional Coverage is
           versary date of this Coverage Part at                              1/4
           the "premises" would have been
                                                                              The most we will pay for "loss" in
           $400,000.
                                                                              each period of 30 consecutive days
     The Coinsurance percentage is               50%                          is: $120,000 X 1/4 = $30,000.
     The Limit of Insurance Is               $200,000              If, in this example, the actual amount of "Busi-
                                                                   ness Income" "loss" is:
     "Business Income" "loss" is              $80,000
                                                                   Days               1-30                 $40,000
     The minimum amount of insurance to meet                       Days              31-60                  20,000
     your Coinsurance requirement is $200,000                      Days              61-90                  30,000
     ($400,000 x 50%). Therefore, the Limit of In-                                                         $90,000
     surance in this example is adequate and no
     penalty applies. We will pay no more than                     We will pay:
     $80,000 (amount of "loss").                                   Days               1-30                 $30,000
     This condition does not apply to Extra Ex-                    Days              31-60                  20,000
     pense.                                                        Days              61-90                  30,000
                                                                                                           $80,000
SECTION E. OPTIONAL COVERAGES
                                                                   The remaining $10,000 is not covered.
If shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to                 3.   Business Income Agreed Value
each item.                                                         a.   To activate this Optional Coverage:
1.   Maximum Period of Indemnity                                        (1) A Business Income Report/Work
                                                                            Sheet must be on file with the Com-
     a.    SECTION D. ADDITIONAL CONDI-
                                                                            pany and must show financial data
           TIONS, 1. Coinsurance does not apply
                                                                            for your "operations":
           to this Coverage Part at the "premises" to
           which this Optional Coverage applies.                            (a) During the 12 months prior to
                                                                                  the date of the Work Sheet; and
     b.    The most we will pay in total for "Business
           Income" and Extra Expense "loss" is the                          (b) Estimated for the 12 months
           lesser of:                                                             immediately following the incep-
                                                                                  tion of this Optional Coverage.
           (1) The amount of "Business Income"
               and Extra Expense "loss" sustained                       (2) The Declarations must indicate that
               during the 120 days immediately fol-                         the Business Income Agreed Value
               lowing the beginning of the "period of                       Optional Coverage applies. The
               restoration"; or                                             "Business Income" Limit of Insurance
                                                                            indicated on the Declarations should


                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                   Page 7 of 9
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 140 of 385
               be at least equal to the Agreed Val-                  b.    Continuing normal operating expenses
               ue, which is determined by:                                 sustained, including payroll.
               (a) The      Coinsurance percentage
                                                              2.    "Computer programs" means a set of related
                    shown in the Declarations; mul-                 electronic instructions which direct the opera-
                    tiplied by
                                                                    tions and functions of a computer or device
               (b) The amount of Net Income and                     connected to it, which enable the computer or
                    Operating Expenses for the fol-                 device to receive, process, store, retrieve or
                    lowing 12 months you report on                  send data.
                    the Work Sheet.
                                                              3.    "Coverage term" means the following individ-
     b.    Except as noted in c. below, the ADDI-                   ual increment, or if a multi-year policy period,
           TIONAL CONDITION Coinsurance is                          increments, of time, which comprise the policy
           suspended until the expiration date of this              period of this Coverage Part:
           Coverage Part.
                                                                    a.    The year commencing on the Effective
     c.    We will reinstate the ADDITIONAL CON-                          Date of this Coverage Part at 12:01 A.M.
           DITION Coinsurance automatically if you                        standard time at your mailing address
           do not submit a new Work Sheet and                             shown in the Declarations, and if a multi-
           Agreed Value:                                                  year policy period, each consecutive an-
                                                                          nual period thereafter, or portion thereof if
           (1) When you request a change in your
                                                                          any period is for a period of less than 12
               "Business Income" Limit of Insur-
               ance; or                                                   months, constitute individual "coverage
                                                                          terms". The last "coverage term" ends at
           (2) When you request the coinsurance                           12:00 A.M. standard time at your mailing
               percentage be changed on the Work                          address shown in the Declarations on the
               Sheet.                                                     earlier of:

     d.    If the "Business Income" Limit of Insur-                       (1) The day the policy period shown in
           ance is less than the Agreed Value, we                             the Declarations ends; or
           will not pay more of any loss than the
           amount of loss multiplied by:                                  (2) The day the policy to which this Cov-
                                                                              erage Part is attached is terminated
           (1) The "Business Income" Limit of In-                             or cancelled.
               surance; divided by
                                                                    b.    However, if after the issuance of this
           (2) The Agreed Value.                                          Coverage Part, any "coverage term" is
                                                                          extended for an additional period of less
     Example:                                                             than 12 months, that additional period of
     When:      The Limit of Insurance is $100,000                        time will be deemed to be part of the last
                                                                          preceding "coverage term".
                The Agreed Value is $200,000
                                                              4.    "Electronic data" means information, facts or
                "Business Income" "loss" is $80,000                 "computer programs" stored as or on, created
     Step (a): $100,000 ÷ $200,000 = .50                            or used on, or transmitted to or from computer
                                                                    software (including systems and applications
     Step (b): .50 X $80,000 = $40,000                              software), on hard or floppy disks, CD-ROMs,
     We will pay $40,000. The remaining $40,000                     tapes, drives, cells, data processing devices
     is not covered.                                                or any other repositories of computer software
                                                                    which are used with electronically controlled
                                                                    equipment.
4.   Extended Period of Indemnity
     In SECTION A. COVERAGE, 5. Additional                     5.   "Finished stock" means stock you have
     Coverages, c. Extended Business Income,                        manufactured.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the                  "Finished stock" also includes whiskey and al-
     Declarations for this Optional Coverage.                       coholic products being aged, unless there is a
                                                                    coinsurance percentage shown for "Business
SECTION F. DEFINITIONS                                              Income" in the Declarations.
1.   "Business Income" means the:                                   "Finished stock" does not include stock you
                                                                    have manufactured that is held for sale on the
      a.    Net income (Net Profit or Loss before in-               "premises" of any retail outlet insured under
            come taxes) that would have been                        this Coverage Part.
            earned or incurred; and


                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                       Page 8 of 9
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 141 of 385
6    "Loss" means accidental physical loss or acci-                 property, or the environment regardless of
     dental physical damage.                                        whether injury or damage is caused directly or
                                                                    indirectly by the "pollutants" and whether:
7.   "Operations" means:
                                                                    a.   You are regularly or otherwise engaged in
     a.    Your business activities occurring at the                     activities which taint or degrade the envi-
           "premises"; and                                               ronment; or
     b.    The tenantability of the "premises", if cov-             b.   You use, generate or produce the "pollu-
           erage for "Business Income" including                         tant".
           "Rental Value" or "Rental Value" applies.
                                                               10. "Premises" means the Locations and Build-
8.   "Period of restoration" means the period of                    ings described in the Declarations.
     time that:
                                                               11. "Rental Value" means "Business Income" that
     a.    Begins at the time of direct "loss".                     consists of:
     b.    Ends on the earlier of:                                  a.   Net income (Net Profit or Loss before in-
           (1) The date when the property at the                         come taxes) that would have been earned
               "premises" should be repaired, rebuilt                    or incurred as rental income from tenant
               or replaced with reasonable speed                         occupancy of the "premises" described in
               and similar quality; or                                   the Declarations as furnished and
                                                                         equipped by you, including fair rental val-
           (2) The date when business is resumed                         ue of any portion of the "premises" which
               at a new permanent location.                              is occupied by you; and
     c.    "Period of restoration" does not include                 b.   Continuing normal operating expenses
           any increased period required due to the                      incurred in connection with that "premis-
           enforcement of or compliance with any                         es", including:
           ordinance or law that:
                                                                         (1) Payroll; and
           (1) Regulates the construction, use or
               repair, or requires the tearing down                      (2) The amount of charges, which are
               of any property; or                                           the legal obligation of the tenant(s)
                                                                             but would otherwise be your obliga-
           (2) Requires any insured or others to                             tions.
               test for, monitor, clean up, remove,
               contain, treat, detoxify or neutralize,         12. "Suspension" means:
               or in any way respond to or assess                   a.   The slowdown or cessation of your busi-
               the effects of "pollutants".                              ness activities; and
     d.    The expiration date of the Coverage Part                 b.   That a part or all of the "premises" is ren-
           will not cut short the "period of restora-                    dered untenantable if coverage for "Busi-
           tion".                                                        ness Income" including "Rental Value" or
9.   "Pollutants" means any solid, liquid, gaseous                       "Rental Value" applies.
     or thermal irritant or contaminant, including             13. "Valuable papers and records" means in-
     smoke, vapor, soot, fumes, acids, alkalis, as-                 scribed, printed or written documents, manu-
     bestos, chemicals, petroleum, petroleum                        scripts or records, including abstracts, books,
     products and petroleum by-products, and                        card index systems, deeds, drawings, films,
     waste. Waste includes materials to be recy-                    maps, mortgages, or proprietary information.
     cled, reconditioned or reclaimed. "Pollutants"                 But "valuable papers and records" does not
     include but are not limited to substances                      mean "money" or "securities" or "electronic
     which are generally recognized in industry or                  data", including the materials on which the
     government to be harmful or toxic to persons,                  "electronic data" is recorded.




                                       Includes copyrighted material of Insurance
FA 213 05 16                            Services Office, Inc., with its permission.                    Page 9 of 9
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 142 of 385


            THE    CINCINNATI INDEMNITY COMPANY
                        CLAIMS-MADE
           EMPLOYMENT PRACTICES LIABILITY COVERAGE
                    FORM DECLARATIONS

 Attached to POLICY NUMBER: ENP 006 54 53              Effective Date: 03-01-2020

 Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made

LIMITS OF INSURANCE
  PER WRONGFUL ACT LIMIT                                  $ 500,000
  AGGREGATE LIMIT                                         $ 500,000

DEDUCTIBLE                                         RETROACTIVE DATE
  DEDUCTIBLE AMOUNT            $ 10,000                                               NONE
PREMIUM
                                                   TOTAL ANNUAL PREMIUM             $ 5,535

FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
GA116      05/17 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
GA4308TX   01/09 TEXAS CHANGES - EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
This Declarations page together with the completed application(s), the Common Policy Declarations, the
Common Policy Conditions, the Employment Practices Liability Coverage Form and any accompanying
endorsements shall constitute the contract between the insureds and The Cincinnati Insurance Company.
THIS INSURANCE COVERAGE CONTAINS CLAIMS MADE COVERAGE. EXCEPT AS MAY BE
OTHERWISE PROVIDED HEREIN, THIS INSURANCE IS LIMITED TO "WRONGFUL ACTS" FOR WHICH
"CLAIMS" ARE FIRST MADE AGAINST THE INSURED DURING THE POLICY PERIOD. PLEASE READ
AND REVIEW THIS INSURANCE CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR AGENT.
THE LIMITS OF INSURANCE AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS SHALL BE
REDUCED BY AMOUNTS INCURRED FOR LEGAL DEFENSE.




GAD531 07 08                                            ENP 006 54 53            Page 1 of 1
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 143 of 385

         EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                                                                 TABLE OF CONTENTS
                                                                                                                                               Begins on Page:
Preamble ....................................................................................................................................................... 2
SECTION I - EMPLOYMENT PRACTICES LIABILITY COVERAGE .......................................................... 2
A. Insuring Agreement..............................................................................................................................2
B. Exclusions ............................................................................................................................................3
C. Supplementary Payments ...................................................................................................................4
SECTION II - WHO IS AN INSURED............................................................................................................ 4
SECTION III - LIMITS OF INSURANCE AND INSURED'S DEDUCTIBLE .................................................. 5
SECTION IV - CONDITIONS ........................................................................................................................6
A.    Duties of the Insureds in the Event of Claim.....................................................................................6
B.    Legal Action Against Us ......................................................................................................................6
C.    Other Insurance ....................................................................................................................................6
D.    Warranties .............................................................................................................................................6
E.    Transfer of Rights of Recovery Against Others To Us .....................................................................6
F.    Insured's Representative Clause ........................................................................................................7
G.    Mediation and Allocation .....................................................................................................................7
H.    Acquisition of an Insured by Another Organization .........................................................................7
I.    Cessation of Subsidiaries ...................................................................................................................7
J.    Three-or Five-Year Policies .................................................................................................................7
K.    Office of Foreign Assets Control (OFAC) Compliance .....................................................................7
SECTION V - EXTENDED REPORTING PERIODS..................................................................................... 7
SECTION VI - DEFINITIONS ........................................................................................................................8
A.    "Benefits"................................................................................................................................................8
B.    "Bodily injury"..........................................................................................................................................8
C.    "Claim"....................................................................................................................................................8
D.    "Coverage territory" ................................................................................................................................8
E.    "Defense costs"......................................................................................................................................8
F.    "Domestic partner" .................................................................................................................................9
G.    "Employee" .............................................................................................................................................9
H.    "Executive officer" ..................................................................................................................................9
I.    "Interrelated wrongful acts".....................................................................................................................9
J.    "Loss" .....................................................................................................................................................9
K.    "Personal injury" .....................................................................................................................................9
L.    "Pollutants" .............................................................................................................................................9
M.    "Property damage" .................................................................................................................................9
N.    "Subsidiary" ............................................................................................................................................9
O.    "Wrongful act".........................................................................................................................................9




GA 116 05 17                                                                                                                                        Page 1 of 10
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 144 of 385

NOTICE:       THIS INSURANCE COVERAGE CONTAINS CLAIMS-MADE COVERAGE. EXCEPT AS MAY
              BE OTHERWISE PROVIDED HEREIN, THIS INSURANCE IS LIMITED TO "WRONGFUL
              ACTS" FOR WHICH "CLAIMS" ARE FIRST MADE AGAINST THE INSURED DURING THE
              POLICY PERIOD. PLEASE READ AND REVIEW THIS INSURANCE CAREFULLY AND DIS-
              CUSS THE COVERAGE WITH YOUR AGENT.
              THE LIMITS OF INSURANCE AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS SHALL
              BE REDUCED BY AMOUNTS INCURRED FOR LEGAL DEFENSE.


      EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.            enced in A.1. above plus 10% of any "de-
Read the entire policy carefully to determine rights,           fense costs" incurred after the date the
duties and what is and is not covered.                          policy "insureds" refused to consent to the
                                                                proposed settlement shall be borne by the
Throughout this policy the words "you" and "your"               "insureds", uninsured and at their own
refer to the Named Insured shown in the Declara-                risk.
tions, and any other person or organization qualify-
ing as a Named Insured under this policy. The            But:
words "we", "us" and "our" refer to the Company
providing this insurance.                                       a.   The amount we will pay for all "loss"
                                                                     is limited as described in SECTION
The word "insured" means any person or organiza-                     III - LIMITS OF INSURANCE AND
tion qualifying as such under SECTION II - WHO IS                    INSURED'S DEDUCTIBLE; and
AN INSURED.
                                                                b.   Our right and duty to defend ends
Other words and phrases that appear in quotation                     when we have used up the applicable
marks have special meaning. Refer to SECTION                         limit of insurance in the defense
VI - DEFINITIONS.                                                    and/or payment of judgments or set-
                                                                     tlements of covered "claims".
SECTION I - EMPLOYMENT PRACTICES LIA-
BILITY COVERAGE                                                 No other obligation or liability to pay sums
                                                                or perform acts or services is covered un-
A. Insuring Agreement                                           less specifically provided for under Sup-
    1.   We will pay those sums that the insured                plementary Payments.
         becomes legally obligated to pay as dam-        3.     This insurance applies to "claims" only if
         ages because of all "loss" generated by a              those "claims":
         "claim". We will have the right and duty to
         select counsel and defend the insured                  a.   Arise from a "wrongful act" commit-
         against any "claim". However, we will                       ted, attempted or allegedly committed
         have no duty to defend the insured                          or attempted:
         against any "claim" seeking damages to
         which this insurance does not apply. We                     (1) On or after the Retroactive Date,
         may make any investigation we deem                              if any, shown in the Declarations
         necessary and may, with the consent of                          and prior to the termination of
         the insured, make any settlement of any                         this Coverage Form; and
         "claim" we deem expedient. However, if                      (2) In the "coverage territory"; and
         the insured withholds consent to such set-
         tlement, our liability for all "loss" in con-          b.   Are first made against any insured in
         nection with such "claim" shall not exceed                  accordance with Paragraph 4. below
         the amount for which we could have set-                     during the policy period or any Ex-
         tled such "claim" plus charges and ex-                      tended Reporting Period we may
         penses which have accrued since the                         provide under SECTION V - EX-
         date such settlement was proposed in                        TENDED REPORTING PERIODS.
         writing by us to the insured; plus:
                                                         4.     A "claim" for all "loss" will be deemed to
    2.   90% of any settlement or judgment in ex-               have been made at the earlier of the fol-
         cess of the proposed settlement amount                 lowing times:
         referenced in A.1. above plus 90% of any
         "defense costs" incurred after the date the            a.   When an insured reports to us or an-
         insured refused to consent to the pro-                      other insurer in writing an incident or
         posed settlement. The remaining 10% of                      circumstance that may lead to a
         any settlement or judgment in excess of                     "claim" or "loss"; or
         the proposed settlement amount refer-

GA 116 05 17                                                                                 Page 2 of 10
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 145 of 385
         b.   When notice of such "claim" is re-                (2) Any direction or request to test
              ceived in writing by an insured or by                 for, monitor, clean up, remove,
              us, whichever comes first.                            contain, treat, detoxify, or neu-
                                                                    tralize "pollutants", including but
B. Exclusions                                                       not limited to "claims" alleging
   1.    This insurance does not apply to:                          damage to an insured;

         a.   ADA Modifications                                 provided, however, this exclusion
                                                                shall not apply to any "claim" under
              "Loss" incurred by the insured in                 this Coverage Form for retaliatory
              making physical changes, modifica-                treatment of a person with respect to
              tions, alterations, or improvements as            actual or threatened disclosures by
              part of an accommodation pursuant                 such person of matters described in
              to the Americans With Disabilities Act            (1) or (2) above.
              or similar provisions of any federal,
              state or local statutory or common           f.   Prior Known Acts
              law.                                              Any "claim" or "loss" based upon,
              However, this exclusion does not ap-              arising out of, or in consequence of,
              ply to "defense costs".                           any actual or alleged "wrongful act"
                                                                committed, attempted, or allegedly
         b.   Bodily Injury and Property Damage                 committed or attempted prior to the
                                                                effective date of this Coverage Form
              Any "claim" or "loss" based upon,                 if:
              arising out of, or in consequence of
              any actual or alleged "bodily injury" or          (1) Notice of a "claim" or circum-
              "property damage".                                    stances which may lead to a
                                                                    "claim" have been reported un-
         c.   Contractual Liability                                 der any previous policy, whether
              Any "claim" based upon, arising out                   or not coverage applied, of which
              of, or in consequence of, any actual                  this Coverage Form is a renewal
              or alleged obligation or liability of oth-            or replacement or which it may
              ers assumed by an insured under any                   succeed in time; or
              contract or agreement, either oral or             (2) The insured knew or should
              written, except to the extent the in-                 have reasonably foreseen, prior
              sured would have been liable in the                   to the effective date of the first
              absence of the contract or agree-                     consecutive Coverage Form is-
              ment.                                                 sued by us, that such circum-
         d.   Fraudulent Act or Purposeful Vio-                     stances might be the basis of a
              lation                                                "claim" or "loss"; or

              Any "claim" or "loss" based upon,                 (3) Notice of a "claim" or circum-
              arising out of, or in consequence of,                 stances which may lead to a
              any deliberately fraudulent, dishon-                  "claim" is based upon, arises out
              est, criminal or malicious act or omis-               of, directly or indirectly results
              sion or willful violation of any statute,             from or in consequence of, or in
              law, rule, regulation, agreement, or                  any way involves any prior or
              judicial or regulatory order, if a final              pending litigation, arbitration or
              and non-appealable judgment or ad-                    administrative action as of the
              judication adverse to the insureds es-                effective date of the first consec-
              tablishes a deliberately fraudulent,                  utive Coverage Form issued to
              dishonest, criminal or malicious act or               the insured by us.
              omission or willful violation of any         g.   Violation of Laws
              statute, law, regulation, agreement or
              judicial or regulatory order.                     Any "claim" based upon, arising out
                                                                of, in consequence of, or in any way
         e.   Pollutant                                         involving any actual or alleged viola-
              Any "claim" based upon, arising out               tion(s) of any of the responsibilities,
              of, in consequence of, or in any way              obligations, or duties imposed by the:
              involving:                                        (1) Employee Retirement Income
              (1) The actual, alleged, or threat-                   Security Act of 1974; or
                   ened discharge, dispersal, seep-             (2) Fair Labor Standards Act (except
                   age, migration, emission, re-                    the Equal Pay Act), except we
                   lease or escape of "pollutants";                 shall reimburse the insured for
                   or

GA 116 05 17                                                                            Page 3 of 10
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 146 of 385
                 up to a maximum payment of                       any other insured to determine if coverage
                 $100,000 in "defense costs" that                 is available, except that facts pertaining to
                 exceed the Deductible Amount                     and knowledge possessed by any past,
                 as set forth in the Declarations.                present or future Chief Financial Officer or
                 Any payment of "defense costs"                   Chief Executive Officer of the Named In-
                 shall be part of and not in addi-                sured shall be imputed to the Named In-
                 tion to the Limit of Insurance set               sured to determine if coverage is availa-
                 forth in the Declarations and                    ble.
                 such payment reduces the Limit
                 of Insurance; or                        C. Supplementary Payments

             (3) National Labor Relations Act (in-           We will pay with respect to any "claim" we de-
                 cluding the Labor Management                fend:
                 Relations Act of 1947); or                  1.   The cost of any appeal bond, attachment
             (4) Worker Adjustment and Retrain-                   bond, or any similar bond, but only for
                 ing Notification Act; or                         bond amounts within the applicable limit
                                                                  of insurance. We do not have to furnish
             (5) Consolidated Omnibus Budget                      these bonds.
                 Reconciliation Act of 1985; or
                                                             2.   All reasonable expenses incurred by the
             (6) Occupational Safety and Health                   insured at our request to assist us in the
                 Act; or                                          investigation or defense of the "claim", in-
                                                                  cluding actual loss of earnings up to $250
             any amendments to or rules or regu-                  a day because of time off from work.
             lations promulgated pursuant to
             these laws, or similar provisions of            These payments will not reduce the limits of
             any federal, state, or local statutory or       insurance.
             common law. However, this exclusion
             shall not apply to a "claim" for retalia-   SECTION II - WHO IS AN INSURED
             tory treatment of a person with re-         A. If you are designated in the Declarations as:
             spect to actual or threatened disclo-
             sures by such person of any actual or           1.   An individual, you and your spouse, or
             alleged violation of the Employee Re-                "domestic partner" are insureds but only
             tirement Income Security Act, the                    to the extent such spouse or "domestic
             Fair Labor Standards Act, the Na-                    partner" is a party to any "claim" solely in
             tional Labor Relations Act (including                such person's capacity as a spouse or
             the Labor Management Relations Act                   "domestic partner" of an "insured" and on-
             of 1947), the Worker Adjustment and                  ly if the "claim" seeks damages recovera-
             Retraining Notification Act, the Con-                ble from marital community property,
             solidated Omnibus Budget Reconcili-                  property jointly held by the "insured" and
             ation Act or the Occupational Safety                 the spouse or "domestic partner", or
             and Health Act by any insured.                       property transferred from "insured" to the
                                                                  spouse or "domestic partner", but only
        h.   Workers' Compensation and Simi-                      with respect to the conduct of a business
             lar Laws                                             of which you are the sole owner.
             Any "claim" based upon, arising out             2.   A partnership or joint venture, you are an
             of, in consequence of, or in any way                 insured and any "subsidiary". Your past,
             involves any actual or alleged obliga-               present and future members, your past,
             tion of any insured under a workers'                 present and future partners, and their
             compensation, unemployment insur-                    spouses or "domestic partners" are also
             ance, social security, disability bene-              insureds, but only to the extent such
             fits or similar law, or derivative ac-               spouse or "domestic partner" is a party to
             tions arising out of any of these.                   any "claim" solely in such person's capaci-
             However, this exclusion shall not ap-                ty as a spouse or "domestic partner" of an
             ply to any "claim" for retaliatory                   "insured" and only if the "claim" seeks
             treatment by an insured due to the                   damages recoverable from marital com-
             exercise of rights granted under any                 munity property, property jointly held by
             such law.                                            the "insured" and the spouse or "domestic
   2.   Severability of Exclusions                                partner", or property transferred from "in-
                                                                  sured" to the spouse or "domestic part-
        With respect to the exclusions in this poli-              ner", but only with respect to the conduct
        cy:                                                       of your business.
        No fact regarding or knowledge pos-                  3.   A limited liability company and any "sub-
        sessed by any insured shall be imputed to                 sidiary", you are an insured. Your past

GA 116 05 17                                                                                    Page 4 of 10
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 147 of 385
          present and future members are also in-         ship, joint venture or limited liability company that is
          sureds, but only with respect to the con-       not shown as a Named Insured in the Declarations.
          duct of your business. Your past, present
          and future managers are insureds, but on-       SECTION III - LIMITS OF INSURANCE AND IN-
          ly with respect to their duties as your         SURED'S DEDUCTIBLE
          managers.                                       A. The Limits of Insurance shown in the Declara-
    4.   An organization other than a partnership,             tions and the rules below fix the most we will
         joint venture or limited liability company,           pay regardless of the number of:
         you are an insured. Your past, present                1.   Insureds under this Coverage Form;
         and future "executive officers" and direc-
         tors are insureds, but only with respect to           2.   "Claims" made or suits brought on ac-
         their duties as your officers or directors.                count of "wrongful acts" or otherwise; or
         Your past and present stockholders are
         also insureds, but only with respect to               3.   Persons or Organizations making "claims"
         their liability as stockholders.                           or bringing suits.

B. Each of the following is also an insured:              B. Subject to C. below, our maximum liability for
                                                               each "wrongful act" shall be the Limit of Insur-
    1.    Your past, present and future "employ-               ance Per Wrongful Act as specified in the Dec-
          ees", other than either your "executive of-          larations.
          ficers" (if you are an organization other
          than a partnership, joint venture or limited         All "loss" arising out of the same "wrongful act"
          liability company) or your managers (if you          and all "interrelated wrongful acts" of any in-
          are a limited liability company), but only           sured shall be deemed one "wrongful act" and
          for acts within the scope of their employ-           have been deemed to have originated in the
          ment by you or while performing duties re-           earliest policy period in which a "claim" is first
          lated to the conduct of your business.               made against any insured alleging any such
                                                               "wrongful act" or "interrelated wrongful acts".
    2.    Any natural person who is an independent
          contractor as determined by federal, state      C. The Aggregate Limit as specified in the Decla-
          or local law, but only while acting in the           rations is the most we will pay for "loss" for all
          capacity as such for you or any "subsidi-            "claims" to which this insurance applies.
          ary" pursuant to an express written             D. "Defense costs" incurred by us or by the in-
          agreement between the independent con-               sured with our written consent are part of and
          tractor, or any entity on behalf of the inde-        not in addition to the Limits of Insurance speci-
          pendent contractor, and you or any "sub-             fied in the Declarations. Our payment of "de-
          sidiary" and only if you or any "subsidiary"         fense costs" reduces the Limits of Insurance.
          agrees in writing to provide indemnifica-
          tion to such independent contractor; pro-       E. Our liability shall apply only to that part of each
          vided, however, any coverage under this              covered "loss" which is excess of the Deducti-
          Coverage Part for any such independent               ble Amount specified in the Declarations and
          contractor shall be excess of any indemni-           such Deductible Amount shall be borne by the
          fication or insurance otherwise available            insureds.
          to such independent contractor from any
          other source;                                   F.   Any "claim" which is made or maintained as a
                                                               class action or other multiple plaintiff suit shall
    including their estates, heirs, legal representa-          be deemed one "wrongful act" and shall be
    tives or assigns in the event of their death, in-          subject to the Per Wrongful Act Limit of Insur-
    capacity or bankruptcy.                                    ance and Deductible Amount shown in the
                                                               Declarations.
    3.    The estates, heirs, legal representatives
          or assigns of insureds who are deceased         G. In the event this Coverage Form is extended in
          or have been declared incompetent.                   accordance with the provisions of the Basic
                                                               Extended Reporting Period, our total liability
C. Any organization you newly acquire or form,                 shall not exceed the Aggregate Limit shown in
    other than a partnership, joint venture or lim-            the Declarations for the last policy period in
    ited liability company, and over which you                 which coverage is provided hereunder.
    maintain ownership or majority interest, will
    qualify as a Named Insured if there is no other       The Limits of Insurance of this Coverage Form ap-
    similar insurance available to that organization.     ply separately to each consecutive annual period
    However, coverage under this provision is af-         and to any remaining period of less than 12
    forded only until the 90th day after you acquire      months, starting with the beginning of the policy
    or form the organization or the end of the poli-      period shown in the Declarations, unless the policy
    cy period, whichever is earlier.                      period is extended after issuance for an additional
                                                          period of less than 12 months. In that case, the
No person or organization is an insured with re-          additional period will be deemed part of the last
spect to the conduct of any current or past partner-

GA 116 05 17                                                                                      Page 5 of 10
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 148 of 385
preceding period for purposes of determining the            other prior or current policy. Then this insur-
Limits of Insurance.                                        ance is excess over that other insurance,
                                                            whether primary, excess, contingent or on any
SECTION IV - CONDITIONS                                     other basis, unless that other insurance was
A. Duties of the Insureds in the Event of a                 purchased specifically to apply in excess of
   Claim                                                    this Coverage Form.

    As a condition precedent to coverage under              When this Coverage Form is excess:
    this Coverage Form:                                     1.   We will have no duty to defend any
    1.   The insureds shall give us written notice               "claim" when any other insurer has that
         as soon as practicable of any "claim"                   duty. If another insurer fails to defend and
         made against an insured for a "wrongful                 we incur costs as a result of such failure,
         act" and shall give such information and                we will be entitled to the insured's rights
         cooperation as we may reasonably re-                    against such other insurer; and
         quire, including but not limited to a de-          2.   We will pay only our share of the amount
         scription of the "claim", the nature of the             of the "loss", if any, that exceeds the sum
         alleged "wrongful act", the nature of the               of:
         alleged injury, the names of the claimants,
         and the manner in which the insured first               a.   The total amount that all such other
         became made aware of the "claim".                            insurance would pay for the "loss" in
                                                                      the absence of this Coverage Form;
    2.   The insureds shall provide us with all in-                   and
         formation, assistance and cooperation
         which we reasonably request and agree                   b.   The total of all deductible and self-
         that in the event of a "claim" the insureds                  insured amounts under all such other
         will do nothing that may prejudice our po-                   insurance.
         sition or our potential or actual rights of
         recovery.                                       D. Warranties

    3.   The insureds shall not settle any "claim",         By accepting this Coverage Form:
         incur any "defense costs" or otherwise             1.   The insureds warrant that the application
         assume any contractual obligation or ad-                is attached to and forms a part of this
         mit any liability with respect to any "claim"           Coverage Form;
         without our written consent, which shall
         not be unreasonably withheld. We shall             2.   Each and every person who accepts the
         not be liable for any settlement, "defense              benefits of coverage as an insured war-
         costs", assumed obligation or admission                 rants:
         to which we have not consented.
                                                                 a.   That the statements in the application
B. Legal Action Against Us                                            and Declarations are material to our
                                                                      acceptance of risk assumed by us;
    No action shall lie against us unless, as a con-                  and
    dition precedent thereto, there shall have been
    full compliance with all of the terms of this                b.   That we have issued this Coverage
    Coverage Form, nor until the amount of an in-                     Form in reliance upon the truth of the
    sured's obligation to pay shall have been finally                 statements in the application and
    determined either by judgment against an in-                      Declarations; and
    sured after actual trial or by written agreement
    of the insured, the claimant and us.                         c.   That coverage depends upon the
                                                                      truth of such statements.
    Any person or organization or the legal repre-
    sentative thereof who has secured such judg-         E. Transfer of Rights of Recovery Against
    ment or written agreement shall thereafter be           Others To Us
    entitled to recover under this Coverage Form            In the event of any payment under this Cover-
    to the extent of the insurance afforded by this         age Form we shall be subrogated to the extent
    Coverage Form. No person or organization                of such payment to all insured's rights of re-
    shall have any right under this Coverage Form           covery. In such case the insured shall execute
    to join us as a party to any action against an          all papers required and shall do everything
    insured to determine an insured's liability.            necessary to secure and preserve such right,
    Bankruptcy or insolvency of an insured or of            including the execution of such documents
    their estates shall not relieve us of any of our        necessary to enable us to effectively bring suit
    obligations hereunder.                                  in the name of the insured.
C. Other Insurance
    This insurance is primary except when all or
    any part of "loss" is also insured under any

GA 116 05 17                                                                                  Page 6 of 10
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 149 of 385
F.   Insured's Representative Clause                                  tween us and the insured as to the proper
                                                                      allocation of covered and uncovered mat-
     By acceptance of this Coverage Form the first                    ters under Paragraph 2. of this condition
     Named Insured shown in the Declarations                          shall be submitted to a nonbinding media-
     agrees to act on behalf of all insureds with re-                 tion prior to the commencement of an ac-
     spect to the giving and receiving of notice of                   tion between the parties. In any event, on-
     "claim", the acceptance of endorsements, the                     ly one mediation as to the same issues
     giving or receiving of any other notice provided                 shall be required.
     for in this Coverage Form, and the exercising
     or declining to exercise any right to an Extend-        H. Acquisition of an Insured by Another Or-
     ed Reporting Period, and agree that such first             ganization
     Named Insured shall act on all insureds' be-
     half.                                                        If (i) an insured merges into or consolidates
                                                                  with another organization, or (ii) another or-
G. Mediation and Allocation                                       ganization or person or group of organizations
                                                                  and/or persons acting in concert acquires se-
     1.    Any dispute including but not limited to tort          curities or voting rights which result in owner-
           claims or contract claims between an in-               ship or voting control by the other organiza-
           sured and us arising out of or relating to             tion(s) or person(s) of more than 50% of the
           this Coverage Form shall be submitted to               outstanding securities representing the pre-
           nonbinding mediation prior to com-                     sent right to vote for election of an insured's di-
           mencement of an action between the par-                rectors, coverage under this Coverage Form
           ties. The mediator shall be chosen by                  shall continue until its termination, but only with
           agreement. If the parties cannot agree                 respect to "claims" for "wrongful acts" commit-
           upon a mediator, the mediator shall be                 ted, attempted or allegedly committed or at-
           chosen by the American Arbitration Asso-               tempted, by insureds prior to such merger,
           ciation.                                               consolidation or acquisition.
     2.    If both "loss" covered by this Coverage           I.   Cessation of Subsidiaries
           Form and loss not covered by this Cover-
           age Form are incurred, either because a                In the event a Named Insured ceases to be a
           "claim" against an insured includes both               "subsidiary", coverage with respect to such
           covered and uncovered matters or be-                   "subsidiary" and its insureds shall continue un-
           cause a "claim" is made against both an                til termination of this Coverage Form, but only
           insured and others, we will pay 100% of                with respect to "claims" for "wrongful acts"
           reasonable and necessary "defense                      committed, attempted, or allegedly committed
           costs" and all remaining "loss" will be allo-          or attempted prior to the date such organiza-
           cated between covered "loss" and uncov-                tion ceases to be a "subsidiary".
           ered "loss" based upon the relative legal
           exposure of the parties to such matters.          J.   Three-or Five-Year Policies

     3.    If we and the insured cannot agree as to               If this Coverage Form is issued for more than
           matters in Paragraph 2. of this condition              one year, the premium shall be computed an-
           prior to a judgment or finding in the civil or         nually based on our rates or premiums in ef-
           administrative proceeding dealing with                 fect at each anniversary.
           "claims" against the insured, the parties         K. Office of Foreign Assets Control (OFAC)
           agree that they will, to the extent it is with-      Compliance
           in their control, require that the allocation
           between covered "loss" and uncovered                   Whenever insurance coverage provided by
           loss is made in such civil or administrative           this Coverage Form would be in violation of
           proceeding. Such efforts shall include but             any United States economic or trade sanc-
           are not limited to the submission of spe-              tions, such insurance shall be null and void.
           cial interrogatories to the finder of fact in
           such proceedings. Such efforts shall not          SECTION V - EXTENDED REPORTING PERIODS
           require us to become a party to such civil        A. Upon termination of this insurance for any rea-
           or administrative proceedings.                         son, other than cancellation for nonpayment of
     4.    Notwithstanding Paragraph 3. of this con-              premium, we may provide one or more Ex-
           dition, if we and the insured cannot agree             tended Reporting Periods as described below.
           as to matters in Paragraph 2. of this con-        B. Extended Reporting Periods do not extend the
           dition prior to a judgment or finding in any           policy period or change the scope of coverage
           civil or administrative proceeding in which            provided. They extend the "claims" reporting
           such issues are decided, we may at any                 period.
           time before or after mediation under Par-
           agraph 1. of this condition settle all            C. Such Extended Reporting Periods will apply
           "claims" against any or all insureds. Fol-             solely with respect to "claims" first made in ac-
           lowing such settlement, any dispute be-                cordance with SECTION I - EMPLOYMENT

GA 116 05 17                                                                                         Page 7 of 10
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 150 of 385
    PRACTICES LIABILITY COVERAGE, A. In-                 SECTION VI - DEFINITIONS
    suring Agreement, 2. and Exclusion f. Prior
    Known Acts. Such "claims" must be reported           A. "Benefits" means perquisites, fringe benefits,
    to us prior to the expiration of the Extended            payments in connection with an employee
    Reporting Period.                                        benefit plan and any other payment, other than
                                                             salary or wages, to or for the benefit of an
D. A 90-day Basic Extended Reporting Period is               "employee" arising out of the employment rela-
    automatically   provided      without   additional       tionship.
    charge.
                                                         B. "Bodily injury" means physical injury, sickness,
    The Basic Extended Reporting Period does                 disease or death of any person.
    not reinstate or increase the Limits of Insur-
    ance of this Coverage Form.                          C. "Claim" means:

E. A Supplemental Extended Reporting Period is               1.   A written demand for monetary damage
    available, but only by endorsement and for an                 or non-monetary relief;
    extra charge. This supplemental period starts            2.   A civil proceeding commenced by filing of
    when the Basic Extended Reporting Period, as                  a complaint or similar pleading;
    set forth by Paragraph D., ends.
                                                             3.   A formal administrative or regulatory pro-
    The insured must give us a written request for                ceeding commenced by a filing of charg-
    this endorsement within 60 days of the termi-                 es, formal investigative order or similar
    nation of this insurance. The Supplemental Ex-                document;
    tended Reporting Period will not go into effect
    unless the insured pays the additional premi-            4.   An arbitration, mediation or similar alter-
    um promptly when due.                                         native dispute resolution proceeding if the
                                                                  insured is required or agrees to participate
    We will determine the additional premium in                   in such proceeding with our written con-
    accordance with our rules and rates. In doing                 sent; or
    so, we may take into account the following:
                                                             5.   A written request to toll or waive a statute
    1.   The exposure insured;                                    of limitations relating to a potential "claim"
    2.   Previous types and amounts of insurance;                 described above;
         and                                                 which is brought by or on behalf of any past,
    3.   Other related factors.                              present or prospective "employee(s)" of a
                                                             Named Insured against any of the insureds,
    The additional premium will not exceed 200%              including any appeal therefrom, as the result
    of the expiring annual premium of this Cover-            of an alleged "wrongful act".
    age Form.
                                                         D. "Coverage territory" means anywhere.
    The endorsement shall set forth any terms that
    differ from the basic Coverage Form applica-         E. "Defense costs" means reasonable and nec-
    ble to the Supplemental Extended Reporting               essary fees, costs, and expenses incurred by
    Period.                                                  us or with our consent on behalf of the insured
                                                             or reimbursed to any insured by us, resulting
    If the Supplemental Extended Reporting Peri-             solely from the investigation, adjustment, de-
    od endorsement is in effect, we will provide a           fense and appeal of any "claim". "Defense
    Supplemental Aggregate Limit of Insurance                costs" includes but is not limited to the cost of
    described below, but only for "claims" first             expert consultants and witnesses, premiums
    made in accordance with SECTION I - EM-                  for appeal, attachment or supersedeas bonds
    PLOYMENT PRACTICES LIABILITY COV-                        (but not the obligation to furnish such bonds).
    ERAGE, A. Insuring Agreement, 2. and Ex-
    clusion f. Prior Known Acts against any in-              "Defense costs" do not include:
    sured during our Extended Reporting Period.              1.   Expenses explicitly provided for under
    The Supplemental Aggregate Limit of Insur-                    Supplementary Payments; or
    ance will be equal to the dollar amount shown            2.   The salaries, wages, overhead or ex-
    in the Declarations for Aggregate Limit that is               penses of our employees or your direc-
    in effect at the end of the last policy period.               tors, officers or "employees", other than
    Any Extended Reporting Period will immedi-                    that portion of our employed attorneys'
    ately terminate on the effective date and hour                fees, salaries and expenses allocated to a
    of any other insurance issued to you which re-                specific "claim"; or
    places this insurance. If you notify us of the ef-       3.   Any amount covered by the duty to defend
    fective date of the other insurance, we will                  obligation of any other insurer; or
    send you a refund of any pro rata unearned
    premium.                                                 4.   Any pre-tender fees, costs or expenses.

GA 116 05 17                                                                                    Page 8 of 10
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 151 of 385
F.   "Domestic partner" means a natural person                4.   Civil or criminal fines or penalties imposed
     who is not otherwise an "insured", in a commit-               by law, liquidated damages, payroll or
     ted relationship with an insured person, which                other taxes, or damages, penalties or
     is legally recognizable as a marriage, civil un-              types of relief deemed uninsurable under
     ion or domestic partnership in the state where                applicable law; or
     the "claim" is made or suit is filed and the legal
     existence of the relationship is verifiable by le-       5.   Future compensation, including salary or
     gal, government documentation existing prior                  "benefits" for an "employee" who has
     to the date of the "wrongful act" complained of               been or will be hired, promoted or rein-
     in the "claim".                                               stated to employment pursuant to a set-
                                                                   tlement, court order, judgment, award or
G. "Employee" includes but is not limited to full-                 other resolution of a "claim"; or
     time, part-time, seasonal, volunteer, leased or
     contingent workers as determined by federal,             6.   Medical, pension, disability, life insurance,
     state or local law. "Employee" does not include               stock option or other "employee" type
     independent contractors as determined by                      "benefit".
     federal, state or local law.                         K   "Personal injury" means injury, other than
H. "Executive officer" means a person holding                 "bodily injury", arising out of one or more of the
     any of the officer positions created by your             following offenses:
     charter, constitution, bylaws or any other simi-         1.   False arrest, detention or imprisonment;
     lar governing document.
                                                              2.   Oral or written publication of material that
I.   "Interrelated wrongful acts" means all causally               libels or slanders a past, present or pro-
     connected "wrongful acts".                                    spective "employee";
J    "Loss" means "defense costs" and the total               3.   Invasion of a past, present or prospective
     amount of monetary damages which the "in-                     "employee's" right of privacy;
     sured" becomes legally obligated to pay on
     account of any "claim" for a "wrongful act" with         4.   Malicious prosecution; or
     respect to which coverage hereunder applies,
     including damages (including back pay and                5.   Abuse of process.
     front pay), judgments, settlements, prejudg-         L. "Pollutants" means any solid, liquid, gaseous
     ment and postjudgment interest and punitive              or thermal irritant or contaminant including
     or exemplary damages or the multiplied por-              smoke, vapor, soot, fumes, acid, alkalis,
     tion of any multiplied damage award if insura-           chemicals, petroleum products and their by-
     ble under the applicable law most favorable to           products and waste. Waste includes material
     the insurability of punitive, exemplary or multi-        to be recycled, reconditioned or reclaimed.
     plied damages.
                                                              "Pollutants" include but are not limited to sub-
     "Loss" shall not include any amount for which            stances which are generally recognized in in-
     an "insured" is not financially liable, compen-          dustry or government to be harmful or toxic to
     sation earned in the course of employment but            persons, property or the environment.
     not paid by an "insured" or matters which are
     deemed uninsurable under the law pursuant to         M. "Property damage" means:
     which this Coverage Form shall be construed.
                                                              1.   Physical injury to tangible property, includ-
     "Loss" shall not include, (other than "defense                ing all resulting loss of use of that proper-
     costs"):                                                      ty. All such loss of use shall be deemed to
                                                                   have taken place at the time of the physi-
     1.    "Benefits" or the equivalent value, howev-              cal injury that caused it; or
           er, this provision does not apply to "loss"
           resulting solely from wrongful termination         2.   Loss of use of tangible property that is not
           of employment; or                                       physically injured. All such loss of use
                                                                   shall be deemed to have taken place at
     2.    Amounts which arise out of, are based                   the time of the incident that caused it.
           upon, or are attributable to the employ-
           ment reinstatement of the claimant by an       N. "Subsidiary" means any organization in which
           "insured" or the continued employment of           more than 50% of the outstanding securities or
           the claimant; or                                   voting rights representing the present right to
                                                              vote for election of directors is owned or con-
     3.   Future compensation, including salary or            trolled, directly or indirectly, in any combina-
          "benefits" for an "employee" if the "in-            tion, by one or more of the insureds.
          sured" is ordered in accordance with a
          judgment or other final adjudication but        O. "Wrongful act" means any error, misstatement
          fails to reinstate the claimant as an "em-          or misleading statement, act or omission, or
          ployee"; or                                         neglect or breach of duty by an insured or any


GA 116 05 17                                                                                     Page 9 of 10
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 152 of 385
   person for whose acts the insured is legally li-    5.   Wrongful failure to employ or promote;
   able for:
                                                       6.   Wrongful discipline;
   1.   Wrongful discharge or termination of em-
        ployment, including constructive dis-          7.   Wrongful deprivation of a career oppor-
        charge;                                             tunity;

   2.   Breach of any oral, written or implied em-     8.   Negligent hiring, supervision, promotion,
        ployment contract or quasi-employment               retention, or evaluation;
        contract except for that part of any ex-       9.   Employment related "personal injury";
        press contract of employment or an ex-
        press obligation to make payments in the       10. Wrongful failure to grant tenure;
        event of the termination of employment;
                                                       11. Employment related wrongful infliction of
   3.   Employment related misrepresentation;               emotional distress;
   4.   Violation of any federal, state or local law   12. Violation of the Family Medical Leave Act;
        that concerns employment discrimination
        or harassment including sexual harass-         13. Wrongful retaliation;
        ment involving unwelcome sexual ad-            14. Wrongful denial of training, denial or dep-
        vances, requests for sexual favors or oth-          rivation of seniority or evaluation; or
        er conduct of a sexual nature, or work-
        place bullying or workplace harassment of      15. Failure to adopt, create, provide or en-
        a nonsexual nature, that:                           force adequate workplace or employment
                                                            practices and procedures;
        a.   Are made a condition of employment;
                                                       including any actual or alleged assault, battery,
        b.   Are used as a basis for employment        or loss of consortium, in connection with Para-
             decisions; or                             graphs 1. through 15. above.
        c.   Create a work environment that inter-
             feres with performance;




GA 116 05 17                                                                             Page 10 of 10
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 153 of 385

                       TEXAS CHANGES - EMPLOYMENT
                    PRACTICES LIABILITY COVERAGE FORM
This endorsement modifies insurance provided under the following:
    EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
Under SECTION V - EXTENDED REPORTING PERIODS E. is deleted in its entirety and replaced by the
following:
E. A 12 month Supplemental Extended Reporting Period is available, but only by endorsement and for an
    extra charge. This supplemental period starts when the Basic Extended Reporting Period, as set forth by
    Paragraph D., ends.
    The insured must give us a written request for this endorsement within 60 days of the termination of this
    insurance. The Supplemental Extended Reporting Period will not go into effect unless the insured pays the
    additional premium promptly when due.
    We will determine the additional premium in accordance with our rules and rates. In doing so, we may take
    into account the following:
    1.    The exposure insured;
    2.    Previous types and amounts of insurance; and
    3.    Other related factors.
    The additional premium will not exceed 200% of the expiring annual premium of this Coverage Form.
    The endorsement shall set forth any terms that differ from the basic coverage form applicable to the
    Supplemental Extended Reporting Period.
    If the Supplemental Extended Reporting Period endorsement is in effect, we will provide a Supplemental
    Aggregate Limit of Insurance described below, but only for "claims" first made in accordance with
    SECTION I - EMPLOYMENT PRACTICES LIABILITY COVERAGE, A. Insuring Agreement, 2. and
    Exclusion f. Prior Known Acts against any insured during our Extended Reporting Period.
    The Supplemental Aggregate Limit of Insurance will be equal to the dollar amount shown in the
    Declarations for Aggregate Limit that is in effect at the end of the last policy period.
    Any Extended Reporting Period will immediately terminate on the effective date and hour of any other
    insurance issued to you which replaces this insurance. If you notify us of the effective date of the other
    insurance, we will send you a refund of any pro rata unearned premium. This restriction will only apply if
    such other replacement insurance is a claims-made policy with the same or earlier Retroactive Date, if
    any, set forth in the Declarations.
Under SECTION VI - DEFINITIONS C.4., is deleted in its entirety and replaced by the following:
    4.    Violation of any federal, state or local law that concerns employment discrimination or harassment
          including sexual harassment involving unwelcome sexual advances, requests for sexual favors or
          other verbal or physical conduct of a sexual nature that:
          a.   Are made a condition of employment;
          b.   Are used as a basis for employment decisions; or
          c.   Create a work environment that interferes with performance;




GA 4308 TX 01 09
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 154 of 385

               THE CINCINNATI                  INDEMNITY COMPANY
                                          A Stock Insurance Company




                                                                ®
                                           CinciPlus
                                    ®
                CRIME XC+ (EXPANDED COVERAGE PLUS)
                    COVERAGE PART DECLARATIONS

Attached to and forming part of POLICY NUMBER:     ENP 006 54 53
Named Insured is the same as it appears in the Common Policy Declarations
                                                                    Limit of         Deductible
Insuring Agreements Forming Part of This Coverage Part              Insurance        Amount
                                                                     Per Occurrence/     Per Occurrence
                                                                     Coverage Term

1.     Employee Theft                                                $25,000             $500
2.     Forgery or Alteration                                         $25,000             $500
3.     Inside the Premises - Theft of Money and Securities           $25,000             $500
4.     Outside the Premises - Theft of Money and Securities          $5,000              $500
5.     Money Orders And Counterfeit Money                            $25,000             $500


Forms and endorsements applicable to this Coverage Part at policy inception:
CA102        08/07    CRIME EXPANDED COVERAGE (XC®) COVERAGE FORM (DISCOVERY FORM)
CA474TX      09/14    TEXAS CHANGES - LEGAL ACTION AGAINST US

 The Crime XC+® (Expanded Coverage Plus) Coverage Part consists of this Declaration form and the Crime
 Coverage Expanded Coverage (XC ® ) Coverage Form.




 CAD519 XCP 03 09                              ENP 006 54 53                                 Page 1 of 1
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 155 of 385

      CRIME EXPANDED COVERAGE (XC ® ) COVERAGE FORM
                   (DISCOVERY FORM)

Various provisions in this Coverage Part restrict                       b.   If you are sued for refusing to pay
coverage. Read the entire Coverage Part carefully                            any instrument covered in Paragraph
to determine rights, duties and what is or is not                            2.a., on the basis that it has been
covered.                                                                     forged or altered, and you have our
                                                                             written consent to defend against the
Throughout this Coverage Part the words "you"                                suit, we will pay for any reasonable
and "your" refer to the Named Insured shown in                               legal expenses that you incur and
the Declarations. The words "we", "us" and "our"                             pay in that defense. The amount that
refer to the Company providing this insurance.                               we will pay is in addition to the Limit
Other words and phrases that appear in quotation                             of Insurance applicable to this In-
marks have special meaning. Refer to Section F.                              suring Agreement.
Definitions.                                                       3.   Inside The Premises - Theft of Money
A.   Insuring Agreements                                                and Securities

     Coverage is provided under the following In-                       a.   We will pay for loss of "money" and
     suring Agreements for which a Limit of Insur-                           "securities" inside the "premises" or
     ance is shown in the Declarations and applies                           "banking premises":
     to loss that you sustain resulting directly from                        (1) Resulting directly from "theft"
     an "occurrence" taking place at any time                                    committed by a person present
     which is "discovered" by you during the Policy                              inside such "premises" or
     Period shown in the Declarations or during the                              "banking premises"; or
     period of time provided in the Extended Pe-
     riod to Discover Loss Condition E.1.g.:                                 (2) Resulting directly from disap-
                                                                                 pearance or destruction.
     1.    Employee Theft
                                                                        b.   We will pay for loss from damage to
           We will pay for loss of or damage to                              the "premises" or its exterior result-
           "money", "securities" and "other property"                        ing directly from an actual or at-
           resulting directly from "theft" committed                         tempted "theft" of "money" and "se-
           by an "employee", whether identified or                           curities", if you are the owner of the
           not, acting alone or in collusion with other                      "premises" or are liable for damage
           persons.                                                          to it.
           For the purposes of this Insuring Agree-                     c.   We will pay for loss of or damage to
           ment, "theft" shall also include forgery.                         a locked safe, vault, cash register,
     2.    Forgery or Alteration                                             cash box or cash drawer located in-
                                                                             side the "premises" resulting directly
           a.   We will pay for loss resulting directly                      from an actual or attempted "theft" of
                from "forgery" or alteration of checks,                      or unlawful entry into those contain-
                drafts, promissory notes, or similar                         ers.
                written promises, orders or directions
                to pay a sum certain in "money" that               4.   Outside the Premises - Theft of Money
                are:                                                    and Securities

                (1) Made or drawn by or drawn                           We will pay for loss of "money" and "se-
                    upon you; or                                        curities" outside the "premises" in the
                                                                        care and custody of a "messenger" or an
                (2) Made or drawn by one acting as                      armored motor vehicle company resulting
                    your agent;                                         directly from "theft", disappearance or
                                                                        destruction.
                or that are purported to have been
                so made or drawn.                                  5.   Money Orders and Counterfeit Money
                For the purposes of this Insuring                       We will pay for loss resulting directly from
                Agreement, a substitute check as                        your having accepted in good faith, in ex-
                defined in the Check Clearing for the                   change for merchandise, "money" or
                21st Century Act shall be treated the                   services:
                same as the original it replaced.


                                         Includes copyrighted material of ISO
CA 102 08 07                             Properties, Inc., with their permission                     Page 1 of 12
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 156 of 385
          a.   Money orders issued by any post of-                    b.   Acts of Employees Learned of by
               fice, express company or bank that                          You Prior to the Policy Period
               are not paid upon presentation; or
                                                                           Loss caused by an "employee" if the
          b.   "Counterfeit money" that is acquired                        "employee" had also committed
               during the regular course of busi-                          "theft" or any other dishonest act
               ness.                                                       prior to the effective date of this in-
                                                                           surance and you or any of your part-
B.   Limit of Insurance                                                    ners, "members", "managers", offi-
     1.   The most we will pay for all loss resulting                      cers, directors or trustees, not in
          directly from an "occurrence" is the appli-                      collusion with the "employee",
          cable Limit of Insurance shown in the                            learned of that "theft" or dishonest
          Declarations.                                                    act prior to the Policy Period shown
                                                                           in the Declarations.
     2.   If any loss is covered under more than
          one Insuring Agreement or Coverage, the                     c.   Acts of Employees, Managers, Di-
          most we will pay for such loss shall not                         rectors, Trustees or Representa-
          exceed the largest Limit of Insurance                            tives
          available under any one of those Insuring                        Loss resulting from "theft" or any
          Agreements or Coverages.                                         other dishonest act committed by
     3.   The Limits of Insurance stated in the                            any of your "employees", "manag-
          Declarations are the most we will pay for                        ers", directors, trustees or authorized
          all loss under any one Insuring Agree-                           representatives:
          ment or Coverage in any one "coverage                            (1) Whether acting alone or in collu-
          term", regardless of the number of "oc-                              sion with other persons; or
          currences".
                                                                           (2) While performing services for
     The Limits of Insurance of this Coverage Part                             you or otherwise;
     apply separately to each "coverage term".
                                                                           except when covered under Insuring
C.   Deductible                                                            Agreement A.1.
     1.   We will not pay for loss resulting directly                 d.   Confidential Information
          from an "occurrence" unless the amount
          of loss exceeds the Deductible Amount                            Loss resulting from:
          shown in the Declarations. We will then
          pay the amount of loss in excess of the                          (1) The unauthorized disclosure of
          Deductible Amount, up to the Limit of In-                            your confidential information in-
          surance.                                                             cluding, but not limited to, pat-
                                                                               ents, trade secrets, processing
     2.   In the event this insurance applies on an                            methods or customer lists; or
          excess basis per Paragraph (2)(c) in
          Condition E.1.k. Other Insurance, then                           (2) The unauthorized use or disclo-
          only the single highest deductible will ap-                          sure of confidential information
          ply to the loss.                                                     of another person or entity
                                                                               which is held by you including,
D.   Exclusions                                                                but not limited to, financial in-
                                                                               formation, personal information,
     1.   This insurance does not cover:                                       credit card information or similar
          a.   Acts Committed by You, Your                                     non-public information.
               Partners or Your Members                               e.   Governmental Action
               Loss resulting from "theft" or any                          Loss resulting from seizure or de-
               other dishonest act committed by:                           struction of property by order of gov-
               (1) You; or                                                 ernmental authority.

               (2) Any of your partners or "mem-                      f.   Indirect Loss
                   bers";                                                  Loss that is an indirect result of an
               whether acting alone or in collusion                        "occurrence" covered by this insur-
               with other persons.                                         ance including, but not limited to,
                                                                           loss resulting from:
                                                                           (1) Your inability to realize income
                                                                               that you would have realized
                                                                               had there been no loss of or

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 2 of 12
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 157 of 385
                damage to "money", "securities"                                 other authority using military
                or "other property".                                            personnel or other agents; or
            (2) Payment of damages of any                                (3) Insurrection, rebellion, revolu-
                type for which you are legally li-                           tion, usurped power, or action
                able. But, we will pay compen-                               taken by governmental authority
                satory damages arising directly                              in hindering or defending
                from a loss covered under this                               against any of these.
                insurance.
                                                               2.   Insuring Agreement A.1. does not cover:
            (3) Payment of costs, fees or other
                expenses you incur in estab-                        a.   Inventory Shortages
                lishing either the existence or                          Loss, or that part of any loss, the
                the amount of loss under this in-                        proof of which as to its existence or
                surance.                                                 amount is dependent upon:
       g.   Legal Fees, Costs and Expenses                               (1) An inventory computation; or
            Fees, costs and expenses incurred                            (2) A profit and loss computation.
            by you which are related to any legal
            action, except when covered under                            However, where you establish wholly
            Insuring Agreement A.2.                                      apart from such computations that
                                                                         you have sustained a loss, then you
       h.   Nuclear Hazard                                               may offer your inventory records and
            Loss or damage resulting from nu-                            actual physical count of inventory in
            clear reaction or radiation or radioac-                      support of the amount of loss
            tive contamination, however caused.                          claimed.

       i.   Pollutants                                              b.   Trading

            Loss or damage caused by or re-                              Loss resulting from trading, whether
            sulting from pollutants. Pollutants                          in your name or in a genuine or ficti-
            mean any solid, liquid, gaseous or                           tious account.
            thermal irritant or contaminant, in-                    c.   Warehouse Receipts
            cluding smoke, vapor, soot, fumes,
            acids, alkalis, chemicals, petroleum                         Loss resulting from the fraudulent or
            and petroleum by-products, and                               dishonest signing, issuing, cancelling
            waste. Waste includes materials to                           or failing to cancel, a warehouse re-
            be recycled, reconditioned or re-                            ceipt or any papers connected with
            claimed. Pollutants include but are                          it.
            not limited to substances which are
            generally recognized in industry or                3.   Insuring Agreements A.3. and A.4. do not
            government to be harmful or toxic to                    cover:
            persons, property, or the environ-                      a.   Accounting or Arithmetical Errors
            ment regardless of whether injury or                         or Omissions
            damage is caused directly or indi-
            rectly by the "pollutants" and                               Loss resulting from accounting or ar-
            whether:                                                     ithmetical errors or omissions.
            (1) You are regularly or otherwise                      b.   Exchanges or Purchases
                engaged in activities which taint
                or degrade the environment; or                           Loss resulting from the giving or sur-
                                                                         rendering of property in any ex-
            (2) You use, generate or produce                             change or purchase.
                the pollutant.
                                                                    c.   Fire
       j.   War and Military Action
                                                                         Loss or damage resulting from fire,
            Loss or damage resulting from:                               however caused, except:
            (1) War, including undeclared or                             (1) Loss of or damage to "money"
                civil war;                                                   and "securities"; and
            (2) Warlike action by a military                             (2) Loss from damage to a safe or
                force, including action in hin-                              vault.
                dering or defending against an
                actual or expected attack, by
                any government, sovereign or
                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                     Page 3 of 12
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 158 of 385
       d.   Money operated Devices                                               care and custody of a "messen-
                                                                                 ger" if you:
            Loss of property contained in any
            money operated device unless the                                     (a) Had no knowledge of any
            amount of "money" deposited in it is                                     threat at the time the con-
            recorded by a continuous recording                                       veyance began; or
            instrument in the device.
                                                                                 (b) Had knowledge of a threat
       e.   Motor Vehicles or Equipment and                                          at the time the conveyance
            Accessories                                                              began, but the loss was not
                                                                                     related to the threat.
            Loss of or damage to motor vehicles,
            trailers or semi-trailers or equipment                     g.   Vandalism
            and accessories attached to them.
                                                                            Loss from damage to the "premises"
       f.   Transfer or Surrender of Property                               or its exterior, or to any safe, vault,
                                                                            cash register, cash box, cash drawer
            (1) Loss of or damage to property                               or "other property" by vandalism or
                after it has been transferred or                            malicious mischief.
                surrendered to a person or
                place outside the "premises" or                        h.   Voluntary Parting of Title to or
                "banking premises":                                         Possession of Property
                (a) On the basis of unauthor-                               Loss resulting from your, or anyone
                    ized instructions;                                      acting on your express or implied
                                                                            authority, being induced by any dis-
                (b) As a result of a threat to do                           honest act to voluntarily part with title
                    bodily harm to any person;                              to or possession of any property.
                (c) As a result of a threat to do            E.   Conditions
                    damage to any property;
                                                                  The following Conditions apply in addition to
                (d) As a result of a threat to in-                the Common Policy Conditions:
                    troduce a denial of service
                    attack into your computer                     1.   Conditions Applicable to all Insuring
                    system;                                            Agreements
                (e) As a result of a threat to in-                     a.   Additional Premises or Employees
                    troduce a virus or other ma-
                    licious instruction into your                           If, while this insurance is in force, you
                    computer system which is                                establish any additional "premises"
                    designed to damage, de-                                 or hire additional "employees", other
                    stroy or corrupt data or                                than through consolidation or merger
                    computer programs stored                                with, or purchase or acquisition of
                    within your computer sys-                               assets or liabilities of, another entity,
                    tem;                                                    such "premises" and "employees"
                                                                            shall automatically be covered under
                (f)   As a result of a threat to                            this insurance. Notice to us of an in-
                      contaminate, pollute or ren-                          crease in the number of "premises"
                      der substandard your prod-                            or "employees" need not be given
                      ucts or goods; or                                     and no additional premium need be
                                                                            paid for the remainder of the Policy
                (g) As a result of a threat to                              Period shown in the Declarations.
                    disseminate, divulge or util-
                    ize:                                               b.   Concealment,       Misrepresentation
                                                                            or Fraud
                      (i)   Your confidential infor-
                            mation; or                                      This insurance is void in any case of
                                                                            fraud by you as it relates to this in-
                      (ii) Weaknesses in the                                surance at any time. It is also void if
                           source code within                               you or any other Insured, at any
                           your computer system.                            time, intentionally conceal or misrep-
            (2) But, this Exclusion does not ap-                            resent a material fact concerning:
                ply under Insuring Agreement                                (1) This insurance;
                A.5. to loss of "money", "securi-
                ties" or "other property" while                             (2) The property covered under this
                outside the "premises" in the                                   insurance;


                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                       Page 4 of 12
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 159 of 385
            (3) Your interest in the property                            (3) Produce for our examination all
                covered under this insurance; or                             pertinent records.
            (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                             of loss within 120 days.
       c.   Consolidation - Merger or Acquisi-
            tion                                                         (5) Cooperate with us in the investi-
                                                                             gation and settlement of any
            If you consolidate or merge with, or                             claim.
            purchase or acquire the assets or li-
            abilities of, another entity:                           f.   Employee Benefit Plans
            (1) You must give us written notice                          (1) The "employee benefit plans"
                as soon as possible and obtain                               (hereafter referred to as Plan)
                our written consent to extend                                are included as Insureds under
                the coverage provided by this                                Insuring Agreement A.1.
                insurance to such consolidated
                or merged entity or such pur-                            (2) If any Plan is insured jointly with
                chased or acquired assets or li-                             any other entity under this in-
                abilities. We may condition our                              surance, you or the Plan Ad-
                consent by requiring payment of                              ministrator must select a Limit of
                an additional premium; but                                   Insurance for Insuring Agree-
                                                                             ment A.1. that is sufficient to
            (2) For the first 90 days after the                              provide a Limit of Insurance for
                effective date of such consolida-                            each Plan that is at least equal
                tion, merger or purchase or ac-                              to that required if each Plan
                quisition of assets or liabilities,                          were separately insured.
                the coverage provided by this
                insurance shall apply to such                            (3) With respect to loss sustained or
                consolidated or merged entity or                             "discovered" by any such Plan,
                such purchased or acquired as-                               Insuring Agreement A.1. is re-
                sets or liabilities, provided that                           placed by the following:
                all "occurrences" causing or                                   We will pay for loss of or dam-
                contributing to a loss involving                               age to "funds" and "other prop-
                such consolidation, merger or                                  erty" resulting directly from
                purchase or acquisition of as-                                 fraudulent or dishonest acts
                sets or liabilities, must take                                 committed by an "employee",
                place after the effective date of                              whether identified or not, acting
                such consolidation, merger or                                  alone or in collusion with other
                purchase or acquisition of as-                                 persons.
                sets or liabilities.
                                                                         (4) If the first Named Insured is an
       d.   Cooperation                                                      entity other than a Plan, any
            You must cooperate with us in all                                payment we make for loss sus-
            matters pertaining to this insurance                             tained by any Plan will be made
            as stated in its terms and conditions.                           to the Plan sustaining the loss.

       e.   Duties in the Event of Loss                                  (5) If two or more Plans are insured
                                                                             under this insurance, any pay-
            After you "discover" a loss or a situa-                          ment we make for loss:
            tion that may result in loss of or
            damage to "money", "securities" or                                 (a) Sustained by two or more
            "other property" you must:                                             Plans; or

            (1) Notify us as soon as possible. If                              (b) Of commingled "funds" or
                you have reason to believe that                                    "other property" of two or
                any loss (except for loss cov-                                     more Plans;
                ered under Insuring Agreement                                      resulting directly from an
                A.1. or A.2.) involves a violation                                 "occurrence" will be made
                of law, you must also notify the                                   to each Plan sustaining loss
                local law enforcement authori-                                     in the proportion that the
                ties.                                                              Limit of Insurance required
            (2) Submit to examination under                                        for each Plan bears to the
                oath at our request and give us                                    total Limit of Insurance of all
                a signed statement of your an-                                     Plans sustaining loss.
                swers.
                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                      Page 5 of 12
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 160 of 385
            (6) The Deductible Amount applica-                                    the effective date of any
                ble to Insuring Agreement A.1.                                    other insurance obtained by
                does not apply to loss sustained                                  that Insured, whether from
                by any Plan.                                                      us or another insurer, re-
                                                                                  placing in whole or in part
       g.   Extended Period to Discover Loss                                      the coverage afforded un-
            We will pay for loss that you sus-                                    der this insurance, whether
            tained prior to the effective date of                                 or not such other insurance
            cancellation of this insurance, which                                 provides coverage for loss
            is "discovered" by you:                                               sustained prior to its effec-
                                                                                  tive date.
            (1) No later than 60 days from the
                date of that cancellation. How-                               (b) No later than 1 year from
                ever, this extended period to                                     the date of that cancellation
                "discover" loss terminates im-                                    with regard to any "em-
                mediately upon the effective                                      ployee benefit plans".
                date of any other insurance ob-                         (5) We will not pay more for loss
                tained by you, whether from us                              sustained by more than one In-
                or another insurer, replacing in                            sured than the amount we would
                whole or in part the coverage                               pay if all such loss had been
                afforded under this insurance,                              sustained by one Insured.
                whether or not such other insur-
                ance provides coverage for loss                         (6) Payment by us to the first
                sustained prior to its effective                            Named Insured for loss sus-
                date.                                                       tained by any Insured, other
                                                                            than an "employee benefit plan",
            (2) No later than 1 year from the                               shall fully release us on account
                date of that cancellation with re-                          of such loss.
                gard to any "employee benefit
                plans".                                            i.   Legal Action Against Us
       h.   Joint Insured                                               You may not bring any legal action
                                                                        against us involving loss:
            (1) If more than one Insured is
                named in the Declarations, the                          (1) Unless you have complied with
                first Named Insured will act for                            all the terms of this insurance;
                itself and for every other Insured
                for all purposes of this insur-                         (2) Until 90 days after you have filed
                ance. If the first Named Insured                            proof of loss with us; and
                ceases to be covered, then the                          (3) Unless brought within 2 years
                next Named Insured will be-                                 from the date you "discovered"
                come the first Named Insured.                               the loss.
            (2) If any Insured, or partner,                                   If any limitation in this Condition
                "member" or officer of that In-                               is prohibited by law, such limita-
                sured has knowledge of any in-                                tion is amended so as to equal
                formation relevant to this insur-                             the minimum period of limitation
                ance, that knowledge is consid-                               provided by such law.
                ered knowledge of every In-
                sured.                                             j.   Liberalization
            (3) An "employee" of any Insured is                         If, within 60 days prior to the begin-
                considered to be an "employee"                          ning of this Coverage Part or during
                of every Insured.                                       the policy period, we make any
                                                                        changes to any forms or endorse-
            (4) If this insurance or any of its                         ments of this Coverage Part for
                coverages is cancelled as to                            which there is currently no separate
                any Insured, loss sustained by                          premium charge, and that change
                that Insured is covered only if it                      provides more coverage than this
                is "discovered" by you:                                 Coverage Part, the change will
                (a) No later than 60 days from                          automatically apply to this Coverage
                    the date of that cancellation.                      Part as of the latter of:
                    However, this extended pe-                          a.    The date we implemented the
                    riod to "discover" loss ter-                              change in your state; or
                    minates immediately upon

                                    Includes copyrighted material of ISO
CA 102 08 07                        Properties, Inc., with their permission                       Page 6 of 12
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 161 of 385
            b.   The date this Coverage Part be-                                    will only pay for the amount
                 came effective; and                                                of loss that exceeds the
                                                                                    Limit of Insurance and De-
            will be considered as included until                                    ductible Amount of that
            the end of the current policy period.                                   other insurance, whether
            We will make no additional premium                                      you can collect on it or not.
            charge for this additional coverage                                     Our payment for loss is
            during the interim.                                                     subject to the terms and
       k.   Other Insurance                                                         conditions of this insurance.

            If other valid and collectible insur-                               (b) However, if loss covered
            ance is available to you for loss cov-                                  under this insurance is
            ered under this insurance, our obli-                                    subject to a Deductible, we
            gations are limited as follows:                                         will reduce the Deductible
                                                                                    Amount shown in the Decla-
            (1) Primary Insurance                                                   rations, by the sum total of
                                                                                    all such other insurance is-
                 When this insurance is written                                     sued by an insurer other
                 as primary insurance, and:                                         than us or an insurer affili-
                 (a) You have other insurance                                       ated with us, plus any De-
                     subject to the same terms                                      ductible Amount applicable
                     and conditions as this in-                                     to that other insurance.
                     surance, issued by an in-                                  (c) This insurance is excess of,
                     surer other than us or an                                      and applies in addition to,
                     insurer affiliated with us, we                                 any similar or identical in-
                     will pay our share of the                                      surance coverage provided
                     covered loss. Our share is                                     by any other Coverage Part
                     the proportion that the ap-                                    forming a part of the policy
                     plicable Limit of Insurance                                    of insurance of which this
                     shown in the Declarations                                      Coverage Part forms a
                     bears to the total limit of all                                component. However, this
                     insurance covering the                                         insurance will not apply to
                     same loss.                                                     that part of a loss falling
                 (b) You have other insurance,                                      within    any     deductible
                     issued by an insurer other                                     amount.
                     than us or an insurer affili-                                  Paragraph (c) above su-
                     ated with us, covering the                                     persedes any competing
                     same loss other than that                                      Other Insurance Condition
                     described in Paragraph                                         contained in any other Cov-
                     (1)(a), we will only pay for                                   erage Part issued by us.
                     the amount of loss that ex-
                     ceeds:                                          l.   Ownership of Property; Interests
                                                                          Covered
                     (i)   The Limit of Insurance
                           and Deductible Amount                          The property covered under this in-
                           of that other insurance,                       surance is limited to property:
                           whether you can collect
                           on it or not; or                               (1) That you own or lease; or

                     (ii) The Deductible Amount                           (2) That you hold for others whether
                          shown in the Declara-                               or not you are legally liable for
                          tions;                                              the loss of such property.

                 whichever is greater. Our pay-                           However, this insurance is for your
                 ment for loss is subject to the                          benefit only. It provides no rights or
                 terms and conditions of this in-                         benefits to any other person or or-
                 surance.                                                 ganization. Any claim for loss that is
                                                                          covered under this insurance must
            (2) Excess Insurance                                          be presented by you.
                 (a) When this insurance is                          m. Policy Bridge - Discovery Replac-
                     written excess over other                          ing Loss Sustained
                     insurance issued by an in-
                     surer other than us or an                            (1) If this insurance replaces insur-
                     insurer affiliated with us, we                           ance that provided you with an

                                      Includes copyrighted material of ISO
CA 102 08 07                          Properties, Inc., with their permission                     Page 7 of 12
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 162 of 385
                extended period of time after                                 (d) Fourth, to you in satisfaction
                cancellation in which to discover                                 of any loss not covered un-
                loss and which did not terminate                                  der this insurance.
                at the time this insurance be-
                came effective:                                         (2) Recoveries do not include any
                                                                            recovery:
                (a) We will not pay for any loss
                    that occurred during the                                  (a) From insurance, suretyship,
                    Policy Period of that prior                                   reinsurance, security or in-
                    insurance which is "discov-                                   demnity taken for our bene-
                    ered" by you during the                                       fit; or
                    extended period to "dis-                                  (b) Of original "securities" after
                    cover" loss, unless the                                       duplicates of them have
                    amount of loss exceeds the                                    been issued.
                    Limit of Insurance and De-
                    ductible Amount of that prior                  p.   Territory
                    insurance. In that case, we
                    will pay for the excess loss                        This insurance covers loss that you
                    subject to the terms and                            sustain resulting directly from an
                    conditions of this policy.                          "occurrence" taking place within the
                                                                        United States of America (including
                (b) However, any payment we                             its territories and possessions),
                    make for the excess loss                            Puerto Rico and Canada.
                    will not be greater than the
                    difference between the Limit                   q.   Transfer of Your Rights of Recov-
                    of Insurance and Deductible                         ery Against Others to Us
                    Amount of that prior insur-                         You must transfer to us all your
                    ance and the Limit of Insur-                        rights of recovery against any person
                    ance shown in the Declara-                          or organization for any loss you
                    tions. We will not apply the                        sustained and for which we have
                    Deductible Amount shown                             paid or settled. You must also do
                    in the Declarations to this                         everything necessary to secure
                    excess loss.                                        those rights and do nothing after loss
            (2) The Other Insurance Condition                           to impair them.
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.
                                                                        (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
            You must keep records of all prop-                              policy shall be determined as
            erty covered under this insurance so                            follows:
            we can verify the amount of any loss.                             (a) Loss of "money" but only up
       o.   Recoveries                                                            to and including its face
                                                                                  value. We will, at your op-
            (1) Any recoveries, whether ef-                                       tion, pay for loss of "money"
                fected before or after any pay-                                   issued by any country other
                ment under this insurance,                                        than the United States of
                whether made by us or you,                                        America:
                shall be applied net of the ex-
                pense of such recovery:                                           (i)   At face value in the
                                                                                        "money" issued by that
                (a) First, to you in satisfaction                                       country; or
                    of your covered loss in ex-
                    cess of the amount paid                                       (ii) In the United States of
                    under this insurance;                                              America dollar equiva-
                                                                                       lent determined by the
                (b) Second, to us in satisfaction                                      rate of exchange pub-
                    of amounts paid in settle-                                         lished in The Wall
                    ment of your claim;                                                Street Journal on the
                                                                                       day the loss was "dis-
                (c) Third, to you in satisfaction                                      covered".
                    of any Deductible Amount;
                    and                                                       (b) Loss of "securities" but only
                                                                                  up to and including their
                                                                                  value at the close of busi-

                                    Includes copyrighted material of ISO
CA 102 08 07                        Properties, Inc., with their permission                      Page 8 of 12
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 163 of 385
                   ness on the day the loss                                        r.(1)(c)(iii), we will not pay
                   was "discovered". We may,                                       on a replacement cost basis
                   at our option:                                                  for any loss or damage:
                   (i)   Pay the market value of                                        i.    Until the lost or
                         such "securities" or re-                                             damaged property
                         place them in kind, in                                               is actually repaired
                         which event you must                                                 or replaced; and
                         assign to us all your
                         rights, title and interest                                     ii.   Unless the repairs
                         in and to those "securi-                                             or     replacement
                         ties"; or                                                            are made as soon
                                                                                              as      reasonably
                   (ii) Pay the cost of any                                                   possible after the
                        Lost Securities Bond                                                  loss or damage.
                        required in connection
                        with issuing duplicates                                    If the lost or damaged
                        of   the     "securities".                                 property is not repaired or
                        However, we will be li-                                    replaced, we will pay on an
                        able only for the pay-                                     actual cash value basis.
                        ment of so much of the                           (2) We will, at your option, settle
                        cost of the bond as                                  loss or damage to property other
                        would be charged for a                               than "money":
                        bond having a penalty
                        not    exceeding       the                             (a) In the "money" of the coun-
                        lesser of the:                                             try in which the loss or
                                                                                   damage occurred; or
                         i.    Market value of
                               the "securities" at                             (b) In the United States of
                               the close of busi-                                  America dollar equivalent of
                               ness on the day                                     the "money" of the country
                               the loss was "dis-                                  in which the loss or damage
                               covered"; or                                        occurred determined by the
                                                                                   rate of exchange published
                         ii.   The Limit of Insur-                                 in The Wall Street Journal
                               ance applicable to                                  on the day the loss was
                               the "securities".                                   "discovered".
               (c) Loss of or damage to "other                           (3) Any property that we pay for or
                   property" or loss from dam-                               replace becomes our property.
                   age to the "premises" or its
                   exterior for the replacement                2.   Conditions Applicable          to   Insuring
                   cost of the property without                     Agreement A.1.
                   deduction for depreciation.
                   However, we will not pay                         a.   Termination as to Any Employee
                   more than the least of the                            This Insuring Agreement terminates
                   following:                                            as to any "employee":
                   (i)   The cost to replace the                         (1) As soon as:
                         lost or damaged prop-
                         erty with property of                                 (a) You; or
                         comparable     material
                         and quality and used                                  (b) Any of your partners,
                         for the same purpose;                                     "members", "managers", of-
                                                                                   ficers, directors or trustees
                   (ii) The amount you actu-                                       not in collusion with the
                        ally spend that is nec-                                    "employee";
                        essary to repair or re-
                        place the lost or dam-                                 learn of "theft" or any other dis-
                        aged property; or                                      honest act committed by the
                                                                               "employee" whether before or
                   (iii) The Limit of Insurance                                after becoming employed by
                         applicable to the lost or                             you.
                         damaged property.
                                                                         (2) On the date specified in a notice
                   With regard to Paragraphs                                 mailed to the first Named In-
                   r.(1)(c)(i)       through

                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                       Page 9 of 12
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 164 of 385
                 sured. That date will be at least                     b.   Special Limit of Insurance for
                 30 days after the date of mailing.                         Specified Property
                 We will mail or deliver our notice                         We will only pay up to the lesser of
                 to the first Named Insured's last                          $5,000 or the Limit of insurance for
                 mailing address known to us. If                            any one "occurrence" of loss of or
                 notice is mailed, proof of mailing                         damage to:
                 will be sufficient proof of notice.
                                                                            (1) Precious metals, precious or
        b.   Territory                                                          semi-precious stones, pearls,
                                                                                furs, or completed or partially
             We will pay for loss caused by any                                 completed articles made of or
             "employee" while temporarily outside                               containing such materials that
             the territory specified in the Territory                           constitute the principal value of
             Condition E.1.p. for a period of not                               such articles; or
             more than 90 consecutive days.
                                                                            (2) Manuscripts, drawings, or rec-
   3.   Conditions Applicable          to   Insuring                            ords of any kind, or the cost of
        Agreement A.2.                                                          reconstructing them or repro-
        a.   Deductible Amount                                                  ducing any information con-
                                                                                tained in them.
             The Deductible Amount does not
             apply to legal expenses paid under              F.   Definitions
             Insuring Agreement A.2.                              1.   "Banking premises" means the interior of
        b.   Electronic and Mechanical Signa-                          that portion of any building occupied by a
             tures                                                     banking institution or similar safe de-
                                                                       pository.
             We will treat signatures that are pro-
             duced or reproduced electronically,                  2.   "Counterfeit money" means an imitation
             mechanically or by other means the                        of "money" that is intended to deceive
             same as handwritten signatures.                           and to be taken as genuine.

        c.   Proof of Loss                                        3.   "Coverage term" means the following in-
                                                                       dividual increment, or if a multi-year pol-
             You must include with your proof of                       icy period, increments, of time, which
             loss any instrument involved in that                      comprise the policy period of this Cover-
             loss, or, if that is not possible, an af-                 age Part:
             fidavit setting forth the amount and
             cause of loss.                                            a.   The year commencing on the Effec-
                                                                            tive Date of this Coverage Part at
        d.   Territory                                                      12:01 AM standard time at your
                                                                            mailing address shown in the Decla-
             We will cover loss that you sustain                            rations, and if a multi-year policy pe-
             resulting directly from an "occur-                             riod, each consecutive annual period
             rence" taking place anywhere in the                            thereafter, or portion thereof if any
             world. Territory Condition E.1.p. does                         period is for a period of less than 12
             not apply to Insuring Agreement A.2.                           months, constitute individual "cover-
   4.   Conditions Applicable          to   Insuring                        age terms". The last "coverage term"
        Agreement A.4.                                                      ends at 12:00 AM standard time at
                                                                            your mailing address shown in the
        a.   Armored Motor Vehicle Compa-                                   Declarations on the earlier of:
             nies
                                                                            (1) The day the policy period shown
             Under Insuring Agreement A.4., we                                  in the Declarations ends; or
             will only pay for the amount of loss
             you cannot recover:                                            (2) The day the policy to which this
                                                                                Coverage Part is attached is
             (1) Under your contract with the ar-                               terminated or cancelled.
                 mored motor vehicle company;
                 and                                                   b.   However, if after the issuance of this
                                                                            Coverage Part, any "coverage term"
             (2) From any insurance or indem-                               is extended for an additional period
                 nity carried by, or for the benefit                        of less than 12 months, that addi-
                 of customers of, the armored                               tional period of time will be deemed
                 motor vehicle company.                                     to be part of the last preceding "cov-
                                                                            erage term".

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 10 of 12
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 165 of 385
   4.    "Custodian" means you, or any of your                              (3) Any natural person who is
         partners or "members", or any "em-                                     leased to you under a written
         ployee" while having care and custody of                               agreement between you and a
         property inside the "premises", excluding                              labor leasing firm, to perform
         any person while acting as a "watchper-                                duties related to the conduct of
         son" or janitor.                                                       your business, but does not
                                                                                mean a temporary employee as
   5.    "Discover" or "discovered" means the                                   defined in Paragraph a.(2);
         time when you first become aware of
         facts which would cause a reasonable                               (4) Any natural person who is:
         person to assume that a loss of a type
         covered by this insurance has been or                                    (a) A trustee, officer, employee,
         will be incurred, regardless of when the                                     administrator or manager,
         act or acts causing or contributing to such                                  except an administrator or
         loss occurred, even though the exact                                         manager who is an inde-
         amount or details of loss may not then be                                    pendent contractor, of any
         known.                                                                       "employee benefit plan";
                                                                                      and
         "Discover" or "discovered" also means
         the time when you first receive notice of                                (b)     A director or trustee of
         an actual or potential claim in which it is                                    yours while that person is
         alleged that you are liable to a third party                                   engaged      in   handling
         under circumstances which, if true, would                                      "funds" or "other property"
         constitute a loss under this insurance.                                        of any "employee benefit
                                                                                        plan";
   6.    "Employee":
                                                                            (5) Any natural person who is a
         a.   "Employee" means:                                                 former "employee", partner,
                                                                                "member", "manager", director
              (1) Any natural person:                                           or trustee retained as a consult-
                  (a) While in your service and                                 ant while performing services for
                      for the first 30 days imme-                               you;
                      diately after termination of                          (6) Any natural person who is a
                      service, unless such termi-                               guest student or intern pursuing
                      nation is due to "theft" or                               studies or duties, excluding,
                      any other dishonest act                                   however, any such person while
                      committed by the "em-                                     having care and custody of
                      ployee";                                                  property outside the "premises";
                  (b) Who you compensate di-                                (7) Any "employee" of an entity
                      rectly by salary, wages or                                merged or consolidated with you
                      commissions; and                                          prior to the effective date of this
                  (c) Who you have the right to                                 insurance; or
                      direct and control while                              (8) Any of your "managers", direc-
                      performing services for you;                              tors or trustees while:
              (2) Any natural person who is fur-                                  (a) Performing acts within the
                  nished temporarily to you:                                          scope of the usual duties of
                  (a) To substitute for a perma-                                      an "employee"; or
                      nent "employee" as defined                                  (b) Acting as a member of any
                      in Paragraph a.(1), who is                                      committee duly elected or
                      on leave; or                                                    appointed by resolution of
                  (b) To meet seasonal or short-                                      your board of directors or
                      term work load conditions;                                      board of trustees to perform
                                                                                      specific, as distinguished
                  while that person is subject to                                     from general, directorial
                  your direction and control and                                      acts on your behalf.
                  performing services for you, ex-
                  cluding, however, any such per-                      b.   "Employee" does not mean any
                  son while having care and cus-                            agent, broker, factor, commission
                  tody of property outside the                              merchant, consignee, independent
                  "premises";                                               contractor or representative of the
                                                                            same general character not specified
                                                                            in Paragraph 6.a.

                                        Includes copyrighted material of ISO
CA 102 08 07                            Properties, Inc., with their permission                     Page 11 of 12
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 166 of 385
   7.   "Employee benefit plan" means any wel-                            (3) A series of acts whether or not
        fare or pension benefit plan that you                                 related;
        sponsor and which is subject to the Em-
        ployee Retirement Income Security Act of                          committed by a person acting alone
        1974 (ERISA) and any amendments                                   or in collusion with other persons, in-
        thereto.                                                          volving one or more instruments,
                                                                          during the Policy Period shown in the
   8.   "Forgery" means the signing of the name                           Declarations, before such Policy Pe-
        of another person or organization with                            riod or both.
        intent to deceive; it does not mean a sig-
        nature which consists in whole or in part                    c.   Under All Other Insuring Agree-
        of one's own name signed with or without                          ments:
        authority, in any capacity, for any pur-                          (1) An individual act or event;
        pose.
                                                                          (2) The combined total of all sepa-
   9.   "Funds" means "money" and "securities".                               rate acts or events whether or
   10. "Manager" means a person serving in a                                  not related; or
       directorial capacity for a limited liability                       (3) A series of acts or events
       company.                                                               whether or not related;
   11. "Member" means an owner of a limited li-                           committed by a person acting alone
       ability company represented by its mem-                            or in collusion with other persons, or
       bership interest, who also may serve as a                          not committed by any person, during
       "manager".                                                         the Policy Period shown in the Dec-
   12. "Messenger" means you, or a relative of                            larations, before such Policy Period
       yours, or any of your partners or "mem-                            or both.
       bers", or any "employee" while having                    15. "Other property" means any tangible
       care and custody of property outside the                     property other than "money" and "securi-
       "premises".                                                  ties" that has intrinsic value. "Other prop-
   13. "Money" means:                                               erty" does not include computer pro-
                                                                    grams, electronic data or any property
        a.   Currency, coins and bank notes in                      specifically excluded under this insur-
             current use and having a face value;                   ance.
             and
                                                                16. "Premises" means the interior of that por-
        b.   Travelers checks, register checks                      tion of any building you occupy in con-
             and money orders held for sale to                      ducting your business.
             the public.
                                                                17. "Securities" means negotiable and non-
   14. "Occurrence" means:                                          negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
        a.   Under Insuring Agreement A.1.:                         includes:
             (1) An individual act;                                  a.   Tokens, tickets, revenue and other
             (2) The combined total of all sepa-                          stamps (whether represented by
                 rate acts whether or not related;                        actual stamps or unused value in a
                 or                                                       meter) in current use; and

             (3) A series of acts whether or not                     b.   Evidences of debt issued in connec-
                 related;                                                 tion with credit or charge cards,
                                                                          which cards are not issued by you;
             committed by an "employee" acting
             alone or in collusion with other per-                   but does not include "money".
             sons, during the Policy Period shown               18. "Theft" means the unlawful taking of
             in the Declarations, before such Pol-                  property to the deprivation of the Insured.
             icy Period or both.
                                                                19. "Watchperson" means any person you
        b.   Under Insuring Agreement A.2.:                         retain specifically to have care and cus-
             (1) An individual act;                                 tody of property inside the "premises"
                                                                    and who has no other duties.
             (2) The combined total of all sepa-
                 rate acts whether or not related;
                 or



                                      Includes copyrighted material of ISO
CA 102 08 07                          Properties, Inc., with their permission                    Page 12 of 12
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 167 of 385

            TEXAS CHANGES - LEGAL ACTION AGAINST US
This endorsement modifies insurance provided under the following:


    COMMERCIAL CRIME COVERAGE FORM (DISCOVERY FORM)
    COMMERCIAL CRIME COVERAGE FORM (LOSS SUSTAINED FORM)
    CRIME EXPANDED COVERAGE (XC") COVERAGE FORM (DISCOVERY FORM)
    HOTEL CRIME EXPANDED COVERAGE FORM

Section E. CONDITIONS, 1. Conditions Applicable to all Insuring Agreements, i. Legal Action Against US
(3) is deleted in its entirety and replaced by the following:
    (3) The action is brought within two years and one day from the date the cause of action first accrues. A
        cause of action accrues on the date of the initial breach of our contractual duties as alleged in the
        action.




CA 474 TX 09 14
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 168 of 385
               THE      CINCINNATI INDEMNITY COMPANY
                                            A Stock Insurance Company


        CRIME AND FIDELITY COVERAGE PART DECLARATIONS
                     (COMMERCIAL ENTITIES)

Attached to and forming part of POLICY NUMBER:       ENP 006 54 53
Named Insured is the same as it appears in the Common Policy Declarations

 Item   Location (address)
        REFER TO CA911



 Employee Benefit Plan(s) Included as Insureds:



 Coverage is Written:
  Ẍ Primary                 ¨ Excess                   ¨ Coindemnity                ¨ Concurrent

 Coverage is provided only for the Crime Coverage for which a Limit of Insurance is shown below:
                                                                   Limit of           Deductible
 Insuring Agreements Forming Part of This Coverage Part            Insurance          Amount
                                                                    Per Occurrence     Per Occurrence

 1.     Employee Theft                                              $       75,000     $      1,000
 2.     Forgery or Alteration                                       $                  $
 3.     Inside the Premises - Theft of Money and Securities         $       75,000     $      1,000
 4.     Inside the Premises - Robbery or Safe Burglary of           $                  $
        Other Property
 5.     Outside the Premises                                        $       20,000     $      1,000
 6.     Computer Fraud                                              $                  $
 7.     Funds Transfer Fraud                                        $                  $
 8.     Money Orders and Counterfeit Money                          $                  $

                                                                    $                  $

Forms and endorsements applicable to this Coverage Part at policy inception.
CR0020       05/06   COMMERCIAL CRIME COVERAGE FORM (DISCOVERY FORM)
CA440        08/07   COMMERCIAL CRIME COVERAGE FORM AMENDATORY ENDORSEMENT
CA474TX      09/14   TEXAS CHANGES - LEGAL ACTION AGAINST US
CA911        08/07   CRIME AND FIDELITY SCHEDULE OF LOCATIONS
CR0111       03/87   TEXAS CHANGES
The Crime and Fidelity Coverage Part (Commercial Entities) consist of this Declaration Form and the
Commercial Crime Coverage Form.




  CAD516 03 09                                              ENP 006 54 53                          Page 1 of   1
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 169 of 385

                      COMMERCIAL CRIME COVERAGE FORM
                             (DISCOVERY FORM)
Various provisions in this policy restrict coverage.                        forged or altered, and you have our
Read the entire policy carefully to determine rights,                       written consent to defend against the
duties and what is or is not covered.                                       suit, we will pay for any reasonable
                                                                            legal expenses that you incur and
Throughout this policy the words "you" and "your"                           pay in that defense. The amount that
refer to the Named Insured shown in the Declara-                            we will pay is in addition to the Limit
tions. The words "we", "us" and "our" refer to the                          of Insurance applicable to this In-
Company providing this insurance.                                           suring Agreement.
Other words and phrases that appear in quotation                  3.   Inside The Premises - Theft of Money
marks have special meaning. Refer to Section F.                        and Securities
Definitions.
                                                                       a.   We will pay for loss of "money" and
A.   Insuring Agreements                                                    "securities" inside the "premises" or
     Coverage is provided under the following In-                           "banking premises":
     suring Agreements for which a Limit of Insur-                          (1) Resulting directly from "theft"
     ance is shown in the Declarations and applies                              committed by a person present
     to loss that you sustain resulting directly from                           inside such "premises" or
     an "occurrence" taking place at any time                                   "banking premises"; or
     which is "discovered" by you during the Policy
     Period shown in the Declarations or during the                         (2) Resulting directly from disap-
     period of time provided in the Extended Pe-                                pearance or destruction.
     riod to Discover Loss Condition E.1.g.:
                                                                       b.   We will pay for loss from damage to
     1.    Employee Theft                                                   the "premises" or its exterior result-
                                                                            ing directly from an actual or at-
           We will pay for loss of or damage to                             tempted "theft" of "money" and "se-
           "money", "securities" and "other property"                       curities", if you are the owner of the
           resulting directly from "theft" committed                        "premises" or are liable for damage
           by an "employee", whether identified or                          to it.
           not, acting alone or in collusion with other
           persons.                                                    c.   We will pay for loss of or damage to
                                                                            a locked safe, vault, cash register,
           For the purposes of this Insuring Agree-                         cash box or cash drawer located in-
           ment, "theft" shall also include forgery.                        side the "premises" resulting directly
     2.    Forgery or Alteration                                            from an actual or attempted "theft" of
                                                                            or unlawful entry into those contain-
           a.   We will pay for loss resulting directly                     ers.
                from "forgery" or alteration of checks,
                drafts, promissory notes, or similar              4.   Inside the Premises - Robbery or Safe
                written promises, orders or directions                 Burglary of Other Property
                to pay a sum certain in "money" that                   a.   We will pay for loss of or damage to
                are:                                                        "other property":
                (1) Made or drawn by or drawn                               (1) Inside the "premises" resulting
                    upon you; or                                                directly from an actual or at-
                (2) Made or drawn by one acting as                              tempted "robbery" of a "custo-
                    your agent;                                                 dian"; or

                or that are purported to have been                          (2) Inside the "premises" in a safe
                so made or drawn.                                               or vault resulting directly from an
                                                                                actual or attempted "safe bur-
                For the purposes of this Insuring                               glary".
                Agreement, a substitute check as
                defined in the Check Clearing for the                  b.   We will pay for loss from damage to
                21st Century Act shall be treated the                       the "premises" or its exterior result-
                same as the original it replaced.                           ing directly from an actual or at-
                                                                            tempted "robbery" or "safe burglary"
           b.   If you are sued for refusing to pay                         of "other property", if you are the
                any instrument covered in Paragraph                         owner of the "premises" or are liable
                2.a., on the basis that it has been                         for damage to it.

CR 00 20 05 06                               © ISO Properties, Inc., 2005                           Page 1 of 13
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 170 of 385
          c.   We will pay for loss of or damage to               one of those Insuring Agreements or Cover-
               a locked safe or vault located inside              ages.
               the "premises" resulting directly from
               an actual or attempted "robbery" or           C.   Deductible
               "safe burglary".                                   We will not pay for loss resulting directly from
     5.   Outside the Premises                                    an "occurrence" unless the amount of loss
                                                                  exceeds the Deductible Amount shown in the
          a.   We will pay for loss of "money" and                Declarations. We will then pay the amount of
               "securities" outside the "premises" in             loss in excess of the Deductible Amount, up to
               the care and custody of a "messen-                 the Limit of Insurance.
               ger" or an armored motor vehicle
               company resulting directly from               D.   Exclusions
               "theft", disappearance or destruction.             1.   This insurance does not cover:
          b.   We will pay for loss of or damage to                    a.   Acts Committed by You, Your
               "other property" outside the "prem-                          Partners or Your Members
               ises" in the care and custody of a
               "messenger" or an armored motor                              Loss resulting from "theft" or any
               vehicle company resulting directly                           other dishonest act committed by:
               from an actual or attempted "rob-
               bery".                                                       (1) You; or

     6.   Computer Fraud                                                    (2) Any of your partners or "mem-
                                                                                bers";
          We will pay for loss of or damage to
          "money", "securities" and "other property"                        whether acting alone or in collusion
          resulting directly from the use of any                            with other persons.
          computer to fraudulently cause a transfer                    b.   Acts of Employees Learned of by
          of that property from inside the "prem-                           You Prior to the Policy Period
          ises" or "banking premises":
                                                                            Loss caused by an "employee" if the
          a.   To a person (other than a "messen-                           "employee" had also committed
               ger") outside those "premises"; or                           "theft" or any other dishonest act
          b.   To a place outside those "premises".                         prior to the effective date of this in-
                                                                            surance and you or any of your part-
     7.   Funds Transfer Fraud                                              ners, "members", "managers", offi-
                                                                            cers, directors or trustees, not in
          We will pay for loss of "funds" resulting di-                     collusion with the "employee",
          rectly from a "fraudulent instruction" di-                        learned of that "theft" or dishonest
          recting a financial institution to transfer,                      act prior to the Policy Period shown
          pay or deliver "funds" from your "transfer                        in the Declarations.
          account".
                                                                       c.   Acts Of Employees, Managers, Di-
     8.   Money Orders and Counterfeit Money                                rectors, Trustees or Representa-
          We will pay for loss resulting directly from                      tives
          your having accepted in good faith, in ex-                        Loss resulting from "theft" or any
          change for merchandise, "money" or                                other dishonest act committed by
          services:                                                         any of your "employees", "manag-
          a.   Money orders issued by any post of-                          ers", directors, trustees or authorized
               fice, express company or bank that                           representatives:
               are not paid upon presentation; or                           (1) Whether acting alone or in collu-
          b.   "Counterfeit money" that is acquired                             sion with other persons; or
               during the regular course of busi-                           (2) While performing services for
               ness.                                                            you or otherwise;
B.   Limit of Insurance                                                     except when covered under Insuring
     The most we will pay for all loss resulting di-                        Agreement A.1.
     rectly from an "occurrence" is the applicable                     d.   Confidential Information
     Limit of Insurance shown in the Declarations.
                                                                            Loss resulting from:
     If any loss is covered under more than one
     Insuring Agreement or Coverage, the most we                            (1) The unauthorized disclosure of
     will pay for such loss shall not exceed the                                your confidential information in-
     largest Limit of Insurance available under any                             cluding, but not limited to, pat-

CR 00 20 05 06                              © ISO Properties, Inc., 2005                            Page 2 of 13
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 171 of 385
                 ents, trade secrets, processing                   j.   War and Military Action
                 methods or customer lists; or
                                                                        Loss or damage resulting from:
            (2) The unauthorized use or disclo-
                sure of confidential information                        (1) War, including undeclared or
                of another person or entity                                 civil war;
                which is held by you including,                         (2) Warlike action by a military
                but not limited to, financial in-                           force, including action in hin-
                formation, personal information,                            dering or defending against an
                credit card information or similar                          actual or expected attack, by
                non-public information.                                     any government, sovereign or
       e.   Governmental Action                                             other authority using military
                                                                            personnel or other agents; or
            Loss resulting from seizure or de-
            struction of property by order of gov-                      (3) Insurrection, rebellion, revolu-
            ernmental authority.                                            tion, usurped power, or action
                                                                            taken by governmental authority
       f.   Indirect Loss                                                   in hindering or defending
                                                                            against any of these.
            Loss that is an indirect result of an
            "occurrence" covered by this insur-               2.   Insuring Agreement A.1. does not cover:
            ance including, but not limited to,
            loss resulting from:                                   a.   Inventory Shortages

            (1) Your inability to realize income                        Loss, or that part of any loss, the
                that you would have realized                            proof of which as to its existence or
                had there been no loss of or                            amount is dependent upon:
                damage to "money", "securities"                         (1) An inventory computation; or
                or "other property".
                                                                        (2) A profit and loss computation.
            (2) Payment of damages of any
                type for which you are legally li-                      However, where you establish wholly
                able. But, we will pay compen-                          apart from such computations that
                satory damages arising directly                         you have sustained a loss, then you
                from a loss covered under this                          may offer your inventory records and
                insurance.                                              actual physical count of inventory in
                                                                        support of the amount of loss
            (3) Payment of costs, fees or other                         claimed.
                expenses you incur in estab-
                lishing either the existence or                    b.   Trading
                the amount of loss under this in-
                surance.                                                Loss resulting from trading, whether
                                                                        in your name or in a genuine or ficti-
       g.   Legal Fees, Costs and Expenses                              tious account.
            Fees, costs and expenses incurred                      c.   Warehouse Receipts
            by you which are related to any legal
            action, except when covered under                           Loss resulting from the fraudulent or
            Insuring Agreement A.2.                                     dishonest signing, issuing, cancelling
                                                                        or failing to cancel, a warehouse re-
       h.   Nuclear Hazard                                              ceipt or any papers connected with
                                                                        it.
            Loss or damage resulting from nu-
            clear reaction or radiation or radioac-           3.   Insuring Agreements A.3., A.4. and A.5.
            tive contamination, however caused.                    do not cover:
       i.   Pollution                                              a.   Accounting or Arithmetical Errors
                                                                        or Omissions
            Loss or damage caused by or re-
            sulting from pollution. Pollution                           Loss resulting from accounting or ar-
            means the discharge, dispersal,                             ithmetical errors or omissions.
            seepage, migration, release or es-
            cape of any solid, liquid, gaseous or                  b.   Exchanges or Purchases
            thermal irritant or contaminant, in-                        Loss resulting from the giving or sur-
            cluding smoke, vapor, soot, fumes,                          rendering of property in any ex-
            acids, alkalis, chemicals and waste.                        change or purchase.
            Waste includes materials to be recy-
            cled, reconditioned or reclaimed.

CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 3 of 13
              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 172 of 385
       c.   Fire                                                                     (ii) Weaknesses in the
                                                                                          source code within
            Loss or damage resulting from fire,                                           your computer system.
            however caused, except:
                                                                            (2) But, this Exclusion does not ap-
            (1) Loss of or damage to "money"                                    ply under Insuring Agreement
                and "securities"; and                                           A.5. to loss of "money", "securi-
            (2) Loss from damage to a safe or                                   ties" or "other property" while
                vault.                                                          outside the "premises" in the
                                                                                care and custody of a "messen-
       d.   Money Operated Devices                                              ger" if you:
            Loss of property contained in any                                   (a) Had no knowledge of any
            money operated device unless the                                        threat at the time the con-
            amount of "money" deposited in it is                                    veyance began; or
            recorded by a continuous recording
            instrument in the device.                                           (b) Had knowledge of a threat
                                                                                    at the time the conveyance
       e.   Motor Vehicles or Equipment and                                         began, but the loss was not
            Accessories                                                             related to the threat.
            Loss of or damage to motor vehicles,                       g.   Vandalism
            trailers or semi-trailers or equipment
            and accessories attached to them.                               Loss from damage to the "premises"
                                                                            or its exterior, or to any safe, vault,
       f.   Transfer or Surrender of Property                               cash register, cash box, cash drawer
                                                                            or "other property" by vandalism or
            (1) Loss of or damage to property                               malicious mischief.
                after it has been transferred or
                surrendered to a person or                             h.   Voluntary Parting of Title to or
                place outside the "premises" or                             Possession of Property
                "banking premises":
                                                                            Loss resulting from your, or anyone
                   (a) On the basis of unauthor-                            acting on your express or implied
                       ized instructions;                                   authority, being induced by any dis-
                                                                            honest act to voluntarily part with title
                   (b) As a result of a threat to do                        to or possession of any property.
                       bodily harm to any person;
                                                                  4.   Insuring Agreement A.6. does not cover:
                   (c) As a result of a threat to do
                       damage to any property;                         a.   Credit Card Transactions
                   (d) As a result of a threat to in-                       Loss resulting from the use or pur-
                       troduce a denial of service                          ported use of credit, debit, charge,
                       attack into your computer                            access, convenience, identification,
                       system;                                              stored-value or other cards or the
                                                                            information contained on such cards.
                   (e) As a result of a threat to in-
                       troduce a virus or other ma-                    b.   Funds Transfer Fraud
                       licious instruction into your
                       computer system which is                             Loss resulting from a "fraudulent in-
                       designed to damage, de-                              struction" directing a financial institu-
                       stroy or corrupt data or                             tion to transfer, pay or deliver "funds"
                       computer programs stored                             from your "transfer account".
                       within your computer sys-                       c.   Inventory Shortages
                       tem;
                                                                            Loss, or that part of any loss, the
                   (f)   As a result of a threat to                         proof of which as to its existence or
                         contaminate, pollute or ren-                       amount is dependent upon:
                         der substandard your prod-
                         ucts or goods; or                                  (1) An inventory computation; or
                   (g) As a result of a threat to                           (2) A profit and loss computation.
                       disseminate, divulge or util-
                       ize:
                         (i)   Your confidential infor-
                               mation; or



CR 00 20 05 06                               © ISO Properties, Inc., 2005                            Page 4 of 13
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 173 of 385
     5.    Insuring Agreement A.7. does not cover:                           (2) For the first 90 days after the
                                                                                 effective date of such consolida-
           COMPUTER FRAUD                                                        tion, merger or purchase or ac-
           Loss resulting from the use of a computer                             quisition of assets or liabilities,
           to fraudulently cause a transfer of                                   the coverage provided by this
           "money", "securities" or "other property".                            insurance shall apply to such
                                                                                 consolidated or merged entity or
E.   Conditions                                                                  such purchased or acquired as-
                                                                                 sets or liabilities, provided that
     The following Conditions apply in addition to                               all "occurrences" causing or
     the Common Policy Conditions:                                               contributing to a loss involving
     1.    Conditions Applicable to all Insuring                                 such consolidation, merger or
           Agreements                                                            purchase or acquisition of as-
                                                                                 sets or liabilities, must take
           a.   Additional Premises or Employees                                 place after the effective date of
                                                                                 such consolidation, merger or
                If, while this insurance is in force, you                        purchase or acquisition of as-
                establish any additional "premises"                              sets or liabilities.
                or hire additional "employees", other
                than through consolidation or merger                    d.   Cooperation
                with, or purchase or acquisition of
                assets or liabilities of, another entity,                    You must cooperate with us in all
                such "premises" and "employees"                              matters pertaining to this insurance
                shall automatically be covered under                         as stated in its terms and conditions.
                this insurance. Notice to us of an in-                  e.   Duties in the Event of Loss
                crease in the number of "premises"
                or "employees" need not be given                             After you "discover" a loss or a situa-
                and no additional premium need be                            tion that may result in loss of or
                paid for the remainder of the Policy                         damage to "money", "securities" or
                Period shown in the Declarations.                            "other property" you must:
           b.   Concealment,       Misrepresentation                         (1) Notify us as soon as possible. If
                or Fraud                                                         you have reason to believe that
                                                                                 any loss (except for loss cov-
                This insurance is void in any case of                            ered under Insuring Agreement
                fraud by you as it relates to this in-                           A.1. or A.2.) involves a violation
                surance at any time. It is also void if                          of law, you must also notify the
                you or any other Insured, at any                                 local law enforcement authori-
                time, intentionally conceal or misrep-                           ties.
                resent a material fact concerning:
                                                                             (2) Submit to examination under
                (1) This insurance;                                              oath at our request and give us
                (2) The property covered under this                              a signed statement of your an-
                    insurance;                                                   swers.

                (3) Your interest in the property                            (3) Produce for our examination all
                    covered under this insurance; or                             pertinent records.

                (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                                 of loss within 120 days.
           c.   Consolidation - Merger or Acquisi-
                tion                                                         (5) Cooperate with us in the investi-
                                                                                 gation and settlement of any
                If you consolidate or merge with, or                             claim.
                purchase or acquire the assets or li-
                abilities of, another entity:                           f.   Employee Benefit Plans

                (1) You must give us written notice                          (1) The "employee benefit plans"
                    as soon as possible and obtain                               shown in the Declarations
                    our written consent to extend                                (hereafter referred to as Plan)
                    the coverage provided by this                                are included as Insureds under
                    insurance to such consolidated                               Insuring Agreement A.1.
                    or merged entity or such pur-                            (2) If any Plan is insured jointly with
                    chased or acquired assets or li-                             any other entity under this in-
                    abilities. We may condition our                              surance, you or the Plan Ad-
                    consent by requiring payment of                              ministrator must select a Limit of
                    an additional premium; but                                   Insurance for Insuring Agree-

CR 00 20 05 06                                © ISO Properties, Inc., 2005                           Page 5 of 13
              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 174 of 385
                 ment A.1. that is sufficient to                            ance provides coverage for loss
                 provide a Limit of Insurance for                           sustained prior to its effective
                 each Plan that is at least equal                           date.
                 to that required if each Plan
                 were separately insured.                               (2) No later than 1 year from the
                                                                            date of that cancellation with re-
            (3) With respect to loss sustained or                           gard to any "employee benefit
                "discovered" by any such Plan,                              plans".
                Insuring Agreement A.1. is re-
                placed by the following:                           h.   Joint Insured

                 We will pay for loss of or dam-                        (1) If more than one Insured is
                 age to "funds" and "other prop-                            named in the Declarations, the
                 erty" resulting directly from                              first Named Insured will act for
                 fraudulent or dishonest acts                               itself and for every other Insured
                 committed by an "employee",                                for all purposes of this insur-
                 whether identified or not, acting                          ance. If the first Named Insured
                 alone or in collusion with other                           ceases to be covered, then the
                 persons.                                                   next Named Insured will be-
                                                                            come the first Named Insured.
            (4) If the first Named Insured is an
                entity other than a Plan, any                           (2) If any Insured, or partner,
                payment we make for loss sus-                               "member" or officer of that In-
                tained by any Plan will be made                             sured has knowledge of any in-
                to the Plan sustaining the loss.                            formation relevant to this insur-
                                                                            ance, that knowledge is consid-
            (5) If two or more Plans are insured                            ered knowledge of every In-
                under this insurance, any pay-                              sured.
                ment we make for loss:
                                                                        (3) An "employee" of any Insured is
                 (a) Sustained by two or more                               considered to be an "employee"
                     Plans; or                                              of every Insured.
                 (b) Of commingled "funds" or                           (4) If this insurance or any of its
                     "other property" of two or                             coverages is cancelled as to
                     more Plans;                                            any Insured, loss sustained by
                                                                            that Insured is covered only if it
                     resulting directly from an                             is "discovered" by you:
                     "occurrence" will be made
                     to each Plan sustaining loss                           (a) No later than 60 days from
                     in the proportion that the                                 the date of that cancellation.
                     Limit of Insurance required                                However, this extended pe-
                     for each Plan bears to the                                 riod to "discover" loss ter-
                     total Limit of Insurance of all                            minates immediately upon
                     Plans sustaining loss.                                     the effective date of any
                                                                                other insurance obtained by
            (6) The Deductible Amount applica-                                  that Insured, whether from
                ble to Insuring Agreement A.1.                                  us or another insurer, re-
                does not apply to loss sustained                                placing in whole or in part
                by any Plan.                                                    the coverage afforded un-
       g.   Extended Period to Discover Loss                                    der this insurance, whether
                                                                                or not such other insurance
            We will pay for loss that you sus-                                  provides coverage for loss
            tained prior to the effective date of                               sustained prior to its effec-
            cancellation of this insurance, which                               tive date.
            is "discovered" by you:
                                                                            (b) No later than 1 year from
            (1) No later than 60 days from the                                  the date of that cancellation
                date of that cancellation. How-                                 with regard to any "em-
                ever, this extended period to                                   ployee benefit plans".
                "discover" loss terminates im-
                mediately upon the effective                            (5) We will not pay more for loss
                date of any other insurance ob-                             sustained by more than one In-
                tained by you, whether from us                              sured than the amount we would
                or another insurer, replacing in                            pay if all such loss had been
                whole or in part the coverage                               sustained by one Insured.
                afforded under this insurance,
                whether or not such other insur-
CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 6 of 13
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 175 of 385
            (6) Payment by us to the first                                       (i)   The Limit of Insurance
                Named Insured for loss sus-                                            and Deductible Amount
                tained by any Insured, other                                           of that other insurance,
                than an "employee benefit plan",                                       whether you can collect
                shall fully release us on account                                      on it or not; or
                of such loss.
                                                                                 (ii) The Deductible Amount
       i.   Legal Action Against Us                                                   shown in the Declara-
                                                                                      tions;
            You may not bring any legal action
            against us involving loss:                                      whichever is greater. Our pay-
                                                                            ment for loss is subject to the
            (1) Unless you have complied with                               terms and conditions of this in-
                all the terms of this insurance;                            surance.
            (2) Until 90 days after you have filed                      (2) Excess Insurance
                proof of loss with us; and
                                                                            (a) When this insurance is
            (3) Unless brought within 2 years                                   written excess over other
                from the date you "discovered"                                  insurance, we will only pay
                the loss.                                                       for the amount of loss that
                 If any limitation in this Condition                            exceeds the Limit of Insur-
                 is prohibited by law, such limita-                             ance      and     Deductible
                 tion is amended so as to equal                                 Amount of that other insur-
                 the minimum period of limitation                               ance, whether you can col-
                 provided by such law.                                          lect on it or not. Our pay-
                                                                                ment for loss is subject to
       j.   Liberalization                                                      the terms and conditions of
                                                                                this insurance.
            If we adopt any revision that would
            broaden the coverage under this in-                             (b) However, if loss covered
            surance without additional premium                                  under this insurance is
            within 45 days prior to or during the                               subject to a Deductible, we
            Policy Period shown in the Declara-                                 will reduce the Deductible
            tions, the broadened coverage will                                  Amount shown in the Decla-
            immediately apply to this insurance.                                rations, by the sum total of
                                                                                all such other insurance
       k.   Other Insurance                                                     plus any Deductible Amount
            If other valid and collectible insur-                               applicable to that other in-
            ance is available to you for loss cov-                              surance.
            ered under this insurance, our obli-                   l.   Ownership of Property; Interests
            gations are limited as follows:                             Covered
            (1) Primary Insurance                                       The property covered under this in-
                 When this insurance is written                         surance is limited to property:
                 as primary insurance, and:                             (1) That you own or lease; or
                 (a) You have other insurance                           (2) That you hold for others whether
                     subject to the same terms                              or not you are legally liable for
                     and conditions as this in-                             the loss of such property.
                     surance, we will pay our
                     share of the covered loss.                         However, this insurance is for your
                     Our share is the proportion                        benefit only. It provides no rights or
                     that the applicable Limit of                       benefits to any other person or or-
                     Insurance shown in the                             ganization. Any claim for loss that is
                     Declarations bears to the                          covered under this insurance must
                     total limit of all insurance                       be presented by you.
                     covering the same loss.
                                                                   m. Policy Bridge - Discovery Replac-
                 (b) You have other insurance                         ing Loss Sustained
                     covering the same loss
                     other than that described in                       (1) If this insurance replaces insur-
                     Paragraph (1)(a), we will                              ance that provided you with an
                     only pay for the amount of                             extended period of time after
                     loss that exceeds:                                     cancellation in which to discover
                                                                            loss and which did not terminate


CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 7 of 13
              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 176 of 385
                 at the time this insurance be-                         (2) Recoveries do not include any
                 came effective:                                            recovery:
                 (a) We will not pay for any loss                           (a) From insurance, suretyship,
                     that occurred during the                                   reinsurance, security or in-
                     Policy Period of that prior                                demnity taken for our bene-
                     insurance which is "discov-                                fit; or
                     ered" by you during the
                     extended period to "dis-                               (b) Of original "securities" after
                     cover" loss, unless the                                    duplicates of them have
                     amount of loss exceeds the                                 been issued.
                     Limit of Insurance and De-                    p.   Territory
                     ductible Amount of that prior
                     insurance. In that case, we                        This insurance covers loss that you
                     will pay for the excess loss                       sustain resulting directly from an
                     subject to the terms and                           "occurrence" taking place within the
                     conditions of this policy.                         United States of America (including
                                                                        its territories and possessions),
                 (b) However, any payment we                            Puerto Rico and Canada.
                     make for the excess loss
                     will not be greater than the                  q.   Transfer of Your Rights of Recov-
                     difference between the Limit                       ery Against Others to Us
                     of Insurance and Deductible
                     Amount of that prior insur-                        You must transfer to us all your
                     ance and the Limit of Insur-                       rights of recovery against any person
                     ance shown in the Declara-                         or organization for any loss you
                     tions. We will not apply the                       sustained and for which we have
                     Deductible Amount shown                            paid or settled. You must also do
                     in the Declarations to this                        everything necessary to secure
                     excess loss.                                       those rights and do nothing after loss
                                                                        to impair them.
            (2) The Other Insurance Condition
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.                                              (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
                                                                            policy shall be determined as
            You must keep records of all prop-                              follows:
            erty covered under this insurance so
            we can verify the amount of any loss.                           (a) Loss of "money" but only up
                                                                                to and including its face
       o.   Recoveries                                                          value. We will, at your op-
                                                                                tion, pay for loss of "money"
            (1) Any recoveries, whether ef-                                     issued by any country other
                fected before or after any pay-                                 than the United States of
                ment under this insurance,                                      America:
                whether made by us or you,
                shall be applied net of the ex-                                  (i)   At face value in the
                pense of such recovery:                                                "money" issued by that
                                                                                       country; or
                 (a) First, to you in satisfaction
                     of your covered loss in ex-                                 (ii) In the United States of
                     cess of the amount paid                                          America dollar equiva-
                     under this insurance;                                            lent determined by the
                                                                                      rate of exchange pub-
                 (b) Second, to us in satisfaction                                    lished in The Wall
                     of amounts paid in settle-                                       Street Journal on the
                     ment of your claim;                                              day the loss was "dis-
                 (c) Third, to you in satisfaction                                    covered".
                     of any Deductible Amount;                              (b) Loss of "securities" but only
                     and                                                        up to and including their
                 (d) Fourth, to you in satisfaction                             value at the close of busi-
                     of any loss not covered un-                                ness on the day the loss
                     der this insurance.                                        was "discovered". We may,
                                                                                at our option:



CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 8 of 13
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 177 of 385
                     (i)   Pay the market value of                                     i.    Until the lost or
                           such "securities" or re-                                          damaged property
                           place them in kind, in                                            is actually repaired
                           which event you must                                              or replaced; and
                           assign to us all your
                           rights, title and interest                                  ii.   Unless the repairs
                           in and to those "securi-                                          or     replacement
                           ties"; or                                                         are made as soon
                                                                                             as      reasonably
                     (ii) Pay the cost of any                                                possible after the
                          Lost Securities Bond                                               loss or damage.
                          required in connection
                          with issuing duplicates                                 If the lost or damaged
                          of   the     "securities".                              property is not repaired or
                          However, we will be li-                                 replaced, we will pay on an
                          able only for the pay-                                  actual cash value basis.
                          ment of so much of the                         (2) We will, at your option, settle
                          cost of the bond as                                loss or damage to property other
                          would be charged for a                             than "money":
                          bond having a penalty
                          not    exceeding       the                         (a) In the "money" of the coun-
                          lesser of the:                                         try in which the loss or
                                                                                 damage occurred; or
                           i.    Market value of
                                 the "securities" at                         (b) In the United States of
                                 the close of busi-                              America dollar equivalent of
                                 ness on the day                                 the "money" of the country
                                 the loss was "dis-                              in which the loss or damage
                                 covered"; or                                    occurred determined by the
                                                                                 rate of exchange published
                           ii.   The Limit of Insur-                             in The Wall Street Journal
                                 ance applicable to                              on the day the loss was
                                 the "securities".                               "discovered".
                 (c) Loss of or damage to "other                         (3) Any property that we pay for or
                     property" or loss from dam-                             replace becomes our property.
                     age to the "premises" or its
                     exterior for the replacement              2.   Conditions Applicable         to   Insuring
                     cost of the property without                   Agreement A.1.
                     deduction for depreciation.
                     However, we will not pay                       a.   Termination as to Any Employee
                     more than the least of the                          This Insuring Agreement terminates
                     following:                                          as to any "employee":
                     (i)   The cost to replace the                       (1) As soon as:
                           lost or damaged prop-
                           erty with property of                             (a) You; or
                           comparable     material
                           and quality and used                              (b) Any of your partners,
                           for the same purpose;                                 "members", "managers", of-
                                                                                 ficers, directors or trustees
                     (ii) The amount you actu-                                   not in collusion with the
                          ally spend that is nec-                                "employee";
                          essary to repair or re-
                          place the lost or dam-                             learn of "theft" or any other dis-
                          aged property; or                                  honest act committed by the
                                                                             "employee" whether before or
                     (iii) The Limit of Insurance                            after becoming employed by
                           applicable to the lost or                         you.
                           damaged property.
                                                                         (2) On the date specified in a notice
                     With regard to Paragraphs                               mailed to the first Named In-
                     r.(1)(c)(i) through                                     sured. That date will be at least
                     r.(1)(c)(iii), we will not pay                          30 days after the date of mailing.
                     on a replacement cost basis
                     for any loss or damage:                                 We will mail or deliver our notice
                                                                             to the first Named Insured's last
                                                                             mailing address known to us. If

CR 00 20 05 06                            © ISO Properties, Inc., 2005                            Page 9 of 13
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 178 of 385
                 notice is mailed, proof of mailing                         (1) Precious metals, precious or
                 will be sufficient proof of notice.                            semi-precious stones, pearls,
                                                                                furs, or completed or partially
        b.   Territory                                                          completed articles made of or
             We will pay for loss caused by any                                 containing such materials that
             "employee" while temporarily outside                               constitute the principal value of
             the territory specified in the Territory                           such articles; or
             Condition E.1.p. for a period of not                           (2) Manuscripts, drawings, or rec-
             more than 90 consecutive days.                                     ords of any kind, or the cost of
   3.   Conditions Applicable          to   Insuring                            reconstructing them or repro-
        Agreement A.2.                                                          ducing any information con-
                                                                                tained in them.
        a.   Deductible Amount
                                                                  5.   Conditions Applicable        to   Insuring
             The Deductible Amount does not                            Agreement A.6.
             apply to legal expenses paid under
             Insuring Agreement A.2.                                   a.   Special Limit of Insurance for
                                                                            Specified Property
        b.   Electronic and Mechanical Signa-
             tures                                                          We will only pay up to $5,000 for any
                                                                            one "occurrence" of loss of or dam-
             We will treat signatures that are pro-                         age to manuscripts, drawings, or re-
             duced or reproduced electronically,                            cords of any kind, or the cost of re-
             mechanically or by other means the                             constructing them or reproducing
             same as handwritten signatures.                                any information contained in them.
        c.   Proof of Loss                                             b.   Territory
             You must include with your proof of                            We will cover loss that you sustain
             loss any instrument involved in that                           resulting directly from an "occur-
             loss, or, if that is not possible, an af-                      rence" taking place anywhere in the
             fidavit setting forth the amount and                           world. Territory Condition E.1.p. does
             cause of loss.                                                 not apply to Insuring Agreement A.6.
        d.   Territory                                       F.   Definitions
             We will cover loss that you sustain                  1.   "Banking premises" means the interior of
             resulting directly from an "occur-                        that portion of any building occupied by a
             rence" taking place anywhere in the                       banking institution or similar safe de-
             world. Territory Condition E.1.p. does                    pository.
             not apply to Insuring Agreement A.2.
                                                                  2.   "Counterfeit money" means an imitation
   4.   Conditions Applicable to            Insuring                   of "money" that is intended to deceive
        Agreements A.4. and A.5.                                       and to be taken as genuine.
        a.   Armored Motor Vehicle Compa-                         3.   "Custodian" means you, or any of your
             nies                                                      partners or "members", or any "em-
                                                                       ployee" while having care and custody of
             Under Insuring Agreement A.5., we                         property inside the "premises", excluding
             will only pay for the amount of loss                      any person while acting as a "watchper-
             you cannot recover:                                       son" or janitor.
             (1) Under your contract with the ar-                 4.   "Discover" or "discovered" means the
                 mored motor vehicle company;                          time when you first become aware of
                 and                                                   facts which would cause a reasonable
             (2) From any insurance or indem-                          person to assume that a loss of a type
                 nity carried by, or for the benefit                   covered by this insurance has been or
                 of customers of, the armored                          will be incurred, regardless of when the
                 motor vehicle company.                                act or acts causing or contributing to such
                                                                       loss occurred, even though the exact
        b.   Special Limit of Insurance for                            amount or details of loss may not then be
             Specified Property                                        known.
             We will only pay up to $5,000 for any                     "Discover" or "discovered" also means
             one "occurrence" of loss of or dam-                       the time when you first receive notice of
             age to:                                                   an actual or potential claim in which it is
                                                                       alleged that you are liable to a third party


CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 10 of 13
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 179 of 385
         under circumstances which, if true, would                      (5) Any natural person who is a
         constitute a loss under this insurance.                            former "employee", partner,
                                                                            "member", "manager", director
   5.    "Employee":                                                        or trustee retained as a consult-
         a.   "Employee" means:                                             ant while performing services for
                                                                            you;
              (1) Any natural person:
                                                                        (6) Any natural person who is a
                  (a) While in your service and                             guest student or intern pursuing
                      for the first 30 days imme-                           studies or duties, excluding,
                      diately after termination of                          however, any such person while
                      service, unless such termi-                           having care and custody of
                      nation is due to "theft" or                           property outside the "premises";
                      any other dishonest act
                      committed by the "em-                             (7) Any "employee" of an entity
                      ployee";                                              merged or consolidated with you
                                                                            prior to the effective date of this
                  (b) Who you compensate di-                                insurance; or
                      rectly by salary, wages or
                      commissions; and                                  (8) Any of your "managers", direc-
                                                                            tors or trustees while:
                  (c) Who you have the right to
                      direct and control while                              (a) Performing acts within the
                      performing services for you;                              scope of the usual duties of
                                                                                an "employee"; or
              (2) Any natural person who is fur-
                  nished temporarily to you:                                (b) Acting as a member of any
                                                                                committee duly elected or
                  (a) To substitute for a perma-                                appointed by resolution of
                      nent "employee" as defined                                your board of directors or
                      in Paragraph a.(1), who is                                board of trustees to perform
                      on leave; or                                              specific, as distinguished
                                                                                from general, directorial
                  (b) To meet seasonal or short-                                acts on your behalf.
                      term work load conditions;
                                                                   b.   "Employee" does not mean any
                  while that person is subject to                       agent, broker, factor, commission
                  your direction and control and                        merchant, consignee, independent
                  performing services for you, ex-                      contractor or representative of the
                  cluding, however, any such per-                       same general character not specified
                  son while having care and cus-                        in Paragraph 5.a.
                  tody of property outside the
                  "premises";                                 6.   "Employee benefit plan" means any wel-
                                                                   fare or pension benefit plan shown in the
              (3) Any natural person who is                        Declarations that you sponsor and which
                  leased to you under a written                    is subject to the Employee Retirement In-
                  agreement between you and a                      come Security Act of 1974 (ERISA) and
                  labor leasing firm, to perform                   any amendments thereto.
                  duties related to the conduct of
                  your business, but does not                 7.   "Forgery" means the signing of the name
                  mean a temporary employee as                     of another person or organization with
                  defined in Paragraph a.(2);                      intent to deceive; it does not mean a sig-
                                                                   nature which consists in whole or in part
              (4) Any natural person who is:                       of one's own name signed with or without
                  (a) A trustee, officer, employee,                authority, in any capacity, for any pur-
                      administrator or manager,                    pose.
                      except an administrator or              8.   "Fraudulent instruction" means:
                      manager who is an inde-
                      pendent contractor, of any                   a.   An electronic, telegraphic, cable,
                      "employee benefit plan";                          teletype, telefacsimile or telephone
                      and                                               instruction which purports to have
                                                                        been transmitted by you, but which
                  (b)     A director or trustee of                      was in fact fraudulently transmitted
                        yours while that person is                      by someone else without your
                        engaged      in   handling                      knowledge or consent;
                        "funds" or "other property"
                        of any "employee benefit                   b.   A written instruction (other than
                        plan";                                          those described in Insuring Agree-
CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 11 of 13
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 180 of 385
             ment A.2.) issued by you, which was                           (3) A series of acts whether or not
             forged or altered by someone other                                related;
             than you without your knowledge or
             consent, or which purports to have                            committed by a person acting alone
             been issued by you, but was in fact                           or in collusion with other persons, in-
             fraudulently issued without your                              volving one or more instruments,
             knowledge or consent; or                                      during the Policy Period shown in the
                                                                           Declarations, before such Policy Pe-
        c.   An electronic, telegraphic, cable,                            riod or both.
             teletype, telefacsimile, telephone or
             written instruction initially received by               c.    Under All Other Insuring Agree-
             you which purports to have been                               ments:
             transmitted by an "employee" but                              (1) An individual act or event;
             which was in fact fraudulently trans-
             mitted by someone else without your                           (2) The combined total of all sepa-
             or the "employee's" knowledge or                                  rate acts or events whether or
             consent.                                                          not related; or
   9.   "Funds" means "money" and "securities".                            (3) A series of acts or events
                                                                               whether or not related;
   10. "Manager" means a person serving in a
       directorial capacity for a limited liability                        committed by a person acting alone
       company.                                                            or in collusion with other persons, or
                                                                           not committed by any person, during
   11. "Member" means an owner of a limited li-                            the Policy Period shown in the Dec-
       ability company represented by its mem-                             larations, before such Policy Period
       bership interest, who also may serve as a                           or both.
       "manager".
                                                                15. "Other property" means any tangible
   12. "Messenger" means you, or a relative of                      property other than "money" and "securi-
       yours, or any of your partners or "mem-                      ties" that has intrinsic value. "Other prop-
       bers", or any "employee" while having                        erty" does not include computer pro-
       care and custody of property outside the                     grams, electronic data or any property
       "premises".                                                  specifically excluded under this insur-
   13. "Money" means:                                               ance.

        a.   Currency, coins and bank notes in                  16. "Premises" means the interior of that por-
             current use and having a face value;                   tion of any building you occupy in con-
             and                                                    ducting your business.

        b.   Travelers checks, register checks                  17. "Robbery" means the unlawful taking of
             and money orders held for sale to                      property from the care and custody of a
             the public.                                            person by one who has:

   14. "Occurrence" means:                                           a.    Caused or threatened to cause that
                                                                           person bodily harm; or
        a.   Under Insuring Agreement A.1.:
                                                                     b.    Committed an obviously unlawful act
             (1) An individual act;                                        witnessed by that person.
             (2) The combined total of all sepa-                18. "Safe burglary" means the unlawful taking
                 rate acts whether or not related;                  of:
                 or
                                                                     a.    Property from within a locked safe or
             (3) A series of acts whether or not                           vault by a person unlawfully entering
                 related;                                                  the safe or vault as evidenced by
                                                                           marks of forcible entry upon its exte-
             committed by an "employee" acting                             rior; or
             alone or in collusion with other per-
             sons, during the Policy Period shown                    b.    A safe or vault from inside the
             in the Declarations, before such Pol-                         "premises".
             icy Period or both.
                                                                19. "Securities" means negotiable and non-
        b.   Under Insuring Agreement A.2.:                         negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
             (1) An individual act;                                 includes:
             (2) The combined total of all sepa-                     a.    Tokens, tickets, revenue and other
                 rate acts whether or not related;                         stamps (whether represented by
                 or
CR 00 20 05 06                              © ISO Properties, Inc., 2005                          Page 12 of 13
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 181 of 385
            actual stamps or unused value in a                           phone instructions communicated di-
            meter) in current use; and                                   rectly through an electronic funds
                                                                         transfer system; or
       b.   Evidences of debt issued in connec-
            tion with credit or charge cards,                      b.    By means of written instructions
            which cards are not issued by you;                           (other than those described in In-
                                                                         suring Agreement A.2.) establishing
       but does not include "money".                                     the conditions under which such
   20. "Theft" means the unlawful taking of                              transfers are to be initiated by such
       property to the deprivation of the Insured.                       financial institution through an elec-
                                                                         tronic funds transfer system.
   21. "Transfer account" means an account
       maintained by you at a financial institution           22. "Watchperson" means any person you
       from which you can initiate the transfer,                  retain specifically to have care and cus-
       payment or delivery of "funds":                            tody of property inside the "premises"
                                                                  and who has no other duties.
       a.   By means of electronic, telegraphic,
            cable, teletype, telefacsimile or tele-




CR 00 20 05 06                            © ISO Properties, Inc., 2005                         Page 13 of 13
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 182 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     COMMERCIAL CRIME COVERAGE FORM
                        AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL CRIME COVERAGE FORM
A.   It is agreed that E. Conditions, 1. Conditions Applicable to all Insuring Agreements, j. Liberalization
     is deleted in its entirety and replaced by the following:
     j.    Liberalization
           If, within 60 days prior to the beginning of this Coverage Part or during the policy period, we make
           any changes to any forms or endorsements of this Coverage Part for which there is currently no
           separate premium charge, and that change provides more coverage than this Coverage Part, the
           change will automatically apply to this Coverage Part as of the latter of:
           a.   The date we implemented the change in your state; or
           b.   The date this Coverage Part became effective; and
           will be considered as included until the end of the current policy period. We will make no additional
           premium charge for this additional coverage during the interim.
B.   It is agreed that D. Exclusions, 1. i. Pollution is deleted in its entirety and replaced by the following:
     i.    Pollutants
           Loss or damage caused by or resulting from pollutants. Pollutants mean any solid, liquid, gaseous or
           thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals, petro-
           leum and petroleum by-products, and waste. Waste includes materials to be recycled, reconditioned
           or reclaimed. Pollutants include but are not limited to substances which are generally recognized in
           industry or government to be harmful or toxic to persons, property, or the environment regardless of
           whether injury or damage is caused directly or indirectly by the "pollutants" and whether:
           a.   You are regularly or otherwise engaged in activities which taint or degrade the environment; or
           b.   You use, generate or produce the pollutant.




                                     Includes copyrighted material of Insurance
CA 440 08 07                          Services Office, Inc., with its permission.
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 183 of 385

            TEXAS CHANGES - LEGAL ACTION AGAINST US
This endorsement modifies insurance provided under the following:


    COMMERCIAL CRIME COVERAGE FORM (DISCOVERY FORM)
    COMMERCIAL CRIME COVERAGE FORM (LOSS SUSTAINED FORM)
    CRIME EXPANDED COVERAGE (XC") COVERAGE FORM (DISCOVERY FORM)
    HOTEL CRIME EXPANDED COVERAGE FORM

Section E. CONDITIONS, 1. Conditions Applicable to all Insuring Agreements, i. Legal Action Against US
(3) is deleted in its entirety and replaced by the following:
    (3) The action is brought within two years and one day from the date the cause of action first accrues. A
        cause of action accrues on the date of the initial breach of our contractual duties as alleged in the
        action.




CA 474 TX 09 14
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 184 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           CRIME AND FIDELITY SCHEDULE OF LOCATIONS
This endorsement modifies insurance provided under the following:
    COMMERCIAL CRIME COVERAGE FORM
    COMMERCIAL CRIME POLICY
    EMPLOYEE THEFT AND FORGERY POLICY
    GOVERNMENT CRIME COVERAGE FORM
    GOVERNMENT CRIME POLICY

LOC. STREET ADDRESS           CITY    STATE     ZIP CODE
1     123 LOSOYA ST
      STE 19
      SAN ANTONIO, TX 78205-2607

2     4714 SHAVANO OAK
      SAN ANTONIO, TX 78249-4032




CA 911 08 07
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 185 of 385


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               TEXAS CHANGES

This endorsement modifies insurance provided under the following:
     COMMERCIAL CRIME COVERAGE PART
The following is added to the Valuation-Settlement provisions of this policy:
In the event arbitration is utilized, each party will select a competent and impartial arbitrator. The two arbitra-
tors will select an umpire. If they cannot agree for 15 days upon such umpire, either may request that selec-
tion be made by a judge of a court having jurisdiction. The arbitrators will state separately the value of the
property and amount of loss. If they fail to agree, they will submit their difference to the umpire. A decision
agreed to by any two will be binding. Each party will:
1.   Pay its chosen arbitrator; and
2.   Bear the other expenses of the arbitration and umpire equally.
If we submit to an arbitration, we will still retain our right to deny the claim.




CR 01 11 03 87                   Copyright, Insurance Services Office, Inc., 1987
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 186 of 385

                 THE CINCINNATI                        INDEMNITY COMPANY
                                                  CINCINNATI, OHIO
                        BUSINESS AUTO COVERAGE PART DECLARATIONS
  ITEM ONE
  Attached to and forming part of POLICY NUMBER: EBA 006 54 53
  Named Insured is the same as it appears in the Common Policy Declarations.
  ITEM TWO                      SCHEDULE OF COVERAGES AND COVERED AUTOS
  This coverage part provides only those coverages where a premium or "incl" is shown in the premium column below.
  The limit of Insurance for each coverage listed is subject to all applicable policy provisions. Each of these coverages
  will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
  coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Business Auto
  Coverage Form next to the name of the coverage.
                                        COVERED AUTOS                                    LIMIT
                                       (Entry of one or more
           COVERAGES                  of the symbols from the        THE MOST WE WILL PAY FOR ANY ONE               PREMIUM
                                        COVERED AUTOS                           ACCIDENT OR LOSS
                                      Section of the Business
                                       Auto Coverage Form
                                      shows which autos are
                                           covered autos)

 LIABILITY                           1                      $ 1,000,000                                          INCL
 PERSONAL INJURY PROTECTION                                 Separately stated in each P.I.P.
 (or equivalent No-fault coverage)   5                      endorsement minus $ NONE              Ded.           INCL
 ADDED PERSONAL INJURY                                      Separately stated in each added P.I.P.
 PROTECTION (or equivalent                                  endorsement
 added No-fault coverage)
 PROPERTY PROTECTION                                        Separately stated in each P. P.I.
 INSURANCE (Michigan only)                                  endorsement minus $                   Ded.
                                                            for each accident
 AUTO. MEDICAL PAYMENTS
                                                            $
 UNINSURED MOTORISTS                 7
                                                            $   1,000,000                                        INCL
 UNDERINSURED MOTORISTS
 (When not included in               7                      $   SEE AA4183                                       INCL
 Uninsured Motorists Coverage)
                                                            Actual cash value or cost of repair,
 PHYSICAL DAMAGE                                            Whichever is less minus $ SEE AA4183
 COMPREHENSIVE COVERAGE              7                      Ded. For each covered auto. But no
                                                            Deductible applies to loss caused by                 INCL
                                                            Fire or lightning. See Item Three for hired or
                                                            borrowed "autos"
                                                            Actual cash value or cost of repair,
 PHYSICAL DAMAGE SPECIFIED                                  Whichever is less minus $                   Ded.
 CAUSES OF LOSS COVERAGE                                    For Each covered auto. For loss caused by
                                                            mischief or vandalism. See Item Three for hired or
                                                            borrowed "autos"
 PHYSICAL DAMAGE                                            Actual cash value or cost of repair,
 COLLISION COVERAGE                  7                      Whichever is less minus $ SEE AA4183                 INCL
                                                            Ded for each covered auto. See Item
                                                            Three for hired or borrowed "autos".
 PHYSICAL DAMAGE INSURANCE
 TOWING AND LABOR                                            $                 for each disablement of a
                                                             private passenger auto
 PREMIUM FOR ENDORSEMENTS
                                                             *ESTIMATED TOTAL PREMIUM                            INCL

 FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
 AA4183         02/06    AUTOMOBILE SCHEDULE
 AA101          03/06    BUSINESS AUTO COVERAGE FORM
 AA2009         01/17    CHANGES - TOWING AND LABOR
 AA296          07/12    CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC EQUIPMENT COVERAGE
 AA4172         09/09    BLANKET WAIVER OF SUBROGATION - AUTO
 AA4232TX       05/13    TEXAS UNINSURED/UNDERINSURED MOTORIST COVERAGE

                                 Includes copyrighted material of Insurance
AAD505 03 06                      Services Office, Inc., with its permission. EBA 006 54 53                      Page 1 of 3
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 187 of 385

 FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
 AA4246TX      10/09 TEXAS CHANGES - CANCELLATION AND NONRENEWAL
 AA4249TX      07/09 TEXAS EXPERIENCE MODIFICATION
 AA4252TX      09/19 NOTICE: TEXAS MOTOR VEHICLE CRIME PREVENTION AUTHORITY (MVCPA)
 AA4263        04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
 AP401TX       12/13 TEXAS UNINSURED/UNDERINSURED MOTORIST COVERAGE AND PERSONAL INJURY
                     PROTECTION COVERAGE SELECTION/REJECTION
 CA0196        03/06 TEXAS CHANGES
 CA2264        07/08 TEXAS PERSONAL INJURY PROTECTION ENDORSEMENT
 AA265         01/16 CINCIPLUS® BUSINESS AUTO XC® (EXPANDED COVERAGE) ENDORSEMENT

 * This policy may be subject to final audit




                               Includes copyrighted material of Insurance
AAD505 03 06                    Services Office, Inc., with its permission. EBA 006 54 53   Page 2 of 3
                       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 188 of 385




                                      QUICK REFERENCE
                               COMMERCIAL AUTO COVERAGE PART
                                BUSINESS AUTO COVERAGE FORM
                                                 READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
      Named Insured and Mailing Address
      Policy Period
      Description of Business
      Coverages and Limits of Insurance
SECTION I - COVERED AUTOS                                                                                                              Beginning on Page
      Description of Covered Auto Designation Symbols.............................................................................1
      Owned Autos You Acquire After the Policy Begins .............................................................................1
      Certain Trailers, Mobile Equipment and
      Temporary Substitute Autos............................................................................................................... 2
SECTION II - LIABILITY COVERAGE
      Coverage............................................................................................................................................ 2
      Who is an Insured .............................................................................................................................. 2
      Coverage Extensions
           Supplementary Payments........................................................................................................... 2
           Out of State................................................................................................................................. 3
      Exclusions .......................................................................................................................................... 3
      Limit of Insurance............................................................................................................................... 5
SECTION III - PHYSICAL DAMAGE COVERAGE
      Coverage............................................................................................................................................ 7
      Exclusions .......................................................................................................................................... 7
      Limit of Insurance............................................................................................................................... 8
      Deductible............................................................................................................................................8
SECTION IV - BUSINESS AUTO CONDITIONS
      Loss Conditions
          Appraisal for Physical Damage Loss .......................................................................................... 9
          Duties in the Event of Accident, Claim, Suit or Loss................................................................... 9
          Legal Action Against Us.............................................................................................................. 9
          Loss Payment - Physical Damage Coverages............................................................................ 9
          Transfer of Rights of Recovery Against Others to Us............................................................... 10
      General Conditions
          Bankruptcy................................................................................................................................ 10
          Concealment, Misrepresentation or Fraud................................................................................ 10
          Liberalization ............................................................................................................................. 10
          No Benefit to Bailee - Physical Damage Coverages................................................................. 10
          Other Insurance ........................................................................................................................ 10
          Premium Audit........................................................................................................................... 10
          Policy Period, Coverage Territory ............................................................................................. 10
          Two or More Coverage Forms or Policies Issued by Us........................................................... 11
SECTION V - DEFINITIONS ................................................................................................................... 11
COMMON POLICY CONDITIONS
      Cancellation
      Changes
      Examination of Your Books and Records
      Inspections and Surveys
      Premiums
      Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS (If Any)


                                                        Includes copyrighted material of Insurance
         AAD505 03 06                                    Services Office, Inc., with its permission. EBA 006 54 53                                              Page 3 of 3
                     Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 189 of 385

                                       AUTOMOBILE SCHEDULE
                                                   ITEM       THREE

Attached to and forming a part of Policy Number   EBA 006 54 53              , effective 03-01-2020
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: TX
Bodily Injury:      1,000,000 CSL                         Property Damage:        INCLUDED
UM/UIM:             1,000,000                                UMPD                 INCLUDED
UMPD DED:           250                                      PIP:                 5,000
                                                                                  (*UMPD APPLIES)

Veh.
No. Vehicle Information
1      2013 FORD FLEX S/N 2FMGK5C82DBD18841                                               Class: 7391         Territory 003
       OTC-COMP DED: 500                                                  Coll Ded: 500
                                                                          COST NEW: 33,225          ZIP CODE: 78249

       BI               PD           MP             OTC             COLL            UM*
      1,532             INCL         N/A            195             550             256
      PIP               MVCPA                                                                                 TOTAL
      38                4                                                                                 2,575
2      2015 LAND ROVER RANGE ROVER S/N SALGV2TF6FA214630               Class: 7391  Territory 003
       OTC-COMP DED: 500                                 Coll Ded: 500
                                                         COST NEW: 137,995     ZIP CODE: 78249

       BI               PD           MP             OTC             COLL            UM*
      1,626             INCL         N/A            597             1,480           256
      PIP               MVCPA                                                                                 TOTAL
      38                4                                                                                 4,001
3      2014 FORD C-MAX S/N 1FADP5AU4EL519589                                              Class: 7391         Territory 003
       OTC-COMP DED: 500                                                  Coll Ded: 500
                                                                          COST NEW: 25,200          ZIP CODE: 78249

       BI               PD           MP             OTC             COLL            UM*
      1,565             INCL         N/A            197             626             256
      PIP               MVCPA                                                                                 TOTAL
      38                4                                                                                 2,686
       BLANKET WAIVER OF SUBROGATION                                                      Class:              Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      150               INCL                                                                              150




    AA 4183 02 06                                                                                        Page 1 of 2
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 190 of 385

                                  AUTOMOBILE SCHEDULE
                                             ITEM     THREE (CONTINUED)
   BUSINESS AUTO EXPANDED ENDORSEMENT                                               Class:     Territory
   OTC-COMP DED: N/A                                            Coll Ded: N/A



   BI             PD            MP            OTC            COLL           UM                      TOTAL
                                              142                                             142
   HIRED AND NON-OWNED                                                              Class:     Territory
   OTC-COMP DED: N/A                                            Coll Ded: N/A



   BI             PD            MP            OTC            COLL           UM                      TOTAL
  240             INCL          N/A                                                           240

  SYMBOLS:
  BI   -- Bodily Injury                               SPEC    -- Specified Perils
  PD   -- Property Damage                             COLL    -- Collision
  MP   -- Medical Payments                            UM      -- Uninsured Motorists
  OTC -- Other Than Collision (ACV Coverage applies   UIM     -- Underinsured Motorists
          unless Stated Amount Value is indicated)    PIP     -- Personal Injury Protection
  CAC -- Combined Additional Coverage                 T&L     -- Towing and Labor Costs
  FT&S -- Fire, Theft, and Supplemental               RR      -- Rental Reimbursement
  MVCPA --TX Motor Veh Crime Prev Fee                 UMPD    -- Uninsured Motorists PD




AA 4183 02 06                                                                                 Page 2 of 2
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 191 of 385
                        BUSINESS AUTO COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
DEFINITIONS.
                                    SECTION I - COVERED AUTOS
ITEM TWO of the Declarations shows the "autos"                        they are licensed or principally garaged
that are covered "autos" for each of your cover-                      are required to have and cannot reject
ages. The following numerical symbols describe                        Uninsured Motorists Coverage. This in-
the "autos" that may be covered "autos". The                          cludes those "autos" you acquire owner-
symbols entered next to a coverage on the Decla-                      ship of after the policy begins provided
rations designate the only "autos" that are covered                   they are subject to the same state unin-
"autos".                                                              sured motorists requirement.
A.   Description of Covered Auto Designation                     7 = SPECIFICALLY DESCRIBED "AUTOS".
     Symbols                                                         Only those "autos" described in ITEM
                                                                     THREE of the Declarations for which a
     SYMBOL            DESCRIPTION                                   premium charge is shown (and for Liabil-
     1 = ANY "AUTO".                                                 ity Coverage any "trailers" you don't own
                                                                     while attached to a power unit described
     2 = OWNED "AUTOS" ONLY. Only those                              in ITEM THREE).
         "autos" you own (and for Liability Cover-
         age any "trailers" you don't own while at-              8 = HIRED "AUTOS" ONLY. Only those
         tached to power units you own). This in-                    "autos" you lease, hire, rent or borrow.
         cludes those "autos" you acquire owner-                     This does not include any "auto" you
         ship of after the policy begins.                            lease, hire, rent, or borrow from any of
                                                                     your "employees" or partners (if you are a
     3 = OWNED        PRIVATE         PASSENGER                      partnership), members (if you are a lim-
         "AUTOS" ONLY. Only the private pas-                         ited liability company) or members of their
         senger "autos" you own. This includes                       households.
         those private passenger "autos" you ac-
         quire ownership of after the policy begins.             9 = NONOWNED "AUTOS" ONLY. Only
                                                                     those "autos" you do not own, lease, hire,
     4 = OWNED "AUTOS" OTHER THAN PRI-                               rent or borrow that are used in connec-
         VATE PASSENGER "AUTOS" ONLY.                                tion with your business. This includes
         Only those "autos" you own that are not                     "autos" owned by your "employees",
         of the private passenger type (and for Li-                  partners (if you are a partnership), mem-
         ability Coverage any "trailers" you don't                   bers (if you are a limited liability com-
         own while attached to power units you                       pany), or members of their households
         own). This includes those "autos" not of                    but only while used in your business or
         the private passenger type you acquire                      your personal affairs.
         ownership of after the policy begins.
                                                            B.   Owned Autos You Acquire After the Policy
     5 = OWNED "AUTOS" SUBJECT TO NO-                            Begins
         FAULT. Only those "autos" you own that
         are required to have No-Fault benefits in               1.   If Symbols 1, 2, 3, 4, 5, or 6 are entered
         the state where they are licensed or prin-                   next to a coverage in ITEM TWO of the
         cipally garaged. This includes those                         Declarations, then you have coverage for
         "autos" you acquire ownership of after                       "autos" that you acquire of the type de-
         the policy begins provided they are re-                      scribed for the remainder of the policy pe-
         quired to have No-Fault benefits in the                      riod.
         state where they are licensed or princi-                2.   But, if Symbol 7 is entered next to a cov-
         pally garaged.                                               erage in ITEM TWO of the Declarations,
     6 = OWNED "AUTOS" SUBJECT TO A                                   an "auto" you acquire will be a covered
         COMPULSORY UNINSURED MOTOR-                                  "auto" for that coverage only if:
         ISTS LAW. Only those "autos" you own                         a.   We already cover all "autos" that you
         that because of the law in the state where                        own for that coverage or it replaces

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                  Page 1 of 14
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 192 of 385
               an "auto" you previously owned that                2.   "Mobile equipment" while being carried or
               had that coverage; and                                  towed by a covered "auto".
          b.   You tell us within 30 days after you               3.   Any "auto" you do not own while used
               acquire it that you want us to cover it                 with the permission of its owner as a
               for that coverage.                                      temporary substitute for a covered "auto"
                                                                       you own that is out of service because of
C.   Certain Trailers, Mobile Equipment and                            its:
     Temporary Substitute Autos
                                                                       a.   Breakdown;
     If Liability Coverage is provided by this Cov-
     erage Form, the following types of vehicles                       b.   Repair;
     are also covered "autos" for Liability Cover-
     age:                                                              c.   Servicing;

     1.   "Trailers" with a load capacity of 2,000                     d.   "Loss"; or
          pounds or less designed primarily for                        e.   Destruction.
          travel on public roads.
                                  SECTION II - LIABILITY COVERAGE
                                                                                ered "auto". This exception does
A.   Coverage                                                                   not apply if the covered "auto" is
     We will pay all sums an "insured" legally must                             a "trailer" connected to a cov-
     pay as damages because of "bodily injury" or                               ered "auto" you own.
     "property damage" to which this insurance                              (2) Your "employee" if the covered
     applies, caused by an "accident" and resulting                             "auto" is owned by that "em-
     from the ownership, maintenance or use of a                                ployee" or a member of his or
     covered "auto".                                                            her household.
     We will also pay all sums an "insured" legally                         (3) Someone using a covered
     must pay as a "covered pollution cost or ex-                               "auto" while he or she is working
     pense" to which this insurance applies,                                    in a business of selling, servic-
     caused by an "accident" and resulting from                                 ing, repairing, parking or storing
     the ownership, maintenance or use of cov-                                  "autos" unless that business is
     ered "autos". However, we will only pay for the                            yours.
     "covered pollution cost or expense" if there is
     either "bodily injury" or "property damage" to                         (4) Anyone other than your "em-
     which this insurance applies that is caused by                             ployees", partners (if you are a
     the same "accident".                                                       partnership), members (if you
                                                                                are a limited liability company),
     We have the right and duty to defend any "in-                              or a lessee or borrower or any of
     sured" against a "suit" asking for such dam-                               their "employees", while moving
     ages or a "covered pollution cost or expense".                             property to or from a covered
     However, we have no duty to defend any "in-                                "auto".
     sured" against a "suit" seeking damages for
     "bodily injury" or "property damage" or a "cov-                        (5) A partner (if you are a partner-
     ered pollution cost or expense" to which this                              ship), or a member (if you are a
     insurance does not apply. We may investigate                               limited liability company), for a
     and settle any claim or "suit" as we consider                              covered "auto" owned by him or
     appropriate. Our duty to defend or settle ends                             her or a member of his or her
     when the Liability Coverage Limit of Insurance                             household.
     has been exhausted by payment of judg-
     ments or settlements.                                             c.   Anyone liable for the conduct of an
                                                                            "insured" described above but only
     1.   Who is an Insured                                                 to the extent of that liability.
          The following are "insureds":                           2.   Coverage Extensions
          a.   You for any covered "auto".                             a.   Supplementary Payments
          b.   Anyone else while using with your                            We will pay for the "insured":
               permission a covered "auto" you
               own, hire or borrow except:                                  (1) All expenses we incur.

               (1) The owner or anyone else from                            (2) Up to $2,000 for the cost of bail
                   whom you hire or borrow a cov-                               bonds (including bonds for re-
                                                                                lated traffic law violations) re-

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                   Page 2 of 14
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 193 of 385
                  quired because of an "accident"                1.   Expected or Intended Injury
                  we cover. We do not have to
                  furnish these bonds.                                "Bodily injury" or "property damage"
                                                                      which may reasonably be expected to re-
              (3) The cost of bonds to release                        sult from the intentional or criminal acts of
                  attachments in any "suit" against                   the "insured" or which is in fact expected
                  the "insured" we defend, but                        or intended by the "insured", even if the
                  only for bond amounts within our                    injury or damage is of a different degree
                  Limit of Insurance.                                 or type than actually expected or in-
                                                                      tended. This exclusion does not apply to
              (4) All reasonable expenses in-                         "bodily injury" resulting from the use of
                  curred by the "insured" at our                      reasonable force to protect persons or
                  request, including actual loss of                   property.
                  earnings up to $250 a day be-
                  cause of time off from work.                   2.   Contractual
              (5) All costs taxed against the "in-                    Liability assumed under any contract or
                  sured" in any "suit" against the                    agreement.
                  "insured" we defend.
                                                                      But this exclusion does not apply to liabil-
              (6) All interest on the full amount of                  ity for damages:
                  any judgment that accrues after
                  entry of the judgment in any                        a.   Assumed in a contract or agreement
                  "suit" against the "insured" we                          that is an "insured contract" provided
                  defend, but our duty to pay in-                          the "bodily injury" or "property dam-
                  terest ends when we have paid,                           age" occurs subsequent to the exe-
                  offered to pay or deposited in                           cution of the contract or agreement;
                  court the part of the judgment                           or
                  that is within our Limit of Insur-                  b.   That the "insured" would have in the
                  ance.                                                    absence of the contract or agree-
              These payments will not reduce the                           ment.
              Limit of Insurance.                                3.   Workers' Compensation
         b.   Out-of-State Coverage Extensions                        Any obligation for which the "insured" or
              While a covered "auto" is away from                     the "insured's" insurer may be held liable
              the state where it is licensed we will:                 under any workers' compensation, dis-
                                                                      ability benefits or unemployment com-
              (1) Increase the Limit of Insurance                     pensation law or any similar law.
                  for Liability Coverage to meet
                  the limits specified by a compul-              4.   Employee Indemnification and Em-
                  sory or financial responsibility                    ployer's Liability
                  law of the jurisdiction where the                   "Bodily injury" to:
                  covered "auto" is being used.
                  This extension does not apply to                    a.   An "employee" of the "insured" sus-
                  the limit or limits specified by                         tained in the "workplace";
                  any law governing motor carri-
                  ers of passengers or property.                      b.   An "employee" of the "insured" aris-
                                                                           ing out of the performance of duties
              (2) Provide the minimum amounts                              related to the conduct of the "in-
                  and types of other coverages,                            sured's" business; or
                  such as no-fault, required of out-
                  of-state vehicles by the jurisdic-                  c.   The spouse, child, parent, brother or
                  tion where the covered "auto" is                         sister of that "employee" as a conse-
                  being used.                                              quence of Paragraph a. or b. above.

              We will not pay anyone more than                        This Exclusion applies:
              once for the same elements of loss                           (1) Whether the "insured" may be
              because of these extensions.                                     liable as an employer or in any
B.   Exclusions                                                                other capacity; and

     This insurance does not apply to any of the                           (2) To any obligation to share dam-
     following:                                                                ages with or repay someone
                                                                               else who must pay damages
                                                                               because of the injury.


                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                   Page 3 of 14
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 194 of 385
        But this exclusion does not apply to "bod-                        hicle insurance law where it is li-
        ily injury" to domestic "employees" not                           censed or principally garaged.
        entitled to workers' compensation bene-
        fits or to liability assumed by the "insured"            10. Completed Operations
        under an "insured contract" other than a                     "Bodily injury" or "property damage" aris-
        contract or agreement with a labor leas-                     ing out of your work after that work has
        ing firm. For the purposes of the Cover-                     been completed or abandoned.
        age Form, a domestic "employee" is a
        person engaged in household or domes-                        In this exclusion, your work means:
        tic work performed principally in connec-
        tion with a residence premises.                              a.   Work or operations performed by
                                                                          you or on your behalf; and
   5.   Fellow Employee
                                                                     b.   Materials, parts or equipment fur-
        "Bodily injury" to any fellow "employee" of                       nished in connection with such work
        the "insured" arising out of and in the                           or operations.
        course of the fellow "employee's" em-
        ployment or while performing duties re-                      Your work includes warranties or repre-
        lated to the conduct of your business.                       sentations made at any time with respect
                                                                     to the fitness, quality, durability or per-
   6.   Care, Custody or Control                                     formance of any of the items included in
                                                                     Paragraphs a. or b. above.
        "Property damage" to or "covered pollu-
        tion cost or expense" involving property                     Your work will be deemed completed at
        owned or transported by the "insured" or                     the earliest of the following times:
        in the "insured's" care, custody or control.
        But this exclusion does not apply to liabil-                      (1) When all of the work called for in
        ity assumed under a sidetrack agree-                                  your contract has been com-
        ment.                                                                 pleted.

   7.   Handling of Property                                              (2) When all of the work to be done
                                                                              at the site has been completed if
        "Bodily injury" or "property damage" re-                              your contract calls for work at
        sulting from the handling of property:                                more than one site.
        a.   Before it is moved from the place                            (3) When that part of the work done
             where it is accepted by the "insured"                            at a job site has been put to its
             for movement into or onto the cov-                               intended use by any person or
             ered "auto"; or                                                  organization other than another
                                                                              contractor    or   subcontractor
        b.   After it is moved from the covered                               working on the same project.
             "auto" to the place where it is finally
             delivered by the "insured".                             Work that may need service, mainte-
                                                                     nance, correction, repair or replacement,
   8.   Movement of Property by Mechanical                           but which is otherwise complete, will be
        Device                                                       treated as completed.
        "Bodily injury" or "property damage" re-                 11. Pollutant
        sulting from the movement of property by
        a mechanical device (other than a hand                       "Bodily injury" or "property damage" aris-
        truck) unless the device is attached to the                  ing out of the actual, alleged or threat-
        covered "auto".                                              ened discharge, dispersal, seepage, mi-
                                                                     gration, release, escape or emission of
   9.   Operations                                                   "pollutants":
        "Bodily injury" or "property damage" aris-                   a.   That are, or that are contained in any
        ing out of the operation of:                                      property that is:
        a.   Any equipment listed in Paragraphs                           (1) Being transported or towed by,
             6.b. and 6.c. of the definition of "mo-                          handled, or handled for move-
             bile equipment"; or                                              ment into, onto or from, the cov-
        b.   Machinery or equipment that is on,                               ered "auto";
             attached to, or part of, a land vehicle                      (2) Otherwise in the course of tran-
             that would qualify under the definition                          sit by or on behalf of the "in-
             of "mobile equipment" if it were not                             sured"; or
             subject to a compulsory or financial
             responsibility law or other motor ve-

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                 Page 4 of 14
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 195 of 385
            (3) Being stored, disposed of,                          d.    At or from any premises, site or loca-
                treated or processed in or upon                           tion on which any insured or any
                the covered "auto";                                       contractors or subcontractors work-
                                                                          ing directly or indirectly on any in-
       b.   Before the "pollutants" or any prop-                          sured's behalf are performing opera-
            erty in which the "pollutants" are                            tions:
            contained are moved from the place
            where they are accepted by the "in-                           (1) If the "pollutants" are brought on
            sured" for movement into or onto the                              or to the premises, site or loca-
            covered "auto"; or                                                tion in connection with such op-
                                                                              erations by such "insured", con-
       c.   After the "pollutants" or any property                            tractor or subcontractor; or
            in which the "pollutants" are con-
            tained are moved from the covered                             (2) If the operations are to test for,
            "auto" to the place where they are fi-                            monitor, clean up, remove,
            nally delivered, disposed of or aban-                             contain, treat, detoxify or neu-
            doned by the "insured".                                           tralize, or in any way respond to,
                                                                              or assess the effects of "pollut-
       Paragraph a. of this exclusion does not                                ants".
       apply to fuels, lubricants, fluids, exhaust
       gases or other similar "pollutants" that are                 Subparagraph d.(1) does not apply to
       needed for or result from the normal                         "bodily injury" or "property damage" aris-
       electrical, hydraulic or mechanical func-                    ing out of the escape of fuels, lubricants
       tioning of the covered "auto" or its parts,                  or other operating fluids which are
       if:                                                          needed to perform the normal electrical,
                                                                    hydraulic or mechanical functions neces-
            (1) The "pollutants" escape, seep,                      sary for the operation of "mobile equip-
                migrate, or are discharged, dis-                    ment" or its parts, if such fuels, lubricants
                persed or released directly from                    or other operating fluids escape from a
                an "auto" part designed by its                      vehicle part designed to hold, store or re-
                manufacturer to hold, store, re-                    ceive them. This exception does not ap-
                ceive or dispose of such "pollut-                   ply if the fuels, lubricants or other operat-
                ants"; and                                          ing fluids are intentionally discharged,
            (2) The "bodily injury", "property                      dispersed or released, or if such fuels, lu-
                damage" or "covered pollution                       bricants or other operating fluids are
                cost or expense" does not arise                     brought on or to the premises, site or lo-
                out of the operation of any                         cation with the intent to be discharged,
                equipment listed in Paragraphs                      dispersed or released as part of the op-
                6.b. and 6.c. of the definition of                  erations being performed by such "in-
                "mobile equipment".                                 sured", contractor or subcontractor.

       However, this exception to Paragraph a.                  12. War
       does not apply if the fuels, lubricants, flu-                "Bodily injury" or "property damage" aris-
       ids, exhaust gases or other similar "pol-                    ing directly or indirectly out of:
       lutants" are intentionally discharged, dis-
       persed or released.                                          a.    War, including undeclared or civil
                                                                          war;
       Paragraphs b. and c. of this exclusion do
       not apply to "accidents" that occur away                     b.    Warlike action by a military force, in-
       from premises owned by or rented to an                             cluding action in hindering or de-
       "insured" with respect to "pollutants" not                         fending against an actual or ex-
       in or upon a covered "auto" if:                                    pected attack, by any government,
                                                                          sovereign or other authority using
            (1) The "pollutants" or any property                          military personnel or other agents; or
                in which the "pollutants" are
                contained are upset, overturned                     c.    Insurrection, rebellion, revolution,
                or damaged as a result of the                             usurped power, or action taken by
                maintenance or use of a cov-                              governmental authority in hindering
                ered "auto"; and                                          or defending against any of these.
            (2) The discharge, dispersal, seep-                 13. Racing
                age, migration, release, emis-
                sion or escape of the "pollut-                      Covered "autos" while used in any pro-
                ants" is caused directly by such                    fessional or organized racing or demoli-
                upset, overturn or damage.                          tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 5 of 14
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 196 of 385
          insurance also does not apply while that                No one will be entitled to receive duplicate
          covered "auto" is being prepared for such               payments for the same elements of "loss" un-
          a contest or activity.                                  der this Coverage Form and any Medical
                                                                  Payments Coverage endorsement, Uninsured
C.   Limit of Insurance                                           Motorists Coverage endorsement or Underin-
     Regardless of the number of covered "autos",                 sured Motorists Coverage endorsement at-
     "insureds", premiums paid, claims made or                    tached to this Coverage Part.
     vehicles involved in the "accident", the most           D.   Mobile Equipment Subject to Motor Vehicle
     we will pay for the total of all damages and                 Insurance Laws
     "covered pollution cost or expense" com-
     bined, resulting from any one "accident" is the              As respects SECTION II - LIABILITY COV-
     Limit of Insurance for Liability Coverage                    ERAGE any land vehicle, which would qualify
     shown in the Declarations.                                   as "mobile equipment", except that it is sub-
                                                                  ject to a compulsory or financial responsibility
     All "bodily injury", "property damage" and                   law or other motor vehicle insurance law
     "covered pollution cost or expense" resulting                where it is licensed or principally garaged, is
     from continuous or repeated exposure to sub-                 considered a covered "auto" under SECTION
     stantially the same conditions will be consid-               II - LIABILITY COVERAGE, irrespective of the
     ered as resulting from one "accident".                       Auto Designation Symbols shown for SEC-
                                                                  TION II - LIABILITY COVERAGE in the Decla-
                                                                  rations.
                            SECTION III - PHYSICAL DAMAGE COVERAGE
                                                                       incurred each time a covered "auto" of
A.   Coverage                                                          the private passenger type is disabled.
     1.   We will pay for "loss" to a covered "auto"                   However, the labor must be performed at
          or its equipment under:                                      the place of disablement.

          a.   Comprehensive Coverage                             3.   Glass Breakage - Hitting a Bird or
                                                                       Animal - Falling Objects or Missiles
               From any cause except:
                                                                       If you carry Comprehensive Coverage for
               (1) The covered "auto's" collision                      the damaged covered "auto", we will pay
                   with another object; or                             for the following under Comprehensive
                                                                       Coverage:
               (2) The covered "auto's" overturn.
                                                                       a.   Glass breakage;
          b.   Specified Causes of Loss Cover-
               age                                                     b.   "Loss" caused by hitting a bird or
                                                                            animal; and
               Caused by:
                                                                       c.   "Loss" caused by falling objects or
               (1) Fire, lightning or explosion;                            missiles.
               (2) Theft;                                              However, you have the option of having
               (3) Windstorm, hail or earthquake;                      glass breakage caused by a covered
                                                                       "auto's" collision or overturn considered a
               (4) Flood;                                              "loss" under Collision Coverage.
               (5) Mischief or vandalism; or                      4.   Coverage Extensions
               (6) The sinking, burning, collision or                  a.   Transportation Expenses
                   derailment of any conveyance
                   transporting the covered "auto".                         We will also pay up to $20 per day to
                                                                            a maximum of $600 for temporary
          c.   Collision Coverage                                           transportation expense incurred by
                                                                            you because of the total theft of a
               Caused by:                                                   covered "auto" of the private pas-
               (1) The covered "auto's" collision                           senger type. We will pay only for
                   with another object; or                                  those covered "autos" for which you
                                                                            carry either Comprehensive or
               (2) The covered "auto's" overturn.                           Specified Causes of Loss Coverage.
                                                                            We will pay for temporary transporta-
     2.   Towing                                                            tion expenses incurred during the
          We will pay up to the limit shown in the                          period beginning 48 hours after the
          Declarations for towing and labor costs                           theft and ending, regardless of the
                                                                            policy's expiration, when the covered

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 6 of 14
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 197 of 385
                "auto" is returned to use or we pay                              in hindering or defending
                for its "loss".                                                  against any of these.
           b.   Loss of Use Expenses                               2.   We will not pay for "loss" to any covered
                                                                        "auto" while used in any professional or
                For Hired Auto Physical Damage, we                      organized racing or demolition contest or
                will pay expenses for which an "in-                     stunting activity, or while practicing for
                sured" becomes legally responsible                      such contest or activity. We will also not
                to pay for loss of use of a vehicle                     pay for "loss" to any covered "auto" while
                rented or hired without a driver, un-                   that covered "auto" is being prepared for
                der a written rental contract or                        such a contest or activity.
                agreement. We will pay for loss of
                use expenses if caused by:                         3.   We will not pay for "loss" caused by or
                                                                        resulting from any of the following unless
                (1) Other than collision only if the                    caused by other "loss" that is covered by
                    Declarations indicate that Com-                     this insurance:
                    prehensive Coverage is pro-
                    vided for any covered "auto";                       a.   Wear and tear, freezing, mechanical
                                                                             or electrical breakdown; or
                (2) Specified Causes of Loss only if
                    the Declarations indicate that                      b.   Blowouts, punctures or other road
                    Specified Causes of Loss Cov-                            damage to tires.
                    erage is provided for any cov-
                    ered "auto"; or                                4.   We will not pay for "loss" to any of the
                                                                        following:
                (3) Collision only if the Declarations
                    indicate that Collision Coverage                    a.   Tapes, records, discs or other similar
                    is provided for any covered                              audio, visual or data electronic de-
                    "auto".                                                  vices designed for use with audio,
                                                                             visual or data electronic equipment.
                However, the most we will pay for
                any expenses for loss of use is $20                     b.   Any device designed or used to de-
                per day, to a maximum of $600.                               tect speed measuring equipment
                                                                             such as radar or laser detectors and
B.   Exclusions                                                              any jamming apparatus intended to
                                                                             elude or disrupt speed measurement
     1.    We will not pay for "loss" caused by or                           equipment.
           resulting from any of the following. Such
           "loss" is excluded regardless of any other                   c.   Any electronic equipment, without
           cause or event that contributes concur-                           regard to whether this equipment is
           rently or in any sequence to the "loss".                          permanently installed, that receives
                                                                             or transmits audio, visual or data
           a.   Nuclear Hazard                                               signals and that is not designed
                (1) The explosion of any weapon                              solely for the reproduction of sound.
                    employing atomic fission or fu-                     d.   Any accessories used with the elec-
                    sion; or                                                 tronic equipment described in Para-
                (2) Nuclear reaction or radiation, or                        graph c. above.
                    radioactive contamination, how-                     Exclusions 4.c. and 4.d. do not apply to:
                    ever caused.
                                                                        a.   Equipment designed solely for the
           b.   War or Military Action                                       reproduction of sound and accesso-
                (1) War, including undeclared or                             ries used with such equipment, pro-
                    civil war;                                               vided such equipment is perma-
                                                                             nently installed in the covered "auto"
                (2) Warlike action by a military                             at the time of the "loss" or such
                    force, including action in hin-                          equipment is removable from a
                    dering or defending against an                           housing unit which is permanently
                    actual or expected attack, by                            installed in the covered "auto" at the
                    any government, sovereign or                             time of the "loss", and such equip-
                    other authority using military                           ment is designed to be solely oper-
                    personnel or other agents; or                            ated by use of the power from the
                                                                             "auto's" electrical system, in or upon
                (3) Insurrection, rebellion, revolu-                         the covered "auto"; or
                    tion, usurped power or action
                    taken by governmental authority                     b.   Any other electronic equipment that
                                                                             is:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 7 of 14
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 198 of 385
               (1) Necessary for the normal op-                         b.   The cost of repairing or replacing the
                   eration of the covered "auto" or                          damaged or stolen property with
                   the monitoring of the covered                             other property of like kind and qual-
                   "auto's" operating system; or                             ity.
               (2) An integral part of the same unit               2.   An adjustment for depreciation and
                   housing any sound reproducing                        physical condition will be made in deter-
                   equipment described in Para-                         mining actual cash value in the event of a
                   graph a. above and permanently                       total "loss".
                   installed in the opening of the
                   dash or console of the covered                  3.   If a repair or replacement results in better
                   "auto" normally used by the                          than like kind or quality, we will not pay
                   manufacturer for installation of a                   for the amount of the betterment.
                   radio.                                     D.   Deductible
     5.   We will not pay for "loss" to a covered                  For each covered "auto", our obligation to pay
          "auto" due to "diminution in value".                     for, repair, return or replace damaged or sto-
C.   Limit of Insurance                                            len property will be reduced by the applicable
                                                                   deductible shown in the Declarations. Any
     1.   The most we will pay for "loss" in any one               Comprehensive Coverage deductible shown
          "accident" is the lesser of:                             in the Declarations does not apply to "loss"
                                                                   caused by fire or lightning.
          a.   The actual cash value of the dam-
               aged or stolen property as of the
               time of the "loss"; or
                            SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the                            (1) How, when and where the "ac-
Common Policy Conditions:                                                        cident" or "loss" occurred;
A.   Loss Conditions                                                         (2) The "insured's" name and ad-
                                                                                 dress; and
     1.   Appraisal for Physical Damage Loss
                                                                             (3) To the extent possible, the
          If you and we disagree on the amount of                                names and addresses of any
          "loss", either may demand an appraisal of                              injured persons and witnesses.
          the "loss". In this event, each party will
          select a competent appraiser. The two                         b.   Additionally, you and any other in-
          appraisers will select a competent and                             volved "insured" must:
          impartial umpire. The appraisers will state
          separately the actual cash value and                               (1) Assume no obligation, make no
          amount of "loss". If they fail to agree, they                          payment or incur no expense
          will submit their differences to the umpire.                           without our consent, except at
          A decision agreed to by any two will be                                the "insured's" own cost.
          binding. Each party will:                                          (2) Immediately send us copies of
          a.   Pay its chosen appraiser; and                                     any request, demand, order, no-
                                                                                 tice, summons or legal paper
          b.   Bear the other expenses of the ap-                                received concerning the claim or
               praisal and umpire equally.                                       "suit".
          If we submit to an appraisal, we will still                        (3) Cooperate with us in the investi-
          retain our right to deny the claim.                                    gation or settlement of the claim
                                                                                 or defense against the "suit".
     2.   Duties in the Event of Accident, Claim,
          Suit or Loss                                                       (4) Authorize us to obtain medical
                                                                                 records or other pertinent infor-
          We have no duty to provide coverage                                    mation.
          under this policy unless there has been
          full compliance with the following duties:                         (5) Submit to examination, at our
                                                                                 expense, by physicians of our
          a.   In the event of "accident", claim,                                choice, as often as we reasona-
               "suit" or "loss", you must give us or                             bly require.
               our authorized representative prompt
               notice of the "accident" or "loss". In-
               clude:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 8 of 14
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 199 of 385
         c.   If there is "loss" to a covered "auto"                  erage Form has rights to recover dam-
              or its equipment you must also do                       ages from another, those rights are
              the following:                                          transferred to us. That person or organi-
                                                                      zation must do everything necessary to
              (1) Promptly notify the police if the                   secure our rights and must do nothing
                  covered "auto" or any of its                        after "accident" or "loss" to impair them.
                  equipment is stolen.
                                                            B.   General Conditions
              (2) Take all reasonable steps to
                  protect the covered "auto" from                1.   Bankruptcy
                  further damage. Also keep a re-
                  cord of your expenses for con-                      Bankruptcy or insolvency of the "insured"
                  sideration in the settlement of                     or the "insured's" estate will not relieve us
                  the claim.                                          of any obligations under this Coverage
                                                                      Form.
              (3) Permit us to inspect the covered
                  "auto" and records proving the                 2.   Concealment,      Misrepresentation       or
                  "loss" before its repair or dispo-                  Fraud
                  sition.                                             This Coverage Form is void in any case
              (4) Agree to examinations under                         of fraud by you at any time as it relates to
                  oath at our request and give us                     this Coverage Form. It is also void if you
                  a signed statement of your an-                      or any other "insured", at any time, inten-
                  swers.                                              tionally conceal or misrepresent a mate-
                                                                      rial fact concerning:
   3.    Legal Action Against Us
                                                                      a.   This Coverage Form;
         No one may bring a legal action against
         us under this Coverage Form until:                           b.   The covered "auto";

         a.   There has been full compliance with                     c.   Your interest in the covered "auto";
              all the terms of this Coverage Form;                         or
              and                                                     d.   A claim under this Coverage Form.
         b.   Under Liability Coverage, we agree                 3.   Liberalization
              in writing that the "insured" has an
              obligation to pay or until the amount                   If within 60 days prior to the beginning of
              of that obligation has finally been                     this Coverage Part or during the policy
              determined by judgment after trial.                     period, we make any changes to any
              No one has the right under this pol-                    forms or endorsements of this Coverage
              icy to bring us into an action to de-                   Part for which there is currently no sepa-
              termine the "insured's" liability.                      rate premium charge, and that change
                                                                      provides more coverage than this Cover-
   4.    Loss Payment - Physical Damage                               age Part, the change will automatically
         Coverages                                                    apply to this Coverage Part as of the lat-
         At our option we may:                                        ter of:

         a.   Pay for, repair or replace damaged                      a.   The date we implemented             the
              or stolen property;                                          change in your state; or

         b.   Return the stolen property, at our                      b.   The date this Coverage Part became
              expense. We will pay for any dam-                            effective; and
              age that results to the "auto" from the                 will be considered as included until the
              theft; or                                               end of the current policy period. We will
         c.   Take all or any part of the damaged                     make no additional premium charge for
              or stolen property at an agreed or                      this additional coverage during the in-
              appraised value.                                        terim.

         If we pay for the "loss", our payment will              4.   No Benefit to Bailee - Physical Damage
         include the applicable sales tax for the                     Coverages
         damaged or stolen property.                                  We will not recognize any assignment or
   5.    Transfer of Rights of Recovery Against                       grant any coverage for the benefit of any
         Others to Us                                                 person or organization holding, storing or
                                                                      transporting property for a fee regardless
         If any person or organization to or for                      of any other provision of this Coverage
         whom we make payment under this Cov-                         Form.

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                   Page 9 of 14
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 200 of 385
   5.   Other Insurance                                             b.   If this policy is issued for more than
                                                                         one year, the premium for this Cov-
        a.   For any covered "auto" you own, this                        erage Form will be computed annu-
             Coverage Form provides primary in-                          ally based on our rates or premiums
             surance. For any covered "auto" you                         in effect at the beginning of each
             don't own, the insurance provided by                        year of the policy.
             this Coverage Form is excess over
             any other collectible insurance.                  7.   Policy Period, Coverage Territory
             However, while a covered "auto"
             which is a "trailer" is connected to                   Under this Coverage Form, we cover
             another vehicle, the Liability Cover-                  "accidents" and "losses" occurring:
             age this Coverage Form provides for                    a.   During the Policy Period shown in
             the "trailer" is:                                           the Declarations; and
             (1) Excess while it is connected to a                  b.   Within the coverage territory.
                 motor vehicle you do not own.
                                                                    The coverage territory is:
             (2) Primary while it is connected to
                 a covered "auto" you own.                          a.   The United States of America;
        b.   For Hired Auto Physical Damage                         b.   The territories and possessions of
             Coverage, any covered "auto" you                            the United States of America;
             lease, hire, rent or borrow is deemed
             to be a covered "auto" you own.                        c.   Puerto Rico;
             However, any "auto" that is leased,                    d.   Canada; and
             hired, rented or borrowed with a
             driver is not a covered "auto".                        e.   Anywhere in the world if:
        c.   Regardless of the provisions of                             (1) A covered "auto" of the private
             Paragraph a. above, this Coverage                               passenger type is leased, hired,
             Form's Liability Coverage is primary                            rented or borrowed without a
             for any liability assumed under an                              driver for a period of 30 days or
             "insured contract".                                             less; and
        d.   When this Coverage Form and any                             (2) The "insured's" responsibility to
             other Coverage Form or policy cov-                              pay damages is determined in a
             ers on the same basis, either excess                            "suit" on the merits, in the United
             or primary, we will pay only our                                States of America, the territories
             share. Our share is the proportion                              and possessions of the United
             that the Limit of Insurance of our                              States of America, Puerto Rico,
             Coverage Form bears to the total of                             or Canada or in a settlement we
             the limits of all the Coverage Forms                            agree to.
             and policies covering on the same
             basis.                                                 We also cover "loss" to, or "accidents" in-
                                                                    volving, a covered "auto" while being
   6.   Premium Audit                                               transported between any of these places.
        a.   The estimated premium for this Cov-               8.   Two or More Coverage Forms or Poli-
             erage Form is based on the expo-                       cies Issued by Us
             sures you told us you would have
             when this policy began. We will                        If this Coverage Form and any other
             compute the final premium due when                     Coverage Form or policy issued to you by
             we determine your actual exposures.                    us or any company affiliated with us apply
             The estimated total premium will be                    to the same "accident", the aggregate
             credited against the final premium                     maximum Limit of Insurance under all the
             due and the first Named Insured will                   Coverage Forms or policies shall not ex-
             be billed for the balance, if any. The                 ceed the highest applicable Limit of In-
             due date for the final premium or ret-                 surance under any one Coverage Form
             rospective premium is the date                         or policy. This condition does not apply to
             shown as the due date on the bill. If                  any Coverage Form or policy issued by
             the estimated total premium exceeds                    us or an affiliated company specifically to
             the final premium due, the first                       apply as excess insurance over this Cov-
             Named Insured will get a refund.                       erage Form.




                                  Includes copyrighted material of Insurance
AA 101 03 06                       Services Office, Inc., with its permission.                   Page 10 of 14
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 201 of 385
                                         SECTION V - DEFINITIONS
A.   "Accident" includes continuous or repeated                             where they are accepted by the "in-
     exposure to the same conditions resulting in                           sured" for movement into or onto the
     "bodily injury" or "property damage".                                  covered "auto"; or
B.   "Auto" means:                                                     c.   After the "pollutants" or any property
                                                                            in which the "pollutants" are con-
     1.    A land motor vehicle, "trailer" or semi-                         tained are moved from the covered
           trailer designed for travel on public roads;                     "auto" to the place where they are fi-
           or                                                               nally delivered, disposed of or aban-
     2.    Any other land vehicle that is subject to a                      doned by the "insured".
           compulsory or financial responsibility law                  Paragraph a. above does not apply to fu-
           or other motor vehicle insurance law                        els, lubricants, fluids, exhaust gases or
           where it is licensed or principally ga-                     other similar "pollutants" that are needed
           raged.                                                      for or result from the normal electrical,
     However, "auto" does not include "mobile                          hydraulic or mechanical functioning of the
     equipment".                                                       covered "auto" or its parts, if:

C.   "Bodily injury" means bodily injury, sickness or                       (1) The "pollutants" escape, seep,
     disease sustained by a person including                                    migrate, or are discharged, dis-
     death resulting from any of these.                                         persed or released directly from
                                                                                an "auto" part designed by its
D.   "Covered pollution cost or expense" means                                  manufacturer to hold, store, re-
     any cost or expense arising out of:                                        ceive or dispose of such "pollut-
                                                                                ants"; and
     1.    Any request, demand, order or statutory
           or regulatory requirement that the "in-                          (2) The "bodily injury", "property
           sured" or others test for, monitor, clean                            damage" or "covered pollution
           up, remove, contain, treat, detoxify or                              cost or expense" does not arise
           neutralize, or in any way respond to, or                             out of the operation of any
           assess the effects of "pollutants"; or                               equipment listed in Paragraphs
                                                                                6.b. or 6.c. of the definition of
     2.    Any claim or "suit" by or on behalf of a                             "mobile equipment".
           governmental authority for damages be-
           cause of testing for, monitoring, cleaning                  Paragraphs b. and c. above do not apply
           up, removing, containing, treating, de-                     to "accidents" that occur away from
           toxifying or neutralizing, or in any way re-                premises owned by or rented to an "in-
           sponding to, or assessing the effects of                    sured" with respect to "pollutants" not in
           "pollutants".                                               or upon a covered "auto" if:
     "Covered pollution cost or expense" does not                           (1) The "pollutants" or any property
     include any cost or expense arising out of the                             in which the "pollutants" are
     actual, alleged or threatened discharge, dis-                              contained are upset, overturned
     persal, seepage, migration, release, escape                                or damaged as a result of the
     or emission of "pollutants":                                               maintenance or use of a cov-
                                                                                ered "auto"; and
           a.   That are, or that are contained in any
                property that is:                                           (2) The discharge, dispersal, seep-
                                                                                age, migration, release, escape
                (1) Being transported or towed by,                              or emission of the "pollutants" is
                    handled, or handled for move-                               caused directly by such upset,
                    ment into, onto or from the cov-                            overturn or damage.
                    ered "auto";
                                                              E.   "Diminution in value" means the actual or per-
                (2) Otherwise in the course of tran-               ceived loss in market value or resale value
                    sit by or on behalf of the "in-                which results from a direct and accidental
                    sured";                                        "loss".
                (3) Being stored, disposed of,                F.   "Employee" includes a "leased worker". "Em-
                    treated or processed in or upon                ployee" does not include a "temporary
                    the covered "auto"; or                         worker".
           b.   Before the "pollutants" or any prop-          G. "Insured" means any person or organization
                erty in which the "pollutants" are               qualifying as an insured in the Who is an In-
                contained are moved from the place               sured provision of the applicable coverage.

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                Page 11 of 14
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 202 of 385
     Except with respect to the Limit of Insurance,                     c.   That holds a person or organization
     the coverage afforded applies separately to                             engaged in the business of trans-
     each insured who is seeking coverage or                                 porting property by "auto" for hire
     against whom a claim or "suit" is brought.                              harmless for your use of a covered
                                                                             "auto" over a route or territory that
H.   "Insured contract":                                                     person or organization is authorized
     1.   Means:                                                             to serve by public authority.

          a.   A lease of premises;                           I.   "Leased worker" means a person leased to
                                                                   you by a labor leasing firm under an agree-
          b.   A sidetrack agreement;                              ment between you and the labor leasing firm,
                                                                   to perform duties related to the conduct of
          c.   An easement or license agreement,                   your business. "Leased worker" includes su-
               except in connection with construc-                 pervisors furnished to you by the labor leasing
               tion or demolition operations on or                 firm. "Leased worker" does not include a
               within 50 feet of a railroad;                       "temporary worker".
          d.   An obligation, as required by ordi-            J.   "Loss" means direct and accidental loss or
               nance, to indemnify a municipality,                 damage.
               except in connection with work for a
               municipality;                                  K.   "Mobile equipment" means any of the follow-
                                                                   ing types of land vehicles, including any at-
          e.   That part of any other contract or                  tached machinery or equipment:
               agreement pertaining to your busi-
               ness (including an indemnification of               1.   Bulldozers, farm machinery, forklifts and
               a municipality in connection with                        other vehicles designed for use princi-
               work performed for a municipality)                       pally off public roads;
               under which you assume the tort li-
               ability of another to pay for "bodily               2.   Vehicles maintained for use solely on or
               injury" or "property damage" to a                        next to premises you own or rent;
               third party or organization. Tort liabil-           3.   Vehicles that travel on crawler treads;
               ity means a liability that would be im-
               posed by law in the absence of any                  4.   Vehicles, whether self-propelled or not,
               contract or agreement;                                   maintained primarily to provide mobility to
                                                                        permanently mounted:
          f.   That part of any other contract or
               agreement entered into, as part of                       a.   Power cranes, shovels, loaders, dig-
               your business, pertaining to the                              gers or drills; or
               rental or lease, by you or any of your
               "employees", of any "auto". How-                         b.   Road construction or resurfacing
               ever, such contract or agreement                              equipment such as graders, scrap-
               shall not be considered an "insured                           ers or rollers.
               contract" to the extent that it obli-               5.   Vehicles not described in Paragraphs 1.,
               gates you or any of your "employ-                        2., 3., or 4. above that are not self-
               ees" to pay for "property damage" to                     propelled and are maintained primarily to
               any "auto" rented or leased by you                       provide mobility to permanently attached
               or any of your "employees".                              equipment of the following types:
     2.   Does not include that part of any contract                    a.   Air compressors, pumps and gen-
          or agreement:                                                      erators, including spraying, welding,
          a.   That indemnifies a railroad for "bodily                       building cleaning, geophysical explo-
               injury" or "property damage" arising                          ration, lighting and well servicing
               out of construction or demolition op-                         equipment; or
               erations, within 50 feet of any rail-                    b.   Cherry pickers and similar devices
               road property and affecting any rail-                         used to raise or lower workers.
               road bridge or trestle, tracks, road
               beds, tunnel, underpass or crossing;                6.   Vehicles not described in Paragraphs 1.,
               or                                                       2., 3., or 4. above maintained primarily for
                                                                        purposes other than the transportation of
          b.   That pertains to the loan, lease      or                 persons or cargo. However, self-
               rental of an "auto" to you or any     of                 propelled vehicles with the following
               your "employees", if the "auto"       is                 types of permanently attached equipment
               loaned, leased or rented with          a                 are not "mobile equipment" but will be
               driver; or                                               considered "autos":
                                                                        a.   Equipment designed primarily for:
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 12 of 14
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 203 of 385
                (1) Snow removal;                                   2.   The "insured" uses, generates or pro-
                                                                         duces the "pollutant".
                (2) Road maintenance, but not con-
                    struction or resurfacing; or               M. "Property damage" means damage to or loss
                                                                  of use of tangible property.
                (3) Street cleaning;
                                                               N.   "Suit" means a civil proceeding in which:
           b.   Cherry pickers and similar devices
                mounted on automobile or truck                      1.   Damages because of "bodily injury" or
                chassis and used to raise or lower                       "property damage"; or
                workers; and
                                                                    2.   A "covered pollution cost or expense",
           c.   Air compressors, pumps and gen-
                erators, including spraying, welding,               to which this insurance applies, are alleged.
                building cleaning, geophysical explo-                    "Suit" includes:
                ration, lighting or well servicing
                equipment.                                               a.   An arbitration proceeding in which
                                                                              such damages or "covered pollution
     However, "mobile equipment" does not in-                                 costs or expenses" are claimed and
     clude land vehicles that are subject to a com-                           to which the "insured" must submit or
     pulsory or financial responsibility law or other                         does submit with our consent; or
     motor vehicle insurance law where it is li-
     censed or principally garaged. Land vehicles                        b.   Any other alternative dispute resolu-
     subject to a compulsory or financial responsi-                           tion proceeding in which such dam-
     bility law or other motor vehicle insurance law                          ages or "covered pollution costs or
     are considered "autos".                                                  expenses" are claimed and to which
                                                                              the insured submits with our con-
L.   "Pollutants" means any solid, liquid, gaseous                            sent.
     or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis,                O. "Temporary worker" means a person who is
     chemicals, petroleum, petroleum products                     furnished to you to substitute for a permanent
     and their by-products, and waste. Waste in-                  "employee" on leave or to meet seasonal or
     cludes materials to be recycled, reconditioned               short-term workload conditions.
     or reclaimed. "Pollutants" include but are not
     limited to substances which are generally rec-            P.   "Trailer" includes semitrailer.
     ognized in industry or government to be                   Q. "Workplace" means that place and during
     harmful or toxic to persons, property or the                 such hours to which the "employee" sustain-
     environment regardless of whether injury or                  ing "bodily injury" was assigned by you, or
     damage is caused directly or indirectly by the               any other person or entity acting on your be-
     "pollutants" and whether:                                    half, to work on the date of the "accident".
     1.    The "insured" is regularly or otherwise
           engaged in activities which taint or de-
           grade the environment; or
                  NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                  (Broad Form)
1.   The insurance does not apply:                                            respect to which (a) any person or
                                                                              organization is required to maintain
     A.    Under any Liability Coverage, to "bodily                           financial protection pursuant to the
           injury" or "property damage":                                      Atomic Energy Act of 1954, or any
           (1) With respect to which an "insured"                             law amendatory thereof, or (b) the
               under the policy is also an "insured"                          "insured" is, or had this policy not
               under a nuclear energy liability policy                        been issued would be, entitled to in-
               issued by Nuclear Energy Liability                             demnity from the United States of
               Insurance        Association,   Mutual                         America, or any agency thereof, un-
               Atomic Energy Liability Underwriters                           der any agreement entered into by
               or Nuclear Insurance Association of                            the United States of America, or any
               Canada, or would be an "insured"                               agency thereof, with any person or
               under any such policy but for its ter-                         organization.
               mination upon exhaustion of its limit                B.   Under any Medical Payments coverage,
               of liability; or                                          to expenses incurred with respect to
           (2) Resulting from the "hazardous prop-                       "bodily injury" resulting from the "hazard-
               erties" of "nuclear material" and with
                                       Includes copyrighted material of Insurance
AA 101 03 06                            Services Office, Inc., with its permission.                   Page 13 of 14
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 204 of 385
          ous properties" of "nuclear facility" by any            used or exposed to radiation in a "nuclear re-
          person or organization.                                 actor";
     C.   Under any Liability Coverage, to "bodily                "Waste" means any waste material (a) con-
          injury" or "property damage" resulting                  taining "byproduct material" other than the
          from the "hazardous properties" of "nu-                 tailings or wastes produced by the extraction
          clear material", if:                                    or concentration of uranium or thorium from
                                                                  any ore processed primarily for its "source
          (1) The "nuclear material" (a) is at any                material" content, and (b) resulting from the
              "nuclear facility" owned by, or oper-               operation by any person or organization of
              ated by or on behalf of, an "insured"               any "nuclear facility" included under the first
              or (b) has been discharged or dis-                  two paragraphs of the definition of "nuclear
              persed therefrom;                                   facility".
          (2) The "nuclear material" is contained in              "Nuclear facility" means:
              "spent fuel" or "waste" at any time
              possessed, handled, used, proc-                     (a) Any "nuclear reactor";
              essed, stored, transported or dis-
              posed of by or on behalf of an "in-                 (b) Any equipment or device designed or
              sured"; or                                              used for (1) separating the isotopes of
                                                                      uranium or plutonium, (2) processing or
          (3) The "bodily injury" or "property dam-                   utilizing "spent fuel", or (3) handling,
              age" arises out of the furnishing by                    processing or packaging "waste";
              an "insured" of services, materials,
              parts or equipment in connection                    (c) Any equipment or device used for the
              with the planning, construction,                        processing, fabricating or alloying of
              maintenance, operation or use of                        "special nuclear material" if at any time
              any "nuclear facility", but if such fa-                 the total amount of such material in the
              cility is located within the United                     custody of the "insured" at the premises
              States of America, its territories or                   where such equipment or device is lo-
              possessions or Canada, this Exclu-                      cated consists of or contains more than
              sion (3) applies only to "property                      25 grams of plutonium or uranium 233 or
              damage" to such "nuclear facility"                      any combination thereof, or more than
              and any property thereat.                               250 grams of uranium 235;

2.   As used in this endorsement:                                 (d) Any structure, basin, excavation, prem-
                                                                      ises or place prepared or used for the
     "Hazardous properties" include radioactive,                      storage or disposal of "waste";
     toxic or explosive properties;
                                                             and includes the site on which any of the foregoing
     "Nuclear material" means "source material",             is located, all operations conducted on such site
     "special nuclear material" or "byproduct mate-          and all premises used for such operations:
     rial";
                                                             "Nuclear reactor" means any apparatus designed
     "Source material", "special nuclear material",          or used to sustain nuclear fission in a self-
     and "byproduct material" have the meanings              supporting chain reaction or to contain a critical
     given them in the Atomic Energy Act of 1954             mass of fissionable material;
     or in any law amendatory thereof;
                                                             "Property damage" includes all forms of radioac-
     "Spent fuel" means any fuel element or fuel             tive contamination of property.
     component, solid or liquid, which has been




                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 14 of 14
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 205 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CHANGES - TOWING AND LABOR
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COV-
     ERAGE, A. Coverage, 2. Towing is deleted
     in its entirety and replaced with:
     2.    Towing
           We will pay up to the limit shown in the
           Declarations for towing and labor costs
           incurred each time a covered "auto" is
           disabled. However, the labor must be per-
           formed at the place of disablement.




AA 2009 01 17
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 206 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC
                      EQUIPMENT COVERAGE
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COVER-                   2.   SECTION III - PHYSICAL DAMAGE COVER-
     AGE, B. Exclusions, 4. is deleted in its en-                AGE, C. Limits of Insurance, 1. is deleted in
     tirety and replaced with:                                   its entirety and replaced with:
     4.    We will not pay for "loss" to any of the fol-         1.   The most we will pay for:
           lowing:
                                                                      a.   "Loss" to any covered "auto" is the
           a.   Tapes, records, discs or similar au-                       lesser of;
                dio, visual or data electronic devices
                designed for use with audio, visual or                     (1) The actual cash value of the
                data electronic equipment.                                     damaged or stolen property as of
                                                                               the time of the "loss"; or
           b.   Any device designed or used to de-
                tect speed-measuring equipment,                            (2) The cost of repairing or replacing
                such as radar or laser detectors, and                          the damaged or stolen property
                any jamming apparatus intended to                              with other property of like kind or
                elude or disrupt speed-measuring                               quality.
                equipment.                                            b.   All electronic equipment that repro-
           c.   Any electronic equipment, without re-                      duces, receives or transmits audio,
                gard to whether this equipment is                          visual or data signals in any one
                permanently installed, that repro-                         "loss", is up to $1,000, if, at the time
                duces, receives or transmits audio,                        of "loss", such electronic equipment
                visual or data signals.                                    is:

           d.   Any accessories used with the elec-                        (1) Permanently installed in or upon
                tronic equipment described in Para-                            the covered "auto" in a housing,
                graph c. above.                                                opening or other location that is
                                                                               not normally used by the "auto"
           Exclusions 4.c. and 4.d. do not apply to                            manufacturer for the installation
           equipment designed to be operated solely                            of such equipment;
           by use of the power from the "auto's" elec-
           trical system that, at the time of "loss", is:                  (2) Removable from a permanently
                                                                               installed housing unit as de-
           a.   Permanently installed in or upon the                           scribed in Paragraph b.1. above;
                covered "auto";                                                or
           b.   Removable from a housing unit which                        (3) An integral part of such equip-
                is permanently installed in or upon                            ment as described in Para-
                the covered "auto";                                            graphs b.(1) and b.(2) above.
           c.   An integral part of the same unit           3.   AUDIO, VISUAL AND DATA ELECTRONIC
                housing any electronic equipment                 EQUIPMENT COVERAGE ADDED LIMITS
                described in Paragraphs a. and b.
                above; or                                        The sub-limit in Paragraph 1.b. above is in ad-
                                                                 dition to the Limit of Insurance shown in the
           d. Necessary for the normal operation                 Schedule of the Audio, Visual and Data
                of the covered "auto" or the monitor-            Equipment Coverage endorsement, if pur-
                ing of the covered "auto's" operating            chased.
                system.


AA 296 07 12
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 207 of 385
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                BLANKET WAIVER OF SUBROGATION - AUTO
This endorsement modifies insurance provided under the following:
      BUSINESS AUTO COVERAGE FORM
This endorsement changes the policy effective on the inception date of the policy unless another date is indi-
cated below.

Endorsement Effective:                                   Policy Number:
     03-01-2020                                          EBA 006 54 53
Named Insured:

MD BEVCO INC DBA MAD DOGS SAN ANTONIO
Countersigned by:

(Authorized Representative)
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


1.    Blanket Waiver of Subrogation                            payments we make for "bodily injury" or "prop-
                                                               erty damage" arising out of the operation of a
      SECTION IV - BUSINESS AUTO CONDI-                        covered "auto" when you have assumed liabil-
      TIONS, A. Loss Conditions, 5. Transfer of                ity for such "bodily injury" or "property damage"
      Rights of Recovery Against Others to Us is               under an "insured contract", provided the "bod-
      amended by the addition of the following:                ily injury" or "property damage" occurs subse-
      We waive any right of recovery we may have               quent to the execution of the "insured con-
      against any person or organization because of            tract".




AA 4172 09 09
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 208 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        TEXAS UNINSURED/UNDERINSURED
                             MOTORIST COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named Insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Texas, this en-
dorsement modifies insurance provided under the following:


    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below:

Endorsement Effective:                                       Policy Number:
  03-01-2020                                                 EBA 006 54 53
Named Insured:

MD BEVCO INC DBA MAD DOGS SAN ANTONIO

                                                    SCHEDULE

 Limit of Insurance
 $REFER TO AA4183                                           Each "Accident"


Information required to complete this Schedule, if not shown above will be shown in the Declarations.


A. Coverage                                                         maintenance or use of the "uninsured motor
                                                                    vehicle". The "insured" shall be required to
    1.    We will pay all sums the "insured" is le-                 prove all elements of the "insured's" claim that
          gally entitled to recover as compensatory                 are necessary to recover from the owner or
          damages from the owner or operator of:                    operator of the "uninsured motor vehicle".
          a.   An "uninsured motor vehicle" as de-                  2.   With respect to damages resulting from
               fined in Paragraph F.4.a., c. and d.                      an "accident" with a "motor vehicle" de-
               because of "bodily injury" or "property                   scribed in Paragraph F.4.d. of the defini-
               damage":                                                  tion of "uninsured motor vehicle", we will
               (1) Sustained by the "insured"; and                       pay under this endorsement only if a. or b.
                                                                         below applies:
               (2) Caused by an "accident".
                                                                         a.   The limits of insurance under all ap-
          b.   An "uninsured motor vehicle" as de-                            plicable liability bonds or policies
               fined in Paragraph F.4.b. because of                           have been exhausted by payment of
               "bodily injury" or "property damage"                           judgments or settlements; or
               sustained by an "insured".
                                                                         b.   A tentative settlement has been
    The owner's or operator's liability for these                             made between an "insured" and a
    damages must result from the ownership,                                   person(s) or organization(s) who may

                                         Includes copyrighted material of ISO
AA 4232 TX 05 13                          Properties, Inc., with its permission.                      Page 1 of 6
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 209 of 385
             be legally responsible for the "acci-                          "auto" for which coverage is provided
             dent"; or the insurer of the "motor ve-                        in the Coverage Form or a temporary
             hicle" described in Paragraph F.4.d.                           substitute for such covered "auto". In
             of the definition of "uninsured motor                          such case, the covered "auto" must
             vehicle", or legal representative of                           be out of service because of its break
             such person(s) or organizations(s)                             down, repair, servicing, "loss" or de-
             and we:                                                        struction.
             (1) Have been given prompt written                        c.   Any natural person is an "insured",
                 notice of such settlement; and                             but only for damages he or she is en-
                                                                            titled to recover because of "bodily in-
             (2) Advance payment to the "in-                                jury" sustained by an "insured" de-
                 sured" in an amount equal to the                           scribed in Paragraph B.2.b.
                 tentative settlement within 30
                 days after receipt of notification.         C. Exclusions
   3.   Any judgment for damages arising out of                   This insurance does not apply to:
        a "suit" brought without our written con-
        sent to both the "suit" and the judgment is               1.   Any claim settled with the person(s) or or-
        not binding on us. If we and the Named                         ganization(s) legally responsible for the
        Insured do not agree as to whether or not                      "accident" or the insurer or legal represen-
        a "motor vehicle" is actually uninsured, the                   tative of such person(s) or organization(s)
        burden of proof as to that issue will be on                    without our consent.
        us.                                                            However, this Exclusion (C.1.) does not
B. Who is an Insured                                                   apply to a settlement made with the in-
                                                                       surer of the "motor vehicle" described in
   The following are "insureds":                                       Paragraph F.4.d. of the definition of "un-
                                                                       insured motor vehicle" in accordance with
   1.   If any natural persons are specifically                        the procedure described in Paragraph
        listed as a Named Insured on this en-                          A.2.b.
        dorsement, the following persons are "in-
        sureds":                                                  2.   The direct or indirect benefit of any insurer
                                                                       or self-insurer under any workers' com-
        a.   Natural persons specifically listed as                    pensation, personal injury protection
             a Named Insured on this endorse-                          benefits, disability benefits, pension stat-
             ment;                                                     utes or similar laws.
        b.   "Family members" of natural persons                  3.   "Bodily injury" suffered by any person
             specifically listed as a Named In-                        while operating or "occupying" a "motor
             sured on this endorsement;                                vehicle" without a reasonable belief that
        c.   Any natural person, but only for inju-                    he or she is entitled to do so. Under no
             ries that occur while "occupying" an                      circumstances will a person whose li-
             "auto" for which coverage is provided                     cense has been suspended, revoked or
             in the Coverage Form or a temporary                       never issued be held to have a reason-
             substitute for such covered "auto". In                    able belief that he or she is entitled to op-
             such case, the covered "auto" must                        erate a "motor vehicle".
             be out of service because of its break                    However, this Exclusion (C.3.) does not
             down, repair, servicing, "loss" or de-                    apply to an individual Named Insured or a
             struction; and                                            "family member" while using a covered
        d.   Any natural person, but only for dam-                     "auto".
             ages he or she is entitled to recover                4.   "Bodily injury" sustained by an "insured"
             because of "bodily injury" sustained                      while the "insured" is operating, "occupy-
             by an "insured" described in Para-                        ing", or when struck by a "motor vehicle"
             graphs B.1.a., b. or c.                                   owned by, furnished to, or available for
   2.   If an entity other than a natural person is                    the regular use of a Named Insured, or if
        listed as a Named Insured on this en-                          the Named Insured is a natural person, a
        dorsement, the following persons are "in-                      spouse or a "family member" of such
        sureds":                                                       Named Insured, if the "motor vehicle" is
                                                                       not specifically identified in the Coverage
        a.   The Named Insured for "property                           Form or is not a newly acquired or re-
             damage" only.                                             placement "motor vehicle" covered under
                                                                       the terms of the Coverage Form.
        b. Any natural person, but only for inju-
             ries that occur while "occupying" an

                                       Includes copyrighted material of ISO
AA 4232 TX 05 13                        Properties, Inc., with its permission.                        Page 2 of 6
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 210 of 385
   5.    Any "family member" while operating, "oc-                3.   Any payment under this coverage or un-
         cupying", or when struck by any "motor                        der any workers' compensation, personal
         vehicle" owned by the Named Insured that                      injury protection benefits, "motor vehicle"
         is insured for Uninsured/Underinsured                         insurance medical payments, disability
         Motorist Coverage on a primary basis un-                      benefits, pension statutes or similar laws
         der any other coverage form or policy.                        to or for an "insured" will reduce any
                                                                       amount that "insured" is entitled to re-
   6.    Any person for the first $250 of the                          cover for the same damages under this
         amount of damage to the property of that                      Policy's Insurance Coverage.
         person as a result of any one "accident".
                                                                  4.   Special Provisions for Property Dam-
   7.    Any person for "bodily injury" or "property                   age
         damage", or both, resulting from the inten-
         tional acts of that person.                                   Any "property damage" "loss" to which the
                                                                       Physical Damage Coverage of this Policy
   8.    Any insurer of property.                                      (or similar coverage from another policy)
D. Limit of Insurance                                                  and this coverage both apply, the Named
                                                                       Insured may choose the coverage from
   1.    Regardless of the number of policies or                       which damages will be paid. Such Named
         bonds applicable, covered "autos", "insur-                    Insured may recover under both cover-
         eds", premiums paid, claims made or                           ages, but only if:
         "motor vehicles" involved in the "acci-
         dent", the most we will pay for all dam-                      a.   Neither one by itself is sufficient to
         ages, including damages claimed by any                             cover the "loss" ;
         person or organization for care, loss of                      b.   The Named Insured pays the higher
         services, or death due to and arising out                          deductible amount (but the Named
         of any one "accident" is the limit of Unin-                        Insured does not have to pay both
         sured Motorist Coverage shown in the                               deductibles); and
         Schedule or the Declarations. Subject to
         this maximum, our limit of insurance will                     c.   The Named Insured will not recover
         be the lesser of:                                                  more than the actual damages.
         a.   The difference between the amount              E. Changes in Conditions
              of a covered "insured's" damages for
              "bodily injury" or "property damage"                The Conditions for Texas Uninsured Motor-
              and the amount paid or payable to                   ist Coverage are changed as follows:
              that covered "insured" for such dam-                1.   With respect to an "uninsured motor vehi-
              ages, by or on behalf of person(s) or                    cle", the Other Insurance Condition in
              organization(s) who may be legally                       the Business Auto and Garage Coverage
              responsible, or the insurer or legal                     Forms are replaced by the following:
              representative of such person(s) or
              organization(s); or                                      If there is other applicable similar insur-
                                                                       ance available under one or more policies
         b.   The applicable limit of insurance for                    or provisions of coverage, we will pay our
              this coverage.                                           share of the loss. Our share is the propor-
   2.    No one will be entitled to receive duplicate                  tion that our Limit of Insurance bears to
         payments for the same elements of "loss"                      the total of all applicable limits. However,
         under this endorsement and any Liability                      any insurance we provide with respect to
         Coverage Form.                                                a "motor vehicle" the Named Insured does
                                                                       not own shall be excess over any other
         We will not make a duplicate payment                          collectible insurance.
         under this endorsement for any element
         of "loss" for which payment has been                     2.   Duties in the Event of Accident, Claim,
         made by or for anyone who is legally li-                      Suit or Loss is changed by adding the
         able.                                                         following:

         We will not pay for any element of "loss" if                  a.   You or any other involved "insured"
         a person is entitled to receive payment for                        must promptly notify the police if a
         the same element of "loss" under any                               hit-and-run driver is involved;
         workers' compensation, personal injury                        b.   You or any other involved "insured"
         protection benefits, disability benefits,                          must promptly send us copies of the
         pension statutes or similar laws, including                        legal papers if a "suit" is brought;
         medical payments made under any stat-
         ute.                                                          c.   You and any other involved "insured"
                                                                            must cooperate with us in the investi-

                                       Includes copyrighted material of ISO
AA 4232 TX 05 13                        Properties, Inc., with its permission.                       Page 3 of 6
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 211 of 385
             gation, settlement or defense of the                        ment within 30 days after receipt of notifi-
             claim or "suit" .Cooperation includes,                      cation:
             but is not limited to, identifying all par-
             ties who may be responsible for the                         a.   That payment will be separate from
             "accident" and all insurers who may                              any amount an "insured" is entitled to
             be obligated to provide coverage; and                            recover under the provisions of Unin-
                                                                              sured Motorist Coverage; and
        d.   Permit us to inspect and appraise the
             damaged property before its repair or                       b.   We also have the right to recover the
             disposal.                                                        advanced payment.

        e.   Take reasonable steps after a "loss"                   4.   The following Condition is added:
             to protect the "covered auto" and its                       LEGAL ACTION AGAINST US
             equipment from further "loss". We will
             pay all reasonable expenses incurred                        Any claim or "suit" for Uninsured Motorist
             to do this.                                                 Coverage must be brought within four (4)
                                                                         years from the date of the accident or the
        f.   Promptly notify us in writing of a ten-                     date the at-fault party's insurance com-
             tative settlement between an "in-                           pany denied the claim. Our subrogation
             sured" and a person(s) or organiza-                         rights also must not be prejudiced
             tion(s) who may be legally responsi-
             ble for the "accident", or the insurer                 5.   The following Condition is added:
             of the "motor vehicle" described in
             Paragraph F.4.d. of the definition of                       ARBITRATION
             "uninsured motor vehicle", or legal                         a.   If we and an "insured" do not agree:
             representative of such person(s) or
             organization(s), and allow us 30 days                            (1) Whether that "insured" is legally
             to advance payment to that "insured"                                  entitled to recover damages from
             in an amount equal to the tentative                                   a party responsible for the "acci-
             settlement to preserve our rights                                     dent"; or
             against the person(s) or organiza-
             tion(s) who may be legally responsi-                             (2) As to the amount of damages
             ble for the "accident" or the insurer or                              that may be recovered;
             legal representative of such per-                                The matter may be settled by arbitra-
             son(s) or organization(s).                                       tion. However, disputes concerning
   3.   Transfer of Rights of Recovery Against                                coverage under this endorsement
        Others to Us is changed by adding the                                 may not be arbitrated.
        following:                                                            The "insured" and we must mutually
        If we make any payment and the "insured"                              agree to arbitrate the disagreements.
        recovers from another party, the "insured"                            If the "insured" and we do not agree
        shall hold the proceeds in trust for us and                           to arbitrate, then the disagreement
        pay us back the amount we have paid.                                  will be resolved in a court having
                                                                              competent jurisdiction.
        Our rights do not apply under this provi-
        sion with respect to Uninsured Motorist                               If arbitration is used, each party will
        Coverage, as described in Paragraph                                   select an arbitrator. The two arbitra-
        F.4.d. of the definition of "uninsured motor                          tors will select a third. If they cannot
        vehicle", if we:                                                      agree within 30 days as to a third ar-
                                                                              bitrator, either may request that se-
        a.   Have been given prompt written no-                               lection be made by a judge of a court
             tice of a tentative settlement between                           having jurisdiction. Each party will:
             an "insured" and a person(s) or or-
             ganization(s) who may be legally re-                             (1) Pay the expenses it incurs; and
             sponsible for the "accident" , or the                            (2) Bear the expenses of the third
             insurer or legal representative of                                    arbitrator equally.
             such person(s) or organization(s);
             and                                                         b.   Unless both parties agree otherwise,
                                                                              arbitration will take place in the coun-
        b.   Fail to advance payment to the "in-                              ty in which the "insured" lives. Local
             sured" in an amount equal to the ten-                            rules of law as to arbitration proce-
             tative settlement within 30 days after                           dures and evidence will apply. A de-
             receipt of notification.                                         cision agreed to by two of the arbitra-
        If we advance payment to the "insured" in                             tors will be binding as to:
        an amount equal to the tentative settle-

                                         Includes copyrighted material of ISO
AA 4232 TX 05 13                          Properties, Inc., with its permission.                         Page 4 of 6
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 212 of 385
                (1) Whether the "insured" is legally                      d.   Which is an "underinsured motor ve-
                     entitled to recover damages from                          hicle". An "underinsured motor vehi-
                     a party responsible for the "acci-                        cle" means a "motor vehicle" or "trail-
                     dent"; and                                                er" for which the sum of the limits of
                                                                               coverage available for payment to the
                (2) The amount of damages.                                     "insured" under all liability bonds or
                However, at any time prior to the arbi-                        policies covering person(s) or organi-
                trator's decision, either party may re-                        zation(s) liable to the "insured" at the
                voke the agreement to arbitrate the                            time of the "accident" either:
                matter.                                                        (1) Are not enough to pay the full
F.   Additional Definitions                                                          amount the covered "insured" is
                                                                                     legally entitled to recover as
     The following are added to the Definitions                                      damages; or
     Section and have special meaning for Unin-
     sured Motorist Insurance:                                                 (2) Have been reduced by payment
                                                                                     of claims to an amount which is
     1.    "Family member" means a natural person                                    not enough to pay the full
           who is related to, and is a resident of the                               amount the covered "insured" is
           same household as a natural person                                        legally entitled to recover as
           shown as a Named Insured on this en-                                      damages.
           dorsement. Such relation may be by
           blood, marriage or adoption, and may in-                       However "uninsured motor vehicle" does
           clude a ward or foster child.                                  not include any "motor vehicle":

     2.    "Motor vehicle" means a self-propelled                         a.   Owned by or furnished or available
           vehicle designed for use and principally                            for your regular use or that of any
           used on public roads, including an auto-                            "family member" or any other "in-
           mobile, truck, semi-tractor, motorcycle                             sured".
           and bus. "Motor vehicle" also includes a                       b.   Owned or operated by a self-insurer
           motor home, provided the motor home is                              under any applicable "motor vehicle"
           not stationary and is not being used as a                           law, except a self-insurer who is or
           temporary or permanent residence or of-                             becomes insolvent and cannot pro-
           fice. "Motor vehicle" does not include a                            vide the amounts required by that
           trolley, streetcar, "trailer", railroad engine,                     "motor vehicle" law.
           railroad car, motorized bicycle, golf cart,
           off-road recreational vehicle, snowmobile,                     c.   Owned by any governmental body or
           fork lift, aircraft, watercraft, construction                       agency unless the operator of the
           equipment, farm tractor or other vehicle                            "uninsured motor vehicle" is:
           designed and principally used for agricul-
           tural purposes, mobile home, vehicle                                (1) Uninsured; and
           traveling on treads or rails or any similar                         (2) There is no statute imposing li-
           vehicle.                                                                  ability for damage because of
     3.    "Occupying" means in, upon, getting in,                                   "bodily injury" or "property dam-
           on, out or off.                                                           age" on the governmental body
                                                                                     or agency for an amount not less
     4.    "Uninsured motor vehicle" means a land                                    than the Limit of Insurance for
           "motor vehicle" or "trailer":                                             this coverage.
           a.   To which no liability bond or policy                      d.   Operated on rails or crawler treads.
                applies at the time of the "accident".
                                                                          e.   Designed for use mainly off public
           b.   That is a hit-and-run "motor vehicle"                          roads while not on public roads.
                and neither the operator or owner can
                be identified. The "motor vehicle"                        f.   While located for use as a residence
                must hit an "insured", a covered "au-                          or premises.
                to" or a "motor vehicle" an "insured"                     g.   For which liability coverage is af-
                is "occupying". We will only accept                            forded under this Coverage Form.
                convincing evidence which may in-
                clude the testimony, under oath, of a            G. As regards to this coverage endorsement
                person making claim under this or                   SECTION V - DEFINITION, M. "Property
                similar coverage.                                     Damage" is deleted in its entirety and replaced
                                                                      by the following:
           c.   To which an insuring or bonding com-
                pany denies coverage or is or be-                     "Property damage" means injury to or loss of
                comes insolvent.                                      use or destruction of:
                                           Includes copyrighted material of ISO
AA 4232 TX 05 13                            Properties, Inc., with its permission.                       Page 5 of 6
              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 213 of 385
   1.   A covered "auto";                                     4.   Any property owned by the Named In-
                                                                   sured or "family member" of either an in-
   2.   Property owned by the Named Insured or                     dividual Named Insured while contained in
        any "family member" of the individual                      any "auto" not owned, but being operated
        Named Insured while contained in a cov-                    by such individual Named Insured or any
        ered "auto";                                               "family member" of either the individual
   3.   Property owned by any other person "oc-                    Named Insured.
        cupying" the covered "auto" while con-
        tained in the covered "auto"; and




                                   Includes copyrighted material of ISO
AA 4232 TX 05 13                    Properties, Inc., with its permission.                     Page 6 of 6
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 214 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          TEXAS CHANGES - CANCELLATION
                                AND NONRENEWAL
This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
     GARAGE COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A.   Paragraphs 2. and 5. of the Cancellation in                                    ceivership and the cancellation
     Form IA 501 Common Policy Declarations                                         is approved or directed by the
     are replaced by the following:                                                 supervisor, conservator or re-
                                                                                    ceiver.
     2.    We may cancel this policy by mailing or
           delivering to the first Named Insured                     5.   If this policy is canceled, we will send the
           written notice of cancellation, stating the                    first Named Insured any premium refund
           reason for cancellation, at least 10 days                      due. The refund will be pro rata, subject
           before the effective date of cancellation.                     to the policy minimum premium. The can-
                                                                          cellation will be effective even if we have
           The permissible reasons for cancellation                       not made or offered a refund.
           are as follows:
                                                                B.   The following Condition is added:
           a.   If this policy has been in effect for 60
                days or less, we may cancel for any                  1.   Nonrenewal
                reason except, that under the provi-
                sions of the Texas Insurance Code,                        (a) We may elect to renew this policy
                we may not cancel this policy solely                          except that under the provisions of
                because the policyholder is an                                the Texas Insurance Code, we may
                elected official.                                             not refuse to renew this policy solely
                                                                              because the policyholder is an
           b.   If this policy has been in effect for                         elected official.
                more than 60 days, or if it is a re-
                newal or continuation of a policy is-                     (b) If we elect not to renew this policy,
                sued by us, we may cancel only for                            we may do so by mailing or deliver-
                one or more of the following reasons:                         ing to the first Named Insured, at the
                                                                              last mailing address known to us,
                (1) Fraud in obtaining coverage;                              written notice of nonrenewal, stating
                                                                              the reason for nonrenewal, at least
                (2) Failure to pay premiums when                              60 days before the expiration date. If
                    due;                                                      notice is mailed or delivered less
                (3) An increase in hazard within the                          than 60 days before the expiration
                    control of the insured which                              date, this policy will remain in effect
                    would produce an increase in                              until the 61st day after the date on
                    rate;                                                     which the notice is mailed or deliv-
                                                                              ered. Earned premium for any period
                (4) Loss of reinsurance covering all                          of coverage that extends beyond the
                    or part of the risk covered by the                        expiration date will be computed pro
                    policy; or                                                rata based on the previous year's
                                                                              premium.
                (5) If we have been placed in su-
                    pervision, conservatorship or re-




                                          Includes copyrighted material of ISO
AA 4246 TX 10 09                           Properties, Inc., with its permission.
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 215 of 385
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       TEXAS EXPERIENCE MODIFICATION
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
It is agreed that any coverages for liability, medical payments and personal injury protection provided by the
policy are subject to experience rating in accordance with the Automobile Liability Rating Plan for the State of
Texas. The following provisions apply:
1. The modifications applicable to the policy as of its effective date shall remain applicable until the
    1       day of MARCH          20 21       or
2. The next anniversary rate date, at which time the rates then in effect and new experience
   modification effective at that time shall apply for the remainder of the policy period.
Premium adjustment shall be made in accordance with the modification.




                                       Includes copyrighted material of ISO
AA 4249 TX 07 09                        Properties, Inc., with its permission.                     Page 1 of 1
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 216 of 385

       NOTICE: TEXAS MOTOR VEHICLE CRIME PREVENTION
                     AUTHORITY (MVCPA)
Your payment includes a $4.00 fee. This fee goes to help fund: (1) auto burglary, theft and fraud prevention, (2)
criminal justice efforts, and (3) trauma care and emergency medical services for victims of accidents due to
traffic offenses. By law, we send this fee to the Motor Vehicle Crime Prevention Authority (MVCPA).




AA 4252 TX 09 19
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 217 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
SECTION IV - BUSINESS AUTO CONDITIONS, B. General Conditions of the BUSINESS AUTO
COVERAGE FORM and SECTION V - GARAGE CONDITIONS, B. General Conditions of the GARAGE
COVERAGE FORM are amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage shall be null and void.




AA 4263 04 10
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 218 of 385

       TEXAS UNINSURED/UNDERINSURED MOTORIST
  COVERAGE AND PERSONAL INJURY PROTECTION COVERAGE
                 SELECTION/REJECTION
Endorsement Effective:                                       Policy Number:
  03-01-2020                                                 EBA 006 54 53
Named Insured:

MD BEVCO INC DBA MAD DOGS SAN ANTONIO

Texas law permits you to make certain decisions regarding Uninsured/Underinsured Motorist Coverage. Texas
law also permits you the option to reject Personal Injury Protection Coverage. This document briefly describes
these coverage and the options available.
You should read this document carefully and contact your agent if you have any questions regarding
Uninsured/Underinsured Motorist Coverage and/or Personal Injury Protection Coverage and your options with
respect to these coverages.
This document includes general descriptions of both coverages. However, no coverage is provided by this
document. You should read your policy and review your Declarations Page(s) and/or Schedule(s) for complete
information on the coverages you are provided.
UNINSURED/UNDERINSURED MOTORIST COVERAGE
Uninsured/Underinsured Motorist Coverage provides insurance protection to an insured for damages, which the
insured is legally entitled to recover from the owner or operator of an uninsured or underinsured motor vehicle,
because of bodily injury, sickness, disease, or death, or property damage caused by an automobile accident. Also
included are damages due to bodily injury or property damage that results from an automobile accident with a hit-
and-run vehicle whose owner or operator cannot be identified.
Unless Uninsured/Underinsured Motorist (UM/UIM) Coverage is rejected in writing, Uninsured/Underinsured
Motorist Coverage will be afforded at limits at least equal to:
    (1) Split limits of $30,000 for each person, subject to $60,000 for each accident with respect to bodily injury,
         and $25,000 with respect to property damage for each accident; or
    (2) A combined single limit of $85,000 for each accident.
You may select optional higher limits.
Please indicate your choice from either A. or B. below.
PERSONAL INJURY PROTECTION COVERAGE
Personal Injury Protection Coverage consists of provisions in a motor vehicle liability policy which provide for
payment to you and members of your household, an authorized operator or passenger, including a guest
occupant, up to an amount of $2,500 for each such person for payment of all reasonable expenses arising from
the accident and incurred within three (3) years from the date thereof for necessary medical, surgical, X-ray and
dental services and loss of income as the result of an accident without regard to who is or is not at-fault in
causing or contributing to the accident. You may select optional higher limits.
Please indicate your choice from either C. or D. below.
A. REJECTION OF UNINSURED/UNDERINSURED MOTORIST COVERAGE
    If you wish to reject Uninsured/Underinsured Motorist Coverage, you may do so by initialing and signing below.



                           I reject Uninsured/Underinsured Motorist Coverage.
          (Initials)


                       Signature of Applicant/Named Insured                                         Date


                                         Includes copyrighted material of ISO
AP 401 TX 12 13                           Properties, Inc., with its permission.                    Page 1 of 3
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 219 of 385
B. SELECTION OF UNINSURED/UNDERINSURED MOTORIST COVERAGE LIMITS
   If you wish to select Uninsured/Underinsured Motorist Coverage, you may do so by initialing next to the
   appropriate item(s) and signing below. Please note that we only offer Uninsured/Underinsured Motorist
   Coverage limits up to the Liability Coverage limits of your policy, even though higher limits may appear below.

      (Initials)   I select Uninsured/Underinsured Motorist Coverage at the following limit(s):


      Choose one Split Limits Bodily Injury option AND one Property Damage, OR choose one
      Combined Single Limit option from the following:
                   Split Limits Bodily Injury                                    Property Damage
                                30,000/60,000                                           25,000
                               50,000/100,000                                           50,000
                              100,000/300,000                                          100,000
                              250,000/500,000                                          250,000
                            500,000/1,000,000                                          500,000
                          1,000,000/1,000,000                                         1,000,000


                               (Other)                                                      (Other)


              Signature of Applicant/Named Insured                                          Date
                                                          OR

      (Initials)   I select Uninsured/Underinsured Motorist Coverage at the following limit(s):


                           Combined Single Limit Bodily Injury And

                                         Property Damage

                                                85,000
                                             100,000
                                             250,000
                                             350,000
                                             500,000
                                           1,000,000
                                           2,000,000


                                                (Other)


              Signature of Applicant/Named Insured                                   Date




                                       Includes copyrighted material of ISO
AP 401 TX 12 13                         Properties, Inc., with its permission.                        Page 2 of 3
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 220 of 385

C. REJECTION OF PERSONAL INJURY PROTECTION COVERAGE
   If you wish to reject Personal Injury Protection Coverage, you may do so by initialing and signing below.


                                       I reject Personal Injury Protection Coverage.
                 (Initials)


                     Signature of Applicant/Named Insured                                         Date


D. SELECTION OF PERSONAL INJURY PROTECTION COVERAGE LIMITS
   If you wish to select Personal Injury Protection Coverage, you may do so by initialing next to the appropriate
   items(s) and signing below.

        (Initials)       I select Personal Injury Protection Coverage at the following limit:

                              Personal Injury
                                Protection
        (Initials)              Coverage
                                   2,500
                                   5,000
                                  10,000
                                  25,000
                                  50,000
                                  75,000
                                 100,000




                                Signature of Applicant/Named Insured                                     Date

E. YOUR ACKNOWLEDGMENT
   By signing below, I acknowledge that:
   1.    I intend that my selection will apply to me and to all other persons or organizations that may be eligible
         for coverage under this policy.
   2.    I understand that my selection applies to all subsequent renewals, replacements, substitutions or
         amendments of my policy unless I request otherwise in writing.
   3.    I have read and understand the purpose and content of this form and the consequences of my selection.
   4.    I am legally authorized to make decisions concerning the purchase of Uninsured Motorist Coverage and
         Personal Injury Protection Coverage.


                                Signature of Applicant/Named Insured                                      Date




                                           Includes copyrighted material of ISO
AP 401 TX 12 13                             Properties, Inc., with its permission.                   Page 3 of 3
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 221 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            TEXAS CHANGES
For a covered "auto" licensed or principally garaged in Texas, this endorsement modifies insurance provided
under the following:
     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

                                                                         claim such additional information is nec-
A.   Changes in Physical Damage Coverage                                 essary.
     1.    The following exclusion is added to Para-                2.   After we receive the information we re-
           graph B. Exclusions in the Physical                           quest, we will notify you in writing as to
           Damage Coverage Section:                                      whether:
           We will not pay for "loss" due to or as a                     a.   The claim will be paid;
           consequence of a seizure of a covered
           "auto" by federal or state law enforce-                       b.   The claim has been denied, and in-
           ment officers as evidence in a case                                form you of the reasons for denial;
           against you under the Texas Controlled
           Substances Act or the federal Controlled                      c.   More information is necessary; or
           Substances Act if you are convicted in                        d.   We need additional time to reach a
           such case.                                                         decision. If we need additional time,
     2.    Paragraphs C.2. and C.3. of the Limit of                           we will inform you of the reasons for
           Insurance Provision under Physical                                 such need.
           Damage Coverage do not apply.                                 We will provide notification, as described
     3.    Paragraph D. Deductible in the Physical                       in 2.a. through 2.d. above, within:
           Damage Coverage Section is amended                            a.   15 "business days"; or
           by the addition of the following:
                                                                         b.   30 days if we have reason to believe
           At the mutual agreement of you and us,                             the loss resulted from arson.
           we will not apply the deductible to "loss"
           to glass, if the glass is repaired rather                     If we have notified you that we need ad-
           than replaced.                                                ditional time to reach a decision, we must
                                                                         then either approve or deny the claim
B.   Changes in Conditions                                               within 45 days of such notice.
     The following Condition is added:                              3.   If a claim results from a weather related
     CLAIM HANDLING PROCEDURES                                           catastrophe or a major natural disaster as
                                                                         defined by the Texas Department of In-
     1.    Within 15 days after we receive written                       surance, the claim handling deadlines
           notice of claim, we will:                                     described above are extended for an ad-
                                                                         ditional 15 days.
           a.   Acknowledge receipt of the claim. If
                we do not acknowledge receipt of                    4.   If we notify you that we will pay your
                the claim in writing, we will keep a                     claim, or part of your claim, we will pay
                record of the date, method and con-                      within 5 "business days" after we notify
                tent of the acknowledgment;                              you.
           b.   Begin any investigation of the claim;                    However, if payment of the claim or part
                and                                                      of the claim is conditioned on your com-
                                                                         pliance with any of the terms under this
           c.   Specify the information you must                         policy, we will make payment within 5
                provide in accordance with Para-                         "business days" after the date you have
                graph b. of the Duties Condition.                        complied with such terms.
           We may request more information at a                     5.   We will notify you in writing of:
           later date, if during the investigation of the

CA 01 96 03 06                                © ISO Properties, Inc., 2005                               Page 1 of 2
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 222 of 385
         a.   An initial offer to compromise or set-               "Uninsured/Underinsured     Motorists   Cover-
              tle a claim made or "suit" brought                   age".
              against any insured under the Liabil-
              ity Coverage Section of this policy.            D.   Changes in Trailer Interchange Coverage
              The notice will be given no later than               The following exclusion is added to Paragraph
              the 10th day after the date on which                 B.1. Exclusions of Section III - Trailer Inter-
              the offer is made.                                   change Coverage in the Motor Carrier and
         b.   Any settlement of a claim made or                    Truckers Coverage Forms:
              "suit" brought against the "insured"                 We will not pay for "loss" caused by or result-
              under the Liability Coverage Section                 ing from any of the following. Such "loss" is
              of this policy. The notice will be given             excluded regardless of any other cause or
              not later than the 30th day after the                event that contributes concurrently or in any
              date of settlement.                                  sequence to the "loss":
     As used in this Condition, business day                       TEXAS CONTROLLED SUBSTANCE ACT
     means a day other than Saturday, Sunday or
     a holiday recognized by the state of Texas.                   We will not pay for "loss" due to or as a con-
                                                                   sequence of a seizure of a covered "auto" by
C.   Changes in Uninsured/Underinsured Mo-                         federal or state law enforcement officers as
     torists Coverage                                              evidence in a case against you under the
     All references to "Uninsured Motorists Cover-                 Texas Controlled Substances Act or the fed-
     age" in the title or text of any coverage form or             eral Controlled Substances Act if you are con-
     endorsement thereto are changed to read                       victed in such case.




CA 01 96 03 06                             ©   ISO Properties, Inc., 2005                            Page 2 of 2
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 223 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       TEXAS PERSONAL INJURY PROTECTION
                                 ENDORSEMENT
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in, Texas, this en-
dorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
                                                    SCHEDULE

                Limit of Insurance (Each Insured)                                    Premium
$ 5,000                                                       $   INCL
$                                                             $
$                                                             $
$                                                             $
Description of Covered Autos (check appropriate box):
X   Any "auto" owned by you.

      Any private passenger "auto" owned by you.

      Any motor vehicle to which are attached dealer's license plates issued to you.

      Any motor vehicle designated in the Declarations of the policy by the letters P.I.P. and a motor vehicle
      ownership of which is acquired during the policy period by you as a replacement therefor.



Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A.   Coverage                                                          Loss of income is the difference between:
     We will pay Personal Injury Protection benefits                   a.   Income which would have been
     because of "bodily injury" resulting from a mo-                        earned had the "insured" not been in-
     tor vehicle "accident" and sustained by a per-                         jured; and
     son "insured". Our payment will only be for
     "losses" or expenses incurred within three                        b.   The amount of income actually re-
     years from the date of the "accident".                                 ceived from employment during the
                                                                            period of disability.
     Personal Injury Protection benefits consist of:
                                                                       If the income being earned as of the date
     1.    Necessary expenses for medical and fu-                      of the "accident" is a salary or fixed remu-
           neral services.                                             neration, it shall be used in determining the
                                                                       amount of income which would have been
     2.    80% of an "insured's" loss of income from                   earned. Otherwise, the average monthly
           employment. These benefits apply only if,                   income earned during the period (not more
           at the time of the "accident", the "insured":               than 12 months) preceding the "accident"
           a.     Was an income producer; and                          shall be used.

           b.     Was in an occupational status.                  3.   Reasonable expenses incurred for obtain-
                                                                       ing services. These services must replace
           These benefits do not apply to any "loss"                   those an "insured" would normally have
           after the "insured" dies.                                   performed:

CA 22 64 07 08                          © Insurance Services Office, Inc., 2008                       Page 1 of 2
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 224 of 385
           a.   Without pay;                                     2.   The reference in the Other Insurance
                                                                      Condition in the Business Auto and Ga-
           b.   During a period of disability; and                    rage Coverage Forms and Other Insur-
           c.   For the care and maintenance of the                   ance - Primary and Excess Insurance
                family or household.                                  Provisions Condition in the Truckers and
                                                                      Motor Carrier Coverage Forms to "other
           These benefits apply only if, at the time of               collectible insurance" is replaced by the
           the "accident", the "insured":                             following:
           a.   Was not an income producer; and                       If there is other Personal Injury Protection
                                                                      Insurance, we will pay only our share. Our
           b.   Was not in an occupational status.                    share is the proportion that our Limit of In-
           These benefits do not apply to any "loss"                  surance bears to the total of all applicable
           after the "insured" dies.                                  limits. However, any insurance we provide
                                                                      with respect to a vehicle you do not own
B.   Who is an Insured                                                shall be excess over any other collectible
                                                                      Personal Injury Protection Insurance.
     1.    You or any "family member" while "occu-
           pying" or when struck by any "auto".                  3.   The following Conditions are added:
     2.    Anyone else "occupying" a "covered auto"                   a.   Payment Provision
           with your permission.
                                                                           Loss Payments. Benefits are payable:
C.   Exclusions
                                                                           (1) Not more frequently than every
     We will not provide Personal Injury Protection                            two weeks; and
     Coverage for any person for "bodily injury"
     sustained:                                                            (2) Within 30 days after satisfactory
                                                                               proof of claim is received.
     1.    In an "accident" caused intentionally by
           that person.                                               b.   Assignment of Benefits

     2.    By that person while in the commission of                       Payments for medical benefits will be
           a felony.                                                       paid directly to a physician or other
                                                                           health care provider if we receive a
     3.    By that person while attempting to elude                        written assignment signed by the cov-
           arrest by a law enforcement official.                           ered person to whom such benefits
                                                                           are payable.
     4.    While "occupying" or when struck by, any
           motor vehicle (other than a "covered auto")      F.   Additional Definitions
           which is owned by you.
                                                                 The following are added to the Definitions
     5.    By a "family member" while "occupying" or             Section and have special meaning for Personal
           when struck by any motor vehicle (other               Injury Protection:
           than a "covered auto") which is owned by
           a "family member".                                    1.   "Covered auto" means an "auto":

D.   Limit of Insurance                                               a.   Owned or leased by you; or

     Regardless of the number of owned "covered                       b.   While temporarily used as a substitute
     autos", "insureds", premiums paid, claims                             for an owned "covered auto" that has
     made or vehicles involved in the "accident", the                      been withdrawn from normal use be-
     most we will pay for "bodily injury" for each "in-                    cause of its breakdown, repair, serv-
     sured" in any one "accident" is the limit of Per-                     icing, loss or destruction.
     sonal Injury Protection shown in the Schedule                    Liability coverage of this policy must apply
     or in the Declarations.                                          to the "covered auto".
E.   Changes in Conditions                                            "Covered auto" includes "autos" (de-
     1.    The following is added to the Transfer of                  scribed in Paragraphs a. and b. above) for
           Rights of Recovery Against Others to                       which Personal Injury Protection coverage
           Us Condition:                                              has not been rejected in writing.

           However, our rights only apply against a              2.   "Family member" means a person related
           person causing or contributing to the "ac-                 to you by blood, marriage or adoption who
           cident" if, on the date of the "loss", the                 is a resident of your household, including a
           minimum limits required by Texas law have                  ward or foster child.
           not been established for a motor vehicle              3.   "Occupying" means in, upon, getting in,
           involved in the "accident" and operated by                 on, out or off.
           that person.


CA 22 64 07 08                         © Insurance Services Office, Inc., 2008                       Page 2 of 2
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 225 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          CinciPlus®
                                      BUSINESS AUTO XC®
                                    (EXPANDED COVERAGE)
                                        ENDORSEMENT
This endorsement modifies insurance provided by the following:


    BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


A. Who is an Insured - Amended                                                policy or the exhaustion of such poli-
                                                                              cy's limits of insurance.
    SECTION II - LIABILITY COVERAGE, A.
    Coverage, 1. Who is an Insured is amended                      3.   Any of your "employees" while using a
    by adding the following:                                            covered "auto" in your business or your
                                                                        personal affairs, provided you do not own,
    The following are "insureds":                                       hire or borrow that "auto".
    1.    Any subsidiary which is a legally incorpo-          B. Liability Coverage Extensions - Supple-
          rated entity of which you own a financial              mentary Payments - Higher Limits
          interest of more than 50% of the voting
          stock on the effective date of this cover-               SECTION II - LIABILITY COVERAGE, A.
          age form.                                                Coverage, 2. Coverage Extensions, a. Sup-
                                                                   plementary Payments is amended by:
          However, the insurance afforded by this
          provision does not apply to any subsidiary               1.   Replacing the $2,000 Limit of Insurance
          that is an "insured" under any other au-                      for bail bonds with $4,000 in (2); and
          tomobile liability policy, or would be an
          "insured" under such policy but for termi-               2.   Replacing the $250 Limit of Insurance for
          nation of such policy or the exhaustion of                    reasonable expenses with $500 in (4).
          such policy's limits of insurance.                  C. Amended Fellow Employee Exclusion
    2.    Any organization that is newly acquired or               SECTION II - LIABILITY COVERAGE, B. Ex-
          formed by you and over which you main-                   clusions, 5. Fellow Employee is modified as
          tain majority ownership.                                 follows:
          The insurance provided by this provision:                Exclusion 5. Fellow Employee is deleted.
          a.   Is effective on the date of acquisition        D. Hired Auto - Physical Damage
               or formation, and is afforded for 180
               days after such date;                               If hired "autos" are covered "autos" for Liability
                                                                   Coverage, then Comprehensive and Collision
          b.   Does not apply to "bodily injury" or                Physical Damage Coverages as provided un-
               "property damage" resulting from an                 der SECTION III - PHYSICAL DAMAGE
               "accident" that occurred before you                 COVERAGE of this Coverage Part are ex-
               acquired or formed the organization;                tended to "autos" you hire, subject to the fol-
          c.   Does not apply to any newly acquired                lowing:
               or formed organization that is a joint              1.   The most we will pay for "loss" to any
               venture or partnership; and                              hired "auto" is $35,000 or the actual cash
          d.   Does not apply to an insured under                       value or cost to repair or replace, which-
               any other automobile liability policy,                   ever is the least, minus a deductible.
               or would be an insured under such a                 2.   The deductible will be equal to the largest
               policy but for the termination of such                   deductible applicable to any owned "auto"


                                        Includes copyrighted material of ISO
AA 265 01 16                             Properties, Inc., with its permission.                        Page 1 of 3
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 226 of 385
        for that coverage, or $1,000, whichever is                    under SECTION III - PHYSICAL DAM-
        less.                                                         AGE COVERAGE, A. Coverage, 4.
                                                                      Coverage Extensions.
   3.   Hired Auto - Physical Damage coverage
        is excess over any other collectible insur-         F.   Transportation Expense - Higher Limits
        ance.
                                                                 SECTION III - PHYSICAL DAMAGE COV-
   4.   Subject to the above limit, deductible, and              ERAGE, A. Coverage, 4. Coverage Exten-
        excess provisions we will provide cover-                 sions is amended by replacing $20 per day
        age equal to the broadest coverage appli-                with $50 per day, and $600 maximum with
        cable to any covered "auto" you insured                  $1,500 maximum in Extension a. Transporta-
        under this policy.                                       tion Expenses.
   Coverage includes loss of use of that hired au-          G. Airbag Coverage
   to, provided it results from an "accident" for
   which you are legally liable and as a result of               SECTION III - PHYSICAL DAMAGE COV-
   which a monetary loss is sustained by the                     ERAGE, B. Exclusions, 3.a. is amended by
   leasing or rental concern. The most we will                   adding the following:
   pay for any one "accident" is $1,000.                         However, the mechanical and electrical
   If a limit for Hired Auto - Physical Damage is                breakdown portion of this exclusion does not
   shown in the Schedule, then that limit replac-                apply to the accidental discharge of an airbag.
   es, and is not added to, the $35,000 limit indi-              This coverage for airbags is excess over any
   cated above.                                                  other collectible insurance or warranty.

E. Rental Reimbursement                                     H. Loan or Lease Gap Coverage

   SECTION III - PHYSICAL DAMAGE is                              1.   SECTION III - PHYSICAL DAMAGE
   amended by adding the following:                                   COVERAGE, C. Limit of Insurance is
                                                                      deleted in its entirety and replaced by the
   1.   We will pay for rental reimbursement ex-                      following, but only for private passenger
        penses incurred by you for the rental of                      type "autos" with an original loan or lease,
        an "auto" because of a "loss" to a covered                    and only in the event of a "total loss" to
        "auto". Payment applies in addition to the                    such a private passenger type "auto":
        otherwise applicable amount of each cov-
        erage you have on a covered "auto". No                        a.   The most we will pay for "loss" in any
        deductible applies to this coverage.                               one "accident" is the greater of:

   2.   We will pay only for those expenses in-                            (1) The amount due under the terms
        curred during the policy period beginning                               of the lease or loan to which
        24 hours after the "loss" and ending, re-                               your covered private passenger
        gardless of the policy's expiration, with                               type "auto" is subject, but will not
        the lesser of the following number of                                   include:
        days:                                                                   (a) Overdue lease or loan pay-
        a.   The number of days reasonably re-                                       ments;
             quired to repair the covered "auto". If                            (b) Financial penalties imposed
             "loss" is caused by theft, this number                                  under the lease due to high
             of days is added to the number of                                       mileage, excessive use or
             days it takes to locate the covered                                     abnormal wear and tear;
             "auto" and return it to you; or
                                                                                (c) Security deposits not re-
        b.   30 days.                                                                funded by the lessor;
   3.   Our payment is limited to the lesser of the                             (d) Costs for extended warran-
        following amounts:                                                           ties, Credit Life Insurance,
        a.   Necessary and actual expenses in-                                       Health, Accident or Disabil-
             curred; or                                                              ity Insurance purchased
                                                                                     with the loan or lease; and
        b.   $40 per day.
                                                                                (e) Carry-over balances from
   4.   This coverage does not apply while there                                     previous loans or leases, or
        are spare or reserve "autos" available to
        you for your operations.                                           (2) Actual cash value of the stolen
                                                                                or damaged property.
   5.   We will pay under this coverage only that
        amount of your rental reimbursement ex-                       b.   An adjustment for depreciation and
        penses which is not already provided for                           physical condition will be made in de-

                                      Includes copyrighted material of ISO
AA 265 01 16                           Properties, Inc., with its permission.                         Page 2 of 3
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 227 of 385
               termining actual cash value at the                      2.   A partner, if you are a partnership;
               time of "loss".
                                                                       3.   An executive officer or insurance manag-
     2.    SECTION V - DEFINITIONS is amended                               er, if you are a corporation; or
           by adding the following, but only for the
           purposes of this Loan or Lease Gap                          4.   A member or manager, if you are a lim-
           Coverage:                                                        ited liability company.

           "Total loss" means a "loss" in which the               K. Unintentional Failure to Disclose Hazards
           cost of repairs plus the salvage value ex-                  SECTION IV - BUSINESS AUTO CONDI-
           ceeds the actual cash value.                                TIONS, B. General Conditions is amended
I.   Glass Repair - Waiver of Deductible                               by adding the following:

     SECTION III - PHYSICAL DAMAGE COV-                                If you unintentionally fail to disclose any haz-
     ERAGE, D. Deductible is amended by adding                         ards existing on the effective date of this Cov-
     the following:                                                    erage Form, we will not deny coverage under
                                                                       this Coverage Form because of such failure.
     No deductible applies to glass damage if the
     glass is repaired in a manner acceptable to us               L.   Mental Anguish Resulting from Bodily Inju-
     rather than replaced.                                             ry

J.   Duties in the Event of an Accident, Claim,                        SECTION V - DEFINITIONS, C. "Bodily inju-
     Suit or Loss - Amended                                            ry" is deleted in its entirety and replaced by
                                                                       the following:
     SECTION IV - BUSINESS AUTO CONDI-
     TIONS, A. Loss Conditions, 2. Duties in the                       "Bodily injury" means bodily injury, sickness or
     Event of Accident, Claim, Suit or Loss, a. is                     disease sustained by a person, including men-
     amended by adding the following:                                  tal anguish and death sustained by the same
                                                                       person that results from such bodily injury,
     This condition applies only when the "acci-                       sickness or disease. "Bodily injury" does not
     dent" or "loss" is known to:                                      include mental anguish or death that does not
                                                                       result from bodily injury, sickness or disease.
     1.    You, if you are an individual;




                                            Includes copyrighted material of ISO
AA 265 01 16                                 Properties, Inc., with its permission.                       Page 3 of 3
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 228 of 385
                      THE CINCINNATI                           INDEMNITY COMPANY
               EXCESS LIABILITY COVERAGE PART DECLARATIONS
                                                                         Previous Policy Number
                                                                          ENP0065453
   Attached to and forming part of POLICY NUMBER: ENP 006 54 53                           Effective Date: 03-01-2020
   NAMED INSURED is the same as it appears in the Common Policy Declarations unless another entry is made here.
   MD BEVCO INC DBA MAD DOGS SAN ANTONIO
   REFER TO US901

   LIMITS OF INSURANCE
   Each Occurrence Limit                                    $ 5,000,000
   Aggregate Limit                                          $ 5,000,000
   ADVANCE PREMIUM $ 12,403
   Applicable to Premium, if box is checked:
   ¨    Subject to Annual Adjustment
   ¨    Subject to Audit as follows:

             Premium Basis                     Estimated Exposure           Each Unit of Exposure           Minimum Premium
                                                                              Rate Per:


   SCHEDULE OF UNDERLYING INSURANCE
   Underlying Insurance, Carrier, Policy Number & Term:                                           Underlying Limits:

  a) Underlying Insurance:                                                           Each Occurrence    $
     Carrier:                                                                        General Aggregate $
     Policy Number:                                                                  Products Aggregate $
     Policy Term:                                                     (other)                           $
                                                                                     EXCESS of:         $

  b) TEXAS MUTUAL INS                          Employer's Liability              Bodily Injury by Accident:
     TSF0001177316                                                               $     1,000,000        Each Accident
     03-01-2020 TO 03-01-2021                                                    Bodily Injury by Disease:
                                                                                 $     1,000,000        Each Employee
                                                                                 Bodily Injury by Disease:
                                                                                 $     1,000,000        Policy Limit




XSD504 05 10                                                      ENP 006 54 53                                  Page 1 of    3
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 229 of 385
  c) CINCINNATI SPECIALITY CO      ¨
                                   X   Commercial General Liability    Bodily Injury and Propert y Damage Liability:
     CSU0025980                        Including:                      $        1,000,000 Each Occurrence Limit
     03-01-2020 TO 03-01-2021      ¨
                                   X   Products-Completed              $        2,000,000 General Aggregate Limit
                                       Operations Coverage             $        2,000,000 Products-Completed
                                   ¨   Cemetery Professional                                    Operations Aggregate Limit
                                   ¨   Druggist Professional
                                   ¨   Funeral Service Provider
                                   ¨   Pedort hists Professional




                                                       or                                         Personal and Advertising
                                   ¨   Business Liability Including:                              Injury Limit
                                   ¨   Funeral Service Provider            $    1,000,000         Any One Person or
                                   ¨   Druggist Professional                                      Organization

   d) CINCINNATI IND. CO.      Automobile Liability                    Bodily Injury Liability Limit:
      EBA 006 54 53            Including:                              $                          Each Person
      03-01-2020 TO 03-01-2021 ¨ Owned Autos                           $                          Each Accident
                                     ¨   Non-Owned Autos               Property Damage Liability Limit:
                                     ¨   Hired Autos                   $                          Each Accident
                                     ¨
                                     X   Any Auto                                                          or
                                                                       Bodily Injury Liability and / or Property Damage
                                                                       Liability or Both Combined Limit:
                                                                       $       1,000,000        Each Accident

   e)                              Professional Liability              $
                                                                       $                         Aggregate




   f)                              Employee Benefit Liability          $                         Each Employee Limit
                                                                       $                         Aggregate Limit


   g)                               Liquor Liability                   $                          Each Common Cause Limit
                                                                       $                          Aggregate Limit




XSD504 05 10                                                ENP 006 54 53                                 Page 2 of       3
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 230 of 385

    Other
   h)




   FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
    XS101UM      12/04 EXCESS LIABILITY - TABLE OF CONTENTS
    IA450        11/87 LIQUOR LIABILITY EXCLUSION
    US901        07/08 COMMERCIAL UMBRELLA LIABILITY COVERAGE PART DECLARATIONS NAMED
                       INSURED
    XS304        12/04 POLLUTANT EXCLUSION
    XS306        09/02 EMPLOYMENT - RELATED PRACTICES EXCLUSION
    XS345        05/14 EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                       INFORMATION
    XS444TX      10/08 TEXAS CHANGES
    XS448TX      10/08 TEXAS CHANGES




XSD504 05 10                                   ENP 006 54 53                     Page 3 of   3
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 231 of 385

                          EXCESS LIABILITY - TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                    Begins on Page:
Preamble ........................................................................................................................................................... 2
SECTION I - COVERAGE.................................................................................................................................. 2
      A. Insuring Agreement ............................................................................................................................ 2
      B. Exclusions: .......................................................................................................................................... 2
            1.    Asbestos......................................................................................................................................... 2
            2.    Distribution of Material in Violation of Statutes ............................................................................. 3
            3.    Electronic Data ............................................................................................................................... 3
            4.    Pollutant - Auto............................................................................................................................... 3
            5.    Pollutant - Other Than Auto ........................................................................................................... 4
            6.    Underlying Insurance..................................................................................................................... 5
            7.    Uninsured or Underinsured Motorists ........................................................................................... 5
            8.    War ................................................................................................................................................. 5
      C. Defense and Supplementary Payments .......................................................................................... 5
SECTION II - LIMITS OF INSURANCE............................................................................................................. 6
SECTION III - CONDITIONS: ............................................................................................................................ 7
            1.    Appeals........................................................................................................................................... 7
            2.    Audit................................................................................................................................................ 7
            3.    Bankruptcy ..................................................................................................................................... 7
            4.    Duties in the Event of Occurrence, Claim or Suit ......................................................................... 7
            5.    First Named Insured ...................................................................................................................... 7
            6.    Liberalization .................................................................................................................................. 7
            7.    Loss Payments............................................................................................................................... 8
            8.    Maintenance of Underlying Insurance .......................................................................................... 8
            9.    Other Insurance ............................................................................................................................. 8
            10.   Premium ......................................................................................................................................... 8
            11.   Representations............................................................................................................................. 8
            12.   Transfer of Rights of Recovery Against Others to Us .................................................................. 8
            13.   When We Do Not Renew............................................................................................................... 9
SECTION IV - DEFINITIONS:............................................................................................................................ 9
            1.    "Authorized representative"........................................................................................................... 9
            2.    "Coverage term"............................................................................................................................. 9
            3.    "Electronic data"............................................................................................................................. 9
            4.    "Hostile fire" .................................................................................................................................... 9
            5.    "Insured" ......................................................................................................................................... 9
            6.    "Loss".............................................................................................................................................. 10
            7.    "Pollutants" ..................................................................................................................................... 10
            8.    "Underlying insurance" .................................................................................................................. 10
NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT ................................................................... 11




                                                      Includes copyrighted material of Insurance
XS 101 UM 12 04                                         Services Office, Inc. with its permission.                                                      Page 1 of 12
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 232 of 385


                              EXCESS LIABILITY COVERAGE FORM
      Various provisions in this Coverage Part restrict                       c.   First observes, or reasonably should
      this insurance. Read the entire Coverage Part                                have first observed, the injury or of-
      carefully to determine rights, duties, and what is                           fense;
      and is not covered.
                                                                              d.   Becomes aware, or reasonably
      Throughout this Coverage Part the words "you"                                should have become aware, by any
      and "your" refer to the Named Insured shown in                               means, other than as described in c.
      the Declarations. The words "we", "us" and "our"                             above, that injury or offense has
      refer to the Company providing this insurance.                               taken place or begun to take place;
                                                                                   or
      Other words and phrases that appear in quotation
      marks have special meaning. Refer to SECTION                            e.   Becomes aware, or reasonably
      IV - DEFINITIONS.                                                            should have become aware, of a
                                                                                   condition from which injury or offense
      SECTION I - COVERAGE                                                         is substantially certain to take place.
      A.   Insuring Agreement                                            5.   The terms, definitions, conditions, limita-
           1.    We will pay those sums the "insured" is                      tions and exclusions of the "underlying
                 legally obligated to pay as damages for                      insurance" are made a part of this Cover-
                 that part of "loss" to which this insurance                  age Part, except for:
                 applies in excess of "underlying insur-                      a.   Any term or condition relating to:
                 ance".
                                                                                   (1) Any duty to investigate or de-
           2.    This insurance applies to injury or offense                           fend;
                 only if:
                                                                                   (2) The limits of insurance;
                 a.   The injury or offense takes place
                      during the policy period shown in the                        (3) The payment of expenses;
                      Declarations; and
                                                                                   (4) The premium;
                 b.   Prior to the "coverage term" in which
                      the injury or offense takes place, you                       (5) Cancellation or non-renewal;
                      did not know, per Paragraph 4. be-                           (6) Any renewal agreement;
                      low, that the injury or offense had
                      taken place or begun to take place,                          (7) The policy period; or
                      in whole or in part.
                                                                              b.   Any other provision that is not con-
           3.    Injury or offense which:                                          sistent with this Coverage Part;
                 a.   Takes place during the "coverage                        in which case the terms, definitions, con-
                      term"; and                                              ditions, limitations and exclusions of this
                                                                              Coverage Part will apply.
                 b.   Was not, prior to the "coverage
                      term", known by you, per Paragraph                 6.   The amount we will pay is limited as de-
                      4. below, to have taken place;                          scribed in SECTION II - LIMITS OF IN-
                                                                              SURANCE.
                 includes any continuation, change or re-
                 sumption of that injury or offense after the            No other obligation or liability to pay sums or
                 end of the "coverage term" in which it first            perform acts or services is covered unless
                 became known by you.                                    expressly provided for under SECTION I -
                                                                         COVERAGE, C. Defense and Supplemen-
           4.    You will be deemed to know that injury or               tary Payments.
                 offense has taken place at the earliest
                 time when any "authorized representa-              B.   Exclusions
                 tive":
                                                                         This insurance does not apply to:
                 a.   Reports all, or any part of the injury
                      or offense to us or any other insurer;             1.   Asbestos

                 b.   Receives a written or verbal demand                     Any liability arising out of, attributable to
                      or claim for damages because of the                     or any way related to asbestos in any
                      injury or offense;                                      form or transmitted in any manner.



                                    Includes copyrighted material of Insurance
XS 101 UM 12 04                       Services Office, Inc. with its permission.                   Page 2 of 12
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 233 of 385

   2.    Distribution of Material in Violation of                     c.   After the "pollutants" or any property
         Statutes                                                          in which the "pollutants" are con-
                                                                           tained are moved from an auto that
         Any liability arising directly or indirectly                      an "insured" owns, hires, borrows,
         out of any action or omission that violates                       rents, leases, or that is operated on
         or is alleged to violate:                                         their behalf in any other fashion to
         a.   The Telephone Consumer Protection                            the place where they are finally de-
              Act (TCPA), including any amend-                             livered, disposed of or abandoned by
              ment of or addition to such law;                             the "insured".

         b.   The CAN-SPAM Act of 2003, includ-                            Paragraph a. above does not apply
              ing any amendment of or addition to                          to bodily injury or property damage
              such law; or                                                 arising from fuels, lubricants, or other
                                                                           operating fluids, exhaust gases or
         c.   Any statute, ordinance or regulation,                        other similar "pollutants" that are
              other than the TCPA or CAN-SPAM                              needed for or result from the normal
              Act of 2003, that prohibits or limits                        electrical, hydraulic or mechanical
              the sending, transmitting, communi-                          functioning of an auto that an "in-
              cating or distribution of material or                        sured" owns, hires, borrows, rents,
              information.                                                 leases, or that is operated on their
                                                                           behalf in any other fashion or its
   3.    Electronic Data                                                   parts, if:
         Damages arising out of the loss of, loss                          (1) The "pollutants" escape, seep,
         of use of, damage to, corruption of, in-                              migrate, or are discharged, dis-
         ability to access, or inability to manipulate                         persed or released directly from
         "electronic data".                                                    an auto part designed by its
   4.    Pollutant - Auto                                                      manufacturer to hold, store, re-
                                                                               ceive or dispose of such "pollut-
         Any liability arising out of the actual, al-                          ants"; and
         leged or threatened discharge, dispersal,
         seepage, migration, release, emission or                          (2) The bodily injury or property
         escape of "pollutants":                                               damage does not arise out of
                                                                               the operation of:
         a.   That are, or that are contained in any
              property that is:                                                 (a) Cherry pickers and similar
                                                                                    devices mounted on auto-
              (1) Being transported or towed by,                                    mobile or truck chassis and
                  handled, or handled for move-                                     used to raise or lower work-
                  ment into, onto or from, an auto                                  ers; or
                  that an "insured" owns, hires,
                  borrows, rents, leases, or that is                            (b) Air compressors, pumps
                  operated on their behalf in any                                   and generators, including
                  other fashion;                                                    spraying, welding, building
                                                                                    cleaning, geophysical ex-
              (2) Otherwise in the course of tran-                                  ploration, lighting and well-
                  sit by or on behalf of the "in-                                   servicing equipment.
                  sured"; or
                                                                           However, this exception to Para-
              (3) Being stored, disposed of,                               graph (a) does not apply if the fuels,
                  treated or processed in or upon                          lubricants, or other operating fluids,
                  an auto that an "insured" owns,                          exhaust gases or other similar "pol-
                  hires, borrows, rents, leases, or                        lutants" are intentionally discharged,
                  that is operated on their behalf                         dispersed, emitted or released.
                  in any other fashion;
                                                                           Paragraphs b. and c. above do not
         b.   Before the "pollutants" or any prop-                         apply to an occurrence that occurs
              erty in which the "pollutants" are                           away from premises owned by or
              contained are moved from the place                           rented to an "insured" with respect to
              where they are accepted by the "in-                          "pollutants" not in or upon an auto
              sured" for movement into or onto an                          that an "insured" owns, hires, bor-
              auto that an "insured" owns, hires,                          rows, rents, leases, or that is oper-
              borrows, rents, leases, or that is op-                       ated on their behalf in any other
              erated on their behalf in any other                          fashion if:
              fashion; or

                                     Includes copyrighted material of Insurance
XS 101 UM 12 04                        Services Office, Inc. with its permission.                   Page 3 of 12
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 234 of 385

             (1) The "pollutants" or any property                                  premises, site or location is
                 in which the "pollutants" are                                     not and never was owned
                 contained are upset, overturned                                   or occupied by, or rented or
                 or damaged as a result of the                                     loaned to, any "insured",
                 maintenance or use of an auto                                     other than that additional
                 that an "insured" owns, hires,                                    "insured"; or
                 borrows, rents, leases, or that is
                 operated on their behalf in any                               (c) Bodily injury or property
                 other fashion; and                                                damage arising out of heat,
                                                                                   smoke or fumes from a
             (2) The discharge, dispersal, seep-                                   "hostile fire";
                 age, migration, release, emis-
                 sion or escape of the "pollut-                           (2) At or from any premises, site or
                 ants" is caused directly by such                             location which is or was at any
                 upset, overturn or damage.                                   time used by or for any "insured"
                                                                              or others for the handling, stor-
   5.   Pollutant - Other Than Auto                                           age, disposal, processing or
                                                                              treatment of waste;
        a.   Any liability arising out of the actual,
             alleged or threatened discharge,                             (3) Which are or were at any time
             dispersal, seepage, migration, re-                               transported, handled, stored,
             lease, emission or escape of "pollut-                            treated, disposed of, or proc-
             ants":                                                           essed as waste by or for any
                                                                              "insured" or any person or or-
             (1) At or from any premises, site or                             ganization for whom you may be
                 location which is or was at any                              legally responsible;
                 time owned or occupied by, or
                 rented or loaned to, any "in-                            (4) At or from any premises, site or
                 sured".                                                      location on which any "insured"
                                                                              or any contractors or subcon-
                  However, Paragraph a.(1) of this                            tractors working directly or indi-
                  exclusion does not apply to the                             rectly on any "insured's" behalf
                  following if such liability is cov-                         are performing operations, if the
                  ered by "underlying insurance"                              "pollutants" are brought on or to
                  listed in the Schedule of Under-                            the premises, site or location in
                  lying Insurance, and subject to                             connection with such operations
                  all its terms, limitations and con-                         by such "insured", contractor or
                  ditions:                                                    subcontractor.
                  (a) Bodily injury, if sustained                              However, Paragraph a.(4) of this
                      within a building and                                    exclusion does not apply to the
                      caused by smoke, fumes,                                  following if such liability is cov-
                      vapor or soot produced by                                ered by "underlying insurance"
                      or originating from equip-                               listed in the Schedule of Under-
                      ment that is used to heat,                               lying Insurance, and subject to
                      cool or dehumidify the                                   all its terms, limitations and con-
                      building, or equipment that                              ditions:
                      is used to heat water for
                      personal use by the build-                               (a) Bodily injury or property
                      ing's occupants or their                                     damage arising out of the
                      guests;                                                      escape of fuels, lubricants
                                                                                   or other operating fluids
                  (b) Bodily injury or property                                    which are needed to per-
                      damage for which you may                                     form the normal electrical,
                      be held liable, if you are a                                 hydraulic or mechanical
                      contractor, and the owner                                    functions necessary for the
                      or lessee of such premises,                                  operation of mobile equip-
                      site or location has been                                    ment or its parts, if such fu-
                      added to your "underlying                                    els, lubricants or other op-
                      insurance" as an additional                                  erating fluids escape from a
                      "insured" with respect to                                    vehicle part designed to
                      your ongoing operations                                      hold, store or receive them.
                      performed for that additional                                This exception does not
                      "insured" at that premises,                                  apply if the bodily injury or
                      site or location and such                                    property damage arises out

                                    Includes copyrighted material of Insurance
XS 101 UM 12 04                       Services Office, Inc. with its permission.                   Page 4 of 12
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 235 of 385

                      of the intentional discharge,                        However, this Paragraph b. does not
                      dispersal or release of the                          apply to liability for damages be-
                      fuels, lubricants or other                           cause of property damage that the
                      operating fluids, or if such                         "insured" would have in the absence
                      fuels, lubricants or other                           of such request, demand, order or
                      operating fluids are brought                         statutory or regulatory requirement,
                      on or to the premises, site                          or such claim or suit by or on behalf
                      or location with the intent                          of a governmental authority.
                      that they be discharged,
                      dispersed or released as                  6.   Underlying Insurance
                      part of the operations being                   Any liability not covered by "underlying
                      performed by such "in-                         insurance" for any reason other than the
                      sured", contractor or sub-                     exhaustion of an aggregate limit of insur-
                      contractor;                                    ance by payment of claims.
                  (b) Bodily injury or property                 7.   Uninsured or Underinsured Motorists
                      damage sustained within a
                      building and caused by the                     Any liability or obligation to any "insured"
                      release of gases, fumes or                     or anyone else under any uninsured
                      vapors      from    materials                  motorist, underinsured motorist, automo-
                      brought into that building in                  bile no-fault or first party personal injury
                      connection with operations                     law.
                      being performed by you or
                      on your behalf by a con-                  8.   War
                      tractor or subcontractor; or                   Any liability, however caused, arising di-
                  (c) Bodily injury or property                      rectly or indirectly, out of:
                      damage arising out of heat,                    a.    War, including undeclared or civil
                      smoke or fumes from a                                war;
                      "hostile fire"; or
                                                                     b.    Warlike action by a military force, in-
            (5) At or from any premises, site or                           cluding action in hindering or de-
                location on which any "insured"                            fending against an actual or ex-
                or any contractors or subcon-                              pected attack by any government,
                tractors working directly or indi-                         sovereign or authority using military
                rectly on any "insured's" behalf                           personnel or other agents; or
                are performing operations, if the
                operations are to test for, moni-                    c.    Insurrection, rebellion, revolution,
                tor, clean up, remove, contain,                            usurped power or action taken by
                treat, detoxify or neutralize, or in                       governmental authority in hindering
                any way respond to or assess                               or defending against any of these.
                the effects of, "pollutants".
                                                           C.   Defense and Supplementary Payments
       b.   Any loss, cost or expense arising out
            of any:                                             1.   We will have the right and duty to defend
                                                                     the "insured" against any suit seeking
            (1) Request, demand, order or                            damages because of injury or damage to
                statutory or regulatory require-                     which this insurance applies when the
                ment that any "insured" or oth-                      applicable limits of "underlying insurance"
                ers test for, monitor, clean up,                     and any other insurance have been ex-
                remove, contain, treat, detoxify                     hausted by payment of claims. We will
                or neutralize, or in any way re-                     have no duty to defend the "insured"
                spond to, or assess the effects                      against any suit seeking damages for in-
                of, "pollutants"; or                                 jury or damage to which this insurance
                                                                     does not apply. We may, at our discre-
            (2) Claim or suit by or on behalf of a                   tion, investigate any occurrence and set-
                governmental authority for dam-                      tle any claim or suit that may result.
                ages because of testing for,
                monitoring, cleaning up, remov-                      Our right and duty to defend ends when
                ing, containing, treating, detoxi-                   the applicable Limits of Insurance, as
                fying or neutralizing, or in any                     stated in the Declarations, has been ex-
                way responding to, or assessing                      hausted by payment of claims.
                the effects of, "pollutants".
                                                                2.   We have no duty to investigate, settle or
                                                                     defend any claim or suit other than those

                                   Includes copyrighted material of Insurance
XS 101 UM 12 04                      Services Office, Inc. with its permission.                    Page 5 of 12
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 236 of 385

        circumstances described in Paragraph                    These payments will not reduce the Limits of
        C.1. However, we do have the right to                   Insurance provided by this Coverage Part
        participate in the investigation, settlement            when defense or supplementary payments
        or defense of any claim or suit to which                provided by the "underlying insurance" do not
        this insurance applies. If we exercise this             reduce their Limits of Insurance. However,
        right, we will do so at our expense.                    when defense or supplementary payments
                                                                provided by the "underlying insurance" reduce
   3.   If there is no underlying insurer or other              their Limits of Insurance then such expense
        insurance obligated to do so, we will pay               payments paid by us will reduce the Limits of
        the following when we provide a defense:                Insurance provided by this Coverage Part.
        a.   All expenses we incur.                        SECTION II - LIMITS OF INSURANCE
        b.   The cost of bail bonds up to $3,000.          1.   The Limits of Insurance shown in the Declara-
             We do not have to furnish these                    tions and the rules below fix the most we will
             bonds.                                             pay regardless of the number of:
        c.   The cost of bonds to appeal a judg-                a.   "Insureds";
             ment or award in any claim or suit we
             defend and the cost of bonds to re-                b.   Claims made or suits brought;
             lease attachments, but only for bond
             amounts within the applicable Limits               c.   Persons or organizations making claims
             of Insurance. We do not have to fur-                    or bringing suits; or
             nish these bonds.                                  d.   Coverages provided under this Coverage
        d.   Reasonable expenses incurred by                         Part.
             the "insured" at our request to assist        2.   The Limits of Insurance of this Coverage Part
             us in the investigation or defense of              apply in excess of the "underlying insurance"
             the claim or suit, including the actual            limits specified in the Schedule of Underlying
             loss of earnings.                                  Insurance.
        e.   All costs taxed against the "insured"         3.   The Aggregate Limit specified in the Declara-
             in the suit.                                       tions is the most we will pay for "loss" to which
   4.   If there is no underlying insurer obligated             this insurance applies. The Aggregate Limit
        to do so, we will pay the following ex-                 of this Coverage Part applies to "loss" in the
        penses for a "loss" to which this insur-                same manner as the aggregate limit in the
        ance applies:                                           "underlying insurance" applies to "loss".
                                                                When the "underlying insurance" does not
        a.   Prejudgment       interest     awarded             apply an aggregate limit of "loss", the Aggre-
             against the "insured" on that part of              gate Limit of this Coverage Part will not apply
             the judgment we become obligated                   to "loss". When the "underlying insurance"
             to pay and which falls within the ap-              does apply an aggregate limit to "loss", the
             plicable Limit of Insurance. If we                 Aggregate Limit of this Coverage Part will ap-
             make an offer to pay the applicable                ply to "loss".
             Limits of Insurance, we will not pay
             any prejudgment interest based on             4.   Subject to 3. above, the Each Occurrence
             that period of time after the offer.               Limit specified in the Declarations is the most
                                                                we will pay for "loss" arising out of any one
        b.   All interest awarded against the "in-              occurrence.
             sured" on the full amount of any
             judgment that accrues:                             We will not pay more than the Limit of Insur-
                                                                ance shown in this Coverage Part's Declara-
             (1) After entry of the judgment; and               tions for Each Occurrence because any Per-
                                                                sonal Umbrella Liability Policy(ies) is / are at-
             (2) Before we have paid, offered to                tached to this policy.
                 pay or deposited in court the
                 part of the judgment that is              5.   The following provision applies only if this
                 within the applicable Limit of In-             Coverage Part contains an Aggregate Limit of
                 surance.                                       Insurance which applies to the "loss".
   5.   If we are prevented by law or otherwise                 If the Each Occurrence Limit of Insurance of
        from carrying out any of the provisions of              the "underlying insurance" is less than as
        SECTION I - COVERAGE, C. Defense                        stated in the Schedule of Underlying Insur-
        and Supplementary Payments, we will                     ance because the aggregate limits of the "un-
        pay any expense incurred with our written               derlying insurance" have been reduced, this
        consent.                                                Coverage Part becomes excess of such re-

                                   Includes copyrighted material of Insurance
XS 101 UM 12 04                      Services Office, Inc. with its permission.                   Page 6 of 12
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 237 of 385

     duced limit of insurance if such reduction is           3.   Bankruptcy
     solely the result of injury or damage occurring
     after the inception date of this Coverage Part               Bankruptcy or insolvency of the "insured" or
     and not before. This provision does not in-                  the "insured's" estate shall not relieve us of
     crease the Limits of Insurance of this Cover-                any obligations under this Coverage Part.
     age Part.                                               4.   Duties in the Event of Occurrence, Claim or
The Limits of Insurance of this Coverage Part ap-                 Suit
ply separately to each "coverage term".                           a.   You must see to it that we and your un-
SECTION III - CONDITIONS                                               derlying insurers are notified as soon as
                                                                       practicable of any occurrence which may
1.   Appeals                                                           result in a claim if the claim may involve
                                                                       this Coverage Part or any "underlying in-
     We may elect to appeal a judgment against                         surance". Notice should include:
     any "insured" if the judgment exceeds the un-
     derlying limits of insurance. If we appeal, we                    (1) How, when and where the occur-
     will do so at our own expense, but in no event                        rence took place;
     shall this provision increase our liability be-
     yond:                                                             (2) The names and addresses of injured
                                                                           persons and witnesses; and
     a.    Our applicable Limits of Insurance as
           shown in the Declarations;                                  (3) The nature and location of any injury
                                                                           or damage arising out of the occur-
     b.    Our applicable Defense and Supple-                              rence.
           mentary Payments as described in SEC-
           TION I - COVERAGE, C. Defense and                      b.   If a claim is made or suit is brought
           Supplementary Payments; and                                 against any "insured" that is likely to in-
                                                                       volve this Coverage Part or any "under-
     c.    The expense of such appeal.                                 lying insurance", you must notify us and
                                                                       your underlying insurers as soon as
2.   Audit                                                             practicable.
     If this Coverage Part is subject to Audit, as in-            c.   You must see to it that we and your un-
     dicated in the Declarations, then the following                   derlying insurers:
     Condition applies:
                                                                       (1) Are assisted, upon our request, in
     a.    The premium shown in the      Declarations                      the enforcement of any right against
           as Advance Premium is a       deposit pre-                      any person or organization which
           mium. At the close of each    audit period,                     may be liable to any "insured" be-
           we will compute the earned    premium for                       cause of injury or damage to which
           that period. If:                                                this insurance may apply; and
           (1) The earned premium is less than the                     (2) Receive the "insured's" cooperation
               deposit premium, we will return the                         in the investigation, settlement or
               excess to the first Named Insured; or                       defense of the claim or suit.
           (2) The earned premium is greater than                 d.   No "insured", except at their own ex-
               the deposit premium, the difference                     pense, will voluntarily make a payment,
               will be due and payable to us by the                    assume any obligation, or incur any ex-
               first Named Insured upon notice from                    pense, other than first aid, without our
               us. The due date for audit and retro-                   consent.
               spective premiums is the date shown
               as the due date on the bill.                  5.   First Named Insured
           However, in no event will the earned                   The person or organization first named in the
           premium be less than the Minimum Pre-                  Declarations will act on behalf of all other "in-
           mium stated in the Declarations.                       sureds" where indicated in this Coverage
                                                                  Part.
     b.    The first Named Insured must keep rec-
           ords of the information we need for pre-          6.   Liberalization
           mium computation, and send us copies at
           such times as we may request.                          If, within 60 days prior to the beginning of this
                                                                  Coverage Part or during the policy period, we
                                                                  make any changes to any forms or endorse-
                                                                  ments of this Coverage Part for which there is
                                                                  currently no separate premium charge, and
                                                                  that change provides more coverage than this

                                     Includes copyrighted material of Insurance
XS 101 UM 12 04                        Services Office, Inc. with its permission.                   Page 7 of 12
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 238 of 385

     Coverage Part, the change will automatically                   You must see to it that we are notified
     apply to this Coverage Part at the latter of:                  promptly if any "underlying insurance" is can-
                                                                    celed or not renewed.
     a.   The date we implemented the change in
          your state; or                                       9.   Other Insurance
     b.   The date this Coverage Part became ef-                    This insurance is excess over, and shall not
          fective; and                                              contribute with any other insurance, whether
                                                                    primary, excess, contingent or on any other
     Will be considered as included until the end of                basis. This condition will not apply to insur-
     the current policy period. We will make no                     ance specifically written as excess over this
     additional premium charge for this additional                  Coverage Part.
     coverage during the interim.
                                                               10. Premium
7.   Loss Payments
                                                                    The premium for this Coverage Part shall be
     Coverage under this Coverage Part will only                    as stated in the Declarations. The advance
     apply after you and your underlying insurers                   and anniversary premiums are not subject to
     are obligated to pay the full amount of the                    adjustment, except as stated in the Declara-
     "underlying insurance" limits of insurance.                    tions, or as stated in an endorsement issued
     When the amount of the "loss" has finally                      by us to form a part of this Coverage Part.
     been determined, we will promptly pay on
     your behalf the amount of "loss" covered un-                   You shall maintain records of such information
     der the terms and conditions of this Coverage                  as is necessary for premium computation, and
     Part after the full amount of "underlying insur-               shall, if requested by us, send copies of such
     ance" has been paid.                                           records to us at the end of the "coverage
                                                                    term" and at such times during the policy pe-
8.   Maintenance of Underlying Insurance                            riod as we may direct.
     While this Coverage Part is in effect, you shall               Any change in the premium for "underlying in-
     maintain in full force "underlying insurance".                 surance" shall be promptly reported to us.
     This means:                                                    We may adjust the premium in accordance
     a.   The terms, conditions and endorsements                    with our rules and rates.
          of "underlying insurance" will not materi-           11. Representations
          ally change;
                                                                    a.   By acceptance of this Coverage Part, you
     b.   Renewals or replacements of "underlying                        agree that the statements in the Declara-
          insurance" will not be more restrictive in                     tions are your agreements and repre-
          coverage;                                                      sentations, that this Coverage Part is is-
     c.   "Underlying insurance" may not be can-                         sued in reliance upon the truth of such
          celed or nonrenewed without notifying us;                      representations and that this Coverage
          and                                                            Part embodies all agreements existing
                                                                         between you and us or any of our agents
     d.   Limits of "underlying insurance" will not                      relating to this insurance.
          be reduced, except for any reduction or
          exhaustion in the aggregate limits due to                 b.   However, to the extent that the following
          payment of "loss" for injury or offense that                   applies in the "underlying insurance", it
          takes place during the corresponding                           will also apply to this Coverage Part:
          "coverage term" of this Coverage Part.                         Based on our dependence upon your
     The limits of "underlying insurance" shall be                       representations as to existing hazards, if
     deemed applicable, regardless of any de-                            unintentionally you should fail to disclose
     fense which the insurer who provides the "un-                       all such hazards at the inception date of
     derlying insurance" may assert because of                           this Coverage Part, we will not reject cov-
     the "insured's" failure to comply with any Con-                     erage under this Coverage Part based
     dition of the policy or the inability of the insurer                solely on such failure.
     to pay by reason of bankruptcy or insolvency.             12. Transfer of Rights of Recovery Against
     Failure to comply with this condition will not                Others to Us
     invalidate this Coverage Part, but in the event                a.   If the "insured" has rights to recover all or
     of such failure, we will only be liable to the                      part of any payment we have made un-
     same extent as if there had been compliance                         der this Coverage Part, those rights are
     with this condition.                                                transferred to us. The "insured" must do
                                                                         nothing after loss to impair them. At our
                                                                         request, the "insured" will bring suit or

                                       Includes copyrighted material of Insurance
XS 101 UM 12 04                          Services Office, Inc. with its permission.                   Page 8 of 12
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 239 of 385

           transfer those rights to us and help us                           ity company, your executive officers
           enforce them.                                                     and directors are "authorized repre-
                                                                             sentatives". Provided you are not a
     b.    Any recoveries shall be applied as fol-                           publicly traded organization, your
           lows:                                                             stockholders are also "authorized
           (1) First, we will reimburse anyone, in-                          representatives".
               cluding the "insured", the amounts                        (5) A trust, your trustees are "authorized
               actually paid by them that were in                            representatives".
               excess of our payments;
                                                                    b.   Your employees assigned to manage
           (2) Next, we will be reimbursed to the                        your insurance program, or assigned to
               extent of our actual payment; and                         give or receive notice of an occurrence,
           (3) Lastly, any amounts left after meet-                      offense, claim or suit are also "authorized
               ing the obligations outlined in (1) and                   representatives".
               (2) above will be distributed to any-           2.   "Coverage term" means the following individ-
               one else known to us at the time a                   ual increment, or if a multi-year policy period,
               recovery is made and who is legally                  increments, of time, which comprise the policy
               entitled to such recovery.                           period of this Coverage Part:
           Expenses incurred in the recovery shall                  a.   The year commencing on the Effective
           be apportioned among all interests in the                     Date of this Coverage Part at 12:01 AM
           ratio of their respective recoveries as fi-                   standard time at your mailing address
           nally settled. If there is no recovery as a                   shown in the Declarations, and if a multi-
           result of our attempts, we shall bear all of                  year policy period, each consecutive an-
           the recovery expenses.                                        nual period thereafter, or portion thereof if
     c.    If prior to injury or damage taking place to                  any period is for a period of less than 12
           which this Coverage Part would apply,                         months, constitute individual "coverage
           you and the issuer of your applicable                         terms". The last "coverage term" ends at
           "underlying insurance" waive any right of                     12:00 AM standard time at your mailing
           recovery against a person or organization                     address shown in the Declarations on the
           for injury or damage, we will also waive                      earlier of:
           any rights we may have against such                           (1) The day the policy period shown in
           person or organization.                                           the Declarations ends; or
13. When We Do Not Renew                                                 (2) The day the policy to which this Cov-
     If we decide not to renew this Coverage Part,                           erage Part is attached is terminated
     we will mail or deliver to the first Named In-                          or cancelled.
     sured shown in the Declarations written notice                 b.   However, if after the issuance of this
     of the nonrenewal not less than 30 days be-                         Coverage Part, any "coverage term" is
     fore the expiration date.                                           extended for an additional period of less
     If notice is mailed, proof of mailing will be suf-                  than 12 months, that additional period of
     ficient proof of notice.                                            time will be deemed to be part of the last
                                                                         preceding "coverage term".
SECTION IV - DEFINITIONS
                                                               3.   "Electronic data" means information, facts or
1.   "Authorized representative" means:                             programs stored as or on, created or used on,
                                                                    or transmitted to or from computer software,
     a.    If you are:                                              including systems and applications software,
           (1) An individual, you and your spouse                   hard or floppy disks, CD-ROMS, tapes, drives,
               are "authorized representatives".                    cells, data processing devices or any other
                                                                    media which are used with electronically con-
           (2) A partnership or joint venture, your                 trolled equipment.
               members, your partners, and their
               spouses are "authorized representa-             4.   "Hostile fire" means one that becomes un-
               tives".                                              controllable or breaks out from where it was
                                                                    intended to be.
           (3) A limited liability company, your
               members and your managers are                   5.   "Insured" means the Named Insured shown in
               "authorized representatives".                        the Declarations and any person or organiza-
                                                                    tion qualifying as such in the "underlying in-
           (4) An organization other than a part-                   surance".
               nership, joint venture or limited liabil-

                                       Includes copyrighted material of Insurance
XS 101 UM 12 04                          Services Office, Inc. with its permission.                   Page 9 of 12
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 240 of 385

6.   "Loss" means those sums paid as damages                     generally recognized in industry or govern-
     in the settlement or satisfaction of a claim to             ment to be harmful or toxic to persons, prop-
     which this insurance applies for which the "in-             erty or the environment regardless of whether
     sured" is legally liable, after making deduc-               the injury or damage is caused directly or indi-
     tions for all recoveries, salvages and other in-            rectly by the "pollutants" and whether:
     surance, whether collectible or not, other than
     the "underlying insurance" and excess insur-                a.   The insured is regularly or otherwise en-
     ance written specifically to be excess over this                 gaged in activities which taint or degrade
     insurance. "Loss" does not include investiga-                    the environment; or
     tion, adjustment, defense or appeal costs and               b.   The insured uses, generates or produces
     expenses, even though "underlying insur-                         the "pollutant".
     ance" may provide insurance for such costs
     and expenses.                                          8.   "Underlying insurance" means the policy(ies)
                                                                 and limits of insurance shown in the Schedule
7.   "Pollutants" mean any solid, liquid, gaseous,               of Underlying Insurance, including any re-
     or thermal irritant or contaminant, including               newal or replacement of such policy(ies),
     smoke, vapor, soot, fumes, acids, alkalis,                  which provide the layer of coverage, whether
     chemicals, petroleum, petroleum products                    primary or excess, immediately preceding the
     and petroleum by-products, and waste.                       layer of coverage provided by this Coverage
     Waste includes materials to be recycled, re-                Part.
     conditioned or reclaimed. Pollutants include,
     but are not limited to, substances which are




                                    Includes copyrighted material of Insurance
XS 101 UM 12 04                       Services Office, Inc. with its permission.                 Page 10 of 12
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 241 of 385


     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:
     EXCESS LIABILITY COVERAGE PART

A.   SECTION I - COVERAGE, B. Exclusions is                                   United States of America, its territo-
     modified to add the following:                                           ries or possessions or Canada, this
                                                                              Exclusion c. applies only to property
     This insurance does not apply to:                                        damage to such "nuclear facility" and
     1.    Any liability:                                                     any property thereat.

           a.   With respect to which an "insured"             B.   SECTION IV - DEFINITIONS is hereby modi-
                under the Coverage Part is also an                  fied to add the following definitions:
                insured under a nuclear energy li-                  1.   "Hazardous properties" include radioac-
                ability policy issued by Nuclear En-                     tive, toxic or explosive properties;
                ergy Liability Insurance Association,
                Mutual Atomic Energy Liability Un-                  2.   "Nuclear material" means "source mate-
                derwriters or Nuclear Insurance As-                      rial", "special nuclear material" or "by-
                sociation of Canada, or any of their                     product material";
                successors, or would be an insured
                under any such policy but for its ter-              3.   "Source material", "special nuclear mate-
                mination upon exhaustion of its limit                    rial" and "by-product material" have the
                of liability; or                                         meanings given them in the Atomic En-
                                                                         ergy Act of 1954 or in any law amenda-
           b.   Resulting from the "hazardous prop-                      tory thereof;
                erties" of "nuclear material" and with
                respect to which (1) any person or                  4.   "Spent fuel" means any fuel element or
                organization is required to maintain                     fuel component, solid or liquid, which has
                financial protection pursuant to the                     been used or exposed to radiation in a
                Atomic Energy Act of 1954, or any                        "nuclear reactor";
                law amendatory thereof, or (2) the                  5.   "Waste" means any waste material (a)
                "insured" is, or had this Coverage                       containing "by-product material" other
                Part not been issued would be, enti-                     than the tailings or wastes produced by
                tled to indemnity from the United                        the extraction or concentration of uranium
                States of America, or any agency                         or thorium from any ore processed pri-
                thereof, under any agreement en-                         marily for its "source material" content,
                tered into by the United States of                       and (b) resulting from the operation by
                America, or any agency thereof, with                     any person or organization of any "nu-
                any person or organization.                              clear facility" included under the first two
     2.    Any liability resulting from the "hazardous                   paragraphs of the definition of "nuclear
           properties" of "nuclear material", if                         facility".

           a.   The "nuclear material" (1) is at any                6.   "Nuclear facility" means:
                "nuclear facility" owned by, or oper-                    a.   Any "nuclear reactor";
                ated by or on behalf of, an "insured"
                or (2) has been discharged or dis-                       b.   Any equipment or device designed
                persed therefrom,                                             or used for (1) separating the iso-
                                                                              topes of uranium or plutonium, (2)
           b.   The "nuclear material" is contained in                        processing or utilizing "spent fuel",
                "spent fuel" or "waste" at any time                           (3) or handling, processing or pack-
                possessed, handled, used, proc-                               aging "waste";
                essed, stored, transported or dis-
                posed of by or on behalf of an "in-                      c.   Any equipment or device used for
                sured"; or                                                    the processing, fabricating or alloy-
                                                                              ing of "special nuclear materials", if
           c.   The injury or damage arises out of                            at any time the total amount of such
                the furnishing by an "insured" of                             material in the custody of the "in-
                services, materials, parts or equip-                          sured" at the premises where such
                ment in connection with the planning,                         equipment or device is located con-
                construction, maintenance, operation                          sists of or contains more than 25
                or use of any "nuclear facility", but if                      grams of plutonium or uranium 233
                such facility is located within the
                                       Includes copyrighted material of Insurance
XS 101 UM 12 04                          Services Office, Inc. with its permission.                    Page 11 of 12
             Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 242 of 385

            or any combination thereof, or more                   ducted on such site and all premises
            than 250 grams of uranium 235;                        used for such operations;
       d.   Any structure, basin, excavation,                7.   "Nuclear reactor" means any apparatus
            premises or place prepared or used                    designed or used to sustain nuclear fis-
            for the storage or disposal of                        sion in a self-supporting chain reaction or
            "waste";                                              to contain a critical mass of fissionable
                                                                  material;
       and includes the site on which any of the
       foregoing is located, all operations con-             8.   "Property damage" includes all forms of
                                                                  radioactive contamination of property.




                                Includes copyrighted material of Insurance
XS 101 UM 12 04                   Services Office, Inc. with its permission.                 Page 12 of 12
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 243 of 385
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 244 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART DECLARATIONS
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART DECLARATIONS
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE DECLARATIONS
    CLAIMS-MADE EXCESS LIABILITY COVERAGE PART DECLARATIONS
    EXCESS LIABILITY COVERAGE PART DECLARATIONS
                                            NAMED INSURED
MD BEVCO INC DBA MAD DOGS SAN ANTONIO
MD MANAGE CO INC
MD PROPERTY CO LLC
CATHAY CALEDONIAN INC
GENERAL PARTNER FOR CALEDONIAN PACIFIC LTD
GENERAL PARTNER FOR TEXAS CALEDONIAN LTD




US 901 07 08
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 245 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    POLLUTANT EXCLUSION
This endorsement modifies insurance provided under the following:
     EXCESS LIABILITY COVERAGE PART
     CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
SECTION I - COVERAGE, B. Exclusions is modi-                        (b) If insurance is provided to the "in-
fied as follows:                                                        sured" by "underlying insurance"
                                                                        specifically listed in the Schedule of
Exclusion 5. Pollutant - Other Than Auto is                             Underlying Insurance at the under-
hereby deleted and replaced by the following:                           lying limit scheduled, but only to the
5.   Pollutant - Other Than Auto                                        extent bodily injury or property dam-
                                                                        age coverage is provided by that
     This insurance does not apply to:                                  "underlying insurance" specifically
                                                                        listed in the Schedule of Underlying
     a.    Any liability arising out of the actual, al-                 Insurance and subject to all its terms
           leged or threatened discharge, dispersal,                    and conditions.
           seepage, migration, release, emission or
           escape of "pollutants":                                  (5) At or from any premises, site or loca-
                                                                        tion on which any "insured" or any
           (1) At or from any premises, site or loca-                   contractors or subcontractors work-
               tion which is or was at any time                         ing directly or indirectly on any "in-
               owned or occupied by, or rented or                       sured's" behalf are performing op-
               loaned to, any "insured".                                erations if the operations are to test
           (2) At or from any premises, site or loca-                   for, monitor, clean up, remove, con-
               tion which is or was at any time used                    tain, treat, detoxify or neutralize, or in
               by or for any "insured" or others for                    any way respond to or assess the
               the handling, storage, disposal,                         effects of, "pollutants".
               processing or treatment of waste;             b.     Any "loss", cost or expense arising out of
           (3) Which are or were at any time trans-                 any:
               ported, handled, stored, treated, dis-               (1) Request, demand, order or statutory
               posed of, or processed as waste by                       or regulatory requirement that any
               or for any "insured" or any person or                    "insured" or others test for, monitor,
               organization for whom you may be                         clean up, remove, contain, treat,
               legally responsible; or                                  detoxify or neutralize, or in any way
           (4) At or from any premises, site or loca-                   respond to, or assess the effects of,
               tion on which any "insured" or any                       "pollutants"; or
               contractors or subcontractors work-                  (2) Claim or suit by or on behalf of a
               ing directly or indirectly on any "in-                   governmental authority for damages
               sured's" behalf are performing op-                       because of testing for, monitoring,
               erations if the "pollutants" are                         cleaning up, removing, containing,
               brought on or to the premises, site or                   treating, detoxifying or neutralizing,
               location in connection with such op-                     or in any way responding to, or as-
               erations by such insured contractor                      sessing the effects of, "pollutants".
               or subcontractor.
                                                                    However, this paragraph does not apply
           Subparagraphs a.(1) and a.(4) do not                     to liability for damages because of prop-
           apply:                                                   erty damage that the "insured" would
           (a) To bodily injury or property damage                  have in the absence of such request,
               arising out of heat, smoke or fumes                  demand, order or statutory or regulatory
               from a "hostile fire"; or                            requirement, or such claim or suit by or
                                                                    on behalf of a governmental authority.




XS 304 12 04
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 246 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EMPLOYMENT - RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following
     EXCESS LIABILITY COVERAGE PART
     CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
SECTION I - COVERAGE, B. Exclusions is modified to add the following:
This insurance does not apply to any liability to:
a.   A person arising out of any:
     (1) Refusal to employ that person;
     (2) Termination of that person's employment; or
     (3) Other employment-related practices, policies, acts or omissions including but not limited to coercion,
         criticism, demotion, evaluation, failure to promote, reassignment, discipline, defamation, harassment,
         humiliation or discrimination directed at that person; or
b.   The spouse, child, parent, brother or sister of that person as a consequence of any of the employment-
     related practices described in Paragraphs (1), (2), or (3) above directed at that person.
This exclusion applies:
a.   Whether the insured may be liable as an employer or in any other capacity; and
b.   To any obligation to share damages with or repay someone else who must pay damages because of the
     injury.




XS 306 09 02
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 247 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL
                OR PERSONAL INFORMATION
This endorsement modifies insurance provided under the following:


    CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE PART

SECTION I - COVERAGE, B. Exclusions is modified to add the following:
This insurance does not apply to:
Access or Disclosure of Confidential or Personal Information
Any liability arising out of any access to or disclosure of any person's or organization's confidential or personal
information, including patents, trade secrets, processing methods, customer lists, financial information, credit
card information, health information or any other type of nonpublic information.
This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of
any access to or disclosure of any person's or organization's confidential or personal information.




                                     Includes copyrighted material of Insurance
XS 345 05 14                          Services Office, Inc., with its permission.
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 248 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          TEXAS CHANGES
This endorsement modifies insurance provided under the following:
     CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
     EXCESS LIABILITY COVERAGE PART

A.   SECTION III - CONDITIONS, is modified to                       We will notify you in writing of:
     add the following;
                                                                    (a) An initial offer to compromise or settle a
     4.    Duties in the Event of Occurrence, Claim                     claim made or suit brought against any
           or Suit                                                      "insured". The notice will be given no
                                                                        later than the 10th day after the date on
           e.   With regard to liability for Bodily In-                 which the offer is made.
                jury, Property Damage and Personal
                and Advertising Injury, unless we are               (b) Any settlement of a claim made or suit
                prejudiced by the "insured's" or your                   brought against the "insured". The notice
                failure to comply with the require-                     will be given not later than the 30th day
                ment, no provision of this Coverage                     after the date of settlement.
                Part requiring you or any "insured" to
                give notice of occurrence, claim or            B.   SECTION IV - DEFINITIONS, 7. "Pollutants" is
                suit, or forward demands, notices,                  deleted in its entirety and replaced by the fol-
                summonses or legal papers in con-                   lowing:
                nection with a claim or suit, will bar              7.   "Pollutants" mean any solid, liquid, gase-
                coverage under this Coverage Part.                       ous, or thermal irritant or contaminant, in-
                This does not apply with respect to                      cluding smoke, vapor, soot, fumes, acids,
                the ownership, maintenance or use                        alkalis, chemicals, petroleum, petroleum
                of covered autos.                                        products and petroleum by-products, and
                                                                         waste. Waste includes materials to be
     14. Changes in Conditions                                           recycled, reconditioned or reclaimed.
     The following condition is added:
     CLAIMS HANDLING PROCEDURES




                                         Includes copyrighted material of ISO
XS 444 TX 10 08                           Properties, Inc., with its permission.
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 249 of 385
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         TEXAS CHANGES
This endorsement modifies insurance provided under the following:
     EXCESS LIABILITY COVERAGE PART


A.   SECTION I - COVERAGE, A. Insuring                            d.   Becomes aware, or become aware, by
     Agreement, 4.c., d. and e. are deleted in their                   any means, other than as described in c.
     entirety and replaced by the following:                           above, that injury or offense has taken
                                                                       place or begun to take place; or
     c.    First observes, or first observed the, in-
           jury or offense;                                       e.   Becomes aware, or become aware, of a
                                                                       condition from which injury or offense is
                                                                       substantially certain to take place.




                                        Includes copyrighted material of ISO
XS 448 TX 10 08                          Properties, Inc., with its permission.
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 250 of 385

                  THE CINCINNATI INDEMNITY COMPANY
                                         A Stock Insurance Company


           CINCINNATI DATA DEFENDER™ COVERAGE PART
                         DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ENP 006 54 53               Effective Date 03-01-2020
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:     03-01-2018
                                    Limits of Insurance and Deductible
                                   Annual
     Insuring Agreement           Aggregate                     Sublimit                    Deductible
 A     Response Expenses       $50,000                                                    $1,000
                                                 Forensic IT Review        $25,000
                                                 Legal Review              $25,000
                                                 PR Services               $25,000
 B     Defense and Liability   $50,000                                                    $1,000
                                                 Regulatory Fines and      $25,000
                                                 Penalties
                                                 PCI Fines and             $25,000
                                                 Penalties
 C     Identity Recovery       $25,000                                                    $250
                                                 Lost Wages and            $5,000
                                                 Child and Elder Care
                                                 Mental Health             $1,000
                                                 Counseling
                                                 Miscellaneous             $1,000
                                                 Unnamed Costs

                       TOTAL ANNUAL PREMIUM                                $143
     Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                  Period - Term:                                      Period - Premium:
           1   YEAR                                                        28
           2   YEAR                                                        56
           3   YEAR                                                        74
           4   YEAR                                                        93
           5   YEAR                                                        102
           6   YEAR                                                        111
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC102          01/18 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC472TX        01/18 TEXAS CHANGES - CINCINNATI DATA DEFENDER™ COVERAGE PART


HC 502 01 18                                                                                     Page 1 of 2
                                                                                       ENP 006 54 53
      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 251 of 385




HC 502 01 18                                                              Page 2 of 2
                                                                  ENP 006 54 53
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 252 of 385

                CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS

Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Response Expenses ............................................................................3
      2.     Insuring Agreement B - Defense and Liability ...........................................................................5
      3.     Insuring Agreement C - Identity Recovery .................................................................................5
B. Exclusions ............................................................................................................................................5
      1.     Applicable to Insuring Agreements A and B ...................................................................................5
             a.     Contractual Liability ..............................................................................................................5
             b.     Criminal Investigations or Proceedings ..............................................................................5
             c.     Deficiency Correction............................................................................................................5
             d.     Extortion .................................................................................................................................6
             e.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             f.     Non-monetary Relief..............................................................................................................6
             g.     Previously Reported Data Compromises ............................................................................6
             h.     Prior Data Compromises.......................................................................................................6
             i.     Prior or Pending Litigation ...................................................................................................6
             j.     Reckless Disregard ...............................................................................................................6
             k.     Uninsurable ............................................................................................................................6
             l.     Willful Complicity...................................................................................................................6
      2.     Applicable to Insuring Agreement C................................................................................................6
             a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             b.     Professional or Business Identity........................................................................................6
             c.     Unreported Identity Theft......................................................................................................6
      3.     Applicable to Insuring Agreements A, B and C...............................................................................6
             a.     Nuclear....................................................................................................................................6
             b.     War ..........................................................................................................................................6
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
SECTION IV - CONDITIONS ........................................................................................................................8
      1.     Bankruptcy ....................................................................................................................................8
      2.     Due Diligence ................................................................................................................................8
      3.     Duties in the Event of a Claim, Regulatory Proceeding or Loss ..............................................9
      4.     Help Line ...................................................................................................................................... 10
      5.     Legal Action Against Us .............................................................................................................10
      6.     Legal Advice ................................................................................................................................10
      7.     Liberalization ............................................................................................................................... 10
      8.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
      9.     Other Insurance...........................................................................................................................11
      10.    Pre-Notification Consultation ....................................................................................................11
      11.    Representations .......................................................................................................................... 11
      12.    Separation of Insureds ...............................................................................................................11
      13.    Service Providers........................................................................................................................11
      14.    Services .......................................................................................................................................11
      15.    Subrogation ................................................................................................................................. 12
      16.    Valuation - Settlement ................................................................................................................ 12
      17.    When We Do Not Renew ............................................................................................................12


                                                      Includes copyrighted material of Insurance
HC 102 01 18                                           Services Office, Inc. with its permission.                                                   Page 1 of 17
                      Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 253 of 385


                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................13
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Named insured" ...........................................................................................................................16
      17.   "Personal data compromise".........................................................................................................16
      18.   "Personally identifying information"...............................................................................................17
      19.   "Personally sensitive information" .................................................................................................17
      20.   "Policy period" ...............................................................................................................................17
      21.   "Regulatory proceeding"................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 18                                         Services Office, Inc. with its permission.                                                   Page 2 of 17
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 254 of 385

           CINCINNATI DATA DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                          compromise" to "affected individuals"
coverage. Read the entire Coverage Part carefully                          as covered under coverage (3).
to determine rights, duties and what is and is not
covered.                                                                   (1) Forensic IT Review
Throughout this Coverage Part the words "you" and                               Professional information tech-
"your" refer to the "named insured" shown in the                                nologies review if needed to de-
Declarations. The words "we", "us" and "our" refer                              termine, within the constraints of
to the company providing this insurance.                                        what is possible and reasonable,
                                                                                the nature and extent of the
Other words and phrases that appear in quotation                                "personal data compromise" and
marks have special meaning. Refer to Section VI -                               the number and identities of the
Definitions.                                                                    "affected individuals".
SECTION I - COVERAGES                                                           This does not include costs to
                                                                                analyze, research or determine
A. Insuring Agreements                                                          any of the following:
    Coverage is provided under the following In-                                (a) Vulnerabilities in systems,
    suring Agreements for which an Aggregate                                         procedures or physical se-
    Limit of Insurance is shown in the Declara-                                      curity;
    tions:
                                                                                (b) Compliance with PCI or oth-
    1.    Insuring Agreement A - Response Ex-                                        er industry security stand-
          penses                                                                     ards; or
          a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
               A - Response Expenses applies only                                    or damage to data that is
               if all of the following conditions are                                not "personally identifying in-
               met:                                                                  formation" or "personally
               (1) There has been a "personal data                                   sensitive information".
                   compromise"; and                                             If there is reasonable cause to
               (2) Such "personal data compro-                                  suspect that a covered "personal
                   mise" is first discovered by you                             data compromise" may have oc-
                   during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                                ered under Forensic IT Review,
               (3) Such "personal data compro-                                  even if it is eventually deter-
                   mise" took place in the "cover-                              mined that there was no covered
                   age territory"; and                                          "personal data compromise".
                                                                                However, once it is determined
               (4) Such "personal data compro-                                  that there was no covered "per-
                   mise" is reported to us within 60                            sonal data compromise", we will
                   days after the date it is first dis-                         not pay for any further costs.
                   covered by you.
                                                                           (2) Legal Review
          b.   If the conditions listed in a. above
               have been met, then we will provide                              Professional legal counsel re-
               coverage for the following expenses                              view of the "personal data com-
               when they arise directly from the                                promise" and how you should
               "personal data compromise" de-                                   best respond to it. If there is rea-
               scribed in a. above and are neces-                               sonable cause to suspect that a
               sary and reasonable. Coverages (4)                               covered "personal data com-
               and (5) apply only if there has been a                           promise" may have occurred, we
               notification of the "personal data                               will pay for costs covered under

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 3 of 17
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 255 of 385
                Legal Review, even if it is even-                                    A credit report and an
                tually determined that there was                                     electronic service au-
                no covered "personal data com-                                       tomatically monitoring
                promise". However, once it is de-                                    for activities affecting
                termined that there was no cov-                                      an individual's credit
                ered "personal data compro-                                          records. This service is
                mise", we will not pay for any fur-                                  subject to the "affected
                ther costs.                                                          individual" enrolling for
                                                                                     this service with the
           (3) Notification to Affected Indi-                                        designated service pro-
               viduals                                                               vider.
                We will pay your necessary and                                  2)   Identity  Restoration
                reasonable costs to provide noti-                                    Case Management
                fication of the "personal data
                compromise" to "affected indi-                                       As respects any "af-
                viduals".                                                            fected individual" who is
                                                                                     or appears to be a vic-
           (4) Services to Affected Individu-                                        tim of "identity theft"
               als                                                                   that may reasonably
                We will pay your necessary and                                       have arisen from the
                reasonable costs to provide the                                      "personal data com-
                following services to "affected                                      promise", the services
                individuals":                                                        of an identity restoration
                                                                                     professional who will
                (a) The following services apply                                     assist that "affected in-
                    to any "personal data com-                                       dividual" through the
                    promise".                                                        process of correcting
                                                                                     credit and other records
                    1)   Informational Materials                                     and, within the con-
                         A packet of loss pre-                                       straints of what is pos-
                         vention and customer                                        sible and reasonable,
                         support information.                                        restoring control over
                                                                                     his or her personal
                    2)   Help Line                                                   identity.
                         A toll-free telephone                         (5) PR Services
                         line for "affected indi-
                         viduals" with questions                            We will pay the necessary and
                         about the "personal da-                            reasonable fees and expenses
                         ta compromise". Where                              you incur, with our prior written
                         applicable, the line can                           consent, for a professional public
                         also be used to request                            relations firm review of and re-
                         additional services as                             sponse to the potential impact of
                         listed in (b)1) and 2)                             the "personal data compromise"
                         below.                                             on your business relationships.
                                                                            We will only pay for such fees
                         Note, calls by "affected                           and expenses when such a pub-
                         individuals" or their rep-                         lic relations firm review and re-
                         resentatives to the Help                           sponse is reasonably necessary
                         Line do not constitute                             to avert or mitigate material
                         the making of a "claim"                            damage to your business rela-
                         under Insuring Agree-                              tionships from the "personal data
                         ment B - Defense and                               compromise".
                         Liability.
                                                                            Such fees and expenses include
                (b) The following additional ser-                           costs to implement public rela-
                    vices apply to "personal da-                            tions recommendations of such
                    ta compromise" events in-                               public relations firm. However,
                    volving "personally identify-                           when such recommendations in-
                    ing information".                                       clude advertising and special
                                                                            promotions designed to retain
                    1)   Credit   Report      and                           your relationship with "affected
                         Monitoring                                         individuals", we will not pay for
                                                                            promotions:


                                  Includes copyrighted material of Insurance
HC 102 01 18                       Services Office, Inc. with its permission.                  Page 4 of 17
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 256 of 385
                   (a) Provided to any of your "ex-                        (1) There has been an "identity
                       ecutives" or "employees"; or                            theft" involving the personal
                                                                               identity of an "identity recovery
                   (b) Costing more than $25 per                               insured" under this Coverage
                       "affected individual".                                  Part; and
   2.    Insuring Agreement B - Defense and                                (2) Such "identity theft" is first dis-
         Liability                                                             covered by the "identity recovery
         a.   Coverage under Insuring Agreement                                insured" during the "coverage
              B - Defense and Liability applies only                           term"; and
              if all of the following conditions are                       (3) Such "identity theft" took place in
              met:                                                             the "coverage territory"; and
              (1) During the "coverage term" or                            (4) Such "identity theft" is reported
                   any applicable Extended Report-                             to us within 60 days after it is
                   ing Period, you first receive no-                           first discovered by the "identity
                   tice of a "claim" or "regulatory                            recovery insured".
                   proceeding" which arises from a
                   "personal data compromise"                         b.   If the conditions listed in a. above
                   that:                                                   have been met, then we will provide
                                                                           the following to the "identity recovery
                                                                           insured":
                   (a) Took place on or after the                          (1) Services of an "identity recovery
                       Retroactive Date shown in                               case manager" as needed to re-
                       the Declarations and before                             spond to the "identity theft"; and
                       the end of the "policy peri-
                       od";                                                (2) Reimbursement of necessary
                                                                               and reasonable "identity recov-
                   (b) Took place in the "coverage                             ery expenses" incurred as a di-
                       territory"; and                                         rect result of the "identity theft".
                   (c) Was submitted to us and              B. Exclusions
                       covered   under Insuring
                       Agreement A - Response                    1.   Applicable to Insuring Agreements A and
                       Expenses; and                                  B only:
               (2) Such "claim" or "regulatory pro-                   This insurance does not apply to "loss" or
                   ceeding" is reported to us as                      "claims" based upon, attributable to or
                   soon as practicable, but in no                     arising out of:
                   event more than 60 days after
                   the date it is first received by                   a.   Contractual Liability
                   you.                                                    An "insured's" assumption of liability
              b.   If the conditions listed in a.                          by contract or agreement, whether
                   above have been met, then we                            oral or written. However, this exclu-
                   will pay on behalf of the "insured"                     sion shall not apply to:
                   "defense costs" and "data com-                          (1) Any liability that an "insured"
                   promise liability" directly arising                         would have incurred in the ab-
                   from the "claim" or "regulatory                             sence of such contract or
                   proceeding".                                                agreement; or
         c.   All "claims" or "regulatory proceed-                         (2) Any PCI fines or penalties explic-
              ings" caused by a single "personal                               itly covered under Insuring
              data compromise" will be deemed to                               Agreement B – Defense and Li-
              have been made at the time that no-                              ability.
              tice of the first of those "claims" or
              "regulatory proceedings" is received                    b. Criminal Investigations or Pro-
              by you.                                                    ceedings
   3.    Insuring Agreement C - Identity Recov-                            Any criminal investigations or pro-
         ery                                                               ceedings.
         a.   Coverage under Insuring Agreement                       c.   Deficiency Correction
              C - Identity Recovery applies only if
              all of the following conditions are met:                     Costs to research or correct any defi-
                                                                           ciency. This includes, but is not lim-
                                                                           ited to, any deficiency in your sys-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 5 of 17
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 257 of 385
            tems, procedures or physical security                  l.   Willful Complicity
            that may have contributed to a "per-
            sonal data compromise".                                     The "insured's" intentional or willful
                                                                        complicity in a "personal data com-
       d. Extortion                                                     promise".
            Any extortion or blackmail. This in-              2.   Applicable to Insuring Agreement C only:
            cludes, but is not limited to, ransom
            payments and private security assis-                   This insurance does not apply to:
            tance.                                                 a.   Fraudulent, Dishonest or Criminal
       e.   Fraudulent, Dishonest or Criminal                           Acts
            Acts                                                        Any fraudulent, dishonest or criminal
            Any criminal, fraudulent or dishonest                       act by an "identity recovery insured"
            act, error or omission, or any inten-                       or any person aiding or abetting an
            tional or knowing violation of the law                      "identity recovery insured", or by any
            by the "insured".                                           "authorized representative" of an
                                                                        "identity recovery insured", whether
       f.   Non-monetary Relief                                         acting alone or in collusion with oth-
                                                                        ers. However, this exclusion shall not
            That part of any "claim" seeking any                        apply to the interests of an "identity
            non-monetary relief.                                        recovery insured" who has no
       g. Previously Reported Data Com-                                 knowledge of or involvement in such
          promises                                                      fraud, dishonesty or criminal act.

            The same facts alleged or contained                    b.   Professional or Business Identity
            in any "claim" which has been report-                       The theft of a professional or busi-
            ed, or in any circumstances of which                        ness identity.
            notice has been given, under any in-
            surance policy of which this Cover-                    c.   Unreported Identity Theft
            age Part is a renewal or replacement.
                                                                        An "identity theft" that is not reported
       h. Prior Data Compromises                                        in writing to the police.
            Any "personal data compromise" first              3.   Applicable to Insuring Agreements A, B
            occurring before the Retroactive Date                  and C:
            shown in the Declarations, or any
            "claim" arising from a "personal data                  This insurance does not apply to "loss" or
            compromise" that first occurred prior                  "claims" based upon, attributable to or
            to the Retroactive Date shown in the                   arising out of:
            Declarations.                                          a.   Nuclear
       i.   Prior or Pending Litigation                                 Nuclear reaction or radiation or radi-
            Any "claim" or other proceeding                             oactive   contamination,     however
            against an "insured" which was pend-                        caused.
            ing or existed prior to the "coverage                  b.   War
            term", or arising out of the same or
            substantially the same facts, circum-                       (1) War, including undeclared or civ-
            stances or allegations which are the                              il war or civil unrest;
            subject of, or the basis for, such
            "claim" or other proceeding.                                (2) Warlike action by military force,
                                                                              including action hindering or de-
       j.   Reckless Disregard                                                fending against an actual or ex-
                                                                              pected attack, by any govern-
            Your reckless disregard for the secu-                             ment, sovereign or other authori-
            rity of "personally identifying infor-                            ty using military personnel or
            mation" or "personally sensitive in-                              other agents; or
            formation" in your care, custody or
            control.                                                    (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
       k.   Uninsurable                                                       taken by government authority in
            Any amount not insurable under ap-                                hindering or defending against
            plicable law.                                                     any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 18                       Services Office, Inc. with its permission.                       Page 6 of 17
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 258 of 385
SECTION II - LIMITS OF INSURANCE AND DE-                              Part. We may, at our option, pay any part
DUCTIBLE                                                              or all of the deductible amount in order to
                                                                      respond effectively to a "personal data
A. Insuring Agreement A - Response Expenses:                          compromise" and, upon notification of the
   1.    The most we will pay under Insuring                          action taken, you shall promptly reimburse
         Agreement A - Response Expenses is the                       us for such part of the deductible amount
         Response Expenses Limit of Insurance                         as has been paid by us.
         stated in the Declarations.                        B. Insuring Agreement B - Defense and Liability:
   2.    The Response Expenses Limit of Insur-                   1.   The most we will pay under Insuring
         ance is an annual aggregate limit. This                      Agreement B - Defense and Liability (oth-
         amount is the most we will pay for the to-                   er than post-judgment interest) is the Limit
         tal of all "loss" covered under Insuring                     of Insurance stated in the Declarations.
         Agreement A - Response Expenses aris-
         ing out of all "personal data compromise"               2.   The Insuring Agreement B - Defense and
         events which are first discovered by you                     Liability Limit of Insurance is an annual
         during the "coverage term". This limit ap-                   aggregate limit. This amount is the most
         plies regardless of the number of "per-                      we will pay for all "loss" covered under In-
         sonal data compromise" events discov-                        suring Agreement B - Defense and Liabil-
         ered by you during that period.                              ity (other than post-judgment interest)
                                                                      arising out of all "claims".
   3.    A "personal data compromise" may be
         first discovered by you in one "coverage                3.   The most we will pay under Insuring
         term" but cause covered "loss" in one or                     Agreement B – Defense and Liability for
         more subsequent "coverage terms". If so,                     "data compromise liability" and "defense
         all covered "loss" arising from such "per-                   costs" related to Regulatory Fines and
         sonal data compromise" will be subject to                    Penalties and PCI Fines and Penalties
         the Response Expenses Limit of Insur-                        coverages arising from any one "claim"
         ance applicable to the "coverage term"                       or "regulatory proceeding" is the applicable
         when the "personal data compromise"                          sublimit for each of those coverages stat-
         was first discovered by you.                                 ed in the Declarations. These sublimits
                                                                      are part of, and not in addition to, the
   4.    The most we will pay under Insuring                          Aggregate Limit of Insurance referenced
         Agreement A - Response Expenses for                          in Paragraph 2.
         Forensic IT Review, Legal Review and PR
         Services coverages for "loss" arising from              4.   The Defense and Liability Limit of Insur-
         any one "personal data compromise" is                        ance for the Extended Reporting Periods
         the applicable sublimit for each of those                    (if applicable) shall be part of, and not in
         coverages stated in the Declarations.                        addition to, the Defense and Liability Limit
         These sublimits are part of, and not in ad-                  for the immediately preceding "coverage
         dition to, the Aggregate Limit of Insurance                  term".
         referenced in Paragraph 2. PR Services
         coverage is also subject to a limit per "af-            5.   The Insuring Agreement B - Defense and
         fected individual" as described in Section                   Liability coverage is subject to the Deduct-
         I., A.1.b.(5) PR Services.                                   ible stated in the Declarations. You shall
                                                                      be responsible for such deductible
   5.    Coverage for Services to "affected indi-                     amount as respects each "claim" or "regu-
         viduals" is limited to costs to provide such                 latory proceeding" covered under this
         services for a period of up to one year                      Coverage Part. We may, at our option,
         from the date of the notification to the "af-                pay any part or all of the deductible
         fected individuals" or the period required                   amount to defend or effect settlement of
         by law, whichever is longer. Notwithstand-                   any "claim", "loss" or "regulatory proceed-
         ing the foregoing, coverage for Identity                     ing" and, upon notification of the action
         Restoration Case Management services                         taken, you shall promptly reimburse us for
         initiated within such period may continue                    such part of the deductible amount as has
         for a period of up to one year from the                      been paid by us.
         date such Identity Restoration Case Man-
         agement services are initiated.                    C. Insuring Agreement C - Identity Recovery:

   6.    Response Expenses coverage is subject                   1.   Case Management Service is available as
         to the Response Expenses Deductible                          needed for any one "identity theft" for up
         stated in the Declarations. You shall be                     to 12 consecutive months from the incep-
         responsible for such deductible amount                       tion of the service. Expenses we incur to
         as respects each "personal data com-                         provide Case Management Service do not
         promise" covered under this Coverage                         reduce the Limit of Insurance available for
                                                                      "identity recovery expenses".
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 7 of 17
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 259 of 385
   2.   Coverage under Insuring Agreement C -               The Limits of Insurance apply separately to each
        Identity Recovery is subject to the Annual          "coverage term".
        Aggregate Limit of Insurance stated in the
        Declarations per "identity recovery in-             SECTION III - DEFENSE AND SETTLEMENT
        sured". Regardless of the number of                 The provisions contained within this Section apply
        "identity theft" incidents, this limit is the       only to Insuring Agreement B - Defense and Liabil-
        most we will pay for the total of all "loss"        ity.
        arising out of all "identity thefts" suffered
        by one "identity recovery insured" which            1.   We will have the right and duty to select coun-
        are first discovered by the "identity recov-             sel and defend the "insured" against any
        ery insured" during the "coverage term". If              "claim" or "regulatory proceeding" covered by
        an "identity theft" is first discovered in one           Insuring Agreement B - Defense and Liability,
        "coverage term" and continues into other                 regardless of whether the allegations of such
        "coverage terms", all "loss" arising from                "claim" or "regulatory proceeding" are ground-
        such "identity theft" will be subject to the             less, false or fraudulent. However, we shall
        aggregate Limit of Insurance applicable to               have no duty to defend the "insured" against
        the "coverage term" when the "identity                   any "claim" or "regulatory proceeding" seeking
        theft" was first discovered.                             damages or other relief not insured by Insuring
                                                                 Agreement B - Defense and Liability.
   3.   Legal costs as provided under Item d. of
        the definition of "identity recovery expens-        2.   We may, with your written consent, make any
        es" are part of, and not in addition to, the             settlement of a "claim" or "regulatory proceed-
        aggregate limit described in Paragraph 2.                ing" which we deem reasonable. If you with-
                                                                 hold consent to such settlement, our liability for
   4.   Item e. (Lost Wages) and Item f. (Child                  all "loss" resulting from such "claim" will not
        and Elder Care Expenses) of the defini-                  exceed the amount for which we could have
        tion of "identity recovery expenses" are                 settled such "claim" or "regulatory proceeding"
        jointly subject to the sublimit stated in the            plus "defense costs" incurred as of the date
        Declarations. This sublimit is part of, and              we proposed such settlement in writing to you.
        not in addition to, the aggregate Limit of
        Insurance described in Paragraph 2. Cov-            3.   We shall not be obligated to pay any "loss", or
        erage is limited to wages lost and ex-                   to defend or continue to defend any "claim" or
        penses incurred within 12 months after                   "regulatory proceeding", after the Insuring
        the first discovery of the "identity theft" by           Agreement B - Defense and Liability Limit of
        the "identity recovery insured".                         Insurance has been exhausted.
   5.   Item g. (Mental Health Counseling) of the           4.   We shall pay all interest on that amount of any
        definition of "identity recovery expenses"               judgment within the Insuring Agreement B -
        is subject to the sublimit stated in the                 Defense and Liability Limit of Insurance which
        Declarations. This sublimit is part of, and              accrues:
        not in addition to, the aggregate limit de-
        scribed in Paragraph 2. Coverage is lim-                 a.   After entry of judgment; and
        ited to counseling that takes place within               b.   Before we pay, offer to pay or deposit in
        12 months after the first discovery of the                    court that part of the judgment within the
        "identity theft" by the "identity recovery in-                Insuring Agreement B - Defense and Lia-
        sured".                                                       bility Limit of Insurance or, in any case,
   6.   Item h. (Miscellaneous Unnamed Costs)                         before we pay or offer to pay the entire In-
        of the definition of "identity recovery ex-                   suring Agreement B - Defense and Liabil-
        penses" is subject to the sublimit stated in                  ity Limit of Insurance.
        the Declarations. This sublimit is part of,              These interest payments shall be in addition to
        and not in addition to, the aggregate Limit              and not part of the Defense and Liability Limit.
        of Insurance described in Paragraph 2.
        Coverage is limited to costs incurred with-         SECTION IV – CONDITIONS
        in 12 months after the first discovery of
        the "identity theft" by the "identity recovery      1.   Bankruptcy
        insured".                                                Your bankruptcy, or the bankruptcy of your es-
   7.   Coverage under Insuring Agreement C -                    tate if you are a sole proprietor, will not relieve
        Identity Recovery is subject to the Identity             us of our obligations under this Coverage Part.
        Recovery Deductible stated in the Decla-            2.   Due Diligence
        rations. Each "identity recovery insured"
        shall be responsible for such deductible                 You agree to use due diligence to prevent and
        amount only once during each "coverage                   mitigate "loss" covered under this Coverage
        term". This deductible applies only to                   Part. This includes, but is not limited to, com-
        "identity recovery expenses".                            plying with, and requiring your vendors to
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                     Page 8 of 17
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 260 of 385
     comply with, reasonable          and    industry-                     more than 60 days after the date the
     accepted protocols for:                                               "claim" or "regulatory proceeding" is
                                                                           first received by you.
     a.    Providing and maintaining appropriate
           physical security for your premises, com-                   (3) Immediately send us copies of any
           puter systems and hard copy files;                              demands, notices, summonses or le-
                                                                           gal papers received in connection
     b.    Providing and maintaining appropriate                           with the "claim" or "regulatory pro-
           computer and Internet security;                                 ceeding";
     c.    Maintaining and updating at appropriate                     (4) Authorize us to obtain records and
           intervals backups of computer data;                             other information;
     d.    Protecting transactions, such as pro-                       (5) Cooperate with us in the investiga-
           cessing credit card, debit card and check                       tion, settlement or defense of the
           payments; and                                                   "claim" or "regulatory proceeding";
     e.    Appropriate disposal of files containing                    (6) Assist us, upon our request, in the
           "personally identifying information" or                         enforcement of any right against any
           "personally sensitive information", includ-                     person or organization which may be
           ing shredding hard copy files and destroy-                      liable to you because of "loss" or "de-
           ing physical media used to store electron-                      fense costs" to which this insurance
           ic data.                                                        may also apply; and
3.   Duties in the Event of a Claim, Regulatory                        (7) Not take any action, or fail to take any
     Proceeding or Loss                                                    required action, that prejudices your
     a.    If, during the "coverage term", the "in-                        rights or our rights with respect to
           sured" first becomes aware of any cir-                          such "claim" or "regulatory proceed-
           cumstance that could reasonably be ex-                          ing".
           pected to give rise to a "claim" or "regula-           c.   In the event of a "personal data compro-
           tory proceeding", the "insured" may give                    mise" covered under Insuring Agreement
           written notice to us. The notice must be                    A - Response Expenses, you must see
           made as soon as practicable, but in no                      that the following are done:
           event more than 60 days after the date
           the circumstance is first discovered by the                 (1) Notify the police if a law may have
           "insured", must be made during the "cov-                        been broken.
           erage term" and must include:
                                                                       (2) Notify us as soon as practicable, but
           (1) The specific details, including the                         in no event more than 60 days after
               date, of the circumstance;                                  the "personal data compromise". In-
                                                                           clude a description of any property
           (2) The alleged injuries or damage sus-                         involved.
               tained or which may be sustained;
                                                                       (3) As soon as possible, give us a de-
           (3) The names of potential claimants;                           scription of how, when and where the
               and                                                         "personal data compromise" oc-
           (4) The manner in which the "insured"                           curred.
               first became aware of the circum-                       (4) As often as may be reasonably re-
               stance.                                                     quired, permit us to:
           Any subsequent "claim" or "regulatory                           (a) Inspect the property proving the
           proceeding" arising out of any circum-                               "personal data compromise";
           stance which is the subject of such a writ-
           ten notice will be deemed to have been                          (b) Examine your books, records,
           made at the time written notice in compli-                           electronic media and records
           ance with these requirements was first re-                           and hardware;
           ceived by us.
                                                                           (c) Take samples of damaged and
     b.    If a "claim" or "regulatory proceeding" is                           undamaged property for inspec-
           brought against any "insured", you must:                             tion, testing and analysis; and
           (1) Immediately record the specifics of                         (d) Make copies from your books,
               the "claim" or "regulatory proceeding"                           records, electronic media and
               and the date received; and                                       records and hardware.
           (2) Provide us with written notice, as                      (5) Send us signed, sworn proof of loss
               soon as practicable, but in no event                        containing the information we request

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 9 of 17
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 261 of 385
              to investigate the "personal data                       that support his or her claim for "identity
              compromise". You must do this within                    recovery expenses".
              60 days after our request. We will
              supply you with the necessary forms.          5.   Legal Action Against Us

          (6) Cooperate with us in the investigation             a.   No person or organization has a right:
              of the "personal data compromise" or                    (1) To join us as a party or otherwise
              settlement of the "loss".                                    bring us into a suit asking for damag-
          (7) If you intend to continue your busi-                         es from an "insured"; or
              ness, you must resume all or part of                    (2) To sue us under this Coverage Part
              your operations as quickly as possi-                         unless all of its terms have been fully
              ble.                                                         complied with.
          (8) Make no statement that will assume                      A person or organization may sue us to
              any obligation or admit any liability,                  recover on an agreed settlement or on a
              for any loss for which we may be lia-                   final judgment against an "insured"; but
              ble, without our prior written consent.                 we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,                    (1) Unless you have complied with all the
          an "insured's" answers must be signed.                           terms of this insurance;
     e.   No "insured" may, except at their own                       (2) Until 90 days after you have filed
          cost, voluntarily make a payment, assume                         proof of "loss" with us; and
          any obligation, or incur any expense with-
          out our prior written consent.                              (3) Unless brought within 2 years from
                                                                           the date you reported the "claim" or
4.   Help Line                                                             "loss" to us.
     For assistance, the "identity recovery insured"             If any limitation in this condition is prohibited by
     should call the Identity Recovery Help Line                 law, such limitation is amended so as to equal
     at 1-866-219-9831. The Identity Recovery                    the minimum period of limitation provided by
     Help Line can provide the "identity recovery                such law.
     insured" with:
                                                            6.   Legal Advice
     a.   Information and advice for how to respond
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
                                                                 tion of what is or is not covered under this
     b.   Instructions for how to submit a service               Coverage Part does not represent advice or
          request for Case Management Service                    counsel from us about what you should or
          and/or a claim form for Expense Reim-                  should not do.
          bursement Coverage.
                                                            7.   Liberalization
          In some cases, we may provide Case
          Management services at our expense to                  If, within 60 days prior to the beginning of this
          an "identity recovery insured" prior to a              Coverage Part or during the "policy period", we
          determination that a covered "identity                 make any changes to any forms or endorse-
          theft" has occurred. Our provision of such             ments of this Coverage Part for which there is
          services is not an admission of liability              currently no separate premium charge, and
          under the policy. We reserve the right to              that change provides more coverage than this
          deny further coverage or service if, after             Coverage Part, the change will automatically
          investigation, we determine that a covered             apply to this Coverage Part at the latter of:
          "identity theft" has not occurred.
                                                                 a.   The date we implemented the change in
          As respects Expense Reimbursement                           your state; or
          Coverage, the "identity recovery insured"
          must send to us, within 60 days after our              b.   The date this Coverage Part became ef-
          request, receipts, bills or other records                   fective; and

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 10 of 17
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 262 of 385
     will be considered as included until the end of                    viduals" without exceeding the available
     the current "policy period". We will make no                       Response Expenses Limit.
     additional premium charge for this additional
     coverage during the interim.                             11. Representations

8.   Office of Foreign Assets Control (OFAC)                       You represent that all information and state-
     Compliance                                                    ments contained in any application or ques-
                                                                   tionnaire submitted in connection with this
     Whenever insurance coverage provided by                       Coverage Part are true, accurate and com-
     this policy would be in violation of any United               plete. All such information and statements are
     States economic or trade sanctions, such in-                  the basis for our issuing this Coverage Part
     surance coverage shall be null and void.                      and shall be considered as incorporated into
                                                                   and shall constitute a part of this Coverage
9.   Other Insurance                                               Part. Misrepresentation or omission of any ma-
     a.    If any covered "loss" is covered by any                 terial fact may be grounds for the rescission of
           other valid policy, then this Coverage Part             this Coverage Part.
           shall apply only in excess of the amount           12. Separation of Insureds
           of any deductible, retention and limit of in-
           surance under such other policy whether                 Except with respect to the applicable Limit of
           such other policy is stated to be primary,              Insurance, and any rights or duties specifically
           contributory, excess, contingent or other-              assigned in this Coverage Part or the policy to
           wise, unless such other policy is written               which it is attached, to the first "named in-
           specifically excess of this Coverage Part               sured", this insurance applies separately to
           by reference in such other policy to this               each "insured" against whom a "claim" is
           policy's policy number.                                 made.
     b.    When this insurance is excess, we will             13. Service Providers
           have no duty to defend the "insured"
           against any "claim" if any other insurer                a.   We will only pay under this Coverage Part
           has a duty to defend the "insured" against                   for services that are provided by service
           that "claim". But we will have the right to                  providers approved by us. You must ob-
           associate in the defense and control of                      tain our prior approval for any service pro-
           any "claim" that we reasonably believe is                    vider whose expenses you want covered
           likely to involve the insurance provided                     under this Coverage Part. We will not un-
           under this Coverage Part. If no other in-                    reasonably withhold such approval.
           surer defends, we will undertake to do so,              b.   Prior to the Pre-Notification Consultation
           but we will be entitled to the "insured's"                   described in the Pre-Notification Consulta-
           rights against all those other insurers.                     tion Condition above, you must come to
10. Pre-Notification Consultation                                       agreement with us regarding the service
                                                                        provider(s) to be used for the Notification
     You agree to consult with us prior to the issu-                    to Affected Individuals and Services to Af-
     ance of notification to "affected individuals".                    fected Individuals. We will suggest a ser-
     We assume no responsibility under this Cov-                        vice provider. If you prefer to use an alter-
     erage Part for any services promised to "af-                       nate service provider, our coverage is
     fected individuals" without our prior agree-                       subject to the following limitations:
     ment. If possible, this pre-notification consulta-
     tion will also include the designated service                      (1) Such alternate service provider must
     provider(s) as agreed to under Condition 12.                           be approved by us;
     Service Providers. You must provide the fol-                       (2) Such alternate service provider must
     lowing at our pre-notification consultation with                       provide services that are reasonably
     you:                                                                   equivalent or superior in both kind
     a.    The exact list of "affected individuals" to                      and quality to the services that would
           be notified, including contact information.                      have been provided by the service
                                                                            provider we had suggested; and
     b.    Information about the "personal data
           compromise" that may appropriately be                        (3) Our payment for services provided by
           communicated with "affected individuals".                        any alternate service provider will not
                                                                            exceed the amount that we would
     c.    The scope of services that you desire for                        have paid using the service provider
           the "affected individuals". For example,                         we had suggested.
           coverage may be structured to provide
           fewer services in order to make those              14. Services
           services available to more "affected indi-              The following conditions apply as respects any
                                                                   services provided to you or any "affected indi-

                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                  Page 11 of 17
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 263 of 385
    vidual" or "identity recovery insured" by us, our            States of America dollars, payment under this
    designees or any service firm paid for in whole              Coverage Part shall be made in United States
    or in part under this Coverage Part:                         dollars at the rate of exchange published in
                                                                 The Wall Street Journal on the date the final
    a.   The effectiveness of such services de-                  judgment is entered, settlement amount is
         pends on the cooperation and assistance                 agreed upon, or the other component of "loss"
         of you, "affected individuals" and "identity            is due, respectively.
         recovery insureds".
                                                            17. When We Do Not Renew
    b.   All services may not be available or appli-
         cable to all individuals. For example, "af-             If we decide not to renew this Coverage Part,
         fected individuals" and "identity recovery              we will mail or deliver to the first "named in-
         insureds" who are minors or foreign na-                 sured" shown in the Declarations written notice
         tionals may not have credit records that                of the nonrenewal not less than 30 days before
         can be provided or monitored. Service in                the expiration date.
         Canada will be different from service in
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.

    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems        The provisions contained within this Section apply
         associated with the covered events.                only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring                1.   You shall have the right to the Extended Re-
         Agreement C - Identity Recovery, which                  porting Periods described in this section, in the
         we will provide directly, you will have a di-           event that:
         rect relationship with the professional ser-
         vice firms paid for in whole or in part un-             a.   You or we cancel this Coverage Part;
         der this Coverage Part. Those firms work
         for you.                                                b.   You or we refuse to renew this Coverage
                                                                      Part; or
15. Subrogation
                                                                 c.   We renew this Coverage Part on other
    With respect to any payment under this Cov-                       than a claims-made basis or with a retro-
    erage Part on behalf of any "insured", we shall                   active date later than the Retroactive Date
    be subrogated to the "insured's" rights of re-                    shown in the Declarations.
    covery to the extent of such payment. The "in-
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to                  a.   An Automatic Extended Reporting Period
    bring suit in the "insured's" name. Any recover-                  of 90 days after the effective date of can-
    ies, less the cost of obtaining them, will be dis-                cellation or nonrenewal at no additional
    tributed as follows:                                              premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" or "regulatory proceeding"
         "loss" you sustain that exceeds the sum of                   of which you first receive notice during
         the applicable Aggregate Limit of Insur-                     said Automatic Extended Reporting Peri-
         ance and the Deductible Amount, if any;                      od for any "personal data compromise"
                                                                      occurring on or after the Retroactive Date
    b.   Then to us, until we are reimbursed for                      shown on the Declarations and before the
         the payment under this Coverage Part;                        end of the "policy period" and which is
                                                                      otherwise covered by this Coverage Part;
    c.   Then to you, until you are reimbursed for                    and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
16. Valuation - Settlement                                            mental Extended Reporting Period for the
    All premiums, Limits of Insurance, Deductible                     term stated in the Supplemental Extended
    Amounts, "loss" and any other monetary                            Reporting Period Endorsement will be
    amounts under this Coverage Part are ex-                          provided immediately following the effec-
    pressed and payable in the currency of the                        tive date of cancellation or nonrenewal in
    United States of America. If judgment is ren-                     which to give to us written notice of a
    dered, settlement is agreed to or another                         "claim" or "regulatory proceeding" of
    component of "loss" under this Coverage Part                      which you first receive notice during said
    is expressed in any currency other than United                    Supplemental Extended Reporting Period

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 12 of 17
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 264 of 385
           for any "personal data compromise" oc-                           (b) The violation of a governmental
           curring on or after the Retroactive Date                              statute or regulation arising from
           shown in the Declarations and before the                              a "personal data compromise"
           end of the "policy period" and which is                               that was covered under Insuring
           otherwise covered by this Coverage Part.                              Agreement A - Response Ex-
                                                                                 penses and in connection with
           To obtain the Supplemental Extended                                   which you submitted a claim to
           Reporting Period, you must request it in                              us and provided notifications and
           writing and pay the additional premium                                services to "affected individuals"
           due, within 60 days of the effective date of                          in consultation with us pursuant
           cancellation or nonrenewal. The additional                            to Insuring Agreement A - Re-
           premium for the Supplemental Extended                                 sponse Expenses.
           Reporting Period shall be fully earned at
           the inception of the Supplemental Ex-                        (2) "Claim" includes:
           tended Reporting Period. If we do not re-
           ceive the written request as required, you                       (a) An    arbitration proceeding in
           may not exercise this right at a later date.                          which such damages are
                                                                                 claimed and to which the "in-
     c.    The Defense and Liability Limit of Insur-                             sured" must submit or does
           ance for the Extended Reporting Periods                               submit with our consent;
           shall be part of, and not in addition to, the
           Defense and Liability Limit of Insurance                         (b) Any other alternative dispute
           for the immediately preceding "coverage                               resolution proceeding in which
           term".                                                                such damages are claimed and
                                                                                 to which the "insured" must
SECTION VI - DEFINITIONS                                                         submit or does submit with our
                                                                                 consent; or
1.   "Affected individual" means any person whose
     "personally identifying information" or "person-                       (c) A written demand for money,
     ally sensitive information" is lost, stolen, acci-                          when such demand could rea-
     dentally released or accidentally published by                              sonably result in a civil proceed-
     a "personal data compromise" covered under                                  ing as described in this defini-
     this Coverage Part. This definition is subject to                           tion.
     the following provisions:
                                                                   b.   Does not include any demand or action
     a.    "Affected individual" does not include any                   brought by or on behalf of someone who
           business or organization. Only an individ-                   is:
           ual person may be an "affected individu-
           al".                                                         (1) Your "executive";

     b.    An "affected individual" may reside any-                     (2) Your owner or part-owner; or
           where in the world.                                          (3) A holder of your securities;
2.   "Authorized representative" means a person or                      in their capacity as such, whether directly,
     entity authorized by law or contract to act on                     derivatively, or by class action. "Claim" will
     behalf of an "identity recovery insured".                          include proceedings brought by such indi-
3.   "Claim":                                                           viduals in their capacity as "affected indi-
                                                                        viduals", but only to the extent that the
     a.    Means:                                                       damages claimed are the same as would
                                                                        apply to any other "affected individual".
           (1) A civil proceeding in which it is al-
                leged that the claimant suffered              4.   "Coverage term" means the following individu-
                damages arising from:                              al increment, or if a multi-year "policy period",
                                                                   increments, of time, which comprise the "poli-
                (a) A "personal data compromise"                   cy period" of this Coverage Part:
                    that was covered under Insuring
                    Agreement A - Response Ex-                     a.   The year commencing on the Effective
                    penses section of this Coverage                     Date of this Coverage Part at 12:01 AM
                    Part and in connection with                         standard time at your mailing address
                    which you submitted a claim to                      shown in the Declarations, and if a multi-
                    us and provided notifications and                   year "policy period", each consecutive an-
                    services to "affected individuals"                  nual period thereafter, or portion thereof if
                    in consultation with us pursuant                    any period is for a period of less than 12
                    to Insuring Agreement A - Re-                       months, constitute individual "coverage
                    sponse Expenses; or                                 terms". The last "coverage term" ends at
                                                                        12:00 AM standard time at your mailing


                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 13 of 17
                Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 265 of 385
          address shown in the Declarations on the                    (1) Civil or criminal fines or penalties im-
          earlier of:                                                     posed by law, except for civil fines
                                                                          and penalties expressly covered un-
          (1) The day the "policy period" shown in                        der paragraphs b. and c. above;
              the Declarations ends; or
                                                                      (2) Taxes; or
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                    (3) Matters which may be deemed unin-
              or cancelled.                                               surable under the applicable law.
     b.   However, if after the issuance of this Cov-            e.   With respect to fines and penalties and
          erage Part, any "coverage term" is ex-                      punitive, exemplary and multiplied dam-
          tended for an additional period of less                     ages, the law of the jurisdiction most fa-
          than 12 months, that additional period of                   vorable to the insurability of those fines,
          time will be deemed to be part of the last                  penalties or damages shall control for the
          preceding "coverage term".                                  purpose of resolving any dispute between
                                                                      us and any "insured" regarding whether
5.   "Coverage territory" means:                                      the fines, penalties or damages specified
     a.   With respect to Insuring Agreement A -                      in this definition above are insurable un-
          Response Expenses, anywhere in the                          der this Coverage Part, provided that such
          world.                                                      jurisdiction:

     b.   With respect to Insuring Agreement B -                      (1) Is where those fines, penalties or
          Defense and Liability, anywhere in the                          damages were awarded or imposed;
          world, however, "claims" must be brought                    (2) Is where any "personal data compro-
          in the United States (including its territo-                    mise" took place for which such fines,
          ries and possessions), Puerto Rico or                           penalties or damages were awarded
          Canada.                                                         or imposed;
     c.   With respect to Insuring Agreement C -                      (3) Is where you are incorporated or you
          Identity Recovery, anywhere in the world                        have your principal place of business;
6.   "Data compromise liability":                                         or

     a.   Means the following, when they arise from                   (4) Is where we are incorporated or have
          a "claim" or "regulatory proceeding":                           our principal place of business.

          (1) Damages (including punitive and ex-           7.   "Defense costs":
              emplary damages and the multiple                   a.   Means reasonable and necessary ex-
              portion of any multiplied damage                        penses resulting solely from the investiga-
              award), judgments or settlements;                       tion, defense and appeal of any "claim" or
          (2) Attorney's fees and other litigation                    "regulatory proceeding" against an "in-
              costs added to that part of any judg-                   sured". Such expenses may be incurred
              ment paid by us, when such fees and                     by us. Such expenses may include premi-
              costs are awarded by law or court or-                   ums for any appeal bond, attachment
              der; and                                                bond or similar bond. However, we have
                                                                      no obligation to apply for or furnish such
          (3) Pre-judgment interest on that part of                   bond.
              any judgment paid by us.
                                                                 b.   Does not include the salaries or wages of
     b.   Also includes any Payment Card Industry                     your "employees" or "executives", or your
          (PCI) fine or penalty imposed under a                       loss of earnings.
          contract to which you are a party when
          such fine or penalty arises from a "claim".       8.   "Employee" means any natural person, other
          PCI Fines and Penalties do not include                 than an "executive", who was, now is or will
          any increased transaction costs.                       be:

     c.   Also includes any fine or penalty imposed              a.   Employed on a full- or part-time basis by
          by law, to the extent such fine or penalty                  you;
          is legally insurable under the law of the              b.   Furnished temporarily to you to substitute
          applicable jurisdiction when such fine or                   for a permanent "employee" on leave or to
          penalty arises from a "regulatory proceed-                  meet seasonal or short-term workload
          ing".                                                       conditions;
     d.   Does not include:                                      c.   Leased to you by a labor leasing firm un-
                                                                      der an agreement between you and the
                                                                      labor leasing firm to perform duties relat-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 14 of 17
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 266 of 385
           ed to the conduct of your business, but                      (1) The defense of any civil suit brought
           does not mean a temporary employee as                            against an "identity recovery insured".
           defined in Paragraph 8.b.; or
                                                                        (2) The removal of any civil judgment
     d.    Your volunteer worker, which includes                            wrongfully entered against an "identi-
           unpaid interns.                                                  ty recovery insured".
9.   "Executive" means any natural person who                           (3) Legal assistance for an "identity re-
     was, now is or will be:                                                covery insured" at an audit or hearing
                                                                            by a governmental agency.
     a.    The owner of a sole proprietorship that is
           a "named insured"; or                                        (4) Legal assistance in challenging the
                                                                            accuracy of the "identity recovery in-
     b.    A duly elected or appointed:                                     sured's" consumer credit report.
           (1) Director;                                                (5) The defense of any criminal charges
           (2) Officer;                                                     brought against an "identity recovery
                                                                            insured" arising from the actions of a
           (3) Managing Partner;                                            third party using the personal identity
                                                                            of the "identity recovery insured".
           (4) General Partner;
                                                                   e.   Actual lost wages of the "identity recovery
           (5) Member (if a limited liability compa-                    insured" for time reasonably and neces-
               ny);                                                     sarily taken away from work and away
           (6) Manager (if a limited liability compa-                   from the work premises. Time away from
               ny); or                                                  work includes partial or whole work days.
                                                                        Actual lost wages may include payment
           (7) Trustee,                                                 for vacation days, discretionary days,
                                                                        floating holidays and paid personal days.
           of a "named insured".                                        Actual lost wages does not include sick
10. "Identity recovery case manager" means one                          days or any loss arising from time taken
     or more individuals assigned by us to assist an                    away from self-employment. Necessary
     "identity recovery insured" with communica-                        time off does not include time off to do
     tions we deem necessary for re-establishing                        tasks that could reasonably have been
     the integrity of the personal identity of the                      done during non-working hours.
     "identity recovery insured". This includes, with              f.   Actual costs for supervision of children or
     the permission and cooperation of the "identity                    elderly or infirm relatives or dependents of
     recovery insured", written and telephone                           the "identity recovery insured" during time
     communications with law enforcement authori-                       reasonably and necessarily taken away
     ties, governmental agencies, credit agencies                       from such supervision. Such care must be
     and individual creditors and businesses.                           provided by a professional care provider
11. "Identity recovery expenses" means the follow-                      who is not a relative of the "identity recov-
     ing when they are reasonable and necessary                         ery insured".
     expenses that are incurred as a direct result of              g.   Actual costs for counseling from a li-
     an "identity theft" suffered by an "identity re-                   censed mental health professional. Such
     covery insured":                                                   care must be provided by a professional
     a.    Costs for re-filing applications for loans,                  care provider who is not a relative of the
           grants or other credit instruments that are                  "identity recovery insured".
           rejected solely as a result of an "identity             h.   Any other reasonable costs necessarily
           theft".                                                      incurred by an "identity recovery insured"
     b.    Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
           similar documents, long distance tele-                       (1) Such costs include:
           phone calls and postage solely as a result
           of your efforts to report an "identity theft"                    (a) Costs by the "identity recovery
           or amend or rectify records as to your true                           insured" to recover control over
           name or identity as a result of an "identity                          his or her personal identity.
           theft".
                                                                            (b) Deductibles or service fees from
     c.    Costs for credit reports from established                             financial institutions.
           credit bureaus.
                                                                        (2) Such costs do not include:
     d.    Fees and expenses for an attorney ap-
           proved by us for the following:                                  (a) Costs to avoid, prevent or detect
                                                                                 "identity theft" or other loss.

                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 15 of 17
                  Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 267 of 385
               (b) Money lost or stolen.                                    (a) Only for the conduct of the
                                                                                 "named insured's" business with-
               (c) Costs that are restricted or ex-                              in the scope of his or her em-
                    cluded elsewhere in this Cover-                              ployment or duties as an "execu-
                    age Part or policy.                                          tive"; and
12. "Identity recovery insured" means the follow-                           (b) Such "employee" or "executive"
    ing:                                                                         shall not be an "insured" to the
    a.     When the entity insured under this Cover-                             extent his or her actions or
           age Part is a sole proprietorship, the                                omissions are criminal, fraudu-
           "identity recovery insured" is the individual                         lent, dishonest or constitute an
           person who is the sole proprietor of the                              intentional or knowing violation of
           "named insured".                                                      the law.

    b.     When the "named insured" under this                     c.   With respect to Insuring Agreement C -
           Coverage Part is a partnership, the "iden-                   Identity Recovery any "named insured".
           tity recovery insureds" are the current            15. "Loss" means:
           partners.
                                                                   a.   With respect to Insuring Agreement A -
    c.     When the "named insured" under this                          Response Expenses:
           Coverage Part is a corporation or other
           form of organization, other than those de-                   Those expenses enumerated in Section I,
           scribed in a. or b. above, the "identity re-                 A., Paragraph 1.b.
           covery insureds" are all individuals having
           an ownership position of 20% or more of                 b.   With respect to Insuring Agreement B -
           the insured entity. However, if and only if                  Defense and Liability:
           there is no one who has such an owner-                       (1) "Defense costs"; and
           ship position, then the "identity recovery
           insured" shall be:                                           (2) "Data compromise liability".
           (1) The chief executive of the insured en-              c.   With respect to Insuring Agreement C -
               tity; or                                                 Identity Recovery, "identity recovery ex-
                                                                        penses".
           (2) As respects a religious institution, the
               senior ministerial employee.                   16. "Named insured" means the entity or entities
                                                                   shown in the Declarations as a Named In-
    d.     The legally recognized spouse of any in-                sured.
           dividual described in a., b. or c. above.
                                                              17. "Personal data compromise" means the loss,
    An "identity recovery insured" must always be                  theft, accidental release or accidental publica-
    an individual person. The "named insured" un-                  tion of "personally identifying information" or
    der this Coverage Part is not an "identity re-                 "personally sensitive information" as respects
    covery insured".                                               one or more "affected individuals". If the loss,
13. "Identity theft" means the fraudulent use of                   theft, accidental release or accidental publica-
    "personally identifying information". This in-                 tion involves "personally identifying infor-
    cludes fraudulently using such information to                  mation", such loss, theft, accidental release or
    establish credit accounts, secure loans, enter                 accidental publication must result in or have
    into contracts or commit crimes.                               the reasonable possibility of resulting in the
                                                                   fraudulent use of such information. This defini-
    "Identity theft" does not include the fraudulent               tion is subject to the following provisions:
    use of a business name, d/b/a or any other
    method of identifying a business activity.                     a.   At the time of the loss, theft, accidental re-
                                                                        lease or accidental publication, the "per-
14. "Insured" means:                                                    sonally identifying information" or "per-
                                                                        sonally sensitive information" need not be
    a.     With respect to Insuring Agreement A -                       at the insured premises but must be in the
           Response Expenses any "named in-                             direct care, custody or control of:
           sured".
                                                                        (1) You; or
    b.     With respect to Insuring Agreement B -
           Defense and Liability:                                       (2) A professional entity with which you
                                                                            have a direct relationship and to
           (1) Any "named insured"; and                                     which you (or an "affected individual"
           (2) Any "employee" or "executive" of a                           at your direction) have turned over
               "named insured", but:                                        (directly or via a professional trans-
                                                                            mission or transportation provider)
                                                                            such information for storage, pro-
                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 16 of 17
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 268 of 385
              cessing, transmission or transporta-                care or identity of an "affected individual" or
              tion of such information.                           "identity recovery insured". This includes, but
                                                                  is not limited to, Social Security numbers or
    b.    "Personal data compromise" includes dis-                account numbers.
          posal or abandonment of "personally iden-
          tifying information" or "personally sensitive           "Personally identifying information" does not
          information" without appropriate safe-                  mean or include information that is otherwise
          guards such as shredding or destruction,                available to the public, such as names and
          subject to the following provisions:                    addresses.
          (1) The failure to use appropriate safe-           19. "Personally sensitive information" means pri-
              guards must be accidental and not                   vate information specific to an individual the
              reckless or deliberate; and                         release of which requires notification of "af-
                                                                  fected individuals" under any applicable law.
          (2) Such disposal or abandonment must
              take place during the time period for               "Personally sensitive information" does not
              which this Coverage Part is effective.              mean or include "personally identifying
                                                                  information".
    c.    "Personal data compromise" includes sit-
          uations where there is a reasonable                20. "Policy period" means the cumulative total of
          cause to suspect that such "personally                  each individual "coverage term" comprising
          identifying information" or "personally                 the period of time from the inception date of
          sensitive information" has been lost, sto-              this Coverage Part shown in the Declarations
          len, accidentally released or accidentally              to the expiration date shown in the Declara-
          published, even if there is no firm proof.              tions, or its earlier cancellation or termination
                                                                  date.
    d.    All incidents of "personal data compro-
          mise" that are discovered at the same              21. "Regulatory proceeding" means an investiga-
          time or arise from the same cause will be               tion, demand or proceeding alleging a violation
          considered one "personal data compro-                   of law or regulation brought by, or on behalf of,
          mise".                                                  the Federal Trade Commission, Federal
                                                                  Communications Commission or other admin-
18. "Personally identifying information" means in-                istrative or regulatory agency, or any federal,
    formation, including health information, that                 state, local or foreign governmental entity in
    could be used to commit fraud or other illegal                such entity's regulatory or official capacity.
    activity involving the credit, access to health




                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                  Page 17 of 17
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 269 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        TEXAS CHANGES - CINCINNATI DATA
                          DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                        TM
    CINCINNATI DATA DEFENDER                 COVERAGE PART

A. SECTION I - COVERAGES, A. Insuring                               3.   Condition 17. When We Do Not Renew
   Agreements is amended as follows:                                     is deleted in its entirety.
    1.    Insuring Agreement A - Response Ex-                       4.   The following Condition is added and is
          penses, Paragraph 1.a.(4) is deleted in its                    applicable to Insuring Agreements A -
          entirety and replaced by the following:                        Response Expenses and B - Defense and
                                                                         Liability only:
          (4) Such "personal data compromise" is
               reported to us within 90 days after the                   Prompt Payment of Claims
               date it is first discovered by you.
                                                                         a.   Receipt of Notice of Claim
    2.    Insuring Agreement B - Defense and
          Liability, Paragraph 2.a.(2) is deleted in                          (1) Not later than the 15th day after
          its entirety and replaced by the following:                             the date we receive notice of a
                                                                                  claim, we will:
          (2) Such "claim" or "regulatory proceed-
               ing" is reported to us as soon as                                  (a) Acknowledge receipt of the
               practicable, but in no event more                                       claim;
               than 90 days after the date it is first                            (b) Commence any investiga-
               received by you.                                                        tion of the claim; and
B. SECTION I - COVERAGES, B. Exclusions,                                      (2) Request from you all items,
   Paragraph 1. is amended by deleting Exclu-                                     statements, and forms that we
   sion j. Reckless Disregard in its entirety and                                 reasonably believe, at that time,
    replacing it with the following:                                              will be required from you.
    This insurance does not apply to "loss" or                                (3) We may make additional re-
    "claims" based upon, attributable to or arising                               quests for information if during
    out of:                                                                       the investigation of the claim the
    j.    Reckless Disregard                                                      additional requests are neces-
                                                                                  sary.
          Your "reckless disregard" for the security
          of "personally identifying information" or                          (4) If the acknowledgment of receipt
          "personally sensitive information" in your                              of a claim is not made in writing,
          care, custody or control.                                               we will make a record of the
                                                                                  date, manner, and content of the
C. SECTION IV - CONDITIONS is amended as                                          acknowledgment.
    follows:
                                                                         b.   Notice of Acceptance or Rejection
    1.    Condition 3. Duties in the Event of a                               of Claim
          Claim, Regulatory Proceeding or Loss
          is amended by replacing the reference to                            (1) Except as provided in d. Delay
          60 days in Paragraphs 3.a., 3.b.(2) and                                 in Payment of Claim below, we
          3.c.(2) with 90 days.                                                   will notify you in writing of the ac-
                                                                                  ceptance or rejection of a claim
    2.    Condition 5. Legal Action Against Us,                                   not later than the 15th business
          b.(3) is replaced by the following:                                     day after the date we receive all
                                                                                  items, statements, and forms re-
          (3) The action is brought within two years                              quired by us to secure final proof
               and one day from the date the cause                                of loss.
               of action first accrues. A cause of ac-
               tion accrues on the date of the initial                        (2) If we reject the claim, the notice
               breach of our contractual duties as                                required by (1) above must state
               alleged in the action.                                             the reasons for the rejection.

                                       Includes copyrighted material of Insurance
HC 472 TX 01 18                         Services Office, Inc., with its permission.                     Page 1 of 2
              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 270 of 385
            (3) If we are unable to accept or re-                               found as a result of arbitration or
                  ject the claim within the period                              litigation that a claim received by
                  specified in (1) above, we, within                            us is invalid and should not be
                  that same period, will notify you                             paid by us.
                  of the reasons that we need ad-
                  ditional time. We will accept or          D. SECTION V - EXTENDED REPORTING PE-
                  reject the claim not later than the          RIODS is amended by deleting Paragraph 2.b.
                  45th day after the date we notify              in its entirety and replacing it with the following:
                  you.                                           b.   Upon payment of the additional premium
       c.   Payment of Claim                                          stated in the Declarations, a Supple-
                                                                      mental Extended Reporting Period for the
            (1) Except as otherwise provided, if                      term stated in the Supplemental Extended
                we notify you under (2) below                         Reporting Period Endorsement will be
                  that we will pay a claim or part of                 provided immediately following the effec-
                  a claim, we will pay the claim not                  tive date of cancellation or nonrenewal in
                  later than the fifth business day                   which to give to us written notice of a
                  after the date notice is made.                      "claim" or "regulatory proceeding" of
                                                                      which you first receive notice during said
            (2) If payment of the claim or part of                    Supplemental Extended Reporting Period
                  the claim is conditioned on the                     for any "personal data compromise" oc-
                  performance of an act by you,                       curring on or after the Retroactive Date
                  we will pay the claim not later                     shown in the Declarations and before the
                  than the fifth business day after                   end of the "policy period" and which is
                  the date the act is performed.                      otherwise covered by this Coverage Part.
       d.   Delay in Payment of Claim                                 To obtain the Supplemental Extended
            (1) Except as otherwise provided, if                      Reporting Period, you must request it in
                  we, after receiving all items,                      writing and pay the additional premium
                  statements, and forms reasona-                      due, within 60 days of the effective date of
                  bly requested and required under                    cancellation or nonrenewal. If we do not
                  a. Receipt of Notice of Claim                       receive the written request as required,
                  above, delay payment of the                         you may not exercise this right at a later
                  claim for a period exceeding the                    date.
                  period specified by applicable            E. SECTION VI - DEFINITIONS is amended to
                  statutes or, if other statutes do              include the following definition:
                  not specify a period, for more
                  than 60 days, we will pay dam-                 "Reckless disregard" means that:
                  ages and other items as provid-
                  ed by Texas Insurance Code                     a.   The action or procedure is deliberate; and
                  Section 542.060.                               b.   The action or procedure entails either a
            (2) Paragraph (1) above does not                          certainty or a high probability of causing or
                  apply in a case in which it is                      allowing a "personal data compromise".




                                    Includes copyrighted material of Insurance
HC 472 TX 01 18                      Services Office, Inc., with its permission.                      Page 2 of 2
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 271 of 385

                THE CINCINNATI INDEMNITY COMPANY
                                           A Stock Insurance Company


          CINCINNATI NETWORK DEFENDER™ COVERAGE PART
                          DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ENP 006 54 53                   Effective Date 03-01-2020
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:       03-01-2019
                                        Limits of Insurance and Deductible
                                          Annual
         Insuring Agreement              Aggregate                   Sublimit                   Deductible
                                                                                                           1
    A     Computer Attack              $50,000                                                $1,000
                                                                                                           2
                                                       Cyber Extortion       $10,000          $1,000
                                                       Loss of Business      $25,000
                                                       Public Relations      $25,000
    B     Network Security and         $50,000                                                $1,000
          Electronic Media Liability

                          TOTAL ANNUAL PREMIUM                                  $187

        Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                     Period - Term:                                      Period - Premium:
             1 YEAR                                                        60
             2 YEAR                                                        120
             3 YEAR                                                        160
             4 YEAR                                                        200
             5 YEAR                                                        220
             6 YEAR                                                        240
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC103           01/18        CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
HC473TX         01/18        TEXAS CHANGES - CINCINNATI NETWORK DEFENDER™ COVERAGE




1
    Computer Attack Deductible other than Cyber Extortion
2
    Cyber Extortion Deductible

                                                                                                   Page 1 of 1
         HC 503 01 18                                                                      ENP 006 54 53
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 272 of 385

         CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Computer Attack...................................................................................3
      2.     Insuring Agreement B - Network Security and Electronic Media Liability ..............................3
B. Exclusions ............................................................................................................................................4
      1.     Contractual Liability......................................................................................................................4
      2.     Criminal Investigations or Proceedings .....................................................................................4
      3.     Deficiency Correction ...................................................................................................................4
      4.     Extortion ........................................................................................................................................4
      5.     Fines or Penalties .........................................................................................................................4
      6.     Fraudulent, Dishonest or Criminal Acts .....................................................................................4
      7.     Information Technology Products ..............................................................................................4
      8.     Infrastructure Failure ....................................................................................................................4
      9.     Knowledge of Falsity ....................................................................................................................4
      10.    Non-monetary Relief .....................................................................................................................4
      11.    Nuclear ...........................................................................................................................................4
      12.    Patent or Trade Secret Infringement...........................................................................................4
      13.    Previously Reported Claims ........................................................................................................4
      14.    Prior Wrongful Acts ......................................................................................................................5
      15.    Prior or Pending Litigation...........................................................................................................5
      16.    Property Damage or Bodily Injury ...............................................................................................5
      17.    War .................................................................................................................................................5
      18.    Willful Complicity ..........................................................................................................................5
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................5
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................6
SECTION IV - CONDITIONS ........................................................................................................................6
      1.     Bankruptcy ....................................................................................................................................6
      2.     Due Diligence ................................................................................................................................6
      3.     Duties in the Event of a Claim or Loss .......................................................................................6
      4.     Legal Action Against Us ...............................................................................................................7
      5.     Liberalization .................................................................................................................................8
      6.     Office of Foreign Assets Control (OFAC) Compliance..............................................................8
      7.     Other Insurance.............................................................................................................................8
      8.     Representations ............................................................................................................................8
      9.     Separation of Insureds .................................................................................................................8
      10.    Services .........................................................................................................................................8
      11.    Subrogation ...................................................................................................................................8
      12.    Valuation - Settlement ..................................................................................................................9
      13.    When We Do Not Renew ..............................................................................................................9
SECTION V - EXTENDED REPORTING PERIODS.....................................................................................9
SECTION VI - DEFINITIONS ........................................................................................................................9
      1.     "Actual cash value" .........................................................................................................................9
      2.     "Bodily injury"...................................................................................................................................9
      3.     "Business income loss"...................................................................................................................9
      4.     "Claim" ..........................................................................................................................................10
      5.     "Computer attack".........................................................................................................................10
      6.     "Computer system" .......................................................................................................................10
      7.     "Coverage term"............................................................................................................................10



                                                      Includes copyrighted material of Insurance
HC 103 01 18                                           Services Office, Inc., with its permission.                                                  Page 1 of 14
                     Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 273 of 385

                                                      TABLE OF CONTENTS (CONT'D)
Coverage Part Provision:                                                                                                                   Begins on Page:
SECTION VI – DEFINITIONS (Cont'd).......................................................................................................10

     8.    "Coverage territory".......................................................................................................................10
     9.    "Cyber extortion expenses"...........................................................................................................10
     10.   "Cyber extortion threat".................................................................................................................11
     11.   "Data re-creation costs" ................................................................................................................11
     12.   "Data restoration costs".................................................................................................................11
     13.   "Defense costs".............................................................................................................................11
     14.   "Denial of service attack" ..............................................................................................................11
     15.   "Electronic media incident"............................................................................................................11
     16.   "Employee"....................................................................................................................................12
     17.   "Executive" ....................................................................................................................................12
     18.   "Extra expense".............................................................................................................................12
     19.   "Insured"........................................................................................................................................12
     20.   "Interrelated"..................................................................................................................................12
     21.   "Loss"............................................................................................................................................12
     22.   "Malware attack" ...........................................................................................................................12
     23.   "Named insured" ...........................................................................................................................12
     24.   "Network security incident"............................................................................................................12
     25.   "Period of restoration" ...................................................................................................................13
     26.   "Personally identifying information"...............................................................................................13
     27.   "Personally sensitive information" .................................................................................................13
     28.   "Policy period" ...............................................................................................................................13
     29.   "Property damage"........................................................................................................................13
     30.   "Ransomware" ..............................................................................................................................13
     31.   "Settlement costs".........................................................................................................................13
     32.   "System restoration costs" ............................................................................................................13
     33.   "Third party corporate data" ..........................................................................................................14
     34.   "Unauthorized access incident".....................................................................................................14
     35.   "Wrongful act" ...............................................................................................................................14




                                                   Includes copyrighted material of Insurance
HC 103 01 18                                        Services Office, Inc., with its permission.                                                  Page 2 of 14
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 274 of 385

      CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                           (2) Data Restoration
coverage. Read the entire Coverage Part carefully
to determine rights, duties and what is and is not                               We will pay your necessary and
covered.                                                                         reasonable "data restoration
                                                                                 costs".
Throughout this Coverage Part the words "you" and
"your" refer to the "named insured" shown in the                            (3) Data Re-creation
Declarations. The words "we", "us" and "our" refer                               We will pay your necessary and
to the company providing this insurance.                                         reasonable "data re-creation
Other words and phrases that appear in quotation                                 costs".
marks have special meaning. Refer to Section VI -                           (4) System Restoration
Definitions.
                                                                                 We will pay your necessary and
SECTION I - COVERAGES                                                            reasonable "system restoration
A. Insuring Agreements                                                           costs".

    Coverage is provided under the following In-                            (5) Loss of Business
    suring Agreements for which an Aggregate                                     We will pay your actual "busi-
    Limit of Insurance is shown in the Declara-                                  ness income loss" and your nec-
    tions:                                                                       essary and reasonable "extra
    1.    Insuring Agreement A - Computer At-                                    expenses".
          tack                                                              (6) Public Relations
          a.   Coverage under Insuring Agreement                                 If you suffer covered "business
               A - Computer Attack applies only if all                           income loss", we will pay the
               of the following conditions are met:                              necessary and reasonable fees
               (1) There has been a "computer at-                                and expenses you incur, with our
                   tack"; and                                                    prior written consent, for a pro-
                                                                                 fessional public relations firm re-
               (2) Such "computer attack" is first                               view of and response to the po-
                   discovered by you during the                                  tential impact of the "computer
                   "policy period"; and                                          attack" on your business rela-
                                                                                 tionships. We will only pay for
               (3) Such "computer attack" occurred                               such fees and expenses when
                   in the "coverage territory"; and                              such a public relations firm re-
               (4) Such "computer attack" is re-                                 view and response is reasonably
                   ported to us as soon as practi-                               necessary to avert or mitigate
                   cable, but in no event more than                              material damage to your busi-
                   60 days after the date it is first                            ness relationships from the
                   discovered by you.                                            "computer attack".

          b.   If all of the conditions in a. above               2.   Insuring Agreement B - Network Secu-
               have been met, then we will provide                     rity and Electronic Media Liability
               you the following coverages for "loss"                  a.   Coverage under Insuring Agreement
               directly arising from such "computer                         B - Network Security and Electronic
               attack".                                                     Media Liability applies only if all of the
               (1) Cyber Extortion                                          following conditions are met:

                   We will pay your necessary and                           (1) During the "coverage term" or
                   reasonable "cyber extortion ex-                               any applicable Extended Report-
                   penses".                                                      ing Period, you first receive no-

                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                     Page 3 of 14
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 275 of 385
                  tice of a "claim" which arises                  5.   Fines or Penalties
                  from a "wrongful act" that:
                                                                       Any fines or penalties.
                  (a) Took place on or after the
                       Retroactive Date shown in                  6.   Fraudulent, Dishonest or Criminal Acts
                       the Declarations and before                     Any criminal, fraudulent or dishonest act,
                       the end of the "policy peri-                    error or omission, or any intentional or
                       od"; and                                        knowing violation of the law by the "in-
                  (b) Took place in the "coverage                      sured".
                       territory"; and                            7.   Information Technology Products
             (2) Such "claim" is reported to us as                     The propagation or forwarding of mal-
                  soon as practicable, but in no                       ware, including viruses, worms, Trojans,
                  event more than 60 days after                        spyware and keyloggers in connection
                  the date it is first received by                     with hardware or software created, pro-
                  you.                                                 duced or modified by you for sale, lease
        b.   If the conditions listed in a. above                      or license to third parties.
             have been met, then we will pay on                   8.   Infrastructure Failure
             behalf of the "insured" the "insured's"
             necessary and reasonable "defense                         Failure or interruption of or damage to any
             costs" and "settlement costs" directly                    electrical power supply network or tele-
             arising from the "claim".                                 communication network not owned and
                                                                       operated by the "insured" including, but
        c.   All "claims" caused by a single                           not limited to, the internet, internet service
             "wrongful act" or series of "interrelat-                  providers, DNS service providers, cable
             ed" "wrongful acts" will be deemed to                     and wireless providers, internet exchange
             have been made at the time that no-                       providers, search engine providers, tier 1
             tice of the first of those "claims" is re-                internet protocol networks and other pro-
             ceived by you.                                            viders of telecommunications or internet
B. Exclusions                                                          infrastructure.

   This insurance does not apply to "loss" or                     9.   Knowledge of Falsity
   "claims" based upon, attributable to or arising                     Any oral or written publication of material,
   out of:                                                             if done by the "insured" or at the "in-
   1.   Contractual Liability                                          sured's" direction with knowledge of its
                                                                       falsity.
        An "insured's" assumption of liability by
        contract or agreement, whether oral or                    10. Non-monetary Relief
        written. However, this exclusion shall not                     That part of any "claim" seeking any non-
        apply to any liability that an "insured"                       monetary relief.
        would have incurred in the absence of
        such contract or agreement.                               11. Nuclear
   2.   Criminal Investigations or Proceedings                         Nuclear reaction or radiation or radioac-
                                                                       tive contamination, however caused.
        Any criminal investigations or proceed-
        ings.                                                     12. Patent or Trade Secret Infringement
   3.   Deficiency Correction                                          Any actual or alleged patent or trade se-
                                                                       cret violation including any actual or al-
        Costs to research or correct any deficien-                     leged violation of the Patent Act, the Eco-
        cy.                                                            nomic Espionage Act of 1996, or the Uni-
   4.   Extortion                                                      form Trade Secrets Act and their amend-
                                                                       ments.
        Any threat, extortion or blackmail. This in-
        cludes, but is not limited to, ransom pay-                13. Previously Reported Claims
        ments and private security assistance.                         The same facts alleged or contained in
        This exclusion does not apply to the ex-                       any "claim" which has been reported, or in
        tent that insurance coverage is provided                       any circumstances of which notice has
        under SECTION I - COVERAGES, Para-                             been given, under any insurance policy of
        graph A.1.b.(1) Cyber Extortion.                               which this Coverage Part is a renewal or
                                                                       replacement.



                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                    Page 4 of 14
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 276 of 385
   14. Prior Wrongful Acts                                            Declarations. This sublimit is part of, and
                                                                      not in addition to, the Computer Attack
         Any "wrongful act" first occurring before                    Aggregate Limit of Insurance stated in
         the Retroactive Date shown in the Decla-                     Paragraph 4. below.
         rations or any "claim" arising from a
         "wrongful act" that first occurred prior to             3.   The most we will pay under Insuring
         the Retroactive Date shown in the Decla-                     Agreement A - Computer Attack for Public
         rations.                                                     Relations coverage for "loss" arising from
                                                                      any one "computer attack" is the Public
   15. Prior or Pending Litigation                                    Relations Sublimit stated in the Declara-
         Any "claim" or other proceeding against                      tions. This sublimit is part of, and not in
         an "insured" which was pending or existed                    addition to, the Computer Attack Aggre-
         prior to the "coverage term", or arising out                 gate Limit of Insurance stated in Para-
         of the same or substantially the same                        graph 4. below.
         facts, circumstances or allegations which               4.   The Computer Attack Aggregate Limit of
         are the subject of, or the basis for, such                   Insurance is an annual aggregate limit.
         "claim" or other proceeding.                                 This amount is the most we will pay for
   16. Property Damage or Bodily Injury                               the total of all "loss" covered under Insur-
                                                                      ing Agreement A - Computer Attack aris-
         "Property damage" or "bodily injury" other                   ing out of all "computer attack" events
         than "bodily injury" arising from an "elec-                  which are first discovered by you during
         tronic media incident".                                      the "coverage term". This limit applies re-
                                                                      gardless of the number of "computer at-
   17. War                                                            tack" events first discovered during the
         a.   War, including undeclared or civil war                  "coverage term".
              or civil unrest;                                   5.   A "computer attack" may be first discov-
         b.   Warlike action by military force, in-                   ered by you in one "coverage term" but it
              cluding action hindering or defending                   may cause covered "loss" in one or more
              against an actual or expected attack,                   subsequent "coverage terms". If so, all
              by any government, sovereign or                         covered "loss" arising from such "comput-
              other authority using military person-                  er attack" will be subject to the Computer
              nel or other agents; or                                 Attack Aggregate Limit of Insurance ap-
                                                                      plicable to the "coverage term" when the
         c.   Insurrection, rebellion, revolution,                    "computer attack" was first discovered by
              usurped power, or action taken by                       you.
              government authority in hindering or
              defending against any of these.                    6.   The Computer Attack coverage is subject
                                                                      to the:
   18. Willful Complicity
                                                                      a.   Computer Attack other than Cyber
         The "insured's" intentional or willful com-                       Extortion; and
         plicity in a covered "loss" event or your
         reckless disregard for the security of your                  b.   Cyber Extortion;
         "computer system" or data.                                   deductibles stated in the Declarations. In
SECTION II - LIMITS OF INSURANCE AND DE-                              the event that elements of "loss" from the
DUCTIBLE                                                              same "computer attack" include "cyber
                                                                      extortion expenses" as well as other in-
A. Insuring Agreement A - Computer Attack                             sured expenses or costs, then only the
                                                                      single highest deductible will apply. You
   1.    The most we will pay under Insuring                          shall be responsible for the applicable de-
         Agreement A - Computer Attack for Cyber                      ductible amount as respects "loss" arising
         Extortion coverage for "loss" arising from                   from each "computer attack" covered un-
         any one "computer attack" is the Cyber                       der this Coverage Part.
         Extortion Sublimit stated in the Declara-
         tions. This Limit of Insurance is part of,         B. Insuring Agreement B - Network Security
         and not in addition to, the Computer At-              and Electronic Media Liability
         tack Aggregate Limit of Insurance stated
         in Paragraph 4. below.                                  1.   Except for post-judgment interest, the
                                                                      most we will pay under Insuring Agree-
   2.    The most we will pay under Insuring                          ment B - Network Security and Electronic
         Agreement A - Computer Attack for Loss                       Media Liability is the Network Security and
         of Business coverage for "loss" arising                      Electronic Media Liability Aggregate Limit
         from any one "computer attack" is the                        of Insurance stated in the Declarations.
         Loss of Business Sublimit stated in the

                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                   Page 5 of 14
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 277 of 385
     2.   The Network Security and Electronic Me-                   rity and Electronic Media Liability Limit of In-
          dia Liability Aggregate Limit of Insurance                surance has been exhausted.
          is an annual aggregate limit. This amount
          is the most we will pay for the total of all         4.   We shall pay all interest on that amount of any
          "loss" covered under Insuring Agreement                   judgment within the Insuring Agreement B -
          B - Network Security and Electronic Me-                   Network Security and Electronic Media Liability
          dia Liability (other than post-judgment in-               Limit of Insurance which accrues:
          terest) arising out of all "claims".                      a.   After entry of judgment; and
     3.   The Network Security and Electronic Me-                   b.   Before we pay, offer to pay or deposit in
          dia Liability Aggregate Limit of Insurance                     court that part of the judgment within the
          for the Extended Reporting Periods (if ap-                     Insuring Agreement B - Network Security
          plicable) shall be part of, and not in addi-                   and Electronic Media Liability Limit of In-
          tion to, the Network Security and Electron-                    surance or, in any case, before we pay or
          ic Media Liability Aggregate Limit of Insur-                   offer to pay the entire Insuring Agreement
          ance for the immediately preceding "cov-                       B - Network Security and Electronic Me-
          erage term".                                                   dia Liability Limit of Insurance.
     4.   The Insuring Agreement B - Network Se-                    These interest payments shall be in addition to
          curity and Electronic Media Liability cov-                and not part of the Network Security and Elec-
          erage is subject to the Network Security                  tronic Media Liability Limit of Insurance.
          and Electronic Media Liability Deductible
          stated in the Declarations. You shall be             SECTION IV - CONDITIONS
          responsible for the applicable deductible
          amount as respects "loss" arising from               1.   Bankruptcy
          each "claim" covered under this Coverage                  Your bankruptcy, or the bankruptcy of your es-
          Part. We may, at our option, pay any part                 tate if you are a sole proprietor, will not relieve
          or all of the deductible amount to defend                 us of our obligations under this Coverage Part.
          or effect settlement of any "claim" or
          "loss" and, upon notification of the action          2.   Due Diligence
          taken, you shall promptly reimburse us for
          such part of the deductible amount as has                 You agree to use due diligence to prevent and
          been paid by us.                                          mitigate "loss" covered under this Coverage
                                                                    Part. This includes, but is not limited to, com-
The Limits of Insurance apply separately to each                    plying with, and requiring your vendors to
"coverage term".                                                    comply with, reasonable and industry-
                                                                    accepted protocols for:
SECTION III - DEFENSE AND SETTLEMENT
                                                                    a.   Providing and maintaining appropriate
The provisions contained within this Section apply                       physical security for your premises, "com-
only to Insuring Agreement B - Network Security                          puter systems" and hard copy files;
and Electronic Media Liability.
                                                                    b.   Providing and maintaining appropriate
1.   We will have the right and duty to select coun-                     computer and Internet security; and
     sel and defend the "insured" against any
     "claim" covered by Insuring Agreement B -                      c.   Maintaining and updating at appropriate
     Network Security and Electronic Media Liabil-                       intervals backups of computer data.
     ity, regardless of whether the allegations of
     such "claim" are groundless, false or fraudu-             3.   Duties in the Event of a Claim or Loss
     lent. However, we shall have no duty to defend                 a.   If, during the "coverage term", the "in-
     the "insured" against any "claim" seeking                           sured" first becomes aware of any cir-
     damages or other relief not insured by Insuring                     cumstance that could reasonably be ex-
     Agreement B - Network Security and Electron-                        pected to give rise to a "claim", the "in-
     ic Media Liability.                                                 sured" may give written notice to us. The
2.   We may, with your written consent, make any                         notice must be made as soon as practi-
     settlement of a "claim" which we deem rea-                          cable, but in no event more than 60 days
     sonable. If you withhold consent to such set-                       after the date the circumstance is first dis-
     tlement, our liability for all "loss" resulting from                covered by the "insured", must be made
     such "claim" will not exceed the amount for                         during the "coverage term" and must in-
     which we could have settled such "claim" plus                       clude:
     "defense costs" incurred as of the date we                          (1) The specific details, including the
     proposed such settlement in writing to you.                             date, of the circumstance;
3.   We shall not be obligated to pay any "loss", or                     (2) The alleged injuries or damage sus-
     to defend or continue to defend any "claim", af-                        tained or which may be sustained;
     ter the Insuring Agreement B - Network Secu-
                                       Includes copyrighted material of Insurance
HC 103 01 18                            Services Office, Inc., with its permission.                     Page 6 of 14
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 278 of 385
         (3) The names of potential claimants;                             (a) Inspect the property proving the
             and                                                                "computer attack";
         (4) The manner in which the "insured"                             (b) Examine your books, records,
             first became aware of the circum-                                  electronic media and records
             stance.                                                            and hardware;
         Any subsequent "claim" arising out of any                         (c) Take samples of damaged and
         circumstance which is the subject of such                              undamaged property for inspec-
         a written notice will be deemed to have                                tion, testing and analysis; and
         been made at the time written notice in
         compliance with these requirements was                            (d) Make copies from your books,
         first received by us.                                                  records, electronic media and
                                                                                records and hardware.
   b.    If a "claim" is brought against any "in-
         sured", you must:                                             (5) Send us signed, sworn proof of loss
                                                                           containing the information we request
         (1) Immediately record the specifics of                           to investigate the "computer attack".
             the "claim" and the date received;                            You must do this within 60 days after
             and                                                           our request. We will supply you with
                                                                           the necessary forms.
         (2) Provide us with written notice, as
             soon as practicable, but in no event                      (6) Cooperate with us in the investigation
             more than 60 days after the date the                          or settlement of the "computer at-
             "claim" is first received by you.                             tack".
         (3) Immediately send us copies of any                         (7) If you intend to continue your busi-
             demands, notices, summonses or le-                            ness, you must resume all or part of
             gal papers received in connection                             your operations as quickly as possi-
             with the "claim";                                             ble.
         (4) Authorize us to obtain records and                        (8) Make no statement that will assume
             other information;                                            any obligation or admit any liability,
                                                                           for any "loss" for which we may be li-
         (5) Cooperate with us in the investiga-                           able, without our prior written con-
             tion, settlement or defense of the                            sent.
             "claim";
                                                                       (9) Promptly send us any legal papers or
         (6) Assist us, upon our request, in the                           notices received concerning          the
             enforcement of any right against any                          "computer attack" or "loss".
             person or organization which may be
             liable to you because of "loss" to                   d.   We may examine any "insured" under
             which this insurance may also apply;                      oath, while not in the presence of any oth-
             and                                                       er "insured" and at such times as may be
                                                                       reasonably required, about any matter re-
         (7) Not take any action, or fail to take any                  lating to this insurance or the "claim" or
             required action, that prejudices your                     "loss", including an "insured's" books and
             rights or our rights with respect to                      records. In the event of an examination,
             such "claim".                                             an "insured's" answers must be signed.
   c.    In the event of a "computer attack" cov-                 e.   No "insured" may, except at their own
         ered under Insuring Agreement A - Com-                        cost, voluntarily make a payment, assume
         puter Attack, you must see that the follow-                   any obligation, or incur any expense with-
         ing are done:                                                 out our prior written consent.
         (1) Notify the police if a law may have             4.   Legal Action Against Us
             been broken.
                                                                  a.   No person or organization has a right:
         (2) Notify us as soon as practicable, but
             in no event more than 60 days after                       (1) To join us as a party or otherwise
             the "computer attack". Include a de-                          bring us into a suit asking for damag-
             scription of any property involved.                           es from an "insured"; or
         (3) As soon as possible, give us a de-                        (2) To sue us under this Coverage Part
             scription of how, when and where the                          unless all of its terms have been fully
             "computer attack" occurred.                                   complied with.
         (4) As often as may be reasonably re-                         A person or organization may sue us to
             quired, permit us to:                                     recover on an agreed settlement or on a

                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                    Page 7 of 14
                 Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 279 of 385
          final judgment against an "insured"; but                       by reference in such other policy to this
          we will not be liable for damages that are                     policy's policy number.
          not payable under this Coverage Part, or
          that are in excess of the applicable Ag-                  b.   When this insurance is excess, we will
          gregate Limit of Insurance. An agreed set-                     have no duty to defend the "insured"
          tlement means a settlement and release                         against any "claim" if any other insurer
          of liability signed by us, the first "named                    has a duty to defend the "insured" against
          insured" and the claimant or the claim-                        that "claim". But we will have the right to
          ant's legal representative.                                    associate in the defense and control of
                                                                         any "claim" that we reasonably believe is
     b.   You may not bring any legal action                             likely to involve the insurance provided
          against us involving "loss":                                   under this Coverage Part. If no other in-
                                                                         surer defends, we will undertake to do so,
          (1) Unless you have complied with all the                      but we will be entitled to the "insured's"
               terms of this insurance;                                  rights against all those other insurers.
          (2) Until 90 days after you have filed               8.   Representations
               proof of "loss" with us; and
                                                                    You represent that all information and state-
          (3) Unless brought within 2 years from                    ments contained in any application or ques-
               the date you reported the "claim" or                 tionnaire submitted in connection with this
               "loss" to us.                                        Coverage Part are true, accurate and com-
     If any limitation in this condition is prohibited by           plete. All such information and statements are
     law, such limitation is amended so as to equal                 the basis for our issuing this Coverage Part
     the minimum period of limitation provided by                   and shall be considered as incorporated into
     such law.                                                      and shall constitute a part of this Coverage
                                                                    Part. Misrepresentation or omission of any ma-
5.   Liberalization                                                 terial fact may be grounds for the rescission of
                                                                    this Coverage Part.
     If, within 60 days prior to the beginning of this
     Coverage Part or during the "policy period", we           9.   Separation of Insureds
     make any changes to any forms or endorse-
     ments of this Coverage Part for which there is                 Except with respect to the applicable Limit of
     currently no separate premium charge, and                      Insurance, and any rights or duties specifically
     that change provides more coverage than this                   assigned in this Coverage Part or the policy to
     Coverage Part, the change will automatically                   which it is attached, to the first "named in-
     apply to this Coverage Part at the latter of:                  sured", this insurance applies separately to
                                                                    each "insured" against whom "claim" is made.
     a.   The date we implemented the change in
          your state; or                                       10. Services

     b.   The date this Coverage Part became ef-                    The following conditions apply as respects any
          fective; and                                              services provided to you by any service firm
                                                                    provided or paid for in whole or in part under
     will be considered as included until the end of                this Coverage Part:
     the current "policy period". We will make no
     additional premium charge for this additional                  a.   The effectiveness of such services de-
     coverage during the interim.                                        pends on your cooperation and assis-
                                                                         tance.
6.   Office of Foreign Assets Control (OFAC)
     Compliance                                                     b.   We do not warrant or guarantee that the
                                                                         services will end or eliminate all problems
     Whenever insurance coverage provided by                             associated with the covered events.
     this policy would be in violation of any United
     States economic or trade sanctions, such in-              11. Subrogation
     surance coverage shall be null and void.                       With respect to any payment under this Cov-
7.   Other Insurance                                                erage Part on behalf of any "insured", we shall
                                                                    be subrogated to the "insured's" rights of re-
     a.   If any covered "loss" is covered by any                   covery to the extent of such payment. The "in-
          other valid policy, then this Coverage Part               sured" shall execute all papers required and
          shall apply only in excess of the amount                  shall do everything necessary to secure and
          of any deductible, retention and limit of in-             preserve such rights, including the execution
          surance under such other policy whether                   of such documents necessary to enable us to
          such other policy is stated to be primary,                bring suit in the "insured's" name. Any recover-
          contributory, excess, contingent or other-                ies, less the cost of obtaining them, will be dis-
          wise, unless such other policy is written                 tributed as follows:
          specifically excess of this Coverage Part
                                       Includes copyrighted material of Insurance
HC 103 01 18                            Services Office, Inc., with its permission.                   Page 8 of 14
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 280 of 385
     a.    To you, until you are reimbursed for any                     tice of a "claim" of which you first receive
           "loss" you sustain that exceeds the sum of                   notice during said Automatic Extended
           the applicable Aggregate Limit of Insur-                     Reporting Period for any "wrongful act"
           ance and the Deductible Amount, if any;                      occurring on or after the Retroactive Date
                                                                        shown in the Declarations and before the
     b.    Then to us, until we are reimbursed for                      end of the "policy period" and which is
           the payment under this Coverage Part;                        otherwise covered by this Coverage Part;
     c.    Then to you, until you are reimbursed for                    and
           that part of the payment equal to the De-               b.   Upon payment of the additional premium
           ductible Amount, if any.                                     stated in the Declarations, a Supple-
12. Valuation - Settlement                                              mental Extended Reporting Period for the
                                                                        term stated in the Supplemental Extended
     All premiums, Limits of Insurance, Deductible                      Reporting Period Endorsement will be
     Amounts, "loss" and any other monetary                             provided immediately following the effec-
     amounts under this Coverage Part are ex-                           tive date of cancellation or nonrenewal in
     pressed and payable in the currency of the                         which to give to us written notice of a
     United States of America. If judgment is ren-                      "claim" of which you first receive notice
     dered, settlement is agreed to or another                          during said Supplemental Extended Re-
     component of "loss" under this Coverage Part                       porting Period for any "wrongful act" oc-
     is expressed in any currency other than United                     curring on or after the Retroactive Date
     States of America dollars, payment under this                      shown in the Declarations and before the
     Coverage Part shall be made in United States                       end of the "policy period" and which is
     dollars at the rate of exchange published in                       otherwise covered by this Coverage Part.
     The Wall Street Journal on the date the final
     judgment is entered, settlement amount is                          To obtain the Supplemental Extended
     agreed upon, or the other component of "loss"                      Reporting Period, you must request it in
     is due, respectively.                                              writing and pay the additional premium
                                                                        due, within 60 days of the effective date of
13. When We Do Not Renew                                                cancellation or nonrenewal. The additional
                                                                        premium for the Supplemental Extended
     If we decide not to renew this Coverage Part,                      Reporting Period shall be fully earned at
     we will mail or deliver to the first "named in-                    the inception of the Supplemental Ex-
     sured" shown in the Declarations written notice                    tended Reporting Period. If we do not re-
     of the nonrenewal not less than 30 days before                     ceive the written request as required, you
     the expiration date.                                               may not exercise this right at a later date.
     If notice is mailed, proof of mailing will be suf-            c.   The Network Security and Electronic Me-
     ficient proof of notice.                                           dia Liability Limit for the Extended Report-
SECTION V - EXTENDED REPORTING PERIODS                                  ing Periods shall be part of, and not in ad-
                                                                        dition to, the Network Security and Elec-
The provisions contained within this Section apply                      tronic Media Liability Limit for the immedi-
only to Insuring Agreement B - Network Security                         ately preceding "coverage term".
and Electronic Media Liability.
                                                              SECTION VI - DEFINITIONS
1.   You shall have the right to the Extended Re-
     porting Periods described in this section, in the        1.   "Actual cash value" means replacement cost
     event that:                                                   less a deduction that reflects depreciation,
                                                                   age, condition and obsolescence.
     a.    You or we cancel this Coverage Part;
                                                              2.   "Bodily injury" means bodily harm or injury,
     b.    You or we refuse to renew this Coverage                 sickness, disease, disability, humiliation,
           Part; or                                                shock, fright, mental anguish or mental injury,
                                                                   including care, loss of services or death result-
     c.    We renew this Coverage Part on other                    ing from any of these at any time.
           than a claims-made basis or with a retro-
           active date later than the Retroactive Date        3.   "Business income loss" means the sum of the:
           shown in the Declarations.
                                                                   a.   Net income (net profit or loss before in-
2.   If an event as specified in Paragraph 1. has                       come taxes) that would have been earned
     occurred, you shall have the right to the follow-                  or incurred; and
     ing:
                                                                   b.   Continuing normal and necessary operat-
     a.    An Automatic Extended Reporting Period                       ing expenses incurred, including "employ-
           of 90 days after the effective date of can-                  ee" and "executive" payroll,
           cellation or nonrenewal at no additional
           premium in which to give to us written no-

                                      Includes copyrighted material of Insurance
HC 103 01 18                           Services Office, Inc., with its permission.                   Page 9 of 14
                  Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 281 of 385
     actually lost by you during the "period of resto-               increments, of time, which comprise the "poli-
     ration".                                                        cy period" of this Coverage Part:
4.   "Claim":                                                        a.   The year commencing on the Effective
                                                                          Date of this Coverage Part at 12:01 AM
     a.   Means a civil proceeding against an "in-                        standard time at your mailing address
          sured" in which damages are alleged aris-                       shown in the Declarations, and if a multi-
          ing from a "wrongful act" or a series of "in-                   year "policy period", each consecutive an-
          terrelated" "wrongful acts" allegedly com-                      nual period thereafter, or portion thereof if
          mitted by an "insured", including any ap-                       any period is for a period of less than 12
          peal therefrom.                                                 months, constitute individual "coverage
     b.   "Claim" includes:                                               terms". The last "coverage term" ends at
                                                                          12:00 AM standard time at your mailing
          (1) An arbitration or alternative dispute                       address shown in the Declarations on the
                resolution proceeding that the "in-                       earlier of:
                sured" is required to submit to or
                does submit to with our consent; or                       (1) The day the "policy period" shown in
                                                                              the Declarations ends; or
          (2) A written demand for money, when
                such demand could reasonably result                       (2) The day the policy to which this Cov-
                in a civil proceeding as described in                         erage Part is attached is terminated
                this definition.                                              or cancelled.

     c.   Does not include any demand or action                      b.   However, if after the issuance of this Cov-
          brought by or on behalf of someone who                          erage Part, any "coverage term" is ex-
          is:                                                             tended for an additional period of less
                                                                          than 12 months, that additional period of
          (1) Your "executive";                                           time will be deemed to be part of the last
                                                                          preceding "coverage term".
          (2) Your owner or part-owner; or
                                                                8.   "Coverage territory" means:
          (3) A holder of your securities;
                                                                     a.   With respect to Insuring Agreement A -
          in their capacity as such, whether directly,                    Computer Attack:
          derivatively, or by class action.
                                                                          Anywhere in the world, but "loss" must in-
5.   "Computer attack" means one of the following                         volve a "computer system" within the
     involving the "computer system":                                     United States (including its territories and
     a.   An "unauthorized access incident";                              possessions), Puerto Rico or Canada.

     b.   A "malware attack";                                        b.   With respect to Insuring Agreement B -
                                                                          Network Security and Electronic Media Li-
     c.   A "denial of service attack" against a                          ability:
          "computer system"; or
                                                                          Anywhere in the world, however, "claims"
     d.   A "cyber extortion threat".                                     must be brought in the United States (in-
                                                                          cluding its territories and possessions),
6.   "Computer system" means a computer or oth-                           Puerto Rico or Canada.
     er electronic hardware that:
                                                                9.   "Cyber extortion expenses" means:
     a.   Is owned or leased by you and operated
          under your control; or                                     a.   The cost of a negotiator or investigator re-
                                                                          tained by you in connection with a "cyber
     b.   Is operated by a third party service pro-                       extortion threat"; and
          vider and used for the purpose of provid-
          ing hosted computer application services                   b.   Any amount paid by you in response to a
          to you or for processing, maintaining,                          "cyber extortion threat" to the party that
          hosting or storing your electronic data,                        made the "cyber extortion threat" for the
          pursuant to a written contract with you for                     purposes of eliminating the "cyber extor-
          such services, but such computer or other                       tion threat";
          electronic hardware operated by such
          third party shall only be considered to be a               when such expenses are necessary and rea-
          "computer system" with respect to the                      sonable and arise directly from a "cyber extor-
          specific services provided by such third                   tion threat". The payment of "cyber extortion
          party to you under such contract.                          expenses" must be approved in advance by
                                                                     us. We will not pay for "cyber extortion ex-
7.   "Coverage term" means the following individu-                   penses" that have not been approved in ad-
     al increment, or if a multi-year "policy period",

                                        Includes copyrighted material of Insurance
HC 103 01 18                             Services Office, Inc., with its permission.                  Page 10 of 14
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 282 of 385
    vance by us. We will not unreasonably with-               12. "Data restoration costs":
    hold our approval.
                                                                   a.   Means the costs of an outside profes-
10. "Cyber extortion threat" means a demand for                         sional firm hired by you to replace elec-
    money from you based on a credible threat, or                       tronic data that has been lost or corrupt-
    series of related credible threats, to:                             ed. In order to be considered "data resto-
                                                                        ration costs", such replacement must be
    a.    Launch a "denial of service attack"                           from one or more electronic sources with
          against the "computer system";                                the same or similar functionality to the da-
    b.    Gain access to a "computer system" and                        ta that has been lost or corrupted.
          use that access to steal, release or pub-                b.   Does not include costs to research, re-
          lish "personally identifying information",                    store or replace:
          "personally sensitive information" or "third
          party corporate data";                                        (1) Software programs or operating sys-
                                                                            tems that are not commercially avail-
    c.    Alter, damage or destroy electronic data                          able; or
          or software while such electronic data or
          software is stored within a "computer sys-                    (2) Data that is obsolete, unnecessary or
          tem";                                                             useless to you.
    d.    Launch a "computer attack" against a                13. "Defense costs":
          "computer system" in order to alter, dam-
          age or destroy electronic data or software               a.   Means reasonable and necessary ex-
          while such electronic data or software is                     penses resulting solely from the investiga-
          stored within a "computer system";                            tion, defense and appeal of any "claim"
                                                                        against an "insured". Such expenses may
    e.    Cause the "insured" to transfer, pay or de-                   be incurred by us. Such expenses may
          liver any funds or property using a "com-                     include premiums for any appeal bond, at-
          puter system" without your authorization;                     tachment bond or similar bond. However,
          or                                                            we have no obligation to apply for or fur-
                                                                        nish such bond.
    f.    Inflict "ransomware" on a "computer sys-
          tem".                                                    b.   Does not include the salaries or wages of
                                                                        your "employees" or "executives", or your
    "Cyber extortion threat" does not include any                       loss of earnings.
    threat made in connection with a legitimate
    commercial dispute.                                       14. "Denial of service attack" means an intentional
                                                                   attack against a target computer or network of
11. "Data re-creation costs":                                      computers designed to overwhelm the capaci-
    a.   "Data re-creation costs" means the costs                  ty of the target computer or network in order to
         of an outside professional firm hired by                  deny or impede authorized users from gaining
         you to research, re-create and replace da-                access to the target computer or network
         ta that has been lost or corrupted and for                through the internet.
         which there is no electronic source avail-           15. "Electronic media incident" means the display
         able or where the electronic source does                  of information in electronic form by you on a
         not have the same or similar functionality                website or in an "insured's" email that resulted
         to the data that has been lost or corrupt-                in an allegation of:
         ed.
                                                                   a.   Infringement of another's copyright, title,
    b.    "Data re-creation costs" also means your                      slogan, trademark, trade name, trade
          actual "business income loss" and your                        dress, service mark or service name;
          necessary and reasonable "extra expens-
          es" arising from the lack of the lost or cor-            b.   Defamation against a person or organiza-
          rupted data during the time required to re-                   tion that is unintended;
          search, re-create and replace such data.
                                                                   c.   A violation of a person's right of privacy,
    c.    "Data re-creation costs" does not mean                        including false light and public disclosure
          costs to research, re-create or replace:                      of private facts; or
          (1) Software programs or operating sys-                  d.   Interference with a person's right of pub-
              tems that are not commercially avail-                     licity.
              able; or
          (2) Data that is obsolete, unnecessary or
              useless to you.



                                      Includes copyrighted material of Insurance
HC 103 01 18                           Services Office, Inc., with its permission.                  Page 11 of 14
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 283 of 385
16. "Employee" means any natural person, other                                  in the scope of his or her em-
    than an "executive", who was, now is or will                                ployment or duties as an "execu-
    be:                                                                         tive"; and
    a.   Employed on a full- or part-time basis by                         (b) Such "employee" or "executive"
         you;                                                                   shall not be an "insured" to the
                                                                                extent his or her actions or
    b.   Furnished temporarily to you to substitute                             omissions are criminal, fraudu-
         for a permanent "employee" on leave or to                              lent, dishonest or constitute an
         meet seasonal or short-term workload                                   intentional or knowing violation of
         conditions;                                                            the law.
    c.   Leased to you by a labor leasing firm un-           20. "Interrelated" means all events or incidents
         der an agreement between you and the                     that have as a common nexus any:
         labor leasing firm to perform duties relat-
         ed to the conduct of your business, but                  a.   Fact, circumstance,       situation,   event,
         does not mean a temporary employee as                         transaction, cause; or
         defined in Paragraph b.; or
                                                                  b.   Series of causally connected facts, cir-
    d.   Your volunteer worker, which includes                         cumstances, situations, events, transac-
         unpaid interns.                                               tions or causes.
17. "Executive" means any natural person who                 21. "Loss" means:
    was, now is or will be:
                                                                  a.   With respect to Insuring Agreement A -
    a.   The owner of a sole proprietorship that is                    Computer Attack:
         a "named insured"; or
                                                                       Those expenses enumerated in Section I,
    b.   A duly elected or appointed:                                  A., Paragraph 1.b.
         (1) Director;                                            b.   With respect to Insuring Agreement B -
                                                                       Network Security and Electronic Media Li-
         (2) Officer;                                                  ability:
         (3) Managing Partner;                                         (1) "Defense costs"; and
         (4) General Partner;                                          (2) "Settlement costs".
         (5) Member (if a limited liability compa-           22. "Malware attack" means an attack that dam-
             ny);                                                 ages a "computer system" or data contained
         (6) Manager (if a limited liability compa-               therein arising from malicious code, including
             ny); or                                              viruses, worms, Trojans, spyware and keylog-
                                                                  gers. This does not mean damage from short-
         (7) Trustee,                                             comings or mistakes in legitimate electronic
                                                                  code or damage from code installed on your
         of a "named insured".                                    "computer system" during the manufacturing
18. "Extra expense" means the additional cost you                 process or normal maintenance.
    incur to operate your business during the "pe-           23. "Named insured" means the entity or entities
    riod of restoration" over and above the cost                  shown in the Declarations as a Named In-
    that you normally would have incurred to oper-                sured.
    ate your business during the same period had
    no "computer attack" occurred.                           24. "Network security incident" means a negligent
                                                                  security failure or weakness with respect to a
19. "Insured" means:                                              "computer system" which allowed one or more
    a.   With respect to Insuring Agreement A -                   of the following to happen:
         Computer Attack any "named insured".                     a.   The unintended propagation or forwarding
    b.   With respect to Insuring Agreement B -                        of malware, including viruses, worms,
         Network Security and Electronic Media Li-                     Trojans, spyware and keyloggers. Mal-
         ability:                                                      ware does not include shortcomings or
                                                                       mistakes in legitimate electronic code.
         (1) Any "named insured"; and
                                                                  b.   The unintended abetting of a "denial of
         (2) Any "employee" or "executive" of a                        service attack" against one or more other
             "named insured", but:                                     systems.
             (a) Only for the conduct of the                      c.   The unintended loss, release or disclo-
                    "named insured's" business with-                   sure of "third party corporate data".

                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                  Page 12 of 14
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 284 of 385
25. "Period of restoration" means the period of                         (1) Damages (including punitive and ex-
    time that begins at the time that the "computer                         emplary damages and the multiple
    attack" is discovered by you and continues un-                          portion of any multiplied damage
    til the earlier of:                                                     award), judgments or settlements;
    a.    The date that all data restoration, data re-                  (2) Attorney's fees and other litigation
          creation and system restoration directly                          costs added to that part of any judg-
          related to the "computer attack" has been                         ment paid by us, when such fees and
          completed; or                                                     costs are awarded by law or court or-
                                                                            der; and
    b.    The date on which such data restoration,
          data re-creation and system restoration                       (3) Pre-judgment interest on that part of
          could have been completed with the exer-                          any judgment paid by us.
          cise of due diligence and dispatch.
                                                                   b.   Does not include:
26. "Personally identifying information" means in-
    formation, including health information, that                       (1) Civil or criminal fines or penalties im-
    could be used to commit fraud or other illegal                          posed by law;
    activity involving the credit, access to health                     (2) Taxes; or
    care or identity of an individual. This includes,
    but is not limited to, Social Security numbers                      (3) Matters which may be deemed unin-
    or account numbers.                                                     surable under the applicable law.
    "Personally identifying information" does not                 c.    With respect to punitive, exemplary and
    mean or include information that is otherwise                       multiplied damages, the law of the juris-
    available to the public, such as names and                          diction most favorable to the insurability of
    addresses.                                                          those fines, penalties or damages shall
                                                                        control for the purpose of resolving any
27. "Personally sensitive information" means pri-                       dispute between us and any "insured" re-
    vate information specific to an individual the                      garding whether the fines, penalties or
    release of which requires notification of affect-                   damages specified in this definition above
    ed individuals under any applicable law.                            are insurable under this Coverage Part,
    "Personally sensitive information" does not                         provided that such jurisdiction:
    mean or include "personally identifying infor-                      (1) Is where those fines, penalties or
    mation".                                                                damages were awarded or imposed;
28. "Policy period" means the cumulative total of                       (2) Is where any "personal data compro-
    each individual "coverage term" comprising                              mise" took place for which such fines,
    the period of time from the inception date of                           penalties or damages were awarded
    this Coverage Part shown in the Declarations                            or imposed;
    to the expiration date shown in the Declara-
    tions, or its earlier cancellation or termination                   (3) Is where you are incorporated or you
    date.                                                                   have your principal place of business;
                                                                            or
29. "Property damage" means:
                                                                        (4) Is where we are incorporated or have
    a.    Physical injury to or destruction of tangible                     our principal place of business.
          property including all resulting loss of use;
          or                                                  32. "System restoration costs":
    b.    Loss of use of tangible property that is not             a.   Means the costs of an outside profes-
          physically injured.                                           sional firm hired by you to do any of the
                                                                        following in order to restore your "comput-
30. "Ransomware" means any software that is                             er system" to its pre- "computer attack"
    used to demand a ransom payment by:                                 level of functionality:
    a.    Restricting access to a "computer sys-                        (1) Replace or reinstall computer soft-
          tem"; or                                                          ware programs;
    b.    Encrypting data held within a "computer                       (2) Remove any malicious code; and
          system".
                                                                        (3) Configure or correct the configuration
31. "Settlement costs":                                                     of your "computer system".
    a.    Means the following, when they arise from                b.   Does not include:
          a "claim":
                                                                        (1) Costs to increase the speed, capacity
                                                                            or utility of your "computer system";

                                      Includes copyrighted material of Insurance
HC 103 01 18                           Services Office, Inc., with its permission.                  Page 13 of 14
               Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 285 of 385
        (2) Labor of your "employees" or "execu-                 ity agreement or which the "named insured" is
             tives";                                             legally required to maintain in confidence;
                                                                 however, "third party corporate data" shall not
        (3) Any costs in excess of the "actual                   include "personally identifiable information" or
             cash value" of your "computer sys-                  "personally sensitive information".
             tem"; or
                                                            34. "Unauthorized access incident" means the
        (4) Costs to repair or replace hardware.                 gaining of access to a "computer system" by:
33. "Third party corporate data" means any trade                 a.   An unauthorized person or persons; or
    secret, data, design, interpretation, forecast,
    formula, method, practice, credit or debit card              b.   An authorized person or persons for un-
    magnetic strip information, process, record,                      authorized purposes.
    report or other item of information of a third
    party not an "insured" under this Coverage              35. "Wrongful act" means:
    Part which is not available to the general pub-              a.   An "electronic media incident"; or
    lic and is provided to the "named insured" sub-
    ject to a mutually executed written confidential-            b.   A "network security incident".




                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                 Page 14 of 14
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 286 of 385
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     TEXAS CHANGES - CINCINNATI NETWORK
                         DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                              TM
    CINCINNATI NETWORK DEFENDER                    COVERAGE PART

A. SECTION I - COVERAGES, A. Insuring                               3.   Condition 13. When We Do Not Renew
   Agreements is amended as follows:                                     is deleted in its entirety.
    1.    Insuring Agreement A - Computer At-                       4.   The following Condition is added:
          tack, Paragraph 1.a.(4) is deleted in its
          entirety and replaced by the following:                        Prompt Payment of Claims

          (4) Such "computer attack" is reported to                      a.   Receipt of Notice of Claim
               us as soon as practicable, but in no                           (1) Not later than the 15th day after
               event more than 90 days after the                                  the date we receive notice of a
               date it is first discovered by you.                                claim, we will:
    2.    Insuring Agreement B - Network Secu-                                    (a) Acknowledge receipt of the
          rity and Electronic Media Liability, Par-                                    claim;
          agraph 2.a.(2) is deleted in its entirety and
          replaced by the following:                                              (b) Commence any investiga-
                                                                                       tion of the claim; and
          (2) Such "claim" is reported to us as
               soon as practicable, but in no event                           (2) Request from you all items,
               more than 90 days after the date it is                             statements, and forms that we
               first received by you.                                             reasonably believe, at that time,
                                                                                  will be required from you.
B. SECTION I - COVERAGES, B. Exclusions, is
   amended by deleting Exclusion 18. Willful                                  (3) We may make additional re-
   Complicity in its entirety and replacing it with                               quests for information if during
    the following:                                                                the investigation of the claim the
                                                                                  additional requests are neces-
    This insurance does not apply to "loss" or                                    sary.
    "claims" based upon, attributable to or arising
    out of:                                                                   (4) If the acknowledgment of receipt
                                                                                  of a claim is not made in writing,
    18. Willful Complicity                                                        we will make a record of the
         The "insured's" intentional or willful com-                              date, manner, and content of the
         plicity in a covered "loss" event or your                                acknowledgment.
         "reckless disregard" for the security of                        b.   Notice of Acceptance or Rejection
         your computer system or data.                                        of Claim
C. SECTION IV - CONDITIONS is amended as                                      (1) Except as provided in d. Delay
    follows:                                                                      in Payment of Claim below, we
    1.    Condition 3. Duties in the Event of a                                   will notify you in writing of the ac-
          Claim or Loss is amended by replacing                                   ceptance or rejection of a claim
          the reference to 60 days in Paragraphs                                  not later than the 15th business
          3.a., 3.b.(2) and 3.c.(2) with 90 days.                                 day after the date we receive all
                                                                                  items, statements, and forms re-
    2.    Condition 4. Legal Action Against Us,                                   quired by us to secure final proof
          b.(3) is replaced by the following:                                     of loss.
          (3) The action is brought within two years                          (2) If we reject the claim, the notice
               and one day from the date the cause                                required by (1) above must state
               of action first accrues. A cause of ac-                            the reasons for the rejection.
               tion accrues on the date of the initial
               breach of our contractual duties as                            (3) If we are unable to accept or re-
               alleged in the action.                                             ject the claim within the period

                                       Includes copyrighted material of Insurance
HC 473 TX 01 18                         Services Office, Inc., with its permission.                     Page 1 of 2
              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 287 of 385
                  specified in (1) above, we, within                            litigation that a claim received by
                  that same period, will notify you                             us is invalid and should not be
                  of the reasons that we need ad-                               paid by us.
                  ditional time. We will accept or
                  reject the claim not later than the       D. SECTION V - EXTENDED REPORTING PE-
                  45th day after the date we notify            RIODS is amended by deleting Paragraph 2.b.
                  you.                                           in its entirety and replacing it with the following:

       c.   Payment of Claim                                     b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
            (1) Except as otherwise provided, if                      mental Extended Reporting Period for the
                we notify you under (2) below                         term stated in the Supplemental Extended
                  that we will pay a claim or part of                 Reporting Period Endorsement will be
                  a claim, we will pay the claim not                  provided immediately following the effec-
                  later than the fifth business day                   tive date of cancellation or nonrenewal in
                  after the date notice is made.                      which to give to us written notice of a
                                                                      "claim" of which you first receive notice
            (2) If payment of the claim or part of                    during said Supplemental Extended Re-
                  the claim is conditioned on the                     porting Period for any "wrongful act" oc-
                  performance of an act by you,                       curring on or after the Retroactive Date
                  we will pay the claim not later                     shown in the Declarations and before the
                  than the fifth business day after                   end of the "policy period" and which is
                  the date the act is performed.                      otherwise covered by this Coverage Part.
       d.   Delay in Payment of Claim                                 To obtain the Supplemental Extended
            (1) Except as otherwise provided, if                      Reporting Period, you must request it in
                  we, after receiving all items,                      writing and pay the additional premium
                  statements, and forms reasona-                      due, within 60 days of the effective date of
                  bly requested and required under                    cancellation or nonrenewal. If we do not
                  a. Receipt of Notice of Claim                       receive the written request as required,
                  above, delay payment of the                         you may not exercise this right at a later
                  claim for a period exceeding the                    date.
                  period specified by applicable            E. SECTION VI - DEFINITIONS is amended to
                  statutes or, if other statutes do              include the following definition:
                  not specify a period, for more
                  than 60 days, we will pay dam-                 "Reckless disregard" means that:
                  ages and other items as provid-
                  ed by Texas Insurance Code                     a.   The action or procedure is deliberate; and
                  Section 542.060.                               b.   The action or procedure entails either a
            (2) Paragraph (1) above does not                          certainty or a high probability of causing or
                  apply in a case in which it is                      allowing a "computer attack" or "network
                  found as a result of arbitration or                 security incident".




                                    Includes copyrighted material of Insurance
HC 473 TX 01 18                      Services Office, Inc., with its permission.                      Page 2 of 2
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 288 of 385




                   Exhibit B




                               1
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 289 of 385



                                      01234ÿ6789 ÿ




            2 61ÿ74 4ÿÿ7ÿ67 ÿÿ 7ÿ!"ÿ#7$%&ÿ
                                      ' 1(ÿ)*+,-ÿ./0ÿ..1ÿ
         2 313 4ÿ56+789:;ÿ<=ÿ>?@*7ÿ=AB ?C;ÿ6=D?ÿ?,EF=GÿHIJKIJ4ÿ0?@L+ÿM=8N;Oÿ8DP?ÿ
9?QR=Cÿ!SÿT=UVÿD?,WL+?Dÿ*ÿXE*E?ÿ=YÿW=,*WÿDZR*7<?+ÿ=[ÿ\]+,-ÿI^_ÿ`aÿD6?ÿE=ÿZbbFC?C;ÿ;-c?*;ÿ
defRZCPÿg=hÿ67ijklmnoÿ
        !213 3 0ÿFCÿ*,,=+D*p,?ÿqF;rÿ?@*7ÿ=A?s ?C<ÿ6=tuÿ?v<F=CÿwxJyz1{|}~0ÿ=Cÿ)*+,-ÿ
J0ÿ..ÿ?ÿ0?@*+ÿ6=8[;Oÿ6=bb7RF=C?+Rÿ6=8Eÿ*55=A?Dÿ*Cÿ+?ÿM=C<Z[6CPÿ?,W**<F=Cÿ=Yÿ
  ;*E?ÿ=Yÿ=,*WÿFR*7;?+ÿ+ÿ0?@*+ÿ6=8CEOÿ|-?+?*?ÿ;-?ÿÿÿÿ¡ÿ¢£¤¥¦§¨©ªÿ
        !«13¬­ 0ÿFCÿ*,,=D*C,?ÿqfE-ÿ?@*Rÿ=A?® ?CEÿ6=t?ÿ?,¯F=Cÿw°J±IJ²³ÿ́µÿ;-?ÿ,=C7?C;ÿ
¶Oÿ·=b¸Z77F=C?¹7ÿ6=º»Eÿ*6<-=»Z¼?Rÿ;-?ÿ0?@*ÿ6=6C<Oÿ½8DP?ÿ;=ÿ,¾C;FC8?ÿ;=ÿ?@?+,FR?ÿ<-?ÿ5=q?Rÿ
¿Lp;?Dÿ¶OÿE-?ÿ?@*7ÿFX*R;?+ÿ3,Eÿ=YÿInÀÁÿÂ+ÿ;-?ÿ5?+F=DÿR5?,FÃ?ÄÿÅCÿEr?ÿ7+D?+ÿ=Yÿ6=CEZC8FCPÿ
Æ?,Ç]»*;F=CÈÿ
        !É1Ê1­ 4ÿ=CÿË*Ì,-ÿÍÎ0ÿ.1.1Ïÿ?@*7ÿÐ=A?Ñ=+ÿÌ?Pÿ­}Ò=;;ÿFRR8?Dÿ*ÿt?,W*Ó*;F=Cÿ=Yÿ
5Ô¶WZ,ÿ-?*Ç;-ÿDZR*7;?+ÿFCÿ*pDÿÕÿE-?ÿ;*;?ÿ=Yÿ?@*7ÿ*CDÿ=Cÿ\*»,-ÿInÖÿ.1.×ÿ;Ø?ÿÙ?@*7ÿ(?5]eEb?CEÿ
=YÿE*E?ÿÚ?*W;-ÿ?»ÛÜ,?RÿF7R8?Dÿ*ÿD?,WÝ*<=[ÿ=Yÿ*ÿ56¶ÞÜ,ÿ-?*WE-ÿtFX*R;?+ÿßCÿ<-?ÿE*;?ÿ=Yÿ?@*Rÿà+ÿ
E-?ÿá+7;ÿ;Fb?ÿRfC,?ÿânÿãoÿ
        #«¬3ä­ 4ÿ=Cÿ\Le,-ÿIJ4ÿ.1.ÿ;-?ÿ0?@*ÿ6=6CEOÿ6=åæZRRç=C?+Xÿ6=8+;ÿèé5êA?DÿE-?ÿ
7+D?+ÿ=Yÿ6=CEëC6*<F=Cÿ=Yÿ?vWdeL;Z=Cÿ*CDÿ*8E-=+ßì?Dÿ<-?ÿ0?@ícÿ6=8îEOÿï8DP?ÿ;=ÿ;*ð?ÿRº,-ÿ*,EF=CXÿ
*7ÿ*+?ÿC?,?R7*ÌOÿßCÿ=t?ÿ;=ÿ5+ê<?,EÿEñ?ÿ-?*W;-òÿ7*ó<Oÿ*CDÿq?Çô?ÿ=õÿ;ö?ÿ,÷EFø?C7ÿ=Yÿ0?@*+ÿ6=6[;Oùÿ
        !ú14û 0ÿE-?ÿ6=8C;Oÿü6DP?ÿý*7ÿD?;?»bF[?Dÿ<-*<ÿ?@E»*=þDÿC*+Oÿ?b?+P?C,Oÿ0?*78?7ÿb6R;ÿ
¶?ÿ;*ð?Cÿ;=ÿbF<ZP*;?ÿE1?ÿ?2?,ERÿ=Yÿ;-7ÿ53¶WF,ÿ-?*ÇE-ÿ?b?+P?C,Oÿ*4Dÿ;=ÿ5,FWF;*;?ÿ*ÿ,==5?+*;FA?ÿ
+?76=CX?7ÿ*[Dÿ
        ú1813 9ÿ;=ÿÌ?b*FCÿ,=C7ÅR;?C;ÿqE-ÿ;r?ÿD?,è+*;Z=Cÿ=ÿ;-ÿÙ?@*Rÿ(?5eEb?CEÿ=Yÿ;*;?ÿ
«?*W;-ÿ?»ÛF,?Xÿ*CDÿE-?ÿ?@?,8<FA?ÿ=+D?+ÿF7R6?Dÿ¶Oÿ=A?Ñ=+ÿ+uPÿÒ¶=;Eÿ*Xÿ=ÿ\*,-ÿIn4ÿ.1ÿ
*CDÿ;=ÿ-*cb=CF?ÿE=ÿ;-?ÿ?@<?C;ÿ5=77f¶?4ÿ;-?ÿ?@?,8;FA?ÿ=+?+7ÿ=ÿ=Au+ÿc?Pÿ­¶¶=E<4ÿ;-?ÿ?@*+ÿ
6=8C;Oÿ8DP?ÿ*[Dÿ;-?ÿb]CD*;?Xÿ,=C;*ëC?tÿf[ÿ;-?ÿD?,Þ*+*EF=Cÿ=ÿØ?ÿ\*O=¹ÿ=Yÿ-?ÿ6ZEOÿ=Yÿ*Cÿ
ûCE=CF=ÿ*Rÿ?@;?CD?Dÿ!ÿ-?+?¶Oÿ+?7,ZCDÿhOÿ5+?A=8Rÿä@?,8<FA?ÿ7þt"+ÿ*RÿZXX8?Dÿ=Cÿ\*c,-ÿ#n4ÿ.1.$ÿ
*CDÿFR76?ÿE%FRÿ@?,8;FA?ÿ7+D?+ÿZCÿFEXÿ5W*,?&ÿ
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 290 of 385



01234567ÿ79ÿ7 ÿ7 ÿ ÿ7ÿ9ÿÿ 2ÿ9167ÿ!" ÿ
6 #96ÿ$%ÿ$9&ÿ ' (ÿ) ÿ7*ÿ 17+ ÿ9 2ÿÿ9&&9$,ÿ
     -./ 0123456/ÿ89ÿ:;ÿ<=ÿ>?@ÿABCDÿ:EÿFG/9H8IJÿK8LMNÿOPQÿRSTUVÿWEHÿX:E4YEGYEZÿ4[:\]^/
          _<àbÿADCcÿ:EÿdefghÿbiÿjUkUiÿGEh/99ÿ/l4mEH/Hnÿ4opq5Ers/Hÿ/rthIÿuvÿw/x8yÿz:{|4v/
          }~H/ÿm9:EÿDÿ:ÿ:ÿ:^/Y9/ÿYEY/Hÿo:/
          //ÿ4:ÿ^/ÿHmEY4:E9ÿrEHÿ ^/ÿZGYHrEoÿ9oÿ:ÿYEÿu9/MY:EÿYÿu/h:¡n/
             s¢84ÿ£¤ÿAm9¥E9ÿ¦§¨mE4hvÿo95H5Eÿ¡5^YEÿ4^mÿ©E¦¥ª¥ys/«ÿ8¬ÿ~­5EX¥®¥¯/H/
             /°Y4:vÿ¥;ÿwm±²ÿz:³E4vÿ8/ÿ^//8´/ÿHµ/oHÿ4¥ÿ948vÿ8ÿ^:C/ÿ¶·¸¹ ÿ»¼½¾ÿ
             À¼ÁÂÿÃÄÅÿÆÇÈÉÊÁÇËÌÍÎÿdhhÿAo9:E9ÿCrÏÿ¥EÐÑÿh/Ò/ÿÓ^o5ÿÔ9YH/ÕM/9ÿ4:ÿÖEZÖ/
             YEÿ×:¡ØÙoÿ8¦ÚÛYÚo9ÿ¡NÜÿ9N8ÝÞÿ5Eh{H/ÿßà/áA4oHÿâ4YÛY4Ú/9ÿ:ÿãlmCe4/H/
             w{9YEm99Ö9ÿÿ89ÿHoäE/Hÿu/å:¡ÿuGsÿæG94ÿçæè/C/E4ÿrhhÿ9:Y8hÿHé94WEYE/
             êoë{ìÔC/E49ÿ8EHÿí:A4ÿ:4^mÿC54Y84EÿCî89ïÔðñÿdhhÿAòYÿ:ÿAYÛs//
             ór4N/ôµEó9ÿ¥;ÿrEvÿEæuõöÿ¥;ÿA/:Ah/ÿ:÷MøùYEúÿ¥ûü9YH/ÿ8ÿ9YEh/ÿN:ý9þÿ¥0Hÿ12//
             ^//83/ÿAö:^YuY4/H4ÿol¦54ÿ89ÿ:s¢/679/ÿA89 H/Hÿ^o/5Eÿ :sYEZÿ5Eÿ4^Y9/
             ã±/X§Y/ÿHmÿA¥^YY9ÿ/ÿZ8N/ÚEÿ:;ÿCouo9ÿ¡s^5EÿrÿN:{9m:hH/
             /Y4¢ÿ^/ÿ/±XÖA4:ÿ:;ÿã±mæAoHÿw9YE/99ÿ8ÿH/!EÖHÿu/å¥¡"ÿ#8ÿr$/
                G95E/99/9ÿ:A/845EZÿ¡Y4^YEÿw/l88ÿz¥{EÏÿ8mÿô/%Ym&ÿ4:ÿ/89/ÿrhÿr¦4YÛYµ/9ÿ/
                r'vÿ(¦YYvÿh¥s/HÿYEÿ4N/ÿµE¦¥):s/Hÿ:ÿ*YE+:,-W/HÿA:.4:E9ÿ:;ÿw/l8//
                z:{EsI0ÿ1:4¡Ú4^94rEHYEZÿ42/ÿ8u:Û/ÿLoëGY3m4/E4ÿ4¥ÿMo85/ÿ8h6ÿr4YÛY4Y/97ÿ9/
                A¥^µ8Y4é:Eÿ9^9ÞÿE:4ÿ/l4/EHÿ4::ÿYÿoCAh¥Ñ//9ÿ:ôÿ¥EôM4:;9ÿA/<=YEZ/
                8X4Y>é?/9ÿ8ÿs@oAÿ:¡Eÿm9YH/B/9ÿCD/ÿ¡¥8EYFZÿG:Cÿ^HC/ÿ:ÿ:I/J¥Eÿ¥;ÿr/
                ^:C/KLr9/Hÿu{9ME/99/9ÿ/Z8Hh/99ÿ:;ÿ¡^m4NÖfÿY4ÿN:E9Y4ø4/9ÿ8EÿOl/CI/H/
                PQ9YR/99STÿYYSÿ:I//s5:E9ÿ:ÿC8UEsVEÿ9/XWôÚXYZÿA[Ö/AZÿ8EHÿC85E4oEWE/ÿ:;/
                A/CY9m9nÿ/ëGYAC/E4ÿ:ÿYEÛ/E:.Ï\ÿC555ÿ]Fÿ¥ÿ¥4^/ÿ¥Am84Y:E9ÿ4^rÿ^Yhér//
                mæA_¥Y/o9ÿ¡:`YEZÿa:Cÿ^:C//
                Y/ bcdefgfhijÿklÿmcnopqrÿsjticjjÿuvrÿwxyzgcrÿ{|r}~frsÿpf~ÿ
                8/:ÿA8A:9/9ÿ:;ÿ^Y9ÿl/M4YÛ/ÿH/7ÿrÿf~fcjÿ8/ÿH/E/Hÿ89/
                h:¡9/
                  / cugÿuirÿugÿgf~fpfcjÿ:ÿ/l Ahm¡ÿ4:ÿoE8]/ÿEÿ8M¢YÛY5o9ÿ:/
                     AÖ£=ÿ4W9`9ÿ/99/E4Y8hÿ4:ÿ4^/Yÿ^/8h#ÿ¤¥ÿ98¦§vnÿ:ÿ4¥ÿ4^/ÿ^/8h4̈ÿ©«/
                     98ª4vÿ:;ÿ4^/Yÿ«CYhÏÿ:ÿ^:{9/^:ÞHÿC/æuo9ÿ¬­ ÿ/lWæAh/®ÿ:48°̄±EZÿ:H²/
                     C/HYM8³ÿ9A´Y/9ÿ:ÿC/HµMµY:E7ÿÛÚ9Y4UE¶ÿ·ÿ^/W4̧^ÿ8ô/ÿAf¹º99µ:E87ÿ:»/
                     :¼4W½EYEZÿ9AAhY/9ÿE//H/Hÿ:ÿ¡¥¾ÿ¿:CÿÀ¥Á/Âÿ:ÿ4¥ÿ88/ÿ ÿ8ÿÃCYÄv/
                     C/Cu/2ÿ:ÿA/ÿéEÿ8E:4Noÿ^:Å9m^:HÆ/
                  YY/6ÇcjjÈÉÿsÊËÌÍcjÎÿÏ¥ÿ:u48YEÿE/+/9Ð8LÏÿ9ÖÑÛÒM/9ÿ:ÿ9ÓI_Y/9ÿÔ/
                     4^/C9/ÄÛ/9ÿ·EHÿ^/Yÿ(æYhvÿ¥ÿ^:{9/^¥hHÿÕ/Öu/t9Zÿ:fÿ4:ÿH/héÛ/ÿ#¥9//
                     9m×Û5/9ÿ:ÿ9ØAhY/9ÿ4¥ÿ:Ù/9ÿÚ ÿ/±WCAoÛÿ:HnÿA/4ÿ9GeAhÏÜÿ8HÿEvÿ:^//
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 291 of 385



              012340156ÿ8193 4ÿ6283ÿ96ÿ 1683ÿ94833ÿ1ÿ 99ÿ4ÿ
              3ÿ3919ÿ96ÿ4334ÿ1!4"#$ÿ1%&43'649843()ÿ
         *+4,-./001ÿ34.565.78ÿ91ÿ49::4ÿ9ÿ8;<ÿ=>ÿ?ÿ12611ÿ19ÿ38@ÿ3A804
              3ÿB5C9DEÿF'C9:Eÿ0C9D@ÿ1ÿ2$9=9:Gÿ1H=646ÿ04ÿ96'H6I53ÿ81 54
              BJ0ÿ3185ÿ6398DÿK2'4L93ÿ1Mÿ3NÿO4PÿQ6RS4
         H(4T0UVÿW.ÿWXÿYZ[\]^[/ÿ_-`5X[``aÿb8HcJ4dÿ48433ÿ1ÿe1fCÿgÿ14
              8196h8ÿiÿjN4 k46ÿlh39433ÿ1mÿ1ÿ1ne34ÿ8opÿ12ÿ8*;=434
              348q85rÿ4 46ÿ9ÿ03ÿsN48hH4ÿtu4vw4
       xyz4{1ÿ2|1343ÿ1Mÿ0'3ÿjN482H4ÿ}64~ÿZ[\].[/ÿ_5[`[`ÿ4ÿu446ÿ34
         51B34
          'z4 [W^41ÿ[64[`ÿ1ÿ4 54ÿ04508ÿ1!4=193Eÿ98526:4
                013'3@ÿ85983Eÿ649J33ÿ 0843ÿ 0 84*85ÿ964
                F148n9151:ÿ81L 943ÿ104ÿ04084ÿ843ÿ045844
                32 43ÿL4¡¢ÿ00ÿ 1H'643ÿ3£¤3¥98ÿy¦34ÿ34§¨J84ÿ 1;643©4
                ª5116ÿFC3ÿL4685ÿ43480«ÿ5¬11ÿ3"­®843ÿ̄1ÿ?9ÿ4°±46ÿ96R14
                9²55&ÿ04084ÿ34³́843µÿ¶1L·F346ÿ̧¹uÿ43º649»5¼F34½ÿ84ÿ¾ 4
                349=13¿ÿ6253Àÿ1ÿ80=5649ÿo4ÿ531ÿ81Á36446ÿ04084ÿ1!4Â193Ã4
                Ä45Å8ÿ14¸=Æ93ÿ31ÿ'98Ç2643ÿ;È4"É9ÿ84ÿ96ÿ5Êÿ04Ëg08Ì44
                34;83ÿ 1H646ÿÍ1ÿÎL53Ïÿ903ÿ4N4L =19ÿ30Ð5ÿF4ÿH®4B46ÿFm1654
                1ÿH16ÿÿL ÑÒ3ÿ1ÿÿ64Ó;Èÿ1Mÿ045Ô8?Õ4Öÿ ×ØÙÚÛÜÝÙÞØÿ
                àáâÞÙãäåæçÿéàÿæêëÿäæìÚíéâÿîïðæâççÿñæéÿòØÞÝóçâÿôõöÿÙæéÿç÷øäÚùÞÿ
               úñÝûÚüãûØçýÿþØÙÿÛ012Þâÿ3Ø4ñð5àæçÿ67ÿ8à9ÿüæÝÚ Øÿâ ÝãüØÿøØéäìÙÿ
                ÞüÝÙÿÙæéÿéâæðñÿÿáÞ7ÝâéÞâÿ
          '406X\[X.ÿ4^50Xÿ1ÿ4o 4!ÿ"0134ÿ34­Ó843ÿp1;c646ÿFÿ¢1854
                :ÆH4# È$%3ÿ9&4uuÿ1ÿ4$32'ÿ(ÿ8199)*9Dÿ119ÿ1Mÿ44
                DÆH4+ 49ÿD498'43ÿÂ1ÿ1;64ÿ, ÿ0ÿ045Ô-ÿ3.ÿ96ÿB4/014ÿ1Mÿ24
                 234'8ÿ98526*95ÿ56ÿ4784849Âÿ:6ÿ14;<19ÿ1Mÿ=>?3ÿ:6ÿu4@49194
                8A43Bÿ4ÿ96ÿCDEÿ1ÿ1ÂF4B34ÿ94833ÿGÿÔ40ÿQ6ÿ3.Âÿ1M4
                 '364$3ÿ1MÿH4N&ÿI129JK4
          'z4L/-4W.50ÿWX/ÿM[[W4NOÿ91ÿ98526Pÿ46)8Â13ÿÆÿ1Q4ÿ4319R454
                32S1"9:ÿ2F5Tÿ6ÿU;4ÿV¼WXÿ38Ô1153ÿ81¢54:3ÿ96ÿY9H43'434
                , ÿZ|1343ÿ1Mÿ8/[9Dÿ63Í984ÿ54\ ]$^ÿ1ÿ4_ '`ÿ1a44
                b 8Â'1R3ÿ9ÿ3hc!1dÿ1MÿjN4e 46ÿf6;gh5ÿh8'i=43ÿ1ÿsNL 464
                j239k333ÿluÿ81L Q43ÿ49D:46ÿ9ÿ384984ÿ1mÿ49:'944n9:ÿ34824
                ¡6ÿ64H45Æ 49o4
          'p(4qXrW.4^[sÿt[6[0]\.sÿ,][uv^wxyÿX/ÿz0X^4.{0|}ÿ~1m4
                4No 54@ÿF58ÿB1ÕC3ÿ8193819Àÿ813)819ÿ1Mÿ01Y3É9:ÿ1ÿ1Â44
                43ÿ1ÿ8193819ÿ8Ë269ÿ814³@ÿ 98Â2É9Dÿ"1"4
                14&193ÿ96ÿ8ÿL?98Â29Dÿ'949Á84ÿ1ÿ4ÿB4&4
                34B4ÿ:3ÿ4548*85ÿ15ÿ4995ÿ1¥63ÿ>6ÿ0':3ÿ 84
                31Í19¡ÿ3156ÿB3ÿ8158[1¢ÿ¸96ÿL1;@ÿ94£4Eÿ64
                [45481L 2813ÿ334e3ÿx985¤69Dÿ24ÿ 1H31ÿ1Mÿ43349*4
                :¢1F/Eÿ9'195¥ÿ96ÿ5185ÿ9¦328§ÿ¨ ÿT1© h9Dÿ34H8434
                F23433ÿ9ª3«8ÂI4ÿ81L¬29*81$3ÿ:­ÿ®4y¼F346ÿ34¯843+°4
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 292 of 385



         0123456789 5 6ÿ22ÿ2ÿÿ2ÿ!2"#$ÿ%&'(2)*+2,2
               +(-+(#.ÿ&/ÿ012+-2ÿ3ÿ(*45!(*(#ÿ26#+27ÿ89ÿ2:*0!;2<2
               &1202=+>2ÿ0?@2+AB.ÿ(C0(D02ÿ!EDFGÿ*/ÿHIJÿ/2KI(02@L,2
               +*ÿ/2&M2#N$ÿH&Oÿ/#G(9PQ(2R,ÿ0*S424TU+2ÿ/ÿV2!*#Wÿ2+#XDY2Zÿ[12
               !\D+ÿ]&!^(&_Dÿ̀a1ÿQ#22ÿbc!!defÿ*Dghdÿ!2i?YDÿ̀/12
               jk2(ÿ&U/ÿ=Dflm*nÿ01o(p&+2ÿÿ+^c+qDrÿ21ÿf&ÿ((#ÿst2
               (=2ÿu2vÿ/^Q(wxÿ[22yÿz1ÿ0#+{2ÿ|ÿ=#2ÿ#+;A#fÿ:#ÿ&}/2
               ~/1R2
         012ÿ7ÿ8ÿ2&02ÿ[#22ÿÿ*+(P0(ÿ+*hnÿ(ÿD(&2
               D)(2(ÿ?/ÿ2X2+D+?(ÿn20ÿ#+/DfÿY2ÿH0DDÿ2
               22*ÿf*¡ÿ&(DC*<ÿ*/ÿ+¢£ÿ¤1q¥+j-2ÿ¦ÿ+C0!(Df2
               §¨D+©ÿQªD«2ÿ#¬*(aYc­2<ÿ+0®¯#+*(Dÿ&ÿm2[°[&22
               2±+2²2
         0#³12´9µ¶ÿ·9¸7¹9ºµÿ5»º7ÿ5¼µÿ½¾¿ÀºÁÿÂÿ20Ã2ÿÄ/ÿ2Å6D+22
               HÆ0Ç/$ÿD+/fÿÈ+2inÿ(B2.ÿÉ&i22ÿÊ2,ÿ[fËÌÿi2Í2
               DÎÿY2ÿQ/2f*GÍÿf*ÿY?(.ÿÏÐÿÑVÒiÓÿ0ÔÕÖ2Yÿ(=&Yÿ2×ÿ¦/2
               HhÆ/+(ÿ*/ÿ2Ø/ÿ(Ù!Ú2ÿ¦Bÿ!PaÛÜÝÞÿRÿQß2ÿ(à1ÿD!ÿá2
               /2#02ÿâ+2D2.ÿ¦/.ÿf/ÿÿ2ãÇ+ÿ/'2+(äåÿÿ2/2+2æÿçqèf2
               =éÿ2q+(ÿ20!n22ÿê!dfÿ!#+ëìíÿÿ/2îP02nÿ/2ÿ(=#2
               2ï+ðñÿÿfÿ*Gÿ(=2òÿ#ÿó+P2(ÿK&+ÿYÿD0H2%2x(ÿ+#*2
               /#(ô+õföÿ÷øc&(ÿ!2Hù2/ÿú/ÿû2&é2üýÿ0#+[2m2þ2G.ÿ0Da9ÿ0
               /D(12#2Íÿ2ÿmD232ÿ&/ÿ(42ÿ56#(72ÿ1ÿ!829&^2ÿ*tÿ§62ÿ¦/,2
               Qÿ9ºÿ ÿ ÿ¸7µÿ8ÿ9ÿ54ÿ9ÿ+ÿ&/2
               2^ÿ2Y(D2ÿ(&(ÿ #+*!nÿ!iC0/2ÿ"2#ÿ2$+2ÿ(ÿ(/)(5ÿÿ020%22
               ÿ(à2ÿ!&'(#+ÿ)ÿ*ÿHD+ë*c!+(,2-*.&/ÿ[¢Ç502
         0D#1217ÿ2ÿ39694 55º6ÿ778µ5629:;ÿ<9=º8>?967ÿ@ÿ2A&0BC22
               D#(ÿ26+2,ÿ!Eÿ*/ÿj=Fÿ[ÝD22ÿ(G&HÿHI0J/2ÿú/.2
               =2(2Íÿ&x/ÿ+D&Kÿ20#a$ÿ&xLÿ(Mÿ2+2N#2ÿ3ÿ#OÿÄ2
               2+0#+&äPnÿ/D&/0Q&f2/ÿÿ2.D2ÿR22/nÿ/D0#/*{S2
         #T2U¾7ÿV¾775WÿÿX5Y6286ÿ½Z7[µ\7ÿ]^ÿ84ÿ3_`4aÿ
               c¸7 777dÿeÿ2A1%!2fÿ=2gÿ&R/ÿ42ÿ20~*Bnÿh2#/2+22
               2+D(2hÿi/BÆ%qjÿ/ùnÿ+2*2Íÿ1}ÿCtnÿ2W0#+2ÿ!Æ0#/2$2
               (k1ÿ/ÿ2+n+l#fÿ+2am#.ÿ!+n#Roÿ&pÿ/qG9*$ÿ0*Dÿr@/2
               DHHDfÿ 2¨D+2.ÿ [DDfÿ a2sDfÿ */ÿ 0t4Y2*+2.2
               uT2v2+/#wP[q#ÿ&/ÿxyÒ#Rqÿ*s/ÿ(1f2ÿÄRÿz2(q*M2
               #22{ÿ|=ÿ*KÿD+/2ÿH}0~ÿ2+(h#+#&.ÿ2:Y2#&2
               &4/ÿ(=2ÿ20D+2ÿ!0#/2^ÿm=ÿ!02ÿ2V6+2ÿ=&(ÿ&R2ÿ2+2nÿ2
               %O*#fÿ 2ÿ*(nÿ&)D(*ODÿÿ22(#&!ÿ!2#ÿ2
               2/e+2ÿ2@(&ÿa0#(#2$ÿ&/ÿ!2ÿ-22ÿD*é2
               2D+2<ÿ+ÿ&ÿ2f*ÿÿ&++Ufÿhã+2fÿ=2ÿ2+2*nÿ(ÿ#2
               #ÿ+®#*62ÿD=ÿf*nÿ0)/?2ÿa(D0(252
         A2V 7ÿ¡µ5¢ÿ£ÿD+/2ÿ2mHÙ!2Íÿ(26DD¤ÿ*/$ÿ&/ÿq=2Rÿ02/#*2
               26D+2¥2
         :D12´¦565§ÿ672¨©ª67ÿ56µÿ6«¸8¬ÿ47ÿ­ÿD+/2ÿ[&®,2
               +2/DYÿD.ÿ*¯/ÿ(=2ÿ°+&ÿ±(²(Ý³ÿTtÿ2h6#+2ÿ!0D/2ÿ&2
               2éÿ*ÿ+0!*}#2ÿH^Æ0#/Dfÿ#G*+ÿ52´D+µÿU/ÿ!kÆ+¶·2
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 293 of 385



          01123456789 ÿ9ÿÿ13ÿ13ÿ1!1"13#ÿ$%11&ÿ#3'(13#3
                )*"ÿ3+,-3ÿ3./033#ÿ303./"3ÿ1ÿ11#ÿ2031133ÿ45635ÿ"ÿ789:ÿ#3
                /39;<"=3>?3
          0111@3ABCDEFÿGH9CIÿ J31KL#ÿMÿ7N#1$ÿ#3'(13#ÿ;0ÿO0ÿP33
                /'8313ÿQ0ÿ%13Rÿ"33S93T3ÿUÿ"V39ÿU3;"3ÿ;3W#U3#?3
          01%23XYZ [ÿ 69\ÿ]8'ÿ30^./3_ÿ`39-ÿa.3#bÿc3dW"89ef #ÿg63
                3h313ij3#k3
          03l3mnoÿ9pqrsÿtuuÿP#13##ÿv6ÿw39W"18x#ÿy33##WN0ÿ"ÿ"3ÿ/35"18z#3
                {ÿ.|13}3ÿ~ÿ"3ÿÿU"ÿ1#"1'ÿ#38'ÿ#ÿ<63}"13ÿQ03
                )3ÿ11ÿ0P39#3U1"0ÿ#"c"U3ÿt&3x0ÿt2ÿW3
                8"u3ÿ"ÿ"777?¡¢£¤¥#¦§¨©63ª«¬u"­®ū°±­²³´µ¶·1¸­¹º»¼½
                ¾¿Àg3ÁÂÃÄÅÆÇgÈ1uÃÉÊËÌjÍuÎÏÐÑÒÓÔÕÖ×ØÙÚÃÛÿÜÝÞ°9ßÃàáâãäåãæçèéêë3
    ìí3îï1ÿð30WUÿñ8ò{"0ÿ53"ÿ/58$35ó0ÿ873N#ÿ"3ô$9510ÿ#õ#w3ÿ3%1"1#ÿöUÿ"3
       3#"ÿ"3ÿ30)ÿ÷ãÿ0#ÿ"ÿwø3%3"ÿ'3T"3ù#ÿú.ÿ,31ûÿ1#/üý36ÿ63ÿ"8ÿþ3ÿ/Pÿ3
       3u0ÿ3;3U&3013
    23 456ÿöu8#78ÿ$U331yK#ÿ7"91ÿð30 ÿx0ÿP3ÿ"./850ÿ##w333
        ö5ÿ)ÿ3W#ÿ)3ÿ301ÿãÿ6W0#ÿ"8ÿ$'333"ÿ"3ÿ1#/3;3x"ÿ~ÿ/x"#ÿ51û3
        "V3ÿ$P1ÿ3"9ÿ33&33
    3ÿ93#13#ÿ~ÿð30Wÿ"0ÿ"ÿ3##31ÿ30!Nÿ"8ò#$0ÿP#13##ÿ8u133
       9ÿ%1ÿ93&%Nÿ;1ÿ"ÿW%81ÿ3#1"1T&ÿ0ÿð30øÿ"0ÿ&11"13#ÿ7'u3##3
       (#"3)0ÿ33##'0k3
    ?3"ÿÿ/3*#ÿ#Wÿ#3ÿ0ÿ8~ÿ"93ÿ+-u871ûÿK86#ÿ85ÿ#39(13#ÿ,Nÿ;53ÿ13
       -3ÿ/U|3ÿ"3ÿ$3#ÿ9K36ÿöUÿ"3ÿK6#ÿ9ÿ#39%3#ÿxÿÿ./0ÿ$1;?ÿ82ÿ34Õ5#063
       78ùÿ9:ÿ;ã<ãÿÿT"11vûÿ9=ûÿ)93ÿ/3y3T0ÿ>ÿ"a1#ÿ?03@A%3ÿB83NC3
        DE3FN3N3#6ÿG3%3NK3#_ÿ"13"ÿ^'"<3#Hÿ13I3
        J@3J3#"KÕ9Wy$LÿS"39ÿMÿWgÿP88NKO#3ÿ;3P#Qÿ3
        ì2373113Rÿ$S3"1THÿÿ;361Uÿ3V<$;3"ÿÿ#$w-W3#X3
    Yk34Z"ÿ#ÿ8~ÿ=V3ÿ6)3ÿ>ÿ"1#ÿ?03)%3ÿB939ÿ[ÿ8=1õ1Kÿ\9ÿ]a3ÿ53.139ÿ8^3
       13ÿ/39_ÿ#31ÿ8õ"ÿ1ÿ"3ÿ̀1"ÿaa15ÿb33ÿ3c35K3x0ÿ'3Nÿ~ÿ"3ÿ$93;33
       Nóÿ8dÿe30#ÿÿf1#gÿhi3)ÿj8?ÿ<ãÁ9ã2kÿyÿ13ÿ5-ÿlÿmnd1ÿt/w3#3
       ~ÿ430#ÿÿ71#1ÿo:3pÿj?ÿJãÁããæ:ÿuuÿò"#ÿ7L1Nÿð309ÿ"qÿ'3#)9<3
       Ã3##3"1-ÿ1ÿ$3m#ÿ/N331&#ÿ1ÿWU[Wr3ÿs1)ÿ]V1#ÿ?03õ"1%3ÿB5393
       #ÿ"3ÿt35"18ÿ~ÿuP1ÿv3u1ÿ?.3NK3x0ÿdÿw3ÿ1"0ÿxÿyÿt"818X3
       z3{ÿ9ÿ>ÿ"|=#ÿ?03õ"1%3ÿB9>3Nÿ#|!ÿ3N3P0ÿP3ÿ#}#w363[ÿ#ÿ"8ÿ]~#ÿz3"183
       Y3
    æ3Wÿ$38$3ÿ7ÿ93ÿ#1ÿ#õÿ#=0ÿ"ÿ;3ÿÿ"ÿ3&W3ÿ1ÿz0ÿ"1%1"03
       )#13ÿ>ÿw3<9ÿ5#133ÿ}Tu3##ÿ53-136ÿ"ÿ"53y"ÿÿ31aÿ3kÿ~ÿ#8.333
       1ÿÿ#38uÿ#ÿ"3#"3ÿ/#1"133ÿöNÿBÃ9ÿ13ÿ"3ÿ)3Uÿ;3P3U#ÿ8>3
       *3ÿ#3ÿ#8uÿ#13iÿ"93;3!33#ÿw#a1%3ÿn~ÿ3ÿP3.3ÿ# /"."13
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 294 of 385



                012ÿ45678ÿ9 ÿ 9ÿ7ÿÿ7 ÿÿ0 ÿÿ70!"7#ÿ2ÿ
                $0!%ÿ
           &'ÿ)9ÿ*+ÿ0 ÿ7,- .ÿ7ÿ79/0ÿ7ÿ123ÿ4856ÿ97789+ÿ9ÿ :+ÿ
                !;7<=2ÿ>7ÿ? ÿ@ ÿAB"7ÿ7Cÿ9ÿDE F9BÿGH/Iÿÿ 702J ÿ8>ÿ
                9 ÿK9;78>+ÿL0M9Hÿÿ9 ÿNO0ÿP909QÿR SÿTUÿVWXYZÿ[+ÿ7\ÿ]^7ÿ
                _7>ÿ9ÿDO 9Bÿ̀2ÿa0+ÿ:ÿ:b !ÿ97ÿcÿdMÿ\79ÿO 2eÿfVghijÿ7ÿ
                 7ka >ÿ4ÿ0ÿlm7ÿ79ÿO 2eÿnohÿ2cpqÿ
           risÿN ÿ 9t7uÿLvÿ! vÿ6ÿ0wxÿ^yÿ7CÿSzÿDO 9{ÿ
                `2lÿÿB:ÿ*2ÿCÿ+ÿ|uÿ60}~ÿ9 ÿÿ70ÿ 97\ÿ7ÿ
                9ÿO 9Bÿ̀Hÿ76ÿ:ÿ2 60.ÿ"_62ÿÿ3 ÿ06ÿ2 19ÿ7ÿ  ÿ
                7Cÿ\+ÿ70ÿ7ÿ7a9!ÿl7ÿK ÿ02ÿ6ÿ7!ÿ 9ÿ#+ÿ7ÿ ÿ
                azeÿ0ÿÿ9 ÿ0ÿÿ 97Jÿ9^9ÿ0ÿÿ
                e_ÿ 9ÿ8¡¢79ÿ9 ÿ_06Hÿ£TB¤7gÿ2ÿ9¥ÿ¦§ÿ2ÿ̈9;ÿ7_7ÿ7ÿ!ÿ
                DO ©_ÿ̀2ÿÿ_:ªÿ
      «¬'ÿ ­56ÿy7B7ÿ7ÿ9 ÿO 9Bÿ7ÿ7ÿ®7B¯°ÿ±eÿ²³79!ÿ9 ÿO´9§eÿ¥ÿ
           0µÿCÿ0ÿ8¶ÿ µÿ5ÿ:ÿ·97¸9¹+ÿm7ºAS2ÿ9¥ÿ»2ÿ7\99¼9ÿ9½¸ÿ
           7Cÿ>ÿDO 9¤Bÿ̀2|ÿ¾ :ÿÿCÿSÿ¿.!Àÿ ÁÿÂÃ7K!ÿ 9+ÿÄÿ9Åÿ
           Æ ÿ7Cÿ0+ÿÇI© ÿ72ÈÿÉ7ÿ9 ÿO99ÿ9;9ÿSÊÿÿÿ7@ÿ:98 ÿËÿ
           DO SBÿ̀2ÿÿ0+ÿO 9Bÿ72Iÿ7Cÿ9 ÿÌ7ÍÎTÏÿ9 ÿ!99ÿ7½ÿ;6Ðÿ
           _ÐÑÿ
ÒÓÔÕÖ×ØÒÿÚÛÜÝÿÞßàáÿãäåÿæçÿèäéêÛëÿÞìÞìÿ
   Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 295 of 385




0123ÿ56789 8ÿ
ÿÿÿ ÿ!"#$%ÿ&'(&)*ÿ+,ÿ#-.&ÿ/0123ÿ
45(6ÿ7879:;(<7=>?ÿ#@7&ÿABCD6ÿ(<&Eÿ
FGHIJKLMÿNOPQRSTÿ             UVWXYZ[\]^_ÿ
abcdefghÿijklmÿ                          nopqrÿtuvÿwxyzÿ
{|}~ÿÿ                           ÿÿ
ÿÿ                            ÿ
ÿ¡ÿ                           ¢£¤¥¦ÿ
                            §¨ÿDª«¬ÿ­®¯°ÿ±²ÿ­³´Dÿµ¶ÿ·ª°ÿ¸¹º»¼°½¾ÿ¿Àÿ
                                             ÁÂÿÃÄÿNÅÆÿÇÈÉÄÊËÿÌÍÿ
ÎÏÐÿÑÒÓÔÕÖ×ØÙÿÚÛÜÛÝÞÿßÚàáâÿãäåæçèéêëÿìíîÿïðñòÿóôÿõö÷ÿøùÿúûüÿýþÿ0123÷4ÿ5678ÿ9 ÿþÿÿÿÿÿ78!"ÿ
#$%ÿ&'()*+,-./01üÿ23456ÿ7ü4þ89:ÿ;<ÿ
=>?@AÿBCÿDEF?GHÿIJKLDMÿJNÿOPQ Rÿ
SÿTÛUþVWÿXÛæYZÐÿ[û#ÿ\r]^ÿ_`Öabcdefgÿh#iÿjklmnÿo)ÿpYqäÿrstuþvÿwxyz{|}~ÿÿÿ4÷ÿfÿÿÿÿÿ
ÿÿ6ÿ¡¢£ÿ¤¥¦ÿ§¨©Ðÿª«X¬­®¯°ÿ±ÿ²³´ÿµ¶·¹̧º98ÿ»¼½8¾¿ÿ­ÀÁÂÃÄÿÅÆÿÇþÈÉÊÿXËÌÍÎÏÐÿÑÒÓÔÕÿ+)Öÿ
u×ØuÙÚÛÜzÿÝÞÿßuÿàáÿ

                                       âúãä    åÿçè éêëìíîïðÿòóôÿõö÷øùÿ
                                         ûüýÿÿ0123456789ÿ
                                          ÿÿÿ
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 296 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 297 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 298 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 299 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 300 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 301 of 385




                       Exhibit C
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 302 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 303 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 304 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 305 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 306 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 307 of 385




                   Exhibit D




                               1
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 308 of 385
                                               The Cincinnati Insurance Company ◼ The Cincinnati Indemnity Company
                                             The Cincinnati Casualty Company ◼ The Cincinnati Life Insurance Company
                                                             The Cincinnati Specialty Underwriters Insurance Company




      Johnathan A. Malish
        Field Claims Specialist
                                                                                      Monday, May 11, 2020
VIA EMAIL AND U.S. MAIL

MD Bevco, Inc.
DBA Mad Dogs
4714 Shavano Oak, Bldg 2
San Antonio TX 78249
Terry@maddogs.net

                  Insured:                  MD Bevco, Inc. dba Mad Dogs
                  Policy No.:               ENP0065453
                  Claim No.:                3525178
                  Date of Loss:             03/18/2020

Dear Terry Corless,

        This letter provides Cincinnati Insurance Company’s (“Cincinnati”) coverage decision
for the above-referenced claim made by MD Bevco, Inc. dba Mad Dogs (“you” or “Mad Dogs”).
As submitted, the claim involves the Novel Coronavirus known as SARS-CoV-2, which
causes the viral infection known as COVID-19 (“Coronavirus”). The claim asserts Business
Interruption due to COVID-19. Cincinnati has determined that coverage is unavailable for the
claimed loss. Cincinnati regrets that this decision is necessary and wants to describe the
basis for its decision. Should you have any disagreement with the basis for this decision,
Cincinnati invites you to state the reasons for your disagreement in writing, including by
submitting any additional information or documentation. Cincinnati will consider any further
information or documents you may supply.

I.     SUMMARY

       The Cincinnati policy provides coverage for direct physical loss or damage to Covered
Property at the premises. This direct physical loss or direct physical damage must be to
property at the covered premises. Cincinnati’s investigation has found no evidence of direct
physical loss or damage at your premises. Similarly, there is no evidence of damage to
property at other locations, precluding coverage for orders of civil authority.

        Nothing in this letter is a waiver of any rights available to Cincinnati under the policy
or applicable law. Cincinnati reserves the right to rely on additional rights and/or language in
the policy whether or not discussed in this letter.

II.    THE CINCINNATI POLICY

       Cincinnati issued policy number ENP0065453 to MD Bevco, Inc. dba Mad Dogs (the
“Policy”). The Policy's effective dates are from March 01, 2020 through March 01, 2021. The
Commercial Property Coverage provides limits of insurance for the following locations:


                                Mailing Address: P.O. Box 126 • Bulverde, TX 78163
                  Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
           Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 309 of 385

       •   Business Income with Extra Expense up to twelve (12) months for Actual Loss
           Sustained (ALS) for the following 4 locations, to further include:
              o 123 Losoya St Ste 19 San Antonio TX 78205
                     ▪ Business Personal Property including Improvements and Betterments:
                        $2,550,000
              o 126 Losoya St San Antonio TX 78205
                     ▪ Business Personal Property including Improvements and Betterments:
                        $357,000
              o 123 Losoya St Ste 7 San Antonio TX 78205
                     ▪ Business Personal Property including Improvements and Betterments:
                        $204,000
              o 420 E Houston St San Antonio TX 78205
                     ▪ Business Personal Property including Improvements and Betterments:
                        $306,000

III.       BACKGROUND

        On March 24, 2020, we were notified of a claim due to Business Interruption as a
result of COVID-19 restrictions. We sent a follow up letter advising of coverage concerns and
requested specific information from you. Consequent communication with you concerning
this claim provided and/or advised that:

       •   There was no physical loss or damage to your premises due to COVID-19.
       •   There has been no known and/or confirmed cases of COVID-19 at your premises.
       •   Four of your Locations are closed due to civil authority. As you further stated, "All
           restaurants and bars were instructed to close immediately by the Mayor of San
           Antonio, Ron Nirenberg."
       •   You provided a word document with extracts from Mayor Nirenberg's San Antonio
           Executive Order mandating to promote social distancing all Bars, lounges, nightclubs,
           taverns ... shall close.

IV.        NO COVERAGE UNDER THE POLICY FOR LOSS OF INCOME DUE TO
           CORONAVIRUS

           A.     No Direct Physical Loss

      The Policy’s insuring agreement at Section A. Coverage provides the following
coverage:

           We will pay for direct "loss" to Covered Property at the "premises" caused by
           or resulting from any Covered Cause of Loss.

(FM 101 05 16 at p. 3.) The Policy defines “loss” as “accidental physical loss or accidental
physical damage.” (FM 101 05 16 at p. 38.) The Policy defines “premises” as “the Locations
and Buildings described in the Declarations.” (FM 101 05 16 at p. 39.)

        This claim does not satisfy the Policy’s insuring agreement. The claim does not involve
direct, physical loss to property at your premises caused by a Covered Cause of Loss.
Accordingly, the Policy’s insuring agreement is not met and coverage is unavailable under
the Policy.


                                Mailing Address: P.O. Box 126 • Bulverde, TX 78163
                  Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 310 of 385

      B.     No Business Income and Extra Expense Coverage

      The Policy’s Coverage Extensions section contains provisions for Business Income
and Extra Expense coverage, included in Form FM 101 05 16:

   (1) Business Income
      We will pay for the actual loss of "Business Income" and "Rental Value" you
      sustain due to the necessary "suspension" of your "operations" during the
      "period of restoration". The "suspension" must be caused by direct "loss" to
      property at a "premises" caused by or resulting from any Covered Cause of
      Loss. With respect to "loss" to personal property In the open or personal
      property in a vehicle or portable storage unit, the "premises" include the area
      within 1,000 feet of the building or 1,000 feet of the "premises", whichever
      is greater.
      With respect to the requirements of the preceding paragraph, if you are a tenant
      and occupy only part of the site at which the "premises" are located, for the
      purpose of this Coverage Extension only, your "premises" Is the portion of the
      building that you rent, lease or occupy, including:

      (a)    Any area within the building or on the site at which the "premises" are
             located if that area services or is used to gain access to the
             "premises"; and
      (b)    Your personal property in the open (or in a vehicle or portable storage
             unit) within 1,000 feet of the building or 1,000 feet of the "premises",
             whichever is greater.
   (2) Extra Expense
      (a)    We will pay Extra Expense you sustain during the "period of res -
             toration". Extra Expense means necessary expenses you sustain
             (as described in Paragraphs (2)(b), (c) and (d)) during the "period
             of restoration" that you would not have sustained if there had been
             no direct "loss" to property caused by or resulting from a Covered
             Cause of Loss.
      (b)    If these expenses reduce the otherwise payable "Business Income"
             "loss", we will pay expenses (other than the expense to repair or
             replace property as described in Paragraph (2)(c)) to:
             1)      Avoid or minimize the "suspension" of business and to continue
                     "operations" either:
                     a)       At the "premises"; or
                     b)       At replacement "premises" or temporary locations,
                              including relocation expenses and costs to equip and
                              operate the replacement location or temporary location;
                              or
             2) Minimize the "suspension" of business if you cannot continue
                   "operations".
      (c)    We will also pay expenses to:
             1)      Repair or replace property; or
                           Mailing Address: P.O. Box 126 • Bulverde, TX 78163
             Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 311 of 385

              2)      Research, replace or restore the lost information on damaged
                      "valuable papers and records";
              but only to the extent this payment reduces the otherwise payable
              "Business Income" "loss". If any property obtained for temporary
              use during the "period of restoration" remains after the resumption
              of normal "operations", the amount we will pay under this Coverage will
              be reduced by the salvage value of that property.
      (d)     Extra Expense does not apply to "loss" to Covered Property as
              described in the BUILDING AND PERSONAL PROPERTY
              COVERAGE FORM.

(Form FM 101 05 16 at pp. 18-19, 21.)

       Additionally, the Policy at Form FA 213 05 16 provides separate Business Income and
Extra Expense coverage provisions:

    1. Business Income
      a. We will pay for the actual loss of "Business Income" you sustain due to
         the necessary "suspension" of your "operations" during the "period of
         restoration". The "suspension" must be caused by direct "loss" to
         property at "premises" which are described in the Declarations and for
         which a "Business Income" Limit of Insurance is shown in the
         Declarations. The "loss" must be caused by or result from a Covered
         Cause of Loss. With respect to "loss" to personal property in the open
         (or personal property in a vehicle or portable storage unit), the
         "premises" include the area within 1,000 feet of the building or 1,000 feet
         of the "premises", whichever distance is greater.
      b. With respect to the requirements set forth in the preceding paragraph,
         if you are a tenant and occupy only part of the site at which the
         "premises" are located, for the purposes of this Coverage Part only,
         your "premises" is the portion of the building which you rent, lease or
         occupy, including:
            (1) Any area within the building or on the site at which the "premises" are
                 located if that area services or is used to gain access to the
                 described "premises".
            (2) Your personal property in the open (or in a vehicle or portable
                storage unit) within 1,000 feet of the building or 1,000 feet of the
                "premises", whichever distance is greater.

    2. Extra Expense

      a.       Extra Expense coverage is provided at the "premises" described in
              the Declarations only if the Declarations show that "Business
              Income" coverage applies at that "premises".
      b.      Extra Expense means necessary expenses you sustain (as
              described in Paragraphs 2.c., d. and e.) during the "period of
              restoration" that you would not have sustained if there had been no
              direct "loss" to property caused by or resulting from a Covered Cause
              of Loss.
                            Mailing Address: P.O. Box 126 • Bulverde, TX 78163
              Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 312 of 385

       c.     If these expenses reduce the otherwise payable "Business Income"
              "loss", we will pay expenses (other than the expense to repair or replace
              property as described in Paragraph 2.d.) to:
              (1)      Avoid or minimize the "suspension" of business and to continue
                       "operations" either:
                       (a) At the "premises"; or
                       (b) At replacement "premises" or temporary locations, including
                           relocation expenses and costs to equip and operate the
                           replacement location or temporary location; or
              (2)      Minimize the "suspension" of business if you cannot
                       continue "operations".
       d.    We will also pay expenses to:
              (1)      Repair or replace property; or
              (2)      Research, replace or restore the lost information on damaged
                       "valuable papers and records"
              but only to the extent this payment reduces the otherwise payable
              "Business Income" "loss". If any property obtained for temporary use
              during the "period of restoration" remains after the resumption of
              normal "operations", the amount we will pay under this Coverage
              Form will be reduced by the salvage value of that property.
       e.     Extra Expense as described in Paragraphs 2.a. thru 2.d. does not apply
              to "loss" to Covered Property as described in the BUILDING AND
              PERSONAL PROPERTY COVERAGE FORM.

(FA 213 05 16 at pp.1-2.)

        Like the Policy’s insuring agreement, the Business Income and Extra Expense
coverages require that there be direct physical loss or damage to Covered Property at the
premises or within 1,000 feet of those premises. There is no evidence of any such physical
loss or damage. Accordingly, the Business Income and Extra Expense requirements are not
satisfied and coverage is unavailable under the Policy.

   C. Pollution Exclusion

       For the reasons stated above, there is no coverage here because there was no direct
physical loss at the premises. But, even assuming that there was direct physical loss, there
was no covered cause of loss. This is because the Policy’s Exclusions section at FM 101 05
16 excludes from coverage any “loss” caused by or resulting from:

       (l)    Pollutants

              Discharge, dispersal, seepage, migration, release, escape or emission
              of "pollutants" unless the discharge, dispersal, seepage, migration,
              release, escape or emission is itself caused by any of the "specified
              causes of loss". But if the discharge, dispersal, seepage, migration,
              release, escape or emission of "pollutants" results in a "specified cause


                             Mailing Address: P.O. Box 126 • Bulverde, TX 78163
               Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 313 of 385

              of loss", we will pay for the "loss" caused by that "specified cause of
              loss".

(FM 101 05 16 at pp. 8, 10.)

The Policy defines "pollutants" as

       any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
       vapor, soot, fumes, acids, alkalis, asbestos, chemicals, petroleum, petroleum
       products and petroleum by-products, and waste. . . . ‘Pollutants’ include but are
       not limited to substances which are generally recognized in industry or
       government to be harmful or toxic to persons, property, or the environment
       regardless of whether injury or damage is caused directly or indirectly by the
       ‘pollutants’ . . . .

(FM 101 05 16 at p. 39.)

       The Coronavirus is a solid irritant or contaminant. Moreover, the government generally
recognizes the Coronavirus as harmful to people. Accordingly, to the extent the Policy’s
insuring agreement was otherwise satisfied, coverage would ultimately be excluded because
under the Pollutants exclusion there was no covered cause of loss.

   D. No Civil Authority Coverage

      The Policy’s Coverage Extensions section contains provisions for Civil Authority
coverage, included in Form FM 101 05 16:

       When a Covered Cause of Loss causes damage to property other than
       Covered Property at a "premises", we will pay for the actual loss of "Business
       Income" and necessary Extra Expense you sustain caused by action of civil
       authority that prohibits access to the "premises", provided that both of the
       following apply:
       (a) Access to the area immediately surrounding the damaged property is
           prohibited by civil authority as a result of the damage; and
       (b) The action of civil authority is taken in response to dangerous physical
           conditions resulting from the damage or continuation of the Covered
           Cause of Loss that caused the damage, or the action is taken to enable
           a civil authority to have unimpeded access to the damaged property.
          This Civil Authority coverage for "Business Income" will begin immediately
          after the time of that action and will apply for a period of up to 30 days from
          the date of that action.
          This Civil Authority coverage for Extra Expense will begin immediately after
          the time of that action and will end:
          1) 30 consecutive days after the time of that action; or
          2) When your "Business Income" coverage ends;
          whichever is later.

(Form FM 101 05 16 at pp. 19, 21.)
                            Mailing Address: P.O. Box 126 • Bulverde, TX 78163
              Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 314 of 385


      Additionally, the Policy at Form FA 213 05 16 provides separate Civil Authority
coverage provisions:
     When a Covered Cause of Loss causes direct damage to property other than
     Covered Property at the "premises", we will pay for the actual loss of "Business
     Income" you sustain and necessary Extra Expense you sustain caused by action
     of civil authority that prohibits access to the "premises", provided that both of the
     following apply:
     (1) Access to the area immediately surrounding the damaged property is
         prohibited by civil authority as a result of the damage; and
     (2) The action of civil authority is taken in response to dangerous physical con-
         ditions resulting from the damage or continuation of the Covered Cause of Loss
         that caused the damage, or the action is taken to enable a civil authority to
         have unimpeded access to the damaged property.
     Civil Authority coverage for "Business Income" will begin immediately after the time
     of the first action of civil authority that prohibits access to the "premises" and will
     apply for a period of up to 30 consecutive days from the date on which such cover-
     age began.
     Civil Authority coverage for Extra Expense will begin immediately after the time of
     the first action of civil authority that prohibits access to the "premises" and will end
     30 consecutive days after the date of that action; or when your Civil Authority
     coverage for "Business income" coverage ends, whichever is later.

(FA 213 05 16 at p. 2.)

       Although you closed your business in response to a governmental order, there is no
evidence that the order was entered because of direct damage to property at other locations
or dangerous physical conditions at other locations. Moreover, the order does not restrict
access to the area immediately surrounding your premises. Because these requisite
elements of the Civil Authority coverage are not present here, coverage is unavailable under
the Policy.

V.      CONCLUSION

      For the reasons discussed above, Cincinnati has concluded that the Policy provides
no coverage for your claim. Cincinnati therefore cannot indemnify MD Bevco, Inc. dba Mad
Dogs for any loss of business income from Coronavirus.

       You should note that the U.S. Small Business Administration (“SBA”) may be providing
assistance for citizens in your circumstances. I understand that the SBA’s contact information
is:

        Website:         https://www.sba.gov/funding-programs/disaster-assistance
        Phone:           1-800-659-2955

       This letter is not intended to be a limitation or waiver of any rights available to
Cincinnati. Cincinnati’s position is based on the information available to date. Cincinnati



                              Mailing Address: P.O. Box 126 • Bulverde, TX 78163
                Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 315 of 385

reserves all of its rights under the Policy and the applicable law. Cincinnati reserves the right
to rely on any and all provisions of the Policy whether or not addressed in this letter.

        If you have any information that you believe may impact any of the issues raised in
this letter, please forward it to us as soon as possible. If you believe that we have
misunderstood the facts or are in error regarding any of the statements set forth above, please
notify us as soon as possible.

          Please feel free to contact me if you have any questions or would like to discuss this
matter.

                                                                                                   Sincerely,




                                                                                    Johnathan Malish
                                                                                Field Claims Specialist
                                                                    P.O. Box 126 Bulverde, TX 78163
                                                                                  Cell: (210) 243-3025
                                                                                  Fax: (833) 854-2412
                                                                  Email: Johnathan_Malish@cinfin.com

CC: Catto & Catto LLP and Catto & Catto Benefits Group,
      Desiree Ibarra: dibarra@catto.com




                               Mailing Address: P.O. Box 126 • Bulverde, TX 78163
                 Email: Johnathan_Malish@cinfin.com ◼ Cell: (210) 243-3025 ◼ Fax: (833) 854-2412
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 316 of 385




                   Exhibit E




                               1
                   Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 317 of 385


                                                          The Cincinnati Insurance Company   ◼   The Cincinnati Indemnity Company
                                   The Cincinnati Casualty Company    ◼   The Cincinnati Specialty Underwriters Insurance Company
                                                                                           The Cincinnati Life Insurance Company


Brennan J. Lowry
Senior Claims Specialist




      March 25, 2020

      VIA EMAIL AND U.S. MAIL

      MD BEVCO INC DBA MAD DOGS SAN ANTONIO
      ATTN: JOAN ZEZULA
      4714 SHAVANO OAK STE 2
      SAN ANTONIO, TX 78249
      Joan@maddogs.net


      RE:        Insured:               MD BEVCO INC DBA MAD DOGS SAN ANTONIO
                 Policy No.:            03ENP0065453
                 Claim No.:             3525178
                 Date of Loss:          3/18/2020


      Dear Ms. Zezula:

             I am the Cincinnati claims professional responsible for your claim. All
      communications regarding your claim should be directed to my attention. This letter
      further addresses the above-referenced claim made by MD Bevco Inc. dba Mad Dogs
      San Antonio to Cincinnati Insurance Company (“Cincinnati”). As submitted, the claim
      involves the Novel Coronavirus known as SARS-CoV-2, which causes the viral infection
      known as COVID-19 (“Coronavirus”). The claim asserts “Business interruption due to
      COVID 19.”

              Cincinnati will investigate your claim. However, it is important that you understand
      certain coverage issues that may be implicated by your claim. To that end, certain of your
      Policy provisions are referred to in this letter. Nevertheless, Cincinnati reserves the right
      to rely on other or different Policy provisions should it become appropriate to do so as this
      investigation progresses. Cincinnati is investigating your claim under a full reservation of
      rights.

                 THE CINCINNATI POLICY

            Cincinnati issued Policy no. 03ENP0065453 to MD Bevco Inc. dba Mad Dogs San
      Antonio (the “Policy”). The Policy's effective dates are from March 1, 2020 through March
      1, 2021.


                                  Mailing Address: PO Box 761284 San Antonio, TX 78245
                           Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 318 of 385




        RESERVATION OF RIGHTS

        A.      Direct Physical Loss

        The Policy1 provides the following coverage:

        We will pay for direct "loss" to Covered Property at the "premises" caused
        by or resulting from any Covered Cause of Loss.

(FM 101 05 16 at p. 3.) The Policy defines “loss” as “accidental physical loss or accidental
physical damage.” (FM 101 05 16 at p. 38.) The Policy defines “premises” as “the
Locations and Buildings described in the Declarations.” (FM 101 05 16 at p. 39.)

      At the threshold, there must be direct physical loss or damage to Covered Property
caused by a covered cause of loss in order for the claim to be covered. Covered Property
generally entails your premises and business personal property. Direct physical loss or
damage generally means a physical effect on Covered Property, such as a deformation,
permanent change in physical appearance or other manifestation of a physical effect.
Your notice of claim indicates that your claim involves Coronavirus. However, the fact of
the pandemic, without more, is not direct physical loss or damage to property at the
premises.

        B.      Business Income and Extra Expense Coverage

       The Policy provides coverage for Business Income and Extra Expense under
certain circumstances. This coverage is included in Form FM 101 05 16:

    (1) Business Income
        We will pay for the actual loss of "Business Income" and "Rental Value"
        you sustain due to the necessary "suspension" of your "operations"
        during the "period of restoration". The "suspension" must be caused by
        direct "loss" to property at a "premises" caused by or resulting from any
        Covered Cause of Loss. With respect to "loss" to personal property In the
        open or personal property in a vehicle or portable storage unit, the
        "premises" include the area within 1,000 feet of the building or 1,000 feet
        of the "premises", whichever is greater.


1        We cite to or quote provisions of the Policy in this letter. In some instances, in the interests of
brevity, we quote or cite only portions of the language. Any terms in bold are in bold in the policy and do
not denote additional emphasis unless so indicated. Please refer to the Policy for a full reading of all the
terms, conditions or other language cited or referenced.

                          Mailing Address: PO Box 761284 San Antonio, TX 78245
                  Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 319 of 385




       With respect to the requirements of the preceding paragraph, if you are a
       tenant and occupy only part of the site at which the "premises" are located,
       for the purpose of this Coverage Extension only, your "premises" Is the
       portion of the building that you rent, lease or occupy, including:
       (a)   Any area within the building or on the site at which the "premises"
             are located if that area services or is used to gain access to the
             "premises"; and
       (b)   Your personal property in the open (or in a vehicle or portable
             storage unit) within 1,000 feet of the building or 1,000 feet of the
             "premises", whichever is greater.
     (2) Extra Expense
       (a)   We will pay Extra Expense you sustain during the "period of res-
             toration". Extra Expense means necessary expenses you
             sustain (as described in Paragraphs (2)(b), (c) and (d)) during
             the "period of restoration" that you would not have sustained if
             there had been no direct "loss" to property caused by or resulting
             from a Covered Cause of Loss.
       (b)   If these expenses reduce the otherwise payable "Business In-
             come" "loss", we will pay expenses (other than the expense to
             repair or replace property as described in Paragraph (2)(c)) to:
             1)     Avoid or minimize the "suspension" of business and to
                    continue "operations" either:
a)                          At the "premises"; or
b)                         At replacement "premises" or temporary locations,
including relocation expenses and costs to equip and operate the replacement
location or temporary location; or
             2) Minimize the "suspension" of business if you cannot continue
                   "operations".
       (c)   We will also pay expenses to:
1) Repair or replace property; or
2) Research, replace or restore the lost information on damaged "valuable
papers and records";
             but only to the extent this payment reduces the otherwise
             payable "Business Income" "loss". If any property obtained for
             temporary use during the "period of restoration" remains after
             the resumption of normal "operations", the amount we will pay

                      Mailing Address: PO Box 761284 San Antonio, TX 78245
               Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 320 of 385




               under this Coverage will be reduced by the salvage value of that
               property.
       (d)     Extra Expense does not apply to "loss" to Covered Property as
               described in the BUILDING AND PERSONAL PROPERTY
               COVERAGE FORM.
                                    *           *      *

       The most we will pay for "loss" in any one occurrence under this "Business
       Income" and Extra Expense Coverage Extension is $25,000.

(Form FM 101 05 16 at pp. 18-19, 21.)

     Additionally, your policy includes form FA 213 05 16, which also supplies Business
Income and Extra Expense coverage. That form states, in relevant part:

     1. Business Income
a.     We will pay for the actual loss of "Business Income" you sustain due to
the necessary "suspension" of your "operations" during the "period of
restoration". The "suspension" must be caused by direct "loss" to property at
"premises" which are described in the Declarations and for which a "Business
Income" Limit of Insurance is shown in the Declarations. The "loss" must be
caused by or result from a Covered Cause of Loss. With respect to "loss" to
personal property in the open (or personal property in a vehicle or portable
storage unit), the "premises" include the area within 1,000 feet of the building
or 1,000 feet of the "premises", whichever distance is greater.
b.      With respect to the requirements set forth in the preceding paragraph,
if you are a tenant and occupy only part of the site at which the "premises" are
located, for the purposes of this Coverage Part only, your "premises" is the
portion of the building which you rent, lease or occupy, including:
             (1) Any area within the building or on the site at which the "premises"
                 are located if that area services or is used to gain access to the
                 described "premises".
             (2) Your personal property in the open (or in a vehicle or portable
                 storage unit) within 1,000 feet of the building or 1,000 feet of the
                 "premises", whichever distance is greater.

     2. Extra Expense


                       Mailing Address: PO Box 761284 San Antonio, TX 78245
                Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 321 of 385




        a.     Extra Expense coverage is provided at the "premises" described
              in the Declarations only if the Declarations show that "Business
              Income" coverage applies at that "premises".
        b.    Extra Expense means necessary expenses you sustain (as
              described in Paragraphs 2.c., d. and e.) during the "period of
              restoration" that you would not have sustained if there had been
              no direct "loss" to property caused by or resulting from a Covered
              Cause of Loss.
        c.    If these expenses reduce the otherwise payable "Business Income"
              "loss", we will pay expenses (other than the expense to repair or
              replace property as described in Paragraph 2.d.) to:
              (1)    Avoid or minimize the "suspension" of business and to
                     continue "operations" either:
(a)   At the "premises"; or
(b)  At replacement "premises" or temporary locations, including relocation
expenses and costs to equip and operate the replacement location or temporary
location; or
              (2)    Minimize the "suspension" of business if you cannot
                     continue "operations".
        d.   We will also pay expenses to:
              (1)    Repair or replace property; or
              (2)    Research, replace or restore the lost information on
                     damaged "valuable papers and records"
              but only to the extent this payment reduces the otherwise payable
              "Business Income" "loss". If any property obtained for temporary
              use during the "period of restoration" remains after the resumption
              of normal "operations", the amount we will pay under this
              Coverage Form will be reduced by the salvage value of that prop-
              erty.
        e.    Extra Expense as described in Paragraphs 2.a. thru 2.d. does not
              apply to "loss" to Covered Property as described in the BUILDING
              AND PERSONAL PROPERTY COVERAGE FORM.
(FA 213 05 16 at pp.1-2.)

       The “Business Income” and Extra Expense coverages provided under both of
these forms require that there be direct physical loss or direct physical damage caused


                       Mailing Address: PO Box 761284 San Antonio, TX 78245
                Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
       Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 322 of 385




by a Covered Cause of Loss. This direct physical loss or direct physical damage must be
to property at the covered premises. Without it, there can be no business income or extra
expense coverage. Moreover, as stated, direct physical loss or damage generally means
a physical effect on covered property, such as a deformation, permanent change in
physical appearance or other manifestation of a physical effect. Your notice of claim
indicates that your claim involves Coronavirus. However, the fact of the pandemic, without
more, is not direct physical loss to property at the premises. Later in this letter, we ask
questions and seek information directed toward these issues.

      C.      Civil Authority

        The Policy provides coverage for an interruption of your business caused by an
order from a civil authority. This coverage is included in the main property form in your
policy, FM 101 05 16:

      When a Covered Cause of Loss causes damage to property other than
      Covered Property at a "premises", we will pay for the actual loss of
      "Business Income" and necessary Extra Expense you sustain caused by
      action of civil authority that prohibits access to the "premises", provided
      that both of the following apply:
(a)       Access to the area immediately surrounding the damaged property is
prohibited by civil authority as a result of the damage; and
(b)       The action of civil authority is taken in response to dangerous physical
conditions resulting from the damage or continuation of the Covered Cause of
Loss that caused the damage, or the action is taken to enable a civil authority
to have unimpeded access to the damaged property.
           This Civil Authority coverage for "Business Income" will begin
           immediately after the time of that action and will apply for a period of up
           to 30 days from the date of that action.
           This Civil Authority coverage for Extra Expense will begin immediately
           after the time of that action and will end:
1) 30 consecutive days after the time of that action; or
2) When your "Business Income" coverage ends;
           whichever is later.
                                    *           *      *

      The most we will pay for "loss" in any one occurrence under this "Business
      Income" and Extra Expense Coverage Extension is $25,000.

                       Mailing Address: PO Box 761284 San Antonio, TX 78245
                Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
          Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 323 of 385




(Form FM 101 05 16 at pp. 19, 21.)

      Civil authority coverage is also included in policy form FA 213 05 16. That form
provides:

      When a Covered Cause of Loss causes direct damage to property other than
      Covered Property at the "premises", we will pay for the actual loss of "Business
      Income" you sustain and necessary Extra Expense you sustain caused by
      action of civil authority that prohibits access to the "premises", provided that
      both of the following apply:
(1) Access to the area immediately surrounding the damaged property is
prohibited by civil authority as a result of the damage; and
(2)  The action of civil authority is taken in response to dangerous physical con-
ditions resulting from the damage or continuation of the Covered Cause of Loss
that caused the damage, or the action is taken to enable a civil authority to have
unimpeded access to the damaged property.
      Civil Authority coverage for "Business Income" will begin immediately after the
      time of the first action of civil authority that prohibits access to the "premises"
      and will apply for a period of up to 30 consecutive days from the date on which
      such coverage began.
      Civil Authority coverage for Extra Expense will begin immediately after the time
      of the first action of civil authority that prohibits access to the "premises" and
      will end 30 consecutive days after the date of that action; or when your Civil
      Authority coverage for "Business income" coverage ends, whichever is later.
(FA 213 05 16 at p. 2.)

This civil authority coverage described in Form FA 213 05 16 above is included within
and not additional to the "Business Income" and Extra Expense Limits of Insurance.

        There are certain key elements to this coverage that are your burden to show to
us. These are: damage to property other than your own that was caused by a covered
cause of loss; access to the area immediately surrounding the other, damaged property
is prohibited by civil authority; and the action of the civil authority is taken in response to
dangerous physical conditions resulting from the damage to the other property. Later in
this letter, we ask questions and seek information directed toward these issues.




                         Mailing Address: PO Box 761284 San Antonio, TX 78245
                  Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 324 of 385




                                               CONCLUSION

       This letter addresses certain key, threshold policy provisions that are generally
implicated by Coronavirus claims. Other policy provisions may become relevant as our
investigation continues. Should that happen, we will supplement this letter to inform you
of those policy provisions and to discuss their relationship to your claim.

      Cincinnati is conducting its investigation subject to a full reservation of its rights.
As part of Cincinnati’s investigation, please provide the following documents and
information as soon as possible:

   •   Please describe any direct physical loss or damage to your premises or property
       at your premises by the Coronavirus. Additionally, please specify these details and
       supply these documents:

          o The reason or reasons why you believe that there was direct physical loss
            or damage to your premises or to property at your premises.
          o Copies of all inspection reports and test reports referring or relating to actual
            or suspected presence of Coronavirus at your premises or on property at
            your premises.
          o Documents referring or relating to the presence of Coronavirus at your
            premises, including among employees, customers or other visitors to the
            premises.
                ▪ These documents should include any relevant correspondence or
                   emails.

   •   Please state whether you have been ordered by a civil authority, such as a
       government official, to close, or restrict access to, your premises. If so, please
       specify these details and supply these documents:

          o Identify the civil authority that issued the order or orders.
          o Identify the date and nature of the order or orders.
          o Supply a copy of the order or orders.

   •   Identify any property, other than your own, that suffered direct physical loss or
       direct physical damage, thereby causing the civil authority order to issue.
       Additionally, please specify these details and supply these documents:

          o The reason or reasons why you believe that there was direct physical loss
            or direct physical damage to premises or to property at premises other than
            your own premises.


                       Mailing Address: PO Box 761284 San Antonio, TX 78245
                Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 325 of 385




                 ▪ The reason or reasons why you believe that the presence of
                   Coronavirus at that other premises caused the issuance of the civil
                   authority order involved in your claim.
          o Copies of all inspection reports and test reports referring or relating to direct
            physical loss or direct physical damage to that other premises.
          o Copies of all inspection reports and test reports referring or relating to actual
            or suspected presence of Coronavirus at that other premises or property at
            that other premises.



                                              *   *    *

       Cincinnati is not waiving any of its rights under the Policy. Cincinnati reserves the
right to rely on any other language in the Policy which may become applicable as
circumstances develop. Cincinnati reserves the right to rely on other provisions or terms
of the Policy and not just those discussed in this letter.

       Please feel free to contact me if you have any questions or would like to discuss
this matter.

                                                      Very truly yours,




                                                      Brennan Lowry
                                                      Senior Claims Specialist



CC:    Catto & Catto LLP - Desiree R. Ibarra <dibarra@catto.com>




                      Mailing Address: PO Box 761284 San Antonio, TX 78245
               Brennan_Lowry@cinfin.com   ◼   Office 210-957-1854 Fax 888-294-5262
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 326 of 385




                    Exhibit 2
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 327 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 328 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 329 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 330 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 331 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 332 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 333 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 334 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 335 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 336 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 337 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 338 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 339 of 385




                    Exhibit 3
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 340 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 341 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 342 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 343 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 344 of 385




                    Exhibit 4
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 345 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 346 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 347 of 385




                    Exhibit 5
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 348 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 349 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 350 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 351 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 352 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 353 of 385




                    Exhibit 6
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 1 of354
                                                                 9 of 385ID #:941
                                                                    Page
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 2 of355
                                                                 9 of 385ID #:942
                                                                    Page




        On May 15, 2020, Travelers removed Plaintiff’s suit to this Court. (Dkt. No.
1.) In its notice of removal, Travelers argued that removal was proper because the
only non-diverse defendant, Mayor Garcetti, was fraudulently joined, and the
amount in controversy exceeds $75,000. (Id. at 4–14.) Plaintiff’s initial complaint
alleged three causes of action: (1) a claim for declaratory relief against all
defendants, (2) a claim for breach of implied covenant of good faith and fair
dealing against Travelers and Does 1–25, and (3) a claim for per se violation of
California Insurance Code Section 790.03 against Travelers and Does 1–25. (Dkt.
No. 1-1 at ¶¶ 23–48.)

       On May 29, 2020, after Defendant filed a motion to dismiss Plaintiff’s initial
complaint, Plaintiff filed a First Amended Complaint (“FAC”) and the instant
motion for remand. (Dkt. Nos. 13, 14, 21, 22.) Plaintiff’s FAC alleges the
following causes of action: (1) a claim for declaratory relief against all defendants,
(2) a claim for breach of contract against Travelers and Does 1–25, (3) a claim for
breach of the implied covenant of good faith and fair dealing against Travelers and
Does 1–25, and (4) a claim for violation of California’s Business & Professions
Code § 17200 against Travelers and Does 1–25. (Dkt. No. 21 at ¶¶ 23–55.)

       Plaintiff moves to remand this action on the ground that Mayor Garcetti was
not fraudulently joined, thus eliminating complete diversity of citizenship among
the parties. (Dkt. No. 22 at 1–3.) Plaintiff also moves to remand on the ground that
this case raises unsettled questions of state law from which the Court should
abstain under the Declaratory Judgment Act. (Id. at 3–9.) Finally, Plaintiff argues
that this Court should remand based on the Colorado River and Younger abstention
doctrines. (Id. at 9–13.)

    II.          LEGAL STANDARDS

          A. Removal Jurisdiction

       28 U.S.C. § 1441(a) (“Section 1441”) provides that a civil action may be
removed to the district court where the action is pending if the district court has
original jurisdiction over the action. 28 U.S.C. § 1332 (“Section 1332”) provides
that a district court has original jurisdiction of a civil action where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and the dispute is between “citizens of different states.” Section 1332(a)(1)
requires complete diversity, meaning that “the citizenship of each plaintiff is
diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S.

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 3 of356
                                                                 9 of 385ID #:943
                                                                    Page




61, 68 (1996). Section 1441(b)(2) further limits removal based on diversity
jurisdiction to cases where no defendant “properly joined and served . . . is a
citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).

        “The burden of establishing federal jurisdiction is on the party seeking
removal, and the removal statute is strictly construed against removal jurisdiction.”
Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir.1999),
superseded by statute on other grounds as stated in Abrego Abrego v. The Dow
Chem. Co., 443 F.3d 676, 681 (9th Cir.2006); Martinez v. Los Angeles World
Airports, 2014 WL 6851440, at *2 (C.D. Cal. Dec. 2, 2014). Thus, “[f]ederal
jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “If at any
time before final judgment it appears that the district court lacks subject matter
jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

         B. Fraudulent Joinder

       A non-diverse party may be disregarded for purposes of determining
whether jurisdiction exists if the court determines that the party’s joinder was
“fraudulent” or a “sham.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067
(9th Cir. 2001); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
“There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the
pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause
of action against the non-diverse party in state court.’” Grancare, LLC v. Thrower
by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (internal citation omitted).

       “Fraudulent joinder is a term of art. If the plaintiff fails to state a cause of
action against a resident defendant, and the failure is obvious according to the
settled rules of the state, the joinder of the resident defendant is fraudulent.”
McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (citing Moore’s
Federal Practice (1986) ¶ 0.161[2]). In practice, the burden of proving fraudulent
joinder is a heavy one, Gaus, 980 F.2d at 566, as the defendant must prove
fraudulent joinder by clear and convincing evidence. See Hamilton Materials, Inc.
v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (citing Pampillonia v.
RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir.1998)).

       Despite this high bar, the Ninth Circuit has upheld rulings of fraudulent
joinder “where a defendant presents extraordinarily strong evidence or arguments
that a plaintiff could not possibly prevail on her claims against the allegedly
fraudulently joined defendant.” Grancare, 889 F.3d at 548. Examples of such

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                            3
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 4 of357
                                                                 9 of 385ID #:944
                                                                    Page




“extraordinarily strong evidence or arguments” include instances where “plaintiff’s
claims against [an] alleged sham defendant were all predicated on a contract to
which the defendant was not a party.” Id. (citing United Comput. Sys. Inc. v. AT&T
Corp., 298 F.3d 756, 761 (9th Cir. 2002)); see also Kruso v. Int'l Tel. & Tel. Corp.,
872 F.2d 1416, 1427 (9th Cir. 1989) (“Defendants are correct that plaintiffs cannot
prevail on any claims they seek to bring against the defendants . . . because
plaintiffs were not parties to the alleged agreements.”).

         C. The Declaratory Judgment Act

         The Declaratory Judgment Act (“DJA”) provides, in relevant part, that:

         In a case of actual controversy within its jurisdiction . . . any court of
         the United States, upon the filing of an appropriate pleading, may
         declare the rights and other legal relations of any interested party
         seeking such declaration, whether or not further relief is or could be
         sought. Any such declaration shall have the force and effect of a final
         judgment or decree and shall be reviewable as such.

28 U.S.C. § 2201(a).

       The DJA “does not confer jurisdiction, and therefore also does not afford the
opportunity to decline it.” Countrywide Home Loans, Inc., v. Mortg. Guar. Ins.
Corp., 642 F.3d 849, 853 (9th Cir. 2011). Rather, “federal courts have discretion
under the DJA only as to whether to award declaratory relief pursuant to the
jurisdiction that they must properly derive from the underlying controversy
between the litigants.” Id.

       “There is no presumption in favor of abstention in declaratory actions
generally, nor in insurance coverage cases specifically.” Gov't Emps. Ins. Co. v.
Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998) (en banc). Moreover, when an action
for declaratory relief is joined with other claims, “(e.g., bad faith, breach of
contract, breach of fiduciary duty, rescission, or claims for other monetary relief),
the district court should not, as a general rule, remand or decline to entertain the
claim for declaratory relief.” Id. (citing Chamberlain v. Allstate Ins. Co., 931 F.2d
1361, 1367 (9th Cir. 1991)). Indeed, the Ninth Circuit has recognized that
“[r]emanding only the declaratory component of such an action will frequently
produce piecemeal litigation . . . a result which the [DJA] was intended to avoid[.]”
See Snodgrass v. Provident Life and Accident Ins. Co., 147 F.3d 1163, 1167 (9th
Cir. 1998) (citation omitted).

 CV-90 (12/02)                CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                              4
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 5 of358
                                                                 9 of 385ID #:945
                                                                    Page




         D. Colorado River and Younger Abstention Doctrines

                 a. Colorado River Abstention Doctrine

        “Colorado River and its progeny provide a multi-pronged test for
determining whether ‘exceptional circumstances’ exist warranting federal
abstention from concurrent federal and state proceedings.” Seneca Ins. Co., Inc. v.
Strange Land, Inc., 862 F.3d 835, 841 (9th Cir. 2017). The Court evaluates eight
factors to determine the appropriateness of a stay or dismissal under Colorado
River, “with the balance heavily weighted in favor of the exercise of jurisdiction.”
Id. at 842 (quoting Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460
U.S. 1, 16 (1983)). The factors are as follows:

         (1) which court first assumed jurisdiction over any property at stake;
         (2) the inconvenience of the federal forum; (3) the desire to avoid
         piecemeal litigation; (4) the order in which the forums obtained
         jurisdiction; (5) whether federal law or state law provides the rule of
         decision on the merits; (6) whether the state court proceedings can
         adequately protect the rights of the federal litigants; (7) the desire to
         avoid forum shopping; and (8) whether the state court proceedings will
         resolve all issues before the federal court.

Id. at 841–42 (quoting R.R. St. & Co. Inc. v. Transp. Ins. Co., 656 F.3d 966, 978–
79 (9th Cir. 2011)).

       In applying these factors, the Court must be mindful that “federal courts
have a virtually unflagging obligation . . . to exercise the jurisdiction given them,
including in cases involving parallel state litigation.” Id. (internal quotation marks
omitted). “Abdication of the obligation to decide cases can be justified under
[Colorado River] only in the exceptional circumstances where the order to the
parties to repair to the state court would clearly serve an important countervailing
interest.” Id. (quoting Colorado River Water Conservation Dist. v. United States,
424 U.S. 800, 813 (1976)) (alteration added).

                 a. Younger Abstention Doctrine

      Abstention pursuant to Younger is grounded in a “longstanding public policy
against federal court interference with state court proceedings.” Younger v. Harris,
401 U.S. 37, 43 (1971). The Ninth Circuit has held that a federal court “may

 CV-90 (12/02)                CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              5
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 6 of359
                                                                 9 of 385ID #:946
                                                                    Page




abstain under Younger in three categories of cases: “(1) parallel, pending state
criminal proceedings, (2) state civil proceedings that are akin to criminal
prosecutions, and (3) state civil proceedings that implicate a State’s interest in
enforcing the orders and judgments of its courts.” Herrera v. City of Palmdale, 918
F.3d 1037, 1043–44 (9th Cir. 2019) (quoting ReadyLink Healthcare, Inc. v. State
Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014)). If an action falls into one of
these three categories, it “must also satisfy a three-part inquiry: the state
proceeding must be (1) ‘ongoing,’ (2) ‘implicate important state interests,’ and (3)
provide ‘an adequate opportunity . . . to raise constitutional challenges.’” Id. at
1044 (quoting Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.
423, 432 (1982)). “If the state proceeding falls into one of the . . . categories and
meets the three . . . factors, a federal court may abstain under Younger so long as
the federal action would have the practical effect of enjoining the state
proceedings.” Id. (internal quotation marks omitted).

    III.         DISCUSSION

         A. Defendant has met its burden of demonstrating that Mayor Garcetti
            was fraudulently joined

      The Court concludes that Defendant has met its burden to show that Mayor
Garcetti was fraudulently joined.

       Plaintiff contends that the insurance policy in dispute provides coverage for
“‘Business Income and Extra Expense Coverage’ in the event of business closures
by order of Civil Authority.” (Dkt. No. 22 at 2.) In light of the COVID-19
pandemic, Mayor Garcetti issued an Executive Order on March 15, 2020 that
directed all non-essential business in Los Angeles to close. (Id.) Plaintiff argues
that this triggered Plaintiff’s insurance coverage under the policy as Plaintiff was
forced to close by order of Civil Authority. (Id.) Further, Plaintiff argues that the
denial of the policy would not have occurred absent Mayor Garcetti’s order, the
propriety of which is a significant issue that allegedly must be resolved. (Id. at 2–
3.) Accordingly, Plaintiff claims that Mayor Garcetti’s joinder was proper. (Id. at
3.) Plaintiff also argues that “even if the Court finds that no cause of action exists
against Mayor Garcetti in the Complaint as presently plead[ed], Travelers has not
shown that Plaintiff cannot amend its pleadings to establish a cause of action
against Mayor Garcetti.” (Id.)

       In response, Defendant asserts that “[t]his action turns on a contract between
Plaintiff and Travelers, and Mayor Garcetti is not a party to that contract.” (Dkt.

 CV-90 (12/02)                CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                              6
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 7 of360
                                                                 9 of 385ID #:947
                                                                    Page




No. 26 at 8.) As Defendant correctly indicates in its opposition to Plaintiff’s
motion, Plaintiff’s pleadings clearly show Mayor Garcetti is not a party to the
insurance contract in dispute. (See Dkt. No. 1-2 at ¶¶ 6, 24.); (see also FAC ¶ 6).
Although Plaintiff argues that its “complaint clearly alleges a possible claim
against [Mayor Garcetti,] as the complaint is seeking declaratory relief regarding
the denial of the insurance policy arising from [Mayor Garcetti’s] executive
orders” (Dkt. No. 27 at 2), seeking a declaratory judgment that a government
official’s action triggers insurance coverage does not amount to a cause of action
against that government official. Moreover, it is well established that a party is
fraudulently joined where a “plaintiff’s claims against [the] alleged sham
defendant [are] all predicated on a contract to which the defendant [is] not a party.”
See Grancare, 889 F.3d at 548 (citing United Compt. Sys., Inc., 298 F.3d at 761).
Because Plaintiff’s claim against Mayor Garcetti is predicated on a contract to
which Mayor Garcetti is not a party, Mayor Garcetti was fraudulently joined.

       Plaintiff’s remaining arguments with respect to fraudulent joinder are
unavailing. Although Plaintiff contends that it could amend its complaint to allege
additional causes of action against Mayor Garcetti, including a State Constitutional
Takings Claim, (see Dkt. No. 22 at 3; Dkt. No. 27 at 2), the Court “determines
removability of a complaint at the time of removal . . . [and] declines to consider
causes of action that were not pleaded in the operative complaint to determine
whether [Mayor Garcetti] is a sham defendant.” See Health Pro Dental Corp. v.
Travelers Prop. Cas. Co. of Am., CV 17-00637-BRO-SK, 2017 WL 1033970, at *5
n.6 (C.D. Cal. Mar. 17, 2017). With respect to the Plaintiff’s sole claim against
Mayor Garcetti for declaratory relief, the Court concludes that this claim could not
possibly be saved by amendment. See Padilla v. AT&T Corp., 697 F. Supp. 2d
1156, 1159 (C.D. Cal. 2009) (“[A] defendant seeking removal based on an alleged
fraudulent joinder must . . . show that there is no possibility that the plaintiff could
prevail on any cause of action is brought against the non-diverse defendant.”).

       Because Mayor Garcetti, the only non-diverse defendant in this action, was
fraudulently joined, complete diversity of citizenship among the parties is present.
Moreover, the Court concludes that the amount-in-controversy requirement is
easily met here, and Plaintiff does not seek to remand based on the amount in
controversy. (See Dkt. No. 1 at 5–9); (see also Dkt. No. 22.)




 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            7
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 8 of361
                                                                 9 of 385ID #:948
                                                                    Page




         B. Abstention pursuant to the Declaratory Judgment Act is
            unwarranted

        Although the Court has diversity jurisdiction over this action, Plaintiff
contends that the Court should abstain from exercising that jurisdiction pursuant to
the DJA. (Dkt. No. 22 at 3–9.) However, as Defendant correctly argues in
opposition where, as here, “other claims are joined with an action for declaratory
relief . . . the district court should not, as a general rule, remand or decline to
entertain the claim for declaratory relief.” See Gov’t Emps. Ins. Co., 133 F.3d at
1225; see also Scotts Co. v. Seeds, Inc., 688 F.3d 1154, 1159 (9th Cir. 2012)
(same). Accordingly, because Plaintiff’s suit seeks more than declaratory relief, the
Court declines to abstain under the DJA.2 See Seneca Ins. Co., 862 F.3d at 840
(“So long as the suit seeks more than merely declaratory relief . . ., the entire action
should be analyzed under the Colorado River framework[, not under the Brillhart
framework.]”).

         C. Abstention pursuant to Colorado River and Younger is unwarranted

      Plaintiff argues that this Court should abstain from exercising its jurisdiction
pursuant to Colorado River and Younger. (Dkt. No. 22 at 9–13.) The Court
addresses each argument in turn.

                 a. Colorado River

       The “exceptional circumstances” that merit abstention pursuant to Colorado
River are nonexistent here. The first two factors “are irrelevant in this case because
the dispute does not involve a specific piece of property and both the federal and
state forums are located in Los Angeles.” See R.R. St. & Co., Inc., 656 F.3d at 979.
Further, the Court concludes that there is no risk of piecemeal litigation and that
the state court proceedings identified by Plaintiff will not resolve all issues before

         2
         Moreover, even assuming that the Brillhart factors are applicable here, the
Court concludes that these factors do not favor abstention or remand, as Plaintiff
has not identified any pending state court proceeding presenting the same issues
and the same parties. See Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495
(1942) (“Ordinarily it would be uneconomical . . . for a federal court to proceed in
a declaratory judgment suit where another suit is pending in a state court
presenting the same issues, not governed by federal law, between the same
parties.”).


 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            8
       Case 5:20-cv-00899-FB
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1   Filed
                                      Filed     08/03/20
                                             07/27/20    Page
                                                       Page 9 of362
                                                                 9 of 385ID #:949
                                                                    Page




Court, as the identified state court proceedings involve different parties. Similarly,
the Court concludes that the identified state court proceedings will not adequately
protect the rights of Defendant, as Defendant is not a party to any of these
proceedings. Additionally, “[b]ecause the case[] here involve[s] routine issues of
state law, such as breach of [the implied covenant of good faith and fair dealing]
. . . this factor does not weigh against jurisdiction.” See R.R. St. & Co., 656 F.3d at
980–81. Finally, the Court concludes that concerns of forum shopping do not
weigh against exercising jurisdiction, as the Court has diversity jurisdiction over
this action and this case was properly removed. See Id. at 982 (“[T]he desire for a
federal forum is assured by the constitutional provision for diversity jurisdiction
and the congressional statute implementing Article III.” (quoting First State Ins.
Co. v. Callan Assocs., Inc., 113 F.3d 161, 162 (9th Cir. 1997))). Accordingly, the
Court declines to abstain from exercising its jurisdiction pursuant to Colorado
River.

                    b. Younger

       Abstention pursuant to Younger is also inappropriate. Here, Plaintiff does
not identify any parallel, pending state criminal proceedings, any state civil
proceedings akin to a criminal prosecution, or any state civil proceeding that
implicate a State’s interest in enforcing the order and judgments of its courts. (Dkt.
No. 22 at 12–13.) Accordingly, abstention pursuant to Younger is improper.

    IV.          CONCLUSION

     For the reasons stated above, the Court DENIES Plaintiff’s motion for
remand.

         IT IS SO ORDERED.




 CV-90 (12/02)                CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                              9
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 363 of 385




                    Exhibit 7
         Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 364 of 385




                                   CAUSE NO. 2020CI11466

MD BEVCO, INC. DBA MAD DOGS                     §                IN THE DISTRICT COURT
SAN ANTONIO; CRAZY SAM’S                        §
SEAFOOD, INC. DBA BIER GARTEN;                  §
MD SPORTS PUB, INC. AND MD                      §
RIVERWALK, LLC DBA ON THE                       §
BEND,                                           §
     Plaintiffs,                                §
                                                §
v.                                              §              166TH JUDICIAL DISTRICT
                                                §
THE CINCINNATI INDEMNITY                        §
COMPANY AND JOHNATHAN                           §
ANDREW MALISH,                                  §
     Defendants.                                §                  BEXAR COUNTY, TEXAS

                   NOTICE OF REMOVAL OF CIVIL ACTION TO
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS

 TO: THE CLERK OF THE 166th JUDICIAL DISTRICT COURT, BEXAR COUNTY

        Please take notice that on August 3, 2020, Defendant The Cincinnati Indemnity Company

filed in the United States District Court for the Western District of Texas its Notice of Removal.

A copy of said Notice of Removal (without exhibits) is attached as Exhibit “A”.

        Please take further notice that, pursuant to 28 U.S.C. § 1446, the filing of that Notice of

Removal in the United States District Court, together with the filing of a copy of the Notice of

Removal with this Court, effects the removal of this action and the above-captioned Court may

proceed no further unless and until the case is remanded.

        Respectfully submitted this 3rd day of August, 2020.


                                                     /s/ S. Jan Hueber
                                                     S. Jan Hueber
                                                     State Bar No. 20331150
                                                     Hueber@litchfieldcavo.com
                                                     Mahan Wright
                                                     State Bar No. 24096880
                                                     WrightM@litchfieldcavo.com


Notice of Removal of Civil Action to United Sates District Court                            Page 1
for the Western District of Texas
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 365 of 385




                                                   LITCHFIELD CAVO LLP
                                                   100 Throckmorton St., Ste. 500
                                                   Fort Worth, Texas 76102
                                                   Telephone: (817) 945-8025
                                                   Facsimile: (817) 753-3232

                                                   ATTORNEYS FOR DEFENDANT
                                                   THE CINCINNATI INDEMNITY COMPANY


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on this the

3rd day of August, 2020, on all counsel of record, by electronic service in accordance with the

Texas Rules of Civil Procedure.

Email: shannon@theloydlawfirm.com
Shannon E. Loyd
State Bar No. 24045706
THE LOYD LAW FIRM, P.L.L.C.
12703 Spectrum Drive, Suite 201
San Antonio, Texas 78249
ATTORNEYS FOR PLAINTIFFS

                                                   /s/ S. Jan Hueber
                                                   S. Jan Hueber




Notice of Removal of Civil Action to United Sates District Court                          Page 2
for the Western District of Texas
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 366 of 385




                    Exhibit 8
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 367 of 385




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MD BEVCO, INC. DBA MAD DOGS                  §
SAN ANTONIO; CRAZY SAM’S                     §
SEAFOOD, INC. DBA BIER GARTEN;               §
MD SPORTS PUB, INC. AND MD                   §
RIVERWALK, LLC DBA ON THE                    §
BEND,                                        §
     Plaintiffs,                             §
                                             §
v.                                           §   CASE NO.
                                             §
                                             §
THE CINCINNATI INDEMNITY                     §
COMPANY AND JONATHAN                         §
ANDREW MALISH,                               §
     Defendants.                             §

                         LIST OF ALL COUNSEL OF RECORD

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       In connection with the removal of the cause styled MD Bevco, Inc. DBA Mad Dogs San

Antonio; Crazy Sam’s Seafood, Inc. DBA Bier Garten; MD Sports Pub, Inc.; and MD Riverwalk,

LLC DBA On The Bend v. The Cincinnati Indemnity Company, and Jonathan Andrew Malish

bearing Cause No. 2020CI11466, In the 166th Judicial District Court of Bexar County, Texas,

Defendant, The Cincinnati Indemnity Company, submits this List of All Counsel of Record:


1.     Attorneys for Defendant The Cincinnati Indemnity Company:

S. Jan Hueber
State Bar No. 20331150
Email: hueber@litchfieldcavo.com
Mahan V. Wright - Motion for Pro Hac Vice to be filed
State Bar No. 24096880
wrightM@litchfieldcavo.com
LITCHFIELD CAVO LLP
100 Throckmorton St., Ste. 500
Fort Worth, Texas 76102
Telephone: (817) 945-8025

LIST OF ALL COUNSEL OF RECORD                                                         PAGE 1
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 368 of 385




Facsimile: (817) 753-3232


2.     Attorneys for Plaintiffs:

Shannon E. Loyd
State Bar No. 24045706
Email: shannon@theloydlawfirm.com
THE LOYD LAW FIRM, P.L.L.C.
12703 Spectrum Drive, Suite 201
San Antonio, Texas 78249
Telephone: (210) 775-1421
Facsimile: (210) 775-1410


                                          Respectfully submitted,


                                          /s/ S. Jan Hueber
                                          S. Jan Hueber
                                          State Bar No. 20331150
                                          Hueber@litchfieldcavo.com
                                          Mahan V. Wright - Motion for Pro Hac
                                          Vice to be filed
                                          State Bar No. 24096880
                                          wrightm@litchfieldcavo.com
                                          LITCHFIELD CAVO LLP
                                          100 Throckmorton St., Ste. 500
                                          Fort Worth, Texas 76102
                                          Telephone: (817) 945-8025
                                          Facsimile: (817) 753-3232

                                          ATTORNEYS FOR DEFENDANT
                                          THE CINCINNATI INDEMNITY COMPANY




LIST OF ALL COUNSEL OF RECORD                                             PAGE 2
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 369 of 385




                                    CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the above pleading was served on this the

26th day of May, 2020, on all counsel of record, by electronic service in accordance with the

Federal Rules of Civil Procedure.

Email: shannon@theloydlawfirm.com
Shannon E. Loyd
State Bar No. 24045706
THE LOYD LAW FIRM, P.L.L.C.
12703 Spectrum Drive, Suite 201
San Antonio, Texas 78249
ATTORNEYS FOR PLAINTIFFS


                                                   /s/ S. Jan Hueber
                                                   S. Jan Hueber




LIST OF ALL COUNSEL OF RECORD                                                            PAGE 3
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 370 of 385




                    Exhibit 9
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 371 of 385




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MD BEVCO, INC. DBA MAD DOGS                      §
SAN ANTONIO; CRAZY SAM’S                         §
SEAFOOD, INC. DBA BIER GARTEN;                   §
MD SPORTS PUB, INC. AND MD                       §
RIVERWALK, LLC DBA ON THE                        §
BEND,                                            §
     Plaintiffs,                                 § CASE NO.
                                                 §
v.                                               §
                                                 §
THE CINCINNATI INDEMNITY                         §
COMPANY AND JOHNATHAN                            §
ANDREW MALISH.                                   §
     Defendants.                                 §

                     CERTIFICATE OF NOTICE OF FILING
             BY DEFENDANT THE CINCINNATI INDEMNITY COMPANY

       The undersigned attorney of record for Defendant, The Cincinnati Indemnity Company,

certifies that on the 3rd day of August, 2020, a copy of the Notice of Removal of this action was

filed with the Bexar County District Clerk and that written notice of filing of the Notice of

Removal was served via e-service to the Plaintiffs in this action through its attorney of record.

Attached to the notice was a copy of the Notice of Removal. Removal of this action is effective

as of that date, pursuant to 28 U.S.C. § 1441.


                                                    Respectfully submitted,


                                                    /s/ S. Jan Hueber
                                                    S. Jan Hueber
                                                    State Bar No. 20331150
                                                    Hueber@litchfieldcavo.com
                                                    Mahan V. Wright - Motion for Pro Hac
                                                    Vice to be filed
                                                    State Bar No. 24096880
                                                    wrightM@litchfieldcavo.com



CERTIFICATE OF NOTICE OF FILING BY DEFENDANT THE CINCINNATI INSURANCE COMPANY             PAGE 1
        Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 372 of 385




                                                   LITCHFIELD CAVO LLP
                                                   100 Throckmorton St., Ste. 500
                                                   Fort Worth, Texas 76102
                                                   Telephone: (817) 945-8025
                                                   Facsimile: (817) 753-3232

                                                   ATTORNEYS FOR DEFENDANT
                                                   THE CINCINNATI INDEMNITY COMPANY


                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on this the

3rd day of August, 2020, on all counsel of record, by electronic service in accordance with the

Federal Rules of Civil Procedure.

Email: shannon@theloydlawfirm.com
Shannon E. Loyd
State Bar No. 24045706
THE LOYD LAW FIRM, P.L.L.C.
12703 Spectrum Drive, Suite 201
San Antonio, Texas 78249
ATTORNEYS FOR PLAINTIFFS


                                                   /s/ S. Jan Hueber
                                                   S. Jan Hueber




CERTIFICATE OF NOTICE OF FILING BY DEFENDANT THE CINCINNATI INSURANCE COMPANY             PAGE 2
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 373 of 385




                   Exhibit 10
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 374 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 375 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 376 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 377 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 378 of 385




                   Exhibit 11
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 379 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 380 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 381 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 382 of 385
Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 383 of 385




                   Exhibit 12
7/29/2020              Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 384
                 https://search.bexar.org/Case/CaseDetail?r=53dba399-565d-482a-a8af-459e76847071&st=b&b=The    of 385
                                                                                                            Cincinnati Indemnity Company&cs…




   Case #2020CI11466
   Name:

   Date Filed : 6/24/2020

   Case Status : PENDING

   Litigant Type : DEFENDANT

   Court : 166

   Docket Type : INSURANCE

   Business Name : 2020CI11466

   Style : MD BEVCO INC ET AL

   Style (2) : vs THE CINCINNATI INDEMNITY COMPANY ET AL




https://search.bexar.org/Case/CaseDetail?r=53dba399-565d-482a-a8af-459e76847071&st=b&b=The Cincinnati Indemnity Company&cs=2020CI1146…   1/2
7/29/2020             Case 5:20-cv-00899-FB Document 1 Filed 08/03/20 Page 385
                https://search.bexar.org/Case/CaseDetail?r=53dba399-565d-482a-a8af-459e76847071&st=b&b=The    of 385
                                                                                                           Cincinnati Indemnity Company&cs…




   Case History
                                                      Currently viewing all records

     Sequence               Date Filed              Description

    P00003                 7/1/2020                ATTORNEY UNAVAILABILITY NOTICE FILED FOR
                                                   SHANNON LOYD
    S00002                 6/30/2020               CITATION CERTIFIED MAIL
                                                   JOHNATHAN ANDREW MALISH
                                                   ISSUED: 6/30/2020 RECEIVED: 6/30/2020
                                                   RETURNED: 7/9/2020
    S00001                 6/30/2020               CITATION CERTIFIED MAIL
                                                   THE CINCINNATI INDEMNITY COMPANY
                                                   ISSUED: 6/30/2020 RECEIVED: 6/30/2020
                                                   EXECUTED: 7/7/2020 RETURNED: 7/10/2020
    P00002                 6/24/2020               PETITION
    P00001                 6/24/2020               SERVICE ASSIGNED TO CLERK 1




https://search.bexar.org/Case/CaseDetail?r=53dba399-565d-482a-a8af-459e76847071&st=b&b=The Cincinnati Indemnity Company&cs=2020CI1146…   2/2
